--------------------------------------------------------------------------------

Exhibit 10.1
 
EXECUTION VERSION
 
AMENDED AND RESTATED
 
REVOLVING CREDIT, TERM LOAN
 
AND
 
SECURITY AGREEMENT
 
PNC BANK, NATIONAL ASSOCIATION
(AS LENDER AND AS AGENT)
 
WITH
 
MOTORCAR PARTS OF AMERICA, INC.
(AS A US BORROWER)
 
AND
 
D & V ELECTRONICS LTD.
(AS A CANADIAN BORROWER)
 
June 5, 2018
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 

     
Page
       
I.
DEFINITIONS.
2
 
1.1.
Accounting Terms
2
 
1.2.
General Terms
3
 
1.3.
Uniform Commercial Code and PPSA Terms
53
 
1.4.
Certain Matters of Construction
54
 
1.5.
Currency Matters
55
 
1.6.
Permitted Encumbrances
55
     
II.
ADVANCES, PAYMENTS.
55
 
2.1.
Revolving Advances
55
 
2.2.
Procedures for Requesting Revolving Advances; Procedures for Selection of
Applicable Interest Rates for All Advances
57
 
2.3.
Term Loans
59
 
2.4.
Swing Loans
59
 
2.5.
Disbursement of Advance Proceeds
62
 
2.6.
Making and Settlement of Advances
62
 
2.7.
Maximum Advances
64
 
2.8.
Manner and Repayment of Advances
64
 
2.9.
Repayment of Excess Advances
65
 
2.10.
Statement of Account
65
 
2.11.
Letters of Credit
66
 
2.12.
Issuance of Letters of Credit
66
 
2.13.
Requirements For Issuance of Letters of Credit
67
 
2.14.
Disbursements, Reimbursement
67
 
2.15.
Repayment of Participation Advances
69
 
2.16.
Documentation
69
 
2.17.
Determination to Honor Drawing Request
70
 
2.18.
Nature of Participation and Reimbursement Obligations
70
 
2.19.
Liability for Acts and Omissions
71
 
2.20.
Prepayments
73
 
2.21.
Use of Proceeds
75
 
2.22.
Defaulting Lender
75
 
2.23.
Payment of Obligations
77
 
2.24.
Increase in Maximum Revolving Advance Amount
78
     
III.
INTEREST AND FEES.
80
 
3.1.
Interest
80
 
3.2.
Letter of Credit Fees
81
 
3.3.
Facility Fee
82
 
3.4.
Collateral Evaluation Fee and Fee Letter
82
 
3.5.
Computation of Interest and Fees
83
 
3.6.
Maximum Charges
83
 
3.7.
Increased Costs
84

 
i

--------------------------------------------------------------------------------

 
3.8.
Basis For Determining Interest Rate Inadequate or Unfair
85
 
3.9.
Capital Adequacy
85
 
3.10.
Taxes
86
 
3.11.
Replacement of Lenders
89
 
3.12.
Successor LIBOR Rate Index.
90
 
3.13.
Currency Indemnity
91
     
IV.
COLLATERAL:  GENERAL TERMS
91
 
4.1.
Security Interest in the Collateral
91
 
4.2.
Perfection of Security Interest
92
 
4.3.
Preservation of Collateral
93
 
4.4.
Ownership and Location of Collateral
93
 
4.5.
Defense of Agent’s and Lenders’ Interests
94
 
4.6.
Inspection of Premises
94
 
4.7.
Appraisals
95
 
4.8.
Receivables; Deposit Accounts and Securities Accounts
95
 
4.9.
Inventory
98
 
4.10.
Maintenance of Equipment and Properties
98
 
4.11.
Exculpation of Liability
98
 
4.12.
Financing Statements
98
 
4.13.
Attachment
98
     
V.
REPRESENTATIONS AND WARRANTIES.
98
 
5.1.
Authority
99
 
5.2.
Formation and Qualification
99
 
5.3.
[Reserved]
99
 
5.4.
Tax Returns
99
 
5.5.
Financial Statements
100
 
5.6.
Entity Names
100
 
5.7.
O.S.H.A.; Environmental Compliance; Flood Insurance
100
 
5.8.
Solvency; No Litigation, Violation, Indebtedness; Default; ERISA Compliance
101
 
5.9.
Patents, Trademarks, Copyrights and Licenses
103
 
5.10.
Licenses and Permits
103
 
5.11.
Default of Indebtedness
103
 
5.12.
No Default
104
 
5.13.
No Burdensome Restrictions
104
 
5.14.
No Labor Disputes
104
 
5.15.
Margin Regulations
104
 
5.16.
Investment Company Act
104
 
5.17.
Disclosure
104
 
5.18.
[Reserved]
104
 
5.19.
Trading with the Enemy
104
 
5.20.
Swaps
104
 
5.21.
Business and Property of the Loan Parties
104
 
5.22.
Ineligible Securities
105
 
5.23.
Federal Securities Laws
105

 
ii

--------------------------------------------------------------------------------

 
5.24.
Equity Interests
105
 
5.25.
Commercial Tort Claims
105
 
5.26.
Letter of Credit Rights
105
 
5.27.
Material Contracts
105
 
5.28.
Security Interests in Collateral
105
 
5.29.
Insurance
106
 
5.30.
Affiliate Transactions
106
 
5.31.
Operating Lease Obligations
106
 
5.32.
Certificate of Beneficial Ownership
106
     
VI.
AFFIRMATIVE COVENANTS.
106
 
6.1.
Compliance with Laws
106
 
6.2.
Conduct of Business and Maintenance of Existence and Assets
106
 
6.3.
Books and Records
107
 
6.4
Payment of Taxes
107
 
6.5.
Financial Covenants
107
 
6.6.
Insurance
108
 
6.7.
Payment of Indebtedness and Leasehold Obligations
109
 
6.8.
Environmental Matters
110
 
6.9.
[Reserved]
110
 
6.10.
Execution of Supplemental Instruments
111
 
6.11.
Use of Proceeds
111
 
6.12.
Government Receivables
111
 
6.13.
Membership/Partnership Interests
111
 
6.14.
Keepwell
111
 
6.15.
Lien Waivers Agreements
111
 
6.16.
Change in Collateral; Collateral Records
112
 
6.17.
After Acquired Real Property
112
 
6.18.
Borrowing Base
112
 
6.19.
Covenant to Join Agreement and Give Security
113
 
6.20.
Certificate of Beneficial Ownership and Other Additional Information
113
 
6.21.
Post-Closing Obligations
114
         
VII.
NEGATIVE COVENANTS.
114
 
7.1.
Merger, Consolidation, Acquisition and Sale of Assets
114
 
7.2.
Creation of Liens
115
 
7.3.
[Reserved]
115
 
7.4.
Investments
115
 
7.5.
[Reserved]
115
 
7.6.
Dispositions
115
 
7.7.
Capital Expenditures
115
 
7.8.
Dividends
116
 
7.9.
Indebtedness
117
 
7.10.
Nature of Business
117
 
7.11.
Transactions with Affiliates
117
 
7.12.
Sale and Leaseback Transactions; Lease Obligations
117
 
7.13.
Partnerships; Joint Ventures
117

 
iii

--------------------------------------------------------------------------------

 
7.14.
Fiscal Year and Accounting Changes
117
 
7.15.
Pledge of Credit
117
 
7.16.
Amendment of Organizational Documents
118
 
7.17.
Compliance with ERISA
118
 
7.18.
Prepayment of Indebtedness
118
 
7.19.
Subordinated Indebtedness
118
 
7.20.
Other Agreements
118
     
VIII.
CONDITIONS PRECEDENT
119
 
8.1.
Conditions to Initial Advances Made On or After the Amendment and Restatement
Closing Date
119
 
8.2.
Conditions to Each Advance
122
     
IX.
INFORMATION AS TO BORROWERS.
122
 
9.1.
Disclosure of Material Matters
122
 
9.2.
Schedules
123
 
9.3.
Environmental Reports
123
 
9.4.
Litigation
124
 
9.5.
Material Occurrences
124
 
9.6.
Government Receivables
124
 
9.7.
Annual Financial Statements
125
 
9.8.
Quarterly Financial Statements
125
 
9.9.
Monthly Financial Statements
125
 
9.10.
Other Reports
125
 
9.11.
Additional Information
125
 
9.12.
Projected Operating Budget
126
 
9.13.
Variances From Operating Budget
126
 
9.14.
Notice of Suits, Adverse Events
126
 
9.15.
ERISA Notices and Requests
126
 
9.16.
Additional Documents
127
 
9.17.
Updates to Certain Schedules
127
     
X.
EVENTS OF DEFAULT.
128
 
10.1.
Nonpayment
128
 
10.2.
Breach of Representation
128
 
10.3.
Financial Information
128
 
10.4.
Judicial Actions
128
 
10.5.
Noncompliance
128
 
10.6.
Judgments
129
 
10.7.
Bankruptcy
129
 
10.8.
Lien Priority
129
 
10.9.
Subordinated Indebtedness
129
 
10.10.
Cross Default
130
 
10.11.
Breach of Guaranty or Pledge Agreement
130
 
10.12.
Change of Control
130
 
10.13.
Invalidity
130
 
10.14.
Seizures
130

 
iv

--------------------------------------------------------------------------------

 
10.15.
Operations
130
 
10.16.
Pension Plans
131
 
10.17.
Anti-Money Laundering/International Trade Law Compliance
131
     
XI.
LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.
131
 
11.1.
Rights and Remedies
131
 
11.2.
Agent’s Discretion
133
 
11.3.
Setoff
133
 
11.4.
Rights and Remedies not Exclusive
133
 
11.5.
Allocation of Payments After Event of Default
134
       
XII.
WAIVERS AND JUDICIAL PROCEEDINGS.
136
 
12.1.
Waiver of Notice
136
 
12.2.
Delay
136
 
12.3.
Jury Waiver
136
     
XIII.
EFFECTIVE DATE AND TERMINATION.
137
 
13.1.
Term
137
 
13.2.
Termination
137
 
13.3.
Collateral and Guaranty Matters
137
     
XIV.
REGARDING AGENT.
138
 
14.1.
Appointment
138
 
14.2.
Nature of Duties
139
 
14.3.
Lack of Reliance on Agent
139
 
14.4.
Resignation of Agent; Successor Agent
139
 
14.5.
Certain Rights of Agent
140
 
14.6.
Reliance
140
 
14.7.
Notice of Default
140
 
14.8.
Indemnification
141
 
14.9.
Agent in its Individual Capacity
141
 
14.10.
Delivery of Documents
141
 
14.11.
Loan Parties Undertaking to Agent
141
 
14.12.
No Reliance on Agent’s Customer Identification Program
141
 
14.13.
Other Agreements
142
     
XV.
BORROWING AGENCY.
142
 
15.1.
Borrowing Agency Provisions.
142
 
15.2.
Waiver of Subrogation
143
 
15.3.
Limitation on Liability of the Canadian Loan Parties
143
     
XVI.
MISCELLANEOUS.
143
 
16.1.
Governing Law
143
 
16.2.
Entire Understanding
144
 
16.3.
Successors and Assigns; Participations; New Lenders
148
 
16.4.
Application of Payments
150
 
16.5.
Indemnity
151

 
v

--------------------------------------------------------------------------------

 
16.6.
Notice
152
 
16.7.
Survival
153
 
16.8.
Severability
154
 
16.9.
Expenses
154
 
16.10.
Injunctive Relief
154
 
16.11.
Consequential Damages
154
 
16.12.
Captions
154
 
16.13.
Counterparts; Facsimile Signatures
155
 
16.14.
Construction
155
 
16.15.
Confidentiality; Sharing Information
155
 
16.16.
Publicity
155
 
16.17.
Certifications From Banks and Participants; USA PATRIOT Act
156
 
16.18.
Anti-Terrorism Laws
156
 
16.19.
Canadian Anti-Money Laundering Legislation
157
 
16.20.
Joint and Several Obligations
157
     
XVII.
GUARANTY.
157
 
17.1.
Guaranty
157
 
17.2.
Waivers
158
 
17.3.
No Defense
158
 
17.4.
Guaranty of Payment
158
 
17.5.
Liabilities Absolute
159
 
17.6.
Waiver of Notice
160
 
17.7.
Agent’s Discretion
160
 
17.8.
Reinstatement.
160

 
vi

--------------------------------------------------------------------------------

LIST OF EXHIBITS AND SCHEDULES


Exhibits
 
Exhibit 1.2
Borrowing Base Certificate
Exhibit 1.2(a)
Compliance Certificate
Exhibit 2.1(a)
U.S. Revolving Credit Note
Exhibit 2.1(b)
Canadian Revolving Credit Note
Exhibit 2.3(a)
Term Note
Exhibit 2.4(a)(i)
US Swing Loan Note
Exhibit 2.4(a)(ii)
Canadian Swing Loan Note
Exhibit 3.10(a)
Form of U.S. Tax Compliance Certificate
Exhibit 3.10(b)
Form of U.S. Tax Compliance Certificate
Exhibit 3.10(c)
Form of U.S. Tax Compliance Certificate
Exhibit 3.10(d)
Form of U.S. Tax Compliance Certificate
Exhibit 5.32
Certificate of Beneficial Ownership
Exhibit 8.1(e)
Financial Condition Certificate
Exhibit 16.3
Commitment Transfer Supplement
   
Schedules
 
Schedule 1.1A
Specified Extended Term Receivables
Schedule 1.1B
Specified Accounts
Schedule 1.1C
Factoring Agreements
Schedule 1.1D
Commercial Tort Claims
Schedule 1.1E
Existing Letters of Credit
Schedule 1.2
Permitted Encumbrances
Schedule 4.4(b)(i)
Equipment and Inventory Locations
Schedule 4.4(b)(ii)
Places of Business; Chief Executive Offices
Schedule 4.4(b)(iii)
Real Property
Schedule 4.8(j)
Deposit and Investment Accounts
Schedule 5.2(a)
States of Qualification and Good Standing
Schedule 5.2(b)
Subsidiaries
Schedule 5.4
Federal Tax Identification Number
Schedule 5.6
Entity Names
Schedule 5.7
Environmental
Schedule 5.8(b)
Litigation
Schedule 5.8(c)
Indebtedness
Schedule 5.8(e)
Plans
Schedule 5.9
Intellectual Property
Schedule 5.10
Licenses and Permits
Schedule 5.14
Labor Disputes
Schedule 5.24
Equity Interests
Schedule 5.26
Letter of Credit Rights
Schedule 5.27
Material Contracts
Schedule 5.29
Insurance
Schedule 5.30
Affiliate Transactions
Schedule 5.31
Operating Lease Obligations
Schedule 6.21
Post-Closing Obligations
Schedule 7.4
Existing Investments

 
vii

--------------------------------------------------------------------------------

AMENDED AND RESTATED REVOLVING CREDIT, TERM LOAN
 
AND
 
SECURITY AGREEMENT
 
Amended and Restated Revolving Credit, Term Loan and Security Agreement, dated
as of June 5, 2018 among MOTORCAR PARTS OF AMERICA, INC., a corporation
organized under the laws of the State of New York (“MPA”, and together with each
Person organized under the laws of a State of the United States joined hereto as
a borrower from time to time, collectively, the “US Borrowers”, and each, a “US
Borrower”), D & V Electronics Ltd., a corporation amalgamated and existing under
the laws of the Province of British Columbia (“D&V” and together with each
Person organized under the laws of Canada joined hereto as a borrower from time
to time, collectively, the “Canadian Borrowers”, and each, a “Canadian
Borrower”; the Canadian Borrowers and the US Borrowers are referred to herein
each as a “Borrower” and collectively as “Borrowers”), each Person joined hereto
as a guarantor from time to time, the financial institutions which are now or
which hereafter become a party hereto (collectively, the “Lenders” and each
individually a “Lender”) and PNC BANK, NATIONAL ASSOCIATION (“PNC”), as agent
for Lenders (PNC, in such capacity, the “Agent”).
 
RECITALS
 
WHEREAS, MPA, the Lenders party thereto from time to time, and PNC, as Agent,
are parties to the Revolving Credit, Term Loan and Security Agreement, dated as
of June 3, 2015 (as amended, modified or supplemented prior to the date hereof,
the “Existing Loan Agreement”);
 
WHEREAS, the Borrowers have requested an amendment and restatement of the
Existing Loan Agreement to give effect to certain modifications thereto and to
clarify the agreements and understandings between the parties as set forth
herein.
 
Amendment and Restatement
 
On the Effective Date, the Existing Loan Agreement shall be amended and restated
in its entirety by this Agreement, and the Existing Loan Agreement shall
thereafter be of no further force and effect, except to evidence (i) the
incurrence by the Borrowers of the “Obligations” under and as defined in the
Existing Loan Agreement (whether or not such “Obligations” are contingent as of
the Effective Date), (ii) the representations and warranties made by the
Borrowers prior to the Effective Date and (iii) any action or omission performed
or required to be performed pursuant to such Existing Loan Agreement prior to
the Effective Date (including any failure, prior to the Effective Date, to
comply with the covenants contained in such Existing Loan Agreement).  The
amendments and restatements set forth herein shall not cure any breach thereof
or any “Default” or “Event of Default” under and as defined in the Existing Loan
Agreement existing prior to the Effective Date.  This Agreement is not in any
way intended to (1) constitute a novation of the obligations and liabilities
existing under the Existing Loan Agreement or evidence payment of all or any
portion of such obligations and liabilities thereunder or (2) impair or affect
the liens and/or security interests granted, pledged or assigned by Borrowers to
Agent in accordance with the terms of the Existing Loan Agreement and the
various other security documents, executed in connection therewith or related
thereto.  The Borrowers and Guarantors acknowledge their prior grant of liens
and security interests under the Existing Loan Agreement and confirm that such
liens continue to secure the respective Obligations, as applicable, under this
Agreement.
 

--------------------------------------------------------------------------------

The terms and conditions of this Agreement and the Agents’ and the Lenders’
rights and remedies under this Agreement and the Other Documents shall apply to
all of the Obligations incurred under the Existing Loan Agreement and any Notes
issued thereunder.
 
On and after the Effective Date, (i) all references to the Existing Loan
Agreement (or to any amendment or any amendment and restatement thereof) in the
Other Documents (other than this Agreement) shall be deemed to refer to the
Existing Loan Agreement, as amended and restated hereby, (ii) all references to
any section (or subsection) of the Existing Loan Agreement or in any Other
Document (but not herein) shall be amended to become, mutatis mutandis,
references to the corresponding provisions of this Agreement and (iii) except as
the context otherwise provides, on or after the Effective Date, all references
to this Agreement herein (including for purposes of indemnification and
reimbursement of fees) shall be deemed to be references to the Existing Loan
Agreement, as amended and restated hereby.
 
This amendment and restatement is limited as written and is not a consent to any
other amendment, restatement or waiver, whether or not similar and, except as
expressly provided herein or in any Other Document, all terms and conditions of
the Other Documents remain in full force and effect unless otherwise
specifically amended hereby or in any Other Document.
 
NOW, THEREFORE, in consideration of the mutual covenants and undertakings herein
contained, the Loan Parties, Lenders and Agent hereby agree as follows:
 

I.
DEFINITIONS.

 
1.1.          Accounting Terms.  (a) All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the audited
financial statements of the Loan Parties for the fiscal year ended March 31,
2014, except as otherwise specifically prescribed herein. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of
Borrowers and their Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.
 
(b)           If at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth in any Loan Document, and either
Borrowers or the Required Lenders shall so request, the Administrative Agent,
the Lenders and Borrowers shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (A) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (B) Borrowers shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.  Without
limiting the foregoing, leases shall continue to be classified and accounted for
on a basis consistent with that reflected in the audited financial statements of
the Loan Parties for the fiscal year ended March 31, 2014 for all purposes of
this Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.
 
2

--------------------------------------------------------------------------------

1.2.          General Terms.  For purposes of this Agreement the following terms
shall have the following meanings:
 
“Accountants” shall have the meaning set forth in Section 9.7 hereof.
 
“Accrued Core Interest Payments” shall mean the non-cash imputed interest
payments related to the multi-year core buyback agreements, which amounts are
included in the interest expense of Borrowers, in connection with the purchases
of remanufactured cores from customers, which are held by customers and remain
on their premises.
 
“Advance Rates” shall have the meaning set forth in Section 2.1(b)(y)(ii)
hereof.
 
“Advances” shall mean and include the Revolving Advances (whether US Advances or
Canadian Advances), Letters of Credit, the Swing Loans and the Term Loan.
 
“Affected Lender” shall have the meaning set forth in Section 3.11 hereof.
 
“Affiliate” of any Person shall mean (a) any Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such Person, or (b) with respect to any Loan Party, any Person who is an
executive officer or director of such Person.  For purposes of this definition,
control of a Person shall mean the power, direct or indirect, (i) to vote 10% or
more of the Equity Interests having ordinary voting power for the election of
directors of such Person or other Persons performing similar functions for any
such Person, or (ii) to direct or cause the direction of the management and
policies of such Person whether by ownership of Equity Interests, contract or
otherwise.
 
“Agent” shall have the meaning set forth in the preamble to this Agreement and
shall include its successors and permitted assigns.
 
“Agreement” shall mean this Amended and Restated Revolving Credit, Term Loan and
Security Agreement, as the same may be amended, restated, amended and restated,
refinanced, replaced, supplemented or otherwise modified from time to time.
 
“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
highest of (a) the Base Rate in effect on such day, (b) the sum of the Federal
Funds Open Rate in effect on such day plus one half of one percent (0.5%), and
(c) the sum of the Daily LIBOR Rate in effect on such day plus one percent
(1.0%), so long as a Daily LIBOR Rate is offered, ascertainable and not
unlawful.
 
3

--------------------------------------------------------------------------------

“Alternate Source” shall have the meaning set forth in the definition of Federal
Funds Open Rate.
 
“Amendment and Restatement Closing Date” shall mean June 5, 2018.
 
“Amendment and Restatement Fee Letter” shall mean the fee letter dated May 3,
2018 among Agent, MPA and PNC Capital Markets LLC.
 
“Amendment to the Mexican Pledge Agreement” shall mean the Amendment to the
Mexican Pledge Agreement to be entered by and Among MPA, Motorcar Mexico and
Agent on the Amendment and Restatement Closing Date.
 
“AML Legislation” shall have the meaning set forth in Section 16.19(a) hereof.
 
“Anti-Terrorism Laws” shall mean any Applicable Laws relating to terrorism,
trade sanctions programs and embargoes, import/export licensing, money
laundering or bribery, and any regulation, order, or directive promulgated,
issued or enforced pursuant to such Applicable Laws, all as amended,
supplemented or replaced from time to time.
 
“Applicable Facility Fee” shall mean 0.375% per annum as of the Amendment and
Restated Closing Date and through and including the date immediately prior to
the first full fiscal quarter following the Amendment and Restated Closing Date.
Commencing with the first fiscal quarter following the Amendment and Restated
Closing Date and effective as of the first day of each fiscal quarter thereafter
(the “Facility Fee Adjustment Date”), the Applicable Facility Fee shall be
adjusted, if necessary, to the applicable percent per annum set forth in the
pricing table below corresponding to the Average Daily Unpaid Balance for the
fiscal quarter immediately preceding the Facility Fee Adjustment Date:
 
Average Daily Unpaid Balance:
Applicable Facility Fee
< $100,000,000
0.50%
≥ $100,000,000
0.375%

 
“Applicable Law” shall mean all laws, rules and regulations applicable to the
Person, conduct, transaction, covenant, document or agreement in question,
including all applicable common law and equitable principles, all provisions of
all applicable state, provincial, territorial, federal and foreign
constitutions, statutes, rules, regulations, treaties, directives and orders of
any Governmental Body, or any applicable settlement arrangement, by agreement,
consent or otherwise, with any Governmental Body, and all orders, judgments and
decrees of all courts and arbitrators, including any Anti-Terrorism Law,
Environmental Law and ERISA.
 
“Applicable Margin” shall mean for Revolving Advances, Swing Loans, the Term
Loan and Facility Fees as of the Amendment and Restatement Closing Date and
through and including the date immediately prior to the first Adjustment Date
(as defined below), the applicable percentage specified below:
 
4

--------------------------------------------------------------------------------

APPLICABLE MARGINS FOR
DOMESTIC RATE LOANS
APPLICABLE MARGINS FOR
LIBOR RATE LOANS
Revolving Advances,
Swing Loans
Term Loan
Revolving Advances
Term Loan
1.75%
1.75%
2.75%
2.75%



Commencing July 1, 2018 (using the March 31, 2018 financials), and thereafter,
effective as of the first day of the month following the month in which the
quarterly financial statements of the Loan Parties on a Consolidated Basis and
related Compliance Certificate required under Section 9.8 for the most recently
completed fiscal quarter are due to be delivered (each day on which an
adjustment is to be made, an “Adjustment Date”), the Applicable Margin for each
type of Advance shall be adjusted, if necessary, to the applicable percent per
annum set forth in the pricing table below corresponding to the Total Leverage
Ratio for the trailing four quarter period ending on the last day of the most
recently completed fiscal quarter prior to the applicable Adjustment Date:
 
TOTAL
LEVERAGE
RATIO
APPLICABLE MARGINS FOR
DOMESTIC RATE LOANS
 
APPLICABLE MARGINS FOR
LIBOR RATE LOANS
 
Revolving Advances,
Swing Loans
Term Loan
Revolving
Advances
Term Loan
Less than or equal to 0.50 to 1.00
1.25%
1.25%
2.25%
2.25%
Greater than 0.50 to 1.00 but less than 1.50 to 1.00
1.50%
1.50%
2.50%
2.50%
Greater than or equal to 1.50 to 1.00
1.75%
1.75%
2.75%
2.75%



If Loan Parties shall fail to deliver the financial statements, certificates
and/or other information required under Section 9.8 by the date required
pursuant to such section, each Applicable Margin shall be conclusively presumed
to equal the highest Applicable Margin specified in the pricing table set forth
above until the date of delivery of such financial statements, certificates
and/or other information, at which time the rate will be adjusted based upon the
Total Leverage Ratio reflected in such statements.  Notwithstanding anything to
the contrary contained herein, no downward adjustment in any Applicable Margin
shall be made on any Adjustment Date on which any Event of Default shall have
occurred and be continuing. Notwithstanding anything to the contrary contained
herein, immediately and automatically upon the occurrence of any Event of
Default under Sections 10.1, 10.5(i) (solely with respect to a failure to comply
with Section 6.5) or 10.7, each Applicable Margin shall increase to and equal
the highest Applicable Margin specified in the pricing table set forth above,
until the date (if any) on which such Event of Default shall be waived in
accordance with the provisions of this Agreement, at which time the rate will be
adjusted based upon the Total Leverage Ratio reflected on the most recently
delivered financial statements and Compliance Certificate delivered by the Loan
Parties to Agent pursuant to Section 9.8.  Any increase in interest rates and/or
other fees payable by the Loan Parties under the Loan Documents pursuant to the
provisions of the foregoing sentence shall be in addition to and independent of
any increase in such interest rates and/or other fees resulting from the
occurrence of any Event of Default (including, if applicable, any Event of
Default arising from a breach of Section 9.8 hereof) and/or the effectiveness of
the Default Rate provisions of Section 3.1 hereof or the default fee rate
provisions of Section 3.2 hereof.
 
5

--------------------------------------------------------------------------------

If, as a result of any restatement of, or other adjustment to, the financial
statements of the Loan Parties on a Consolidated Basis or for any other reason,
Agent determines that (a) the Total Leverage Ratio as previously calculated as
of any applicable date for any applicable period was inaccurate, and (b) a
proper calculation of the Total Leverage Ratio for any such period would have
resulted in different pricing for such period, then (i) if the proper
calculation of the Total Leverage Ratio would have resulted in a higher interest
rate and/or fees (as applicable) for such period, automatically and immediately
without the necessity of any demand or notice by Agent or any other affirmative
act of any party, the interest accrued on the applicable outstanding Advances
and/or the amount of the fees accruing for such period under the provisions of
this Agreement and the Other Documents shall be deemed to be retroactively
increased by, and Loan Parties shall be obligated within three (3) days to pay
to Agent for the ratable benefit of Lenders an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period; and (ii) if the
proper calculation of the Total Leverage Ratio would have resulted in a lower
interest rate and/or fees (as applicable) for such period, then the interest
accrued on the applicable outstanding Advances and the amount of the fees
accruing for such period under the provisions of this Agreement and the Other
Documents shall be deemed to remain unchanged, and Agent and Lenders shall have
no obligation to repay interest or fees to the Loan Parties; provided, that, if
as a result of any restatement or other event or other determination by Agent a
proper calculation of the Total Leverage Ratio would have resulted in a higher
interest rate and/or fees (as applicable) for one or more periods and a lower
interest rate and/or fees (as applicable) for one or more other periods (due to
the shifting of income or expenses from one period to another period or any
other reason), then the amount payable by the Loan Parties pursuant to clause
(i) above shall be based upon the excess, if any, of the amount of interest and
fees that should have been paid for all applicable periods over the amounts of
interest and fees actually paid for such periods.
 
“Application Date” shall have the meaning set forth in Section 2.8(b) hereof.
 
“Approvals” shall have the meaning set forth in Section 5.7(b) hereof.
 
“Approved Electronic Communication” shall mean each notice, demand,
communication, information, document and other material transmitted, posted or
otherwise made or communicated by e-mail, E-Fax, the StuckyNet System©, or any
other equivalent electronic service agreed to by Agent, whether owned, operated
or hosted by Agent, any Lender, any of their Affiliates or any other Person,
that any party is obligated to, or otherwise chooses to, provide to Agent
pursuant to this Agreement or any Other Document, including any financial
statement, financial and other report, notice, request, certificate and other
information material; provided that Approved Electronic Communications shall not
include any notice, demand, communication, information, document or other
material that Agent specifically instructs a Person to deliver in physical form.
 
6

--------------------------------------------------------------------------------

“Average Daily Unpaid Balance” shall mean the average of the sum of Revolving
Advances plus Swing Loans plus the Maximum Undrawn Amount of all outstanding
Letters of Credit at the end of the day for each day of the applicable fiscal
quarter.
 
“Base Rate” shall mean the base commercial lending rate of PNC as publicly
announced to be in effect from time to time, such rate to be adjusted
automatically, without notice, on the effective date of any change in such
rate.  This rate of interest is determined from time to time by PNC as a means
of pricing some loans to its customers and is neither tied to any external rate
of interest or index nor does it necessarily reflect the lowest rate of interest
actually charged by PNC to any particular class or category of customers of PNC.
 
“Beneficial Owner” shall mean, for each Borrower, each of the following: (a)
each individual, if any, who, directly or indirectly, owns 25% or more of such
Borrower’s Equity Interests; and (b) a single individual with significant
responsibility to control, manage, or direct such Borrower.
 
“Benefited Lender” shall have the meaning set forth in Section 2.6(e) hereof.
 
“Blocked Account Bank” shall have the meaning set forth in Section 4.8(h)
hereof.
 
“Blocked Accounts” shall have the meaning set forth in Section 4.8(h) hereof.
 
“Borrower” or “Borrowers” shall have the meaning set forth in the preamble to
this Agreement and shall extend to all permitted successors and assigns of such
Persons.
 
“Borrowing Agent” shall mean MPA in its capacity as agent for each other
Borrower.
 
“Borrowing Base Certificate” shall mean a certificate in substantially the form
of Exhibit 1.2 hereto duly executed by the President, Chief Financial Officer,
Chief Accounting Officer or Controller of Borrowing Agent and delivered to
Agent, appropriately completed, by which such officer shall certify to Agent
each of the US Formula Amount and the Canadian Formula Amount and the
calculations thereof as of the date of such certificate.
 
“Business Day” shall mean any day other than Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in East Brunswick, New Jersey or Toronto, Ontario, and, if the
applicable Business Day relates to any LIBOR Rate Loans, such day must also be a
day on which dealings are carried on in the London interbank market.
 
“Canadian Advance Rates” shall have the meaning set forth in Section
2.1(b)(y)(ii) hereof.
 
“Canadian Advances” shall mean any Advances made to, or for the account of, any
Canadian Borrower.
 
7

--------------------------------------------------------------------------------

“Canadian Borrower” or “Canadian Borrowers” shall mean (i) D&V, (ii) such
Subsidiaries of MPA that MPA may from time to time designate as a Canadian
Borrower by having such Subsidiary execute and deliver a Joinder Agreement to
Agent, and (iii)  all permitted successors and assigns of such Persons.
 
“Canadian Borrowers’ Account” shall have the meaning set forth in Section 2.10
hereof.
 
“Canadian Documents” shall mean the Canadian General Security Agreement and each
Other Document governed by or applicable within the laws of Canada or a province
or territory thereof.
 
“Canadian Formula Amount” shall have the meaning set forth in Section 2.1(b)
hereof.
 
“Canadian General Security Agreement” shall mean the Canadian General Security
Agreement dated as of June 5, 2018, by and between D&V and Agent.
 
“Canadian Guarantors” means (i) each Subsidiary (other than a Canadian Borrower)
of a Borrower organized in Canada and (ii) each Person that becomes a Canadian
Guarantor pursuant to Section 6.19.
 
“Canadian Inventory NOLV Advance Rate” shall have the meaning set forth in
Section 2.1(b)(y)(ii) hereof.
 
“Canadian Letters of Credit” shall mean Letters of Credit issued on behalf of
any Canadian Loan Party.
 
“Canadian Loan Party” or “Canadian Loan Parties” shall mean each Canadian
Borrower and each Canadian Guarantor and shall extend to all permitted
successors and assigns of such Persons.
 
“Canadian Obligations” shall mean the aggregate of the Obligations of the
Canadian Loan Parties.
 
“Canadian Out-of-Formula Loan” shall have the meaning set forth in Section
16.2(e) hereof.
 
“Canadian Pension Plan” shall mean each pension plan required to be registered
under Canadian federal or provincial law that is maintained or contributed to by
a Loan Party for its employees or former employees, but does not include the
Canada Pension Plan as maintained by the Government of Canada or Quebec Pension
Plan.
 
“Canadian Pension Termination Event” shall mean (a) the voluntary full or
partial wind up of a Specified Canadian Pension Plan that is a registered
pension plan by a Canadian Loan Party; (b) the institution of proceedings by any
Governmental Body to terminate in whole or in part or have a trustee appointed
to administer a Specified Canadian Pension Plan; or (c) any other event or
condition which might constitute grounds for the termination of, winding up or
partial termination of, winding up or the appointment of trustee to administer a
Specified Canadian Pension Plan.
 
8

--------------------------------------------------------------------------------

“Canadian Receivables Advance Rate” shall have the meaning set forth in Section
2.1(b)(y)(i) hereof.
 
“Canadian Revolving Advance Amount Sublimit” shall mean $20,000,000.
 
“Canadian Revolving Credit Note” shall have the meaning set forth in Section
2.1(b) hereof.
 
“Canadian Swing Loan Note” shall have the meaning set forth in Section
2.4(a)(ii).
 
“Canadian Swing Loans” shall have the meaning set forth in Section 2.4(a)(ii).
 
“Canadian Security Agreements” shall mean (a) the Canadian General Security
Agreement and (b) such other similar Loan Documents entered into by a Canadian
Loan Party in favor of the Agent in connection with this Agreement and governed
by or applicable within the laws of Canada or a province or territory thereof.
 
“Capital Expenditures” shall mean, with respect to any Person for any period,
the sum of (a) the aggregate of all expenditures by such Person and its
Subsidiaries during such period that in accordance with GAAP are or should be
included in “property, plant and equipment” or in a similar fixed asset account
on its balance sheet, whether such expenditures are paid in cash or financed and
including all Capitalized Lease Obligations paid or payable during such period,
and (b) to the extent not covered by clause (a) above, the aggregate of all
expenditures by such Person and its Subsidiaries during such period to acquire
by purchase or otherwise the business or fixed assets of any other Person;
provided that, Capital Expenditures shall not include (i) any such expenditures
constituting all or a portion of the purchase price in connection with any
acquisition permitted under the Loan Documents, (ii) any such expenditures made
in connection with the replacement, substitution, repair or restoration of any
assets to the extent financed (x) with insurance proceeds received by any
Borrower or any of their Subsidiaries on account of the loss of, or any damage
to, the assets being replaced, substituted for, repaired or restored or (y) with
the proceeds of any compensation awarded to any Borrower or any of their
Subsidiaries as a result of the taking, by eminent domain or condemnation, of
the assets being replaced or substituted for, (iii) the purchase price of any
equipment that is purchased simultaneously with the trade-in of any existing
equipment by any Borrower or any of their Subsidiaries to the extent that the
gross amount of such purchase price is reduced by any credit granted by the
seller of such equipment for such equipment being traded in, or (iv) the
purchase price of any property, plant or equipment purchased within 360 days of
the consummation of any asset sale or any other sale by any Borrower or any of
their Subsidiaries of any other property, plant or equipment to the extent
purchased with the Net Cash Proceeds of such asset sale or the proceeds of such
other sale, in each case in clause (iv) of this definition, to the extent that
such Loan Party is permitted to reinvest such proceeds pursuant to the terms and
conditions of this Agreement or any Other Document.
 
“Capitalized Lease” shall mean a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.
 
“Capitalized Lease Obligation” shall mean any Indebtedness of any Loan Party
represented by obligations under a Capitalized Lease.
 
9

--------------------------------------------------------------------------------

“Carryover Amount” shall have the meaning set forth in Section 7.7 hereof.
 
“Cash Collateralize” means to deliver to the Issuer an amount (whether in cash
or in the form of a backstop letter of credit in form and substance reasonably
satisfactory to, and issued by a U.S. commercial bank reasonably acceptable to,
the Issuer in its commercially reasonable discretion) equal to 105% of the sum
of (a) the Maximum Undrawn Amount plus (b) the aggregate amount of all
unreimbursed payments and disbursements on all such Letters of Credit which have
not been converted to Revolving Loans plus (c) the amount of unpaid Letter of
Credit Fees then accrued.  Derivatives of such term have corresponding meanings.
Derivatives of such term shall have corresponding meanings.
 
“Cash Equivalents” shall mean (a) marketable obligations issued or directly and
fully guaranteed or insured by the United States or any State, agency or
instrumentality thereof and backed by the full faith and credit of the United
States, in each case, maturing within one (1) year from the date of acquisition
thereof; (b) commercial paper, maturing not more than one (1) year after the
date of issue rated P-l by Moody’s or A-l by Standard & Poor’s; (c) certificates
of deposit maturing not more than one (1) year after the date of issue, issued
by commercial banking institutions and money market or demand deposit accounts
maintained at commercial banking institutions, each of which is a member of the
Federal Reserve System and has a combined capital and surplus and undivided
profits of not less than $500,000,000; (d) repurchase agreements having
maturities of not more than ninety (90) days from the date of acquisition which
are entered into with major money center banks included in the commercial
banking institutions described in clause (c) above and which are secured by
readily marketable obligations issued or directly and fully guaranteed or
insured by the United States or any State, agency or instrumentality thereof;
(e) money market accounts maintained with mutual funds having assets in excess
of $2,500,000,000; and (f) marketable tax exempt securities rated A or higher by
Moody’s or A+ or higher by Standard & Poor’s, in each case, maturing within one
(1) year from the date of acquisition thereof.
 
“Cash Management Products and Services” shall mean agreements or other
arrangements under which Agent, any Lender or any Affiliate of Agent or a Lender
provides any of the following products or services to any Loan Party:  (a)
credit cards; (b) credit card processing services; (c) debit cards and stored
value cards; (d) commercial cards; (e) ACH transactions; and (f) cash management
and treasury management services and products, including without limitation
controlled disbursement accounts or services, lockboxes, blocked accounts,
automated clearinghouse transactions, overdrafts, interstate depository network
services.  The indebtedness, obligations and liabilities of any Loan Party to
the provider of any Cash Management Products and Services (including all
obligations and liabilities owing to such provider in respect of any returned
items deposited with such provider) (the “Cash Management Liabilities”) shall be
“Obligations” hereunder, guaranteed obligations under the Guaranty and secured
obligations under any Guarantor Security Agreement, as applicable, and otherwise
treated as Obligations for purposes of each of the Other Documents.  The Liens
securing the Cash Management Products and Services shall be pari passu with the
Liens securing all other Obligations under the Loan Documents, subject to the
express provisions of Section 11.5.
 
“Cash Management Liabilities” shall have the meaning provided in the definition
of “Cash Management Products and Services.”
 
10

--------------------------------------------------------------------------------

“CEA” shall mean the Commodity Exchange Act (7 U.S.C.§1 et seq.), as amended
from time to time, and any successor statute.
 
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §§9601 et seq.
 
“Certificate of Beneficial Ownership” shall mean, for each Borrower, a
certificate in substantially the form of Exhibit 5.32 hereto (as amended or
modified by Agent from time to time in its sole discretion), certifying, among
other things, the Beneficial Owner of such Borrower.
 
“CFTC” shall mean the Commodity Futures Trading Commission.
 
“Change in Law” shall mean the occurrence, after the Amendment and Restatement
Closing Date, of any of the following: (a) the adoption or taking effect of any
Applicable Law; (b) any change in any Applicable Law or in the administration,
implementation, interpretation or application thereof by any Governmental Body;
or (c) the making or issuance of any request, rule, guideline or directive
(whether or not having the force of law) by any Governmental Body; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines, interpretations or directives thereunder or issued in connection
therewith (whether or not having the force of Applicable Law) and (y) all
requests, rules, regulations, guidelines, interpretations or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities (whether or not having the force of law), in
each case pursuant to Basel III, shall in each case be deemed to be a Change in
Law regardless of the date enacted, adopted, issued, promulgated or implemented.
 
“Change of Control” shall mean: (a) any person or group of persons (within the
meaning of Section 13(d) or 14(d) of the Exchange Act, but excluding any
employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) shall have acquired beneficial ownership (within
the meaning of Rule 13d-3 promulgated by the SEC under the Exchange Act) of 33%
or more of the voting Equity Interests of MPA; (b) MPA shall cease to have
beneficial ownership (as defined in Rule 13d-3 under the Exchange Act) of 100%
of the aggregate voting or economic power of the Equity Interests of each other
Loan Party (other than in connection with any transaction permitted pursuant to
Section 7.1), free and clear of all Liens (other than Permitted Encumbrances);
(c) any merger, consolidation or sale of substantially all of the property or
assets of any Loan Party (other than in connection with any transaction
permitted pursuant to Section 7.1); and (d) a “Change of Control” (or any
comparable term or provision) under or with respect to any of the Subordinated
Indebtedness of MPA or any of its Subsidiaries with an outstanding principal
amount in excess of $2,500,000.
 
“Charges” shall mean all taxes, charges, fees, imposts, levies or other
assessments, including all net income, gross income, gross receipts, sales,
goods, services, use, ad valorem, value added, transfer, franchise, profits,
inventory, capital stock, license, withholding, payroll, employment, social
security, unemployment, excise, severance, stamp, occupation and property taxes,
custom duties, fees, assessments, liens, claims and charges of any kind
whatsoever, together with any interest and any penalties, additions to tax or
additional amounts, imposed by any taxing or other authority, domestic or
foreign (including the Pension Benefit Guaranty Corporation or any environmental
agency or superfund), upon the Collateral, any Loan Party or any of its
Affiliates.
 
11

--------------------------------------------------------------------------------

“CIP Regulations” shall have the meaning set forth in Section 14.12 hereof.
 
“Code” shall mean the Internal Revenue Code of 1986 and any successor statute,
and the rules and regulations thereunder.
 
“Collateral” shall mean and include all right, title and interest of each Loan
Party in all of the following property and assets of such Loan Party, in each
case whether now existing or hereafter arising or created and whether now owned
or hereafter acquired and wherever located:
 
(a)           all Receivables and all supporting obligations relating thereto;
 
(b)           all equipment and fixtures;
 
(c)           all general intangibles (including all Intellectual Property,
payment intangibles and all software) and all supporting obligations related
thereto;
 
(d)           all Inventory;
 
(e)           all Equity Interests, securities, investment property, and
financial assets;
 
(f)            all New Property;
 
(g)           all contract rights, rights of payment which have been earned
under a contract rights, chattel paper (including electronic chattel paper and
tangible chattel paper), commercial tort claims (now or hereafter described on
Schedule 1.1D hereto); documents (including all warehouse receipts and bills of
lading), deposit accounts, goods, instruments (including promissory notes),
letters of credit (whether or not the respective letter of credit is evidenced
by a writing) and letter-of-credit rights, cash, certificates of deposit,
insurance proceeds (including hazard, flood and credit insurance), security
agreements, eminent domain proceeds, condemnation proceeds, tort claim proceeds
and all supporting obligations;
 
(h)           all ledger sheets, ledger cards, files, correspondence, records,
books of account, business papers, computers, computer software (owned by any
Loan Party or in which it has an interest), computer programs, tapes, disks and
documents, including all of such property relating to the property described in
clauses (a) through (g) of this definition; and
 
(i)            all proceeds and products of the property described in clauses
(a) through (h) of this definition, in whatever form.  It is the intention of
the parties that if Agent shall fail to have a perfected Lien in any particular
property or assets of any Loan Party for any reason whatsoever, but the
provisions of the Loan Documents, together with all financing statements and
other public filings relating to Liens filed or recorded by Agent against Loan
Parties, would be sufficient to create a perfected Lien in any property or
assets that such Loan Party may receive upon the sale, lease, license, exchange,
transfer or disposition of such particular property or assets, then all such
“proceeds” of such particular property or assets shall be included in the
Collateral as original collateral that is the subject of a direct and original
grant of a security interest as provided for in the Loan Documents (and not
merely as proceeds (as defined in Article 9 of the Uniform Commercial Code and
as defined in the PPSA, as applicable) in which a security interest is created
or arises solely pursuant to Section 9-315 of the Uniform Commercial Code).
 
12

--------------------------------------------------------------------------------

Notwithstanding the forgoing, Collateral shall not include any Excluded
Property.


“Commitment” shall mean, a Revolving Commitment or Term Loan Commitment, as the
context may require.
 
“Commitment Transfer Supplement” shall mean a document in the form of Exhibit
16.3 hereto, properly completed and otherwise in form and substance satisfactory
to Agent by which the Purchasing Lender purchases and assumes a portion of the
obligation of Lenders to make Advances under this Agreement.
 
“Competitor” shall mean any competitor of MPA or any Subsidiary of MPA that is
in one or more of the same or similar lines of business as MPA or any Subsidiary
of MPA designated in writing from time to time by Borrowing Agent to Agent.
 
“Compliance Certificate” shall mean a compliance certificate substantially in
the form of Exhibit 1.2(a) hereto (with such additional information as
reasonably requested by Agent) to be signed by the Chief Financial Officer or
Controller of Borrowing Agent.
 
“Conditional Notice” shall have the meaning set forth in Section 13.1 hereof.
 
“Consents” shall mean all filings and all licenses, permits, consents,
approvals, authorizations, qualifications and orders of Governmental Bodies and
other third parties, domestic or foreign, necessary to carry on any Loan Party’s
business or necessary (including to avoid a conflict or breach under any
agreement, instrument, other document, license, permit or other authorization)
for the execution, delivery or performance of the Loan Documents, including any
Consents required under all applicable federal, state, provincial, territorial
or other Applicable Law.
 
“Consigned Inventory” shall mean Inventory of any Loan Party that is in the
possession of another Person on a consignment, sale or return, or other basis
that does not constitute a final sale and acceptance of such Inventory.
 
13

--------------------------------------------------------------------------------

“Consolidated EBITDA” shall mean, with respect to any Person for any period, (a)
the Consolidated Net Income of such Person and its Subsidiaries for such period,
plus (b) without duplication, the sum of the following amounts of such Person
and its Subsidiaries for such period and to the extent deducted in determining
Consolidated Net Income of such Person for such period:  (i) Consolidated Net
Interest Expense, (ii) income tax expense, (iii) depreciation expense, (iv)
amortization expense, (v) severance charges in an aggregate amount not to exceed
$100,000 for any fiscal year of Borrowers, (vi) any non-cash expenses incurred
in connection with stock options and other equity-based compensation, (vii)
non-cash charges reducing Consolidated Net Income (excluding any non-cash charge
that results in an accrual of a reserve for cash charges in any future period)
for such period, (viii) standard inventory revaluation write-downs and
write-ups, (ix) non-cash losses on Hedging Agreements, (x) any expenses incurred
in connection with stock offerings, (xi) the amount of all costs, fees and
expenses incurred in connection with the Transactions, (xii) costs and expenses
incurred as a result of any step up accounting adjustments, (xiii) all
transactional costs, expenses and charges payable in connection with, any
acquisition (whether or not consummated) in an amount not to exceed $700,000 for
any fiscal year of Borrowers, (xiv) Premium To Inventory Purchases in an
aggregate amount not to exceed $30,000,000 during the term of this Agreement for
all periods starting on or after April 1, 2018, (xv) non-capitalized transaction
expenses related to the Mexico Business Expansion in an aggregate amount not to
exceed $12,000,000 during the term of this Agreement and (xvi) specified
investments in Customers which are expensed during such period, it being agreed
that for purposes of calculating Consolidated EBITDA for the four quarter period
ending June 30, 2018, such expense in each fiscal quarter ending September 30,
2017, December 31, 2017 and March 31, 2018, was $835,000; provided, however,
commencing April 1, 2018 the aggregate amount of such expense which may be added
back pursuant to this clause (xvi) shall not exceed $10,855,000 during the term
of this Agreement, minus (c) without duplication, the sum of the following
amounts of such Person and its Subsidiaries for such period and to the extent
included in determining Consolidated Net Income of such Person for such period: 
(i) non-cash items increasing Consolidated Net Income (other than the accrual of
revenue or recording of Receivables in the Ordinary Course of Business) for such
period and (ii) non-cash gains on Hedging Agreements.
 
Notwithstanding the foregoing or anything to the contrary contained herein,
Consolidated EBITDA for the fiscal quarters ended September 30, 2017, December
31, 2017, and March 31, 2018, respectively, shall be as separately agreed by
Agent and Borrowers.
 
“Consolidated Funded Indebtedness” shall mean, with respect to any Person at any
date, (x) all Indebtedness of such Person for borrowed money and Capitalized
Lease Obligations, determined on a consolidated basis in accordance with GAAP,
which by its terms matures more than one year after the date of calculation, and
any such Indebtedness maturing within one year from such date which is renewable
or extendable at the option of such Person to a date more than one year from
such date, including, in any event, with respect to the MPA and its
Subsidiaries, the Revolving Advances, the Term Loan, and the Swing Loans, minus
(y) Qualified Cash.
 
“Consolidated Net Income” shall mean, with respect to any Person for any period,
the net income (loss) of such Person and its Subsidiaries for such period,
determined on a consolidated basis and in accordance with GAAP, but excluding
(a) any extraordinary or non-recurring gains or losses, (b) gains or losses from
any Disposition (other than any Dispositions of Inventory in the Ordinary Course
of Business), (c) non-cash restructuring charges, (d) any tax refunds, net
operating losses or other net tax benefits, (e) non-cash gains or losses from
currency fluctuations or with respect to Interest Rate Hedges and Foreign
Currency Hedges, and (f) non-cash earnings resulting from any reappraisal,
revaluation or write-up of assets.
 
“Consolidated Net Interest Expense” shall mean, with respect to any Person for
any period, (a) gross interest expense of such Person and its Subsidiaries for
such period determined on a consolidated basis and in accordance with GAAP
(including, without limitation, interest expense paid to Affiliates of such
Person), less (b) interest income (including interest paid-in- kind) for such
period.
 
14

--------------------------------------------------------------------------------

“Contract Rate” shall have the meaning set forth in Section 3.1 hereof.
 
“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
 
“Controlled Group” shall mean, at any time, each Loan Party and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
any Loan Party, are treated as a single employer under Section 414 of the Code.
 
“Covered Entity” shall mean (a) each Loan Party, each of the Loan Parties’
Subsidiaries and all pledgors of Collateral and (b) each Person that, directly
or indirectly, is in control of a Person described in clause (a) above.  For
purposes of this definition, control of a Person shall mean the direct or
indirect (x) ownership of, or power to vote, 25% or more of the issued and
outstanding equity interests having ordinary voting power for the election of
directors of such Person or other Persons performing similar functions for such
Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise.
 
“Crown” shall mean Her Majesty in right of Canada or any similar applicable
Governmental Body.
 
“Currency Due” shall have the meaning set forth in Section 3.13 hereof.
 
“Current Value” shall have the meaning set forth in Section 6.17 hereof.
 
“Customer” shall mean and include the account debtor with respect to any
Receivable and/or the purchaser of goods, services or both with respect to any
contract or contract right.
 
“Customs” shall have the meaning set forth in Section 2.13(b) hereof.
 
“D&V” shall mean D&V Electronics Ltd., a corporation amalgamated and existing
under the laws of British Columbia, Canada.
 
“Daily LIBOR Rate” shall mean, for any day, the rate per annum determined by
Agent by dividing (x) the Published Rate by (y) a number equal to 1.00 minus the
Reserve Percentage.
 
“Default” shall mean an event, circumstance or condition which, with the giving
of notice or passage of time or both, would constitute an Event of Default.
 
“Default Rate” shall have the meaning set forth in Section 3.1 hereof.
 
15

--------------------------------------------------------------------------------

“Defaulting Lender” shall mean any Lender that: (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Revolving Commitment Percentage, Term Loan Commitment Percentage, as
applicable of Advances, (ii) if applicable, fund any portion of its
Participation Commitment in Letters of Credit or Swing Loans or (iii) pay over
to Agent, Issuer, Swing Loan Lender or any Lender any other amount required to
be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies Agent in writing that such failure is the result of such Lender’s good
faith determination that a condition precedent to funding (specifically
identified and including a particular Default or Event of Default, if any) has
not been satisfied; (b) has notified Loan Parties or Agent in writing, or has
made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including a particular Default or Event of Default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit; (c) has failed, within
two (2) Business Days after request by Agent, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Advances and, if applicable, participations in then
outstanding Letters of Credit and Swing Loans under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon Agent’s receipt of such certification in form and substance
satisfactory to Agent; (d) has become the subject of an Insolvency Event; or (e)
has failed at any time to comply with the provisions of Section 2.6(e) with
respect to purchasing participations from the other Lenders, whereby such
Lender’s share of any payment received, whether by setoff or otherwise, is in
excess of its pro rata share of such payments due and payable to all of the
Lenders.
 
“Depository Accounts” shall have the meaning set forth in Section 4.8(h) hereof.
 
“Designated Lender” shall have the meaning set forth in Section 16.2(d) hereof.
 
“Dispositions” shall mean any transaction, or series of related transactions,
pursuant to which any Person sells, assigns, transfers or otherwise disposes of
any property or assets (whether now owned or hereafter acquired) to any other
Person, in each case, whether or not the consideration therefor consists of
cash, securities or other assets owned by the acquiring Person.
 
“Disqualified Lender” shall mean (a) a natural person and (b) any Person that is
(i) a Competitor or (ii) a direct or indirect owner of a Competitor and in each
case of this clause (b), is designated by MPA as a “Disqualified Lender” by
written notice delivered to Agent (it being acknowledged by the Agent that an
initial written notice was delivered on April 13, 2015), unless in the case of
clause (b), (x) an Event of Default under Section 10.1 has occurred and be
continuing for a period of five (5) days, (y) the Obligations shall have become
immediately due and payable and the obligation of Lenders to make Advances shall
have been (or shall have been deemed to have been) terminated or (z) an Event of
Default under Section 10.7 shall have occurred and be continuing.  Any
designation pursuant to clause (b) of the foregoing sentence shall become
effective two (2) Business Days after the date that such written designation to
Agent is made available to the Lenders (and Agent hereby agrees to make such
written designation so available promptly after receipt thereof from MPA), but
shall not apply retroactively to disqualify any Person that has previously
acquired a participation interest in, or taken an assignment of, any Advance,
Term Loan Commitment or Revolving Commitment.  Notwithstanding the foregoing,
“Disqualified Lender” shall not include any Person that MPA has designated as no
longer being a “Disqualified Lender” by written notice delivered to Agent.
 
16

--------------------------------------------------------------------------------

“Document” shall have the meaning given to the term “document” in the Uniform
Commercial Code.
 
“Dollar” and the sign “$” shall mean lawful money of the United States.
 
“Domestic Rate Loan” shall mean any Advance that bears interest based upon the
Alternate Base Rate.
 
“Domestic Subsidiary” shall mean any Subsidiary that is organized in the United
States, any State thereof or the District of Columbia and that is not a
Subsidiary described in clause (ii) of the definition of a Foreign Subsidiary or
a FSHCO.
 
“Drawing Date” shall have the meaning set forth in Section 2.14(b) hereof.
 
“Early Termination Date” shall have the meaning set forth in Section 13.1
hereof.
 
“Effective Date” shall mean the date indicated in a document or agreement to be
the date on which such document or agreement becomes effective, or, if there is
no such indication, the date of execution of such document or agreement.
 
“Eligibility Date” shall mean, with respect to each Loan Party and each Swap,
the date on which this Agreement or any Other Document becomes effective with
respect to such Swap (for the avoidance of doubt, the Eligibility Date shall be
the Effective Date of such Swap if this Agreement or any Other Document is then
in effect with respect to such Loan Party, and otherwise it shall be the
Effective Date of this Agreement and/or such Other Document(s) to which such
Loan Party is a party).
 
“Eligible Contract Participant” shall mean an “eligible contract participant” as
defined in the CEA and regulations thereunder.
 
“Eligible Insured Foreign Receivables” shall mean Receivables that meet the
requirements of Eligible Receivables, except clause (g) of such definition,
provided that such Receivable is credit insured (the insurance carrier, amount
and terms of such insurance shall be reasonably acceptable to Agent and shall
name Agent as beneficiary or loss payee, as applicable).
 
17

--------------------------------------------------------------------------------

“Eligible Inventory”  shall mean and include Inventory of a Borrower, excluding
work in process, supplies and packaging, valued at the lower of cost or market
value, determined on an average cost basis, which is not, in Agent’s opinion,
obsolete, slow moving or unmerchantable and which Agent, in its sole discretion,
shall not deem ineligible Inventory, based on such considerations as Agent may
from time to time deem appropriate including whether the Inventory is subject to
a perfected, first priority security interest in favor of Agent and no other
Lien (other than a Permitted Encumbrance).  In addition, Inventory shall not be
Eligible Inventory if: (a) it does not conform to all standards imposed by any
Governmental Body which has regulatory authority over such goods or the use or
sale thereof; (b) it is Foreign In-Transit Inventory or in-transit within the
United States, Canada or Mexico; (c) it is located outside the continental
United States, any province or territory of Canada or Mexico listed on Schedule
4.4 (b)(i) hereto or such other locations in the continental United States, any
province or territory of Canada or Mexico as Agent in its Permitted Discretion
may approve from time to time  or at a location that is not otherwise in
compliance with this Agreement; (d) it constitutes Consigned Inventory; (e) it
is the subject of an Intellectual Property Claim; (f) it is subject to a License
Agreement that limits, conditions or restricts the applicable Borrower’s or
Agent’s right to sell or otherwise dispose of such Inventory, unless Agent is a
party to a Licensor/Agent Agreement with the Licensor under such License
Agreement (or Agent shall agree otherwise in its sole discretion after
establishing reserves against the applicable Formula Amount with respect thereto
as Agent shall deem appropriate in its sole discretion); (g) it is situated at a
location not owned by the applicable Borrower unless the owner or occupier of
such location has executed in favor of Agent a Lien Waiver Agreement (or Agent
shall agree otherwise in its sole discretion after establishing reserves against
the applicable Formula Amount with respect thereto as Agent shall deem
appropriate in its sole discretion); (h) an account receivable or document of
title has been created or issued with respect to such Inventory; (i) it arose or
was acquired outside of the Ordinary Course of Business of the applicable
Borrower and represents damaged, obsolete or unsaleable goods; (j) any covenant,
representation or warranty contained in this Agreement with respect to such
Inventory has been breached; or (k) it is not lawfully owned by the applicable
Borrower or the applicable Borrower does not have the right to grant Liens in
such Inventory.
 
“Eligible Receivables” shall mean and include, each Receivable of a Borrower
arising in the Ordinary Course of Business and which Agent, in its sole credit
judgment, shall deem to be an Eligible Receivable, based on such considerations
as Agent may from time to time deem appropriate.  A Receivable shall not be
deemed eligible unless such Receivable is subject to Agent’s first priority
perfected security interest and no other Lien (other than Permitted
Encumbrances), and is evidenced by an invoice or other documentary evidence
satisfactory to Agent.  In addition, no Receivable shall be an Eligible
Receivable if:
 
(a)           it arises out of a sale made by any Borrower to an Affiliate of
any Borrower or to a Person controlled by an Affiliate of any Borrower;
 
(b)           more than 50% of the aggregate amount of all Receivables of the
Customer with respect to such Receivable have remained unpaid thirty (30) days
past the invoice due date or 120 days with respect to Receivables owed to a US
Borrower and 120 days with respect to Receivables owed to a Canadian Borrower
(or 390 days with respect to any Specified Extended Term Receivable) past the
invoice date;
 
(c)           such Receivable is due or unpaid within 390 days after the invoice
date with respect to Specified Extended Term Receivables and within 120 days
from the invoice date with respect to other Receivables due to US Borrowers and
120 days from the invoice date with respect to Receivables due to a Canadian
Borrower and is not evidenced by a promissory note, chattel paper or any other
instrument or other document unless the original of such document is in the
possession of Agent and contains all necessary endorsements in favor of Agent;
 
(d)           more than thirty (30) days have elapsed from the invoice due date
and more than 120 days with respect to Receivables owed to a US Borrower and 120
days with respect to Receivables owed to a Canadian Borrower (or 390 days with
respect to any Specified Extended Term Receivable) have elapsed from the invoice
date with respect to such Receivable;
 
18

--------------------------------------------------------------------------------

(e)           such Receivable is not in conformity with all representations and
warranties made by the Borrowers to the Agents and Lenders with respect thereto
in the Loan Documents;
 
(f)            an Insolvency Event shall have occurred with respect to such
Customer;
 
(g)           the sale is to a Customer outside the continental United States or
a province of Canada that has not adopted the Personal Property Security Act of
Canada, unless the sale is on letter of credit, guaranty or acceptance terms, in
each case acceptable to Agent in its sole discretion or such Receivable
constitutes an Eligible Insured Foreign Receivable; (provided that, at any time
upon Agent’s request, the Borrowers shall execute and deliver, or cause to be
executed and delivered, such other agreements, documents and instruments as may
be required by Agent to perfect the security interests of Agent in those
accounts of a Customer with its chief executive office or principal place of
business in Canada in accordance with the applicable laws of the province or
territory of Canada in which such chief executive office or principal place of
business is located, and take, or cause to be taken, such other and further
actions as Agent may reasonably request to enable Agent, as secured party with
respect thereto, to collect such accounts under the applicable federal,
provincial or territorial laws of Canada);
 
(h)           the sale to the Customer is on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment or any other repurchase or return
basis or is evidenced by chattel paper;
 
(i)             the Customer with respect to such Receivable is also a supplier
to or creditor of a Borrower, unless such Customer has executed a no-offset
letter reasonably satisfactory to Agent;
 
(j)            Agent believes, in its sole judgment, that collection of such
Receivable is insecure or that such Receivable may not be paid by reason of the
Customer’s financial inability to pay;
 
(k)            the Customer is (1) the United States of America, any state or
any department, agency or instrumentality of any of them, unless the applicable
Borrower assigns its right to payment of such Receivable to Agent pursuant to
the Assignment of Claims Act of 1940, as amended (31 U.S.C. Sub-Section 3727 et
seq. and 41 U.S.C. Sub-Section 15 et seq.) or has otherwise complied with other
applicable statutes or ordinances or (2) Her Majesty in right of Canada or any
provincial or local Governmental Body to the extent (but only to the extent)
that the Receivables owed by such Customer are subject to restriction on
assignment pursuant to the Financial Administration Act, R.S.C. 1985, c.F-11, as
amended, or any similar applicable federal, provincial or local law, regulation
or requirement (collectively, “Assignment of Crown Debt Restrictions”), unless
Borrower assigns its right to payment of such Receivable to the Agent in
compliance with the particular prescriptions of the relevant Assignment of Crown
Debt Restrictions and such assignment is enforceable against such applicable
entity;
 
(l)            the goods giving rise to such Receivable have not been delivered
to and accepted by the Customer or the services giving rise to such Receivable
have not been performed by the applicable Borrower and accepted by the Customer
or the Receivable otherwise does not represent a final sale;
 
19

--------------------------------------------------------------------------------

(m)           the Receivables of the Customer exceed a credit limit determined
by Agent, in its sole discretion, to the extent such Receivable exceeds such
limit;
 
(n)           the Receivable is subject to any offset, deduction, defense,
dispute, credits or counterclaim (but such Receivable shall only be ineligible
to the extent of such offset, deduction, defense or counterclaim), the Customer
is also a creditor or supplier of a Borrower or the Receivable is contingent in
any respect or for any reason;
 
(o)           the applicable Borrower has made any agreement with any Customer
for any deduction therefrom, except for discounts or allowances made in the
Ordinary Course of Business for prompt payment, all of which discounts or
allowances are reflected in the calculation of the face value of each respective
invoice related thereto;
 
(p)           any return, rejection or repossession of the merchandise has
occurred or the rendition of services has been disputed;
 
(q)           such Receivable is not payable to a Borrower; or
 
(r)            such Receivable is not otherwise satisfactory to Agent as
determined in its Permitted Discretion.
 
“Eligible Rotating Electrical and Automotive Domestic, Mexican and Canadian
Inventory” shall mean and include any Eligible Inventory other than MPA Owned
Cores at Customer Locations Inventory.
 
“Environmental Complaint” shall have the meaning set forth in Section 9.3(b)
hereof.
 
“Environmental Laws” shall mean all federal, state, provincial, territorial and
local environmental, land use, zoning, health, chemical use, safety and
sanitation laws, statutes, ordinances and codes as well as common laws, relating
to the protection of the environment, human health and/or governing the use,
storage, treatment, generation, transportation, processing, handling, production
or disposal of Hazardous Materials and the rules, regulations, policies,
guidelines, interpretations, decisions, orders and directives of federal, state,
international and local governmental agencies and authorities with respect
thereto.
 
“Equity Interests” shall mean, with respect to any Person, all of the shares of
capital stock or membership interest of (or other ownership or profit interests
in) such Person, all of the warrants, options or other rights for the purchase
or acquisition from such Person of shares of capital stock of (or other
ownership or profit interests in) such Person, all of the securities convertible
into or exchangeable for shares of capital stock of (or other ownership or
profit interests in) such Person or warrants, rights or options for the purchase
or acquisition from such Person of such shares (or such other interests), and
all of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.
 
20

--------------------------------------------------------------------------------

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time and the rules and
regulations promulgated thereunder.
 
“Event of Default” shall have the meaning set forth in Article X hereof.
 
“Excess Amount” shall have the meaning set forth in Section 7.7 hereof.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
“Excluded Hedge Liability or Liabilities” shall mean, with respect to each Loan
Party and Guarantor, each of its Swap Obligations if, and only to the extent
that, all or any portion of this Agreement or any Other Document that relates to
such Swap Obligation is or becomes illegal under the CEA, or any rule,
regulation or order of the CFTC, solely by virtue of such Loan Party’s failure
to qualify as an Eligible Contract Participant on the Eligibility Date for such
Swap. Notwithstanding anything to the contrary contained in the foregoing or in
any other provision of this Agreement or any Other Document, the foregoing is
subject to the following provisos: (a) if a Swap Obligation arises under a
master agreement governing more than one Swap, this definition shall apply only
to the portion of such Swap Obligation that is attributable to Swaps for which
such guaranty or security interest is or becomes illegal under the CEA, or any
rule, regulations or order of the CFTC, solely as a result of the failure by
such Loan Party for any reason to qualify as an Eligible Contract Participant on
the Eligibility Date for such Swap; (b) if a guarantee of a Swap Obligation
would cause such obligation to be an Excluded Hedge Liability but the grant of a
security interest would not cause such obligation to be an Excluded Hedge
Liability, such Swap Obligation shall constitute an Excluded Hedge Liability for
purposes of the guaranty but not for purposes of the grant of the security
interest; and (c) if there is more than one Loan Party executing this Agreement
or the Other Documents and a Swap Obligation would be an Excluded Hedge
Liability with respect to one or more of such Persons, but not all of them, the
definition of Excluded Hedge Liability or Liabilities with respect to each such
Person shall only be deemed applicable to (i) the particular Swap Obligations
that constitute Excluded Hedge Liabilities with respect to such Person, and (ii)
the particular Person with respect to which such Swap Obligations constitute
Excluded Hedge Liabilities.
 
21

--------------------------------------------------------------------------------

“Excluded Property” shall mean (a) any lease, license, contract or agreement to
which any Loan Party is a party, and any of its rights or interests thereunder,
if and to the extent that a security interest therein is prohibited by or in
violation of (x) any Applicable Law, or (y) a term, provision or condition
(including any requirement to obtain the consent of any Governmental Body or
third party) of any such lease, license, contract or agreement (unless in each
case, such Applicable Law, term, provision or condition would be rendered
ineffective with respect to the creation of such security interest pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code (or any
successor provision or provisions) of any relevant jurisdiction or any other
Applicable Law or principles of equity), provided, however, that the foregoing
shall cease to be treated as “Excluded Property” and shall constitute Collateral
immediately at such time as the contractual or legal prohibition shall no longer
be applicable and to the extent severable, such security interest shall attach
immediately to any portion of such lease, license, contract or agreement not
subject to the prohibitions specified in (x) or (y) above, provided, further
that the exclusions referred to in clause (a) above shall not include any
proceeds of any such lease, license, contract or agreement or any goodwill of
the Loan Parties’ business associated therewith or attributable thereto; (b) any
“intent-to-use” application for registration of a trademark filed pursuant to
Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the filing of a
“Statement of Use” pursuant to Section 1(d) of the Lanham Act or an “Amendment
to Allege Use” pursuant to Section 1(c) of the Lanham Act with respect thereto,
solely to the extent, if any, that, and solely during the period, if any, in
which, the grant of a security interest therein would impair the validity or
enforceability of any registration that issues from such intent-to-use
application under applicable federal law, provided, however, that a security
interest in such trademark application (and the resulting registration) is
promptly granted to the Agent upon the filing of a Statement of Use or an
Amendment to Allege Use, as the case may be; (c) solely with respect to the US
Obligations (as Borrower, Guarantor or otherwise), (i) Equity Interests in any
Foreign Subsidiary or FSHCO, in excess of 65% of the outstanding voting stock of
such Foreign Subsidiary or FSHCO and (ii) any assets owned directly or
indirectly by any Foreign Subsidiary or FSHCO; (d) Equity Interests in joint
ventures or any non-wholly-owned Subsidiaries, but only to the extent that the
organizational documents or other agreements with other equity holders prohibit
or restrict the pledge of such Equity Interests; (e) any leasehold interest in
Real Property; (f) any assets of any Loan Party financed by purchase money
Indebtedness or Capitalized Leases permitted pursuant to this Agreement, but
only to the extent that the documentation governing such Indebtedness or
Capitalized Leases (or any Permitted Encumbrance securing such Indebtedness or
Capitalized Leases) prohibits the creation by such Loan Party of a security
interest or Lien thereon or requires the consent of any Person, other than a
Loan Party, as a condition to the creation of any other security interest or
Lien on such property or if such contract or other agreement would be breached
or give any party (other than a Loan Party or an Affiliate of a Loan Party) the
right to terminate it as a result of creation of such security interest or Lien;
(g) vehicles and all other assets registered under a certificate of title in an
aggregate amount not to exceed $1,000,000 for all such Collateral, or $250,000
with respect to any single vehicle or asset; (h) any governmental licenses or
state or local franchises, charters and authorizations, if and to the extent a
security interest in such licenses, franchises, charters or authorizations is
prohibited or restricted thereby or results in the unenforceability of any right
of such Loan Party therein or a breach or termination therein, or requires the
consent of any Person as a condition to the creation of any security interest
thereon; provided, that the exclusions referred to in this clause (h) shall not
include any proceeds of any such licenses, franchises, charters or
authorizations; (i) the securities accounts specifically and exclusively used
for maintaining funds pursuant to that certain Nonqualified Deferred
Compensation Plan of MPA, dated as of May 14, 2008, which accounts are
identified in writing to Agent; (j) any accounts which are specially and
exclusively used for payroll, payroll taxes, employee wage and benefit payments
to or for the benefit of any Loan Party’s employees and other trust and
fiduciary accounts; and (k) any assets with respect to which Agent and a
Borrower agree that the costs of obtaining a security interest in such assets
are excessive in relation to the value afforded thereby.
 
22

--------------------------------------------------------------------------------

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from any payment
to a Recipient on account of any Obligations: (a) Taxes imposed on or measured
by its net income (however denominated), franchise Taxes imposed on it (in lieu
of net income Taxes) and branch profits Taxes, in each case, (i) imposed by the
jurisdiction (or any political subdivision thereof) under the Applicable Laws of
which such Recipient is organized or in which its principal office is located
or, in the case of any Lender, Swing Loan Lender or Issuer, in which its
applicable lending office is located or (ii) that are Other Connection Taxes,
(b) in the case of a Lender, any withholding Tax that is imposed on amounts
payable to such Lender with respect to an applicable interest in an Advance or
Commitment pursuant to an Applicable Law in effect on the date on which such
Lender acquires such interest in the Advance or Commitment or designates a new
lending office, except in each case to the extent that such Lender (or its
assignor) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Loan Parties with respect to
such withholding Tax pursuant to Section 3.10(a), (c) Taxes attributable to such
Recipient’s failure or inability (other than as a result of a Change in Law) to
comply with Section 3.10(e), or (d) any withholding Taxes imposed under FATCA.
 
“Executive Order No. 13224” shall mean the Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.
 
“Existing Indebtedness” shall mean Indebtedness and other obligations
outstanding under the Existing Loan Agreement.
 
“Existing Letters of Credit” means those Letters of Credit listed on Schedule
1.1E.
 
“Existing Loan Agreement” shall have the meaning set forth in the first WHEREAS
clause hereof.
 
“Facility Fee” shall have the meaning set forth in Section 3.3(b) hereof.
 
“Facility Fee Adjustment Date” shall have the meaning set forth in the
definition of Applicable Facility Fee.
 
“Factor” shall mean a factor designated by a Loan Party and reasonably
acceptable to Agent (it being agreed that the Factors party to the Factoring
Agreements listed on Schedule 1.1C are reasonably acceptable to Agent).
 
“Factoring Agreement” shall mean the agreements listed on Schedule 1.1C and such
other factoring agreements as are entered into by a Loan Party in the Ordinary
Course of Business.
 
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations thereunder or official interpretations thereof, and any
agreements entered into pursuant to Section 1471(b)(1) of the Code, any
intergovernmental agreement between a non-U.S. jurisdiction and the United
States with respect to the foregoing and any law, regulation or practice adopted
pursuant to any such intergovernmental agreement.
 
“Federal Funds Effective Rate” shall mean for any day the rate per annum (based
on a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.
 
23

--------------------------------------------------------------------------------

“Federal Funds Open Rate” shall mean for any day the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by PNC (an “Alternate Source”) (or if such rate for such day
does not appear on the Bloomberg Screen BTMM (or any substitute screen) or on
any Alternate Source, or if there shall at any time, for any reason, no longer
exist a Bloomberg Screen BTMM (or any substitute screen) or any Alternate
Source, a comparable replacement rate determined by PNC at such time (which
determination shall be conclusive absent manifest error); provided however, that
if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the “open” rate on the immediately preceding Business Day.  If and when
the Federal Funds Open Rate changes, the rate of interest with respect to any
advance to which the Federal Funds Open Rate applies will change automatically
without notice to Loan Parties, effective on the date of any such change.
 
“Fee Letter” shall mean the fee letter dated April 8, 2015 among Agent, MPA and
PNC Capital Markets LLC.
 
“FEMA” shall mean the Foreign Extraterritorial Measures Act (Canada) and any
executive orders relating thereto, each as has been or shall hereafter be
renewed, extended, amended or replaced.
 
“Fixed Charge Coverage Ratio” shall mean, with respect to any Person for any
period, the ratio of (a) Consolidated EBITDA of such Person and its consolidated
Subsidiaries for such period, to (b) the sum of (i) all principal of
Indebtedness of such Person and its Subsidiaries scheduled to be paid or prepaid
during such period (other than mandatory prepayments made pursuant to Section
2.20) to the extent there is an equivalent permanent reduction in the
commitments thereunder during such period together with earn-out Indebtedness
paid during such period (solely to the extent not paid out of funds deposited by
such Person and its Subsidiaries in a third party escrow or similar account at
or about the closing of the related transaction to which such earn-out
Indebtedness relates), plus (ii) Consolidated Net Interest Expense of such
Person and its Subsidiaries for such period (excluding (A) the non-cash portions
of Consolidated Net Interest Expense and (B) for any period on or after January
1, 2018, non-cash  interest expense related to Accrued Core Interest Payments),
plus (iii) income taxes paid or payable by such Person and its Subsidiaries
during such period, plus (iv) cash dividends or distributions paid, or the cash
purchase, redemption or other acquisition or retirement for value (including in
connection with any merger or consolidation), by such Person or any of its
Subsidiaries, in respect of the Equity Interests of such Person or any of its
Subsidiaries (other than dividends or distributions paid by a Loan Party to any
other Loan Party) during such period, plus (v) Unfunded Capital Expenditures
made by such Person and its Subsidiaries during such period, plus (vi) Premium
To Inventory Purchases made by such Person and its Subsidiaries during such
period, plus (vii) specified cash payments made pursuant to vendor agreements
between a Loan Party and certain Customers of such Loan Party, made by such Loan
Party during such period.
 
24

--------------------------------------------------------------------------------

“Flood Laws” shall mean all Applicable Laws relating to policies and procedures
that address requirements placed on federally regulated lenders under the
National Flood Insurance Reform Act of 1994 and other Applicable Laws related
thereto.
 
“Foreign Currency Hedge” shall mean any foreign exchange transaction, including
spot and forward foreign currency purchases and sales, listed or
over-the-counter options on foreign currencies, non-deliverable forwards and
options, foreign currency swap agreements, currency exchange rate price hedging
arrangements, and any other similar transaction providing for the purchase of
one currency in exchange for the sale of another currency entered into by any
Loan Party and/or any of their respective Subsidiaries.
 
“Foreign Currency Hedge Liabilities” shall have the meaning assigned in the
definition of Lender-Provided Foreign Currency Hedge.
 
“Foreign In-Transit Inventory” shall mean Inventory of a Loan Party that is in
transit from a location outside the United States, Mexico or Canada to any
location within the United States, Mexico or Canada of such Loan Party or a
Customer of such Loan Party where the Agent’s Liens have been perfected.
 
“Foreign Subsidiary” shall mean (i) any Subsidiary of any Person that is not
organized or incorporated in the United States, any State thereof or the
District of Columbia and (ii) any Subsidiary of a Foreign Subsidiary.
 
“Formula Amount” shall mean the US Formula Amount and/or the Canadian Formula
Amount, as applicable.
 
“Freight and Duty Reserve” shall mean on any date, a reserve equal to Agent’s
estimate of the costs and expenses associated with the importation of Foreign
In-Transit Inventory as of such date, including an estimate for all freight,
duty and customs broker fees then due or to become due with respect to Foreign
In-Transit Inventory.
 
“FSCO” shall mean The Financial Services Commission of Ontario or like body in
Canada or in any other province or territory or jurisdiction of Canada with whom
a Canadian Pension Plan is required to be registered in accordance with
Applicable Law and any other Governmental Body succeeding to the functions
thereof.
 
“FSHCO” shall mean any Subsidiary that owns (directly or indirectly) no material
assets other than Equity Interests (or Equity Interests and debt interests) of
one or more Foreign Subsidiaries.
 
“GAAP” shall mean generally accepted accounting principles (a) in the United
States in respect of (i) US Loan Parties and (ii) consolidated financials of the
Loan Parties and (b) in Canada in respect of Canadian Loan Parties on a
standalone basis, as in effect from time to time.
 
25

--------------------------------------------------------------------------------

“Governmental Acts” shall mean any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto Governmental Body.
 
“Governmental Body” shall mean any nation or government, any state, province,
territory or other political subdivision thereof or any entity, authority,
agency, division or department exercising the executive, legislative, judicial,
statutory, taxing, regulatory or administrative powers or functions of or
pertaining to a government (including any supra-national bodies such as the
European Union or the European Central Bank) and any group or body charged with
setting financial accounting or regulatory capital rules or standards
(including, without limitation, the Financial Accounting Standards Board, the
Bank for International Settlements or the Basel Committee on Banking Supervision
or any successor or similar authority to any of the foregoing).
 
“Guarantor” or “Guarantors” shall mean (a) with respect to the Canadian
Obligations, the Canadian Guarantors and the US Guarantors and (b) with respect
to the US Obligations, the US Guarantors [and the US Borrowers (as to each other
US Borrower)].
 
“Guarantor Security Agreement” shall mean any security agreement executed by any
Guarantor in favor of Agent securing the relevant Obligations or the Guaranty of
such Guarantor, in form and substance satisfactory to Agent.
 
“Guaranty” shall mean any guaranty of the relevant Obligations executed by a
Guarantor in favor of Agent for its benefit and for the ratable benefit of
Lenders, in form and substance reasonably satisfactory to Agent, including
Article XVII hereof.
 
“Hazardous Discharge” shall have the meaning set forth in Section 9.3(b) hereof.
 
“Hazardous Materials” shall mean, without limitation, any flammable explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, Hazardous Wastes, hazardous or Toxic Substances or related materials
as defined in or subject to regulation under Environmental Laws.
 
“Hazardous Wastes” shall mean all waste materials subject to regulation under
CERCLA, RCRA or applicable state, provincial or territorial law, and any other
applicable Federal and state, provincial or territorial law laws now in force or
hereafter enacted relating to hazardous waste disposal.
 
“Hedge Liabilities” shall mean collectively, the Foreign Currency Hedge
Liabilities and the Interest Rate Hedge Liabilities.
 
26

--------------------------------------------------------------------------------

“Indebtedness” shall mean, as to any Person at any time, any and all
indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) of such Person for or in respect of:  (a) borrowed money; (b)
amounts received under or liabilities in respect of any note purchase or
acceptance credit facility, and all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments; (c) all Capitalized Lease
Obligations; (d) reimbursement obligations (contingent or otherwise) under any
letter of credit agreement, banker’s acceptance agreement or similar
arrangement; (e) obligations under any Interest Rate Hedge, Foreign Currency
Hedge, or other interest rate management device, foreign currency exchange
agreement, currency swap agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement
(each, a “Hedging Agreement”); (f) any other advances of credit made to or on
behalf of such Person or other transaction (including forward sale or purchase
agreements and conditional sales agreements) having the commercial effect of a
borrowing of money entered into by such Person to finance its operations or
capital requirements including to finance the purchase price of property or
services and all obligations of such Person to pay the deferred purchase price
of property or services (but not including trade payables and accrued expenses
incurred in the Ordinary Course of Business which are not represented by a
promissory note or other evidence of indebtedness and which are not more than
sixty (60) days past due); (g) all indebtedness, obligations or liabilities
secured by a Lien on any asset of such Person, whether or not such indebtedness,
obligations or liabilities are otherwise an obligation of such Person; (h) all
obligations of such Person for “earnouts”, purchase price adjustments, profit
sharing arrangements, deferred purchase money amounts and similar payment
obligations or continuing obligations of any nature of such Person arising out
of purchase and sale contracts, in each case solely to the extent such
obligations are required to be reflected on the balance sheet of such Person;
and (i) any guaranty of any indebtedness, obligations or liabilities of a type
described in the foregoing clauses (a) through (h).
 
“Increasing Lender” shall have the meaning set forth in Section 2.24(a) hereof.
 
“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any Obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.
 
“Ineligible Security” shall mean any security which may not be underwritten or
dealt in by member banks of the Federal Reserve System under Section 16 of the
Banking Act of 1933 (12 U.S.C. Section 24, Seventh), as amended.
 
“Insolvency Event” shall mean, with respect to any Person, including without
limitation any Lender, such Person or such Person’s direct or indirect parent
company (a) becomes the subject of a bankruptcy or insolvency proceeding
(including any proceeding under Title 11 of the United States Code and any of
the Bankruptcy and Insolvency Act (Canada), the Winding Up and Restructuring Act
(Canada), and the Companies’ Creditors Arrangement Act (Canada) or any corporate
statute providing for arrangements), or regulatory restrictions, (b) has had a
receiver, interim receiver, receiver and manager, monitor, liquidator,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it or has called a meeting of its creditors, (c)
admits in writing its inability, or be generally unable, to pay its debts as
they become due or cease operations of its present business, (d) with respect to
a Lender, such Lender is unable to perform hereunder due to the application of
Applicable Law, or (e) with respect to a Lender, such Lender, in the good faith
determination of Agent, has taken any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any such proceeding or
appointment of a type described in clauses (a) or (b), provided that an
Insolvency Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person or such Person’s
direct or indirect parent company by a Governmental Body or instrumentality
thereof if, and only if, such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or Canada or from the enforcement of judgments or writs of attachment on
its assets or permit such Person (or such Governmental Body or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Person.
 
27

--------------------------------------------------------------------------------

“Insurance and Condemnation Event” shall have the meaning set forth in Section
6.6 (c) hereof.
 
“Intellectual Property” shall mean property constituting a patent, copyright,
trademark (or any application in respect of the foregoing), tradename, service
mark, copyright, copyright application, trade name, mask work, trade secrets,
design or industrial right, assumed name or license or other right to use any of
the foregoing under Applicable Law.
 
“Intellectual Property Claim” shall mean the assertion, by any means, by any
Person of a claim that any Loan Party’s ownership, use, marketing, sale or
distribution of any Inventory, equipment, Intellectual Property or other
property or asset is violative of any ownership of or right to use any
Intellectual Property of such Person.
 
“Intellectual Property Security Agreement” shall mean any intellectual property
security agreement executed by any Loan Party in favor of Agent securing the
Obligations, in form and substance satisfactory to Agent.
 
“Intercompany Subordination Agreement” shall mean that certain Intercompany
Subordination Agreement, dated as of June 3, 2015, made by MPA and its
Subsidiaries in favor of Agent for the benefit of the Secured Parties.
 
“Interest Period” shall mean the period provided for any LIBOR Rate Loan
pursuant to Section 2.2(b) hereof.
 
“Interest Rate Hedge” shall mean an interest rate exchange, collar, cap, swap,
floor, adjustable strike cap, adjustable strike corridor, cross-currency swap or
similar agreements entered into by any Loan Party and/or their respective
Subsidiaries in order to provide protection to, or minimize the impact upon,
such Loan Party and/or their respective Subsidiaries of increasing floating
rates of interest applicable to Indebtedness.
 
“Interest Rate Hedge Liabilities” shall have the meaning assigned in the
definition of Lender-Provided Interest Rate Hedge.
 
“Inventory” shall mean all of each Loan Party’s inventory (as defined in Article
9 of the Uniform Commercial Code and as defined in the PPSA, as applicable) and
all of such Loan Party’s goods, merchandise and other personal property,
wherever located, to be furnished under any consignment arrangement, contract of
service or held for sale or lease, all raw materials, work in process, finished
goods and materials and supplies of any kind, nature or description which are or
might be used or consumed in such Loan Party’s business or used in selling or
furnishing such goods, merchandise and other personal property, and all
Documents.
 
28

--------------------------------------------------------------------------------

“Investment” shall mean, with respect to any Person, (a) any investment by such
Person in any other Person (including Affiliates) in the form of loans,
guarantees, advances or other extensions of credit (excluding Receivables
arising in the Ordinary Course of Business), capital contributions or
acquisitions of Indebtedness (including, any bonds, notes, debentures or other
debt securities), Equity Interests, or all or substantially all of the assets of
such other Person (or of any division or business line of such other Person),
(b) the purchase or ownership of any futures contract or liability for the
purchase or sale of currency or other commodities at a future date in the nature
of a futures contract, or (c) any investment in any other items that are or
would be classified as investments on a balance sheet of such Person prepared in
accordance with GAAP.
 
“Issuer” shall mean (i) Agent in its capacity as the issuer of Letters of Credit
under this Agreement and (ii) any other Lender which Agent and Borrowing Agent
shall designate as the issuer of and cause to issue any particular Letter of
Credit under this Agreement in place of Agent as issuer.
 
“Joinder Agreement” shall have the meaning set forth in Section 6.19 hereof.
 
“Judgment Currency” shall have the meaning set forth in Section 3.13 hereof.
 
“Lender” and “Lenders” shall have the meaning ascribed to such term in the
preamble to this Agreement and shall include each Person which becomes a
transferee, successor or assign of any Lender.  For the purpose of provision of
this Agreement or any Other Document which provides for the granting of a
security interest or other Lien to Agent for the benefit of Lenders as security
for the Obligations, “Lenders” shall include any Affiliate of a Lender to which
such Obligation (specifically including any Hedge Liabilities and any Cash
Management Liabilities) is owed.
 
“Lender-Provided Foreign Currency Hedge” shall mean a Foreign Currency Hedge
which is provided by any Lender and for which such Lender confirms to Agent in
writing prior to the execution thereof that it: (a) is documented in a standard
International Swap Dealers Association, Inc. Master Agreement or another
reasonable and customary manner; (b) provides for the method of calculating the
reimbursable amount of the provider’s credit exposure in a reasonable and
customary manner; and (c) is entered into for hedging (rather than speculative)
purposes.  The liabilities owing to the provider of any Lender-Provided Foreign
Currency Hedge (the “Foreign Currency Hedge Liabilities”) by any Loan Party or
any of their respective Subsidiaries that is party to such Lender-Provided
Foreign Currency Hedge shall, for purposes of the Loan Documents be
“Obligations” of such Person and of each other Loan Party and be guaranteed
obligations under any Guaranty and secured obligations under any Guarantor
Security Agreement, as applicable, except to the extent constituting Excluded
Hedge Liabilities of such Person. The Liens securing the Foreign Currency Hedge
Liabilities shall be pari passu with the Liens securing all other Obligations
under the Loan Documents, subject to the express provisions of Section 11.5
hereof.
 
“Lender-Provided Interest Rate Hedge” shall mean an Interest Rate Hedge which is
provided by any Lender and with respect to which such Lender confirms to Agent
in writing prior to the execution thereof that it: (a) is documented in a
standard International Swap Dealers Association, Inc. Master Agreement or
another reasonable and customary manner; (b) provides for the method of
calculating the reimbursable amount of the provider’s credit exposure in a
reasonable and customary manner; and (c) is entered into for hedging (rather
than speculative) purposes.  The liabilities owing to the provider of any
Lender-Provided Interest Rate Hedge (the “Interest Rate Hedge Liabilities”) by
any Loan Party or any of their respective Subsidiary that is party to such
Lender-Provided Interest Rate Hedge shall, for purposes of the Loan Documents be
“Obligations” of such Person and of each other Loan Party and be guaranteed
obligations under any Guaranty and secured obligations under any Guarantor
Security Agreement, as applicable, except to the extent constituting Excluded
Hedge Liabilities of such Person. The Liens securing the Hedge Liabilities shall
be pari passu with the Liens securing all other Obligations under the Loan
Documents, subject to the express provisions of Section 11.5 hereof.
 
29

--------------------------------------------------------------------------------

“Letter of Credit Application” shall have the meaning set forth in Section
2.12(a) hereof.
 
“Letter of Credit Borrowing” shall have the meaning set forth in Section 2.14(d)
hereof.
 
“Letter of Credit Fees” shall have the meaning set forth in Section 3.2 hereof.
 
“Letter of Credit Sublimit” shall mean $15,000,000.
 
“Letters of Credit” shall have the meaning set forth in Section 2.11 hereof.
 
“LIBOR Alternate Source” shall have the meaning set forth in the definition of
LIBOR Rate.
 
“LIBOR Rate” shall mean for any LIBOR Rate Loan for the then current Interest
Period relating thereto, the interest rate per annum determined by Agent by
dividing (the resulting quotient rounded upwards, if necessary, to the nearest
1/100th of 1% per annum) (a) the rate which appears on the Bloomberg Page BBAM1
(or on such other substitute Bloomberg page that displays rates at which Dollar
deposits are offered by leading banks in the London interbank deposit market),
or the rate which is quoted by another source selected by Agent as an authorized
information vendor for the purpose of displaying rates at which Dollar deposits
are offered by leading banks in the London interbank deposit market (a “LIBOR
Alternate Source”), at approximately 11:00 a.m., London time, two (2) Business
Days prior to the commencement of such Interest Period as the London interbank
offered rate for Dollars for an amount comparable to such LIBOR Rate Loan and
having a borrowing date and a maturity comparable to such Interest Period (or if
there shall at any time, for any reason, no longer exist a Bloomberg Page BBAM1
(or any substitute page) or any LIBOR Alternate Source, a comparable replacement
rate determined by Agent at such time (which determination shall be conclusive
absent manifest error)), by (b) a number equal to 1.00 minus the Reserve
Percentage; provided, however, that if the LIBOR Rate determined as provided
above would be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.
 
The LIBOR Rate shall be adjusted with respect to any LIBOR Rate Loan that is
outstanding on the effective date of any change in the Reserve Percentage as of
such effective date.  Agent shall give reasonably prompt notice to Borrowing
Agent of the LIBOR Rate as determined or adjusted in accordance herewith, which
determination shall be conclusive absent manifest error.
 
“LIBOR Rate Loan” shall mean any Advance that bears interest based on the LIBOR
Rate.
 
“LIBOR Termination Date” shall have the meaning set forth in Section 3.12
hereof.
 
“License Agreement” shall mean any agreement between any Loan Party and a
Licensor pursuant to which such Loan Party is authorized to use any Intellectual
Property in connection with the manufacturing, marketing, sale or other
distribution of any Inventory of such Loan Party or otherwise in connection with
such Loan Party’s business operations.
 
30

--------------------------------------------------------------------------------

“Licensor” shall mean any Person from whom any Loan Party obtains the right to
use (whether on an exclusive or non-exclusive basis) any Intellectual Property
in connection with such Loan Party’s manufacture, marketing, sale or other
distribution of any Inventory or otherwise in connection with such Loan Party’s
business operations.
 
“Licensor/Agent Agreement” shall mean an agreement between Agent and a Licensor,
in form and substance satisfactory to Agent, by which Agent is given the
unqualified right, vis-á-vis such Licensor, to enforce Agent’s Liens with
respect to and to dispose of any Loan Party’s Inventory with the benefit of any
Intellectual Property applicable thereto, irrespective of such Loan Party’s
default under any License Agreement with such Licensor.
 
“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, security interest, lien, adverse right or claim, deemed trust
(whether statutory or otherwise), Charge, claim or encumbrance, or preference,
priority or other security agreement or preferential arrangement held or
asserted in respect of any asset of any kind or nature whatsoever including any
conditional sale or other title retention agreement, any lease having
substantially the same economic effect as any of the foregoing, and the
authorized filing of, or agreement to give, any financing statement under the
Uniform Commercial Code, PPSA or comparable law of any jurisdiction.
 
“Lien Waiver Agreement” shall mean an agreement which is executed in favor of
Agent by a Person who owns or occupies premises at which any Collateral may be
located from time to time in form and substance satisfactory to Agent.
 
“Loan Documents” shall mean, collectively, (i) this Agreement and (i) all Other
Documents.
 
“Loan Parties” shall mean, collectively, each Borrower and each Guarantor.
 
“Loan Parties on a Consolidated Basis” shall mean the consolidation in
accordance with GAAP of the accounts or other items of the Loan Parties and
their respective Subsidiaries.
 
“Material Adverse Effect” shall mean a material adverse effect on (a) the
condition (financial or otherwise), results of operations, assets, business or
properties of the Loan Parties taken as a whole, (b) any Loan Party’s ability to
duly and punctually pay or perform any of its material obligations under any
Loan Document to which it is a party, (c) the practical realization of the
benefits of Agent’s and each Lender’s rights and remedies under this Agreement
and the Other Documents or (d) the value of the Collateral, or the validity,
perfection or priority of a Lien on any of the Collateral in favor of the Agent;
provided, that notwithstanding the foregoing, the lack of perfection or priority
of any Liens granted to Agent solely in respect of the Collateral with an
aggregate value not in excess of $250,000 (valued at the fair market value on
Collateral other than cash) shall not be deemed a “Material Adverse Effect”.
 
31

--------------------------------------------------------------------------------

“Material Contract” shall mean (i) any contract or agreement of any Loan Party
or any of its Subsidiaries, involving aggregate consideration payable to any
Loan Party or Subsidiary of any such Person of $7,500,000 or more in any fiscal
year (other than (i) purchase orders in the Ordinary Course of Business of such
Loan Party or such Subsidiary and (ii) contracts that by their terms may be
terminated by such Loan Party or Subsidiary in the Ordinary Course of Business
upon less than sixty (60) days’ notice without penalty or premium) and (b) all
other contracts or agreements material to the business, operations, condition
(financial or otherwise), performance, prospects or properties of such Loan
Party or such Subsidiary.
 
“Maximum Loan Amount” shall mean $230,000,000 less repayments of the Term Loan.
 
“Maximum Revolving Advance Amount” shall mean $200,000,000 plus any increases in
accordance with Section 2.24.
 
“Maximum Swing Loan Advance Amount” shall mean $20,000,000; provided that, upon
the effective date of each increase in the Maximum Revolving Advance Amount in
accordance with Section 2.24, the Maximum Swing Loan Advance Amount shall
increase by an amount equal to ten percent (10%) of the amount of such increase
in the Maximum Revolving Advance Amount.
 
“Maximum Undrawn Amount” shall mean, with respect to any outstanding Letter of
Credit as of any date, the amount of such Letter of Credit that is or may become
available to be drawn, including all automatic increases provided for in such
Letter of Credit, whether or not any such automatic increase has become
effective.
 
“Mexican Pledge” Shall mean that certain Pledge Agreement dated as of the June
3, 2015 entered by and among MPA, Motorcar Mexico and Agent.
 
“Mexico” shall mean United Mexican States.
 
“Mexico Business Expansion” shall mean the (i) transfer of specified business
operations from the United States to Mexico, (ii) transitioning of certain
operations from the existing Mexican facility to the additional Mexican
facilities, (iii) the build-out of the additional Mexican facilities and (iv)
the build-out of other product lines in the Ordinary Course of Business which
are Permitted Acquisitions or are otherwise consented to by the Required
Lenders.
 
“Mexico Business Expansion Capital Expenditures” shall mean Capital Expenditures
related to the Mexico Business Expansion (which, for the avoidance of doubt,
shall exclude any non-capitalized transaction expenses that are included in
clause (xvii) of the definition of Consolidated EBITDA).
 
“Modified Commitment Transfer Supplement” shall have the meaning set forth in
Section 16.3(d) hereof.
 
“Moody’s” shall mean Moody’s Investors Service, Inc. and any successor thereto.
 
“Mortgage” shall mean a mortgage, deed of trust or deed on Real Property to
secure debt, in form and substance reasonably satisfactory to Agent, made by a
Loan Party in favor of Agent for the benefit of the Secured Parties, securing
the Obligations and delivered to Agent.
 
“Motorcar Mexico” shall mean Motorcar Parts de Mexico, S.A. de C.V., a “Sociedad
Anonima de Capital Variable”, duly organized and existing under the laws of
Mexico.
 
32

--------------------------------------------------------------------------------

“MPA” has the meaning set forth in the preamble to this Agreement.
 
“MPA Owned Cores at Customer Locations Inventory” shall mean any Eligible
Inventory, which is accounted for by MPA on the balance sheet as “Long Term Core
Inventory Deposit”, and a portion of “Long Term Core Inventory” (remanufactured
cores held at Customers’ locations) both recorded at the lower of cost or
market.  MPA Owned Cores at Customer Locations represent the value of
remanufactured cores either purchased from, or credited to Customers (or shipped
to the Customer without charging) which are held by the Customers and remain on
the Customers’ premises.
 
“Multiemployer Plan” shall mean a “multiemployer plan” as defined in Sections
3(37) or 4001(a)(3) of ERISA to which contributions are required or, within the
preceding five plan years, were required by any Loan Party or any member of the
Controlled Group.
 
“Multiple Employer Plan” shall mean a Plan which has two or more contributing
sponsors (including any Loan Party or any member of the Controlled Group), at
least two of whom are not under common control, as such a plan is described in
Section 4064 of ERISA.
 
“Negotiable Document” shall mean a Document that is “negotiable” within the
meaning of Article 7 of the Uniform Commercial Code.
 
“Net Cash Proceeds” shall mean:
 
(a)           with respect to any Disposition by a Loan Party or any of its
Subsidiaries or any Insurance and Condemnation Event, the excess, if any, of (i)
the sum of cash and Cash Equivalents received in connection with such
transaction (including any cash or Cash Equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over (ii) the sum of (A) the principal amount,
premium or penalty, if any, required to be paid with respect to any Indebtedness
that is secured by the applicable asset (or if the applicable asset is Equity
Interests in a Subsidiary, by assets of such Subsidiary) and that is required to
be repaid in connection with such transaction (other than Indebtedness under the
Loan Documents), (B) the reasonable and customary out-of-pocket expenses
incurred by such Loan Party or such Subsidiary in connection with such
transaction, (C) income taxes reasonably estimated to be actually payable within
two years of the date of the relevant transaction as a result of any gain
recognized in connection therewith; provided that, if the amount of any
estimated taxes pursuant to subclause (C) exceeds the amount of taxes actually
required to be paid in cash in respect of such Disposition or such Insurance and
Condemnation Event, as the case may be, the aggregate amount of such excess
shall constitute Net Cash Proceeds, (D) amounts provided as a reserve, in
accordance with GAAP or as otherwise required pursuant to the documentation with
respect to such Disposition, against (x) any liabilities under any
indemnification obligations associated with such Disposition or (y) any other
liabilities retained by such Loan Party or any of its Subsidiaries associated
with the properties sold in such Disposition; provided that, to the extent and
at the time any such amounts are released from such reserve, such amounts shall
constitute Net Cash Proceeds, and (E) such Loan Party’s good faith estimate of
payments required to be made with respect to unassumed liabilities relating to
the properties sold (or the property of any Subsidiary sold) within ninety (90)
days of such Disposition; provided that, to the extent such cash proceeds are
not used to make payments in respect of such unassumed liabilities within ninety
(90) days of such Disposition, such cash proceeds shall constitute Net Cash
Proceeds; and
 
33

--------------------------------------------------------------------------------

(b)           with respect to the sale or issuance of any Equity Interest by a
Borrower or any of its Subsidiaries, or the incurrence or issuance of any
Indebtedness by a Borrower or any of its Subsidiaries, the excess of (i) the sum
of the cash and Cash Equivalents received in connection with such transaction
over (ii) the underwriting discounts and commissions, and other reasonable and
customary out-of-pocket expenses, incurred by such Borrower or such Subsidiary
in connection therewith.
 
“Net Invoice Cost” shall mean, with respect to Equipment, the net invoice cost
of such Equipment (excluding taxes, shipping, delivery, handling, installation,
overhead and other so called “soft” costs).
 
“Net Undrawn Availability” shall mean, for any day, the sum of (x) Undrawn
Availability plus (y) any Qualified Cash on such day.
 
“New Lender” shall have the meaning set forth in Section 2.24(a) hereof.
 
“New Property” shall have the meaning set forth in Section 6.17 hereof.
 
“Non-Defaulting Lender” shall mean, at any time, any Lender holding a Revolving
Commitment that is not a Defaulting Lender at such time.
 
“Non-Qualifying Party” shall mean any Loan Party that on the Eligibility Date
fails for any reason to qualify as an Eligible Contract Participant.
 
“Note” shall mean collectively, the Term Note, the Revolving Credit Notes
(including the Canadian Revolving Credit Note and the US Revolving Credit Note)
and the Swing Loan Notes.
 
“Obligations” shall mean and include any and all loans (including without
limitation, all Advances and Swing Loans), advances, debts, liabilities,
Guarantees, obligations (including without limitation all reimbursement
obligations and Cash Collateralization obligations with respect to Letters of
Credit issued hereunder), covenants and duties owing by any Loan Party or any
Subsidiary of any Loan Party to Issuer, Swing Loan Lender, Lenders or Agent (or
to any other direct or indirect subsidiary or affiliate of Issuer, Swing Loan
Lender, any Lender or Agent) of any kind or nature, present or future (including
any interest or other amounts accruing thereon, any fees accruing under or in
connection therewith, any costs and expenses of any Person payable by any Loan
Party and any indemnification obligations payable by any Loan Party arising or
payable after maturity, or after the filing of any petition in bankruptcy, or
the commencement of any insolvency, reorganization or like proceeding relating
to any Loan Party, whether or not a claim for post-filing or post-petition
interest, fees or other amounts is allowable or allowed in such proceeding),
whether direct or indirect (including those acquired by assignment or
participation), absolute or contingent, joint or several, due or to become due,
now existing or hereafter arising, contractual or tortious, liquidated or
unliquidated, in connection with, (i) this Agreement, the Other Documents and
any amendments, extensions, renewals or increases thereto, including all costs
and expenses of Agent, Issuer, Swing Loan Lender and any Lender incurred in the
documentation, negotiation, modification, enforcement, collection or otherwise
in connection with any of the foregoing, including but not limited to reasonable
attorneys’ fees and expenses and all obligations of any Loan Party to Agent,
Issuer, Swing Loan Lender or Lenders to perform acts or refrain from taking any
action, (ii) all Hedge Liabilities and (iii) all Cash Management Liabilities.
Notwithstanding anything to the contrary contained in the foregoing, the
Obligations shall not include any Excluded Hedge Liabilities.
 
34

--------------------------------------------------------------------------------

“Operating Lease Obligations” shall mean all obligations for the payment of rent
for any Real Property or personal property under leases or agreements to lease,
other than Capitalized Lease Obligations.
 
“Ordinary Course of Business” shall mean, with respect to any Loan Party, the
ordinary course of such Loan Party’s business as conducted on the Amendment and
Restatement Closing Date and reasonable extensions thereof.
 
“Organizational Documents” shall mean, with respect to any Person, any charter,
articles or certificate of incorporation, certificate of organization,
certificate of amalgamation, registration or formation, certificate of
partnership or limited partnership, bylaws, operating agreement, limited
liability company agreement, unlimited liability company agreement, or
partnership agreement of such Person and any and all other applicable documents
relating to such Person’s formation, organization, amalgamation, or entity
governance matters (including any shareholders’ or equity holders’ agreement or
voting trust agreement) and specifically includes, without limitation, any
certificates of designation for preferred stock or other forms of preferred
equity.
 
“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Advance or Loan Document).
 
“Other Documents” shall mean any Mortgage, any Note, the Perfection Certificate,
the Fee Letter, the Amendment and Restatement Fee Letter, any Guaranty, any
Guarantor Security Agreement, any Pledge Agreement, any Intellectual Property
Security Agreement, any Lender-Provided Interest Rate Hedge, any Lender-Provided
Foreign Currency Hedge, the Intercompany Subordination Agreement, the Canadian
Documents and any and all other agreements, instruments, estoppel, consents,
acknowledgements, postponements, certificates, waivers and documents now or
hereafter executed by any Loan Party and/or delivered to Agent or any Lender
including those that create or purport to create a Lien in favor of the Agent
for the benefit of the Secured Parties, in each case together with all
extensions, renewals, amendments, supplements, modifications, substitutions and
replacements thereto and thereof.
 
“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes arising from any payment made
under any Loan Document or from the execution, delivery or enforcement of, or
otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes.
 
“Out-of-Formula Loans” shall have the meaning set forth in Section 16.2(e)
hereof.
 
35

--------------------------------------------------------------------------------

“Participant” shall mean each Person who shall be granted the right by any
Lender to participate in any of the Advances and who shall have entered into a
participation agreement in form and substance satisfactory to such Lender.
 
“Participation Advance” shall have the meaning set forth in Section 2.14(d)
hereof.
 
“Participation Commitment” shall mean the obligation hereunder of each Lender
holding a Revolving Commitment to buy a participation equal to its Revolving
Commitment Percentage (subject to any reallocation pursuant to Section
2.22(b)(iii) hereof) in the Swing Loans made by Swing Loan Lender hereunder as
provided for in Section 2.4(d) hereof and in the Letters of Credit issued
hereunder as provided for in Section 2.14(a) hereof.
 
“Payment Office” shall mean initially Two Tower Center Boulevard, East
Brunswick, New Jersey 08816; thereafter, such other office of Agent, if any,
which it may designate by written notice to Borrowing Agent and to each Lender
to be the Payment Office.
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA or any successor.
 
“Pension Benefit Plan” shall mean at any time any “employee pension benefit
plan” as defined in Section 3(2) of ERISA (including a Multiple Employer Plan,
but not a Multiemployer Plan) which is covered by Title IV of ERISA or is
subject to the minimum funding standards under Sections 412 or 430 of the Code
and either (i) is maintained or to which contributions are required by a Loan
Party or any member of the Controlled Group or (ii) has at any time within the
preceding five years been maintained or to which contributions have been
required by a Loan Party or any entity which was at such time a member of the
Controlled Group.
 
“Perfection Certificates” shall mean, collectively, the information
questionnaires and the responses thereto provided by each Loan Party and
delivered to Agent, it being understood that current schedules for MPA will be
provided in lieu of a Perfection Certificate.
 
“Permitted Acquisitions” shall mean acquisitions of the assets or Equity
Interests of another Person (the “target”) by a Borrower so long as: (a) at the
time of and after giving effect to such acquisition, the Loan Parties shall have
Undrawn Availability of not less than $50,000,000; (b) the total costs and
liabilities (including without limitation, all assumed liabilities, all earn-out
payments, deferred payments and the value of any other stock or assets
transferred, assigned or encumbered with respect to such acquisitions) of any
individual acquisition does not exceed $40,000,000 and of all such acquisitions
do not exceed $60,000,000 in the aggregate during any fiscal year; (c) with
respect to the acquisition of Equity Interests, such target shall (i) have a
Consolidated EBITDA of not less than negative $2,000,000, calculated in
accordance with GAAP immediately prior to such acquisition, (ii) be added as a
Loan Party to this Agreement and be either jointly and severally liable for, or
guarantee, all Obligations, unless the target is a FSHCO or a Foreign
Subsidiary) and (iii) grant to Agent a first priority lien in all assets of such
target, unless the target is a FSHCO or a Foreign Subsidiary; (d) the target or
property is used or useful in the Loan Parties’ Ordinary Course of Business; (e)
Agent shall have received a first-priority security interest in all acquired
assets or Equity Interests, subject to documentation satisfactory to Agent; (f)
the board of directors (or other comparable governing body) of the target shall
have duly approved the transaction; (g) Loan Parties shall have delivered to
Agent (i) a pro forma balance sheet and pro forma financial statements and a
Compliance Certificate demonstrating that, upon giving effect to such
acquisition on a pro forma basis, the Loan Parties would be in compliance with
the financial covenants set forth in Section 6.5 as of the most recent fiscal
quarter end, (ii) financial statements of the acquired entity for the two (2)
most recent fiscal years then ended, in form and substance reasonably acceptable
to Agent and (iii) any third party reports that the Loan Parties may receive in
connection with such acquisition; (h) if such acquisition includes general
partnership interests or any other Equity Interest that does not have a
corporate (or similar) limitation on liability of the owners thereof, then such
acquisition shall be effected by having such Equity Interests acquired by a
corporate holding company directly or indirectly wholly-owned by a Loan Party
and newly formed for the sole purpose of effecting such acquisition; (i) no
assets acquired in any such transaction(s) shall be included in the Formula
Amount until Agent has conducted due diligence and received a field examination
and/or appraisal of such assets, in form and substance acceptable to Agent; and
(j) no Default or Event of Default shall have occurred or will occur after
giving pro forma effect to such acquisition.  For the purposes of calculating
Undrawn Availability under this definition, any assets being acquired in the
proposed acquisition shall be included in the Formula Amount on the date of
closing so long as Agent has conducted due diligence and received an audit or
appraisal of such assets as set forth in clause (i) above and so long as such
assets satisfy the applicable eligibility criteria.
 
36

--------------------------------------------------------------------------------

“Permitted Assignees” shall mean: (a) Agent, any Lender or any of their direct
or indirect Affiliates; (b) a federal or state or Canadian chartered bank, a
United States or Canadian branch of a foreign bank, an insurance company, or any
finance company generally engaged in the business of making commercial loans;
provided, however, for the purposes of this clause (b), such Person shall not
include any Disqualified Lender; (c) any fund that is administered or managed by
Agent or any Lender, an Affiliate of Agent or any Lender or a related entity;
and (d) any Person to whom Agent or any Lender assigns its rights and
obligations under this Agreement as part of an assignment and transfer of such
Agent’s or Lender’s rights in and to a material portion of such Agent’s or
Lender’s portfolio of asset-based credit facilities.
 
“Permitted Discretion” shall mean a determination made in good faith and in the
exercise (from the perspective of a senior secured asset-based lender) of
commercially reasonable business judgment.
 
“Permitted Dividends and Stock Buybacks” shall mean any payment, dividend,
redemption or repurchase, including, without limitation:
 
(a)           dividends or distributions made by any non-Loan Party Subsidiary
of a Borrower to a Loan Party and any other Person that owns a direct Equity
Interest in such Subsidiary, ratably according to their respective holdings of
the type of Equity Interest in respect of which such dividend or distribution is
being made;
 
(b)           dividends or distributions made by any Loan Party to another Loan
Party, ratably according to their respective holdings of the type of Equity
Interest in respect of which such dividend or distribution is being made;
 
37

--------------------------------------------------------------------------------

(c)           dividend, payments or other distributions by a Borrower or any
Subsidiary of a Borrower, payable solely in the Equity Interests of such Person;
 
(d)           so long as no Default shall exist or result therefrom, repurchases
by MPA of its stock and/or stock options and/or dividends in an amount up to 
$20,000,000 in the aggregate for such repurchases and/or dividends in any fiscal
year commencing with the fiscal year ending March 31, 2018 (it being understood
that with respect to any unused amounts in any fiscal year, an amount equal to
fifty percent (50%) of the unused amount from such fiscal year may be carried
forward to the immediately subsequent fiscal year; provided, however, that
during such subsequent fiscal year, MPA shall utilize the permitted amount for
such fiscal year before using any carried over amount); provided that after
giving effect thereto, (i) Loan Parties shall have Undrawn Availability of not
less than $40,000,000 and (ii) Loan Parties shall have delivered to Agent
calculations demonstrating that, upon giving effect to such dividends or
repurchases, the Loan Parties would be in compliance with the financial
covenants set forth in Section 6.5 as of the most recent fiscal quarter end; and
 
(e)           so long as no Default shall exist or result therefrom, any
payments, dividends, redemptions or repurchases in an amount not otherwise
permitted by this definition, in an aggregate not to exceed $250,000 in any
fiscal year.
 
“Permitted Encumbrances” shall mean:
 
(a)           Liens securing the Obligations;
 
(b)           Liens for Taxes the payment of which is not required under Section
6.4;
 
(c)           inchoate or statutory Liens imposed by law, such as carriers’,
warehousemen’s, mechanics’, materialmen’s, suppliers’, subcontractor’s, and
other similar Liens arising in the Ordinary Course of Business and securing
obligations (other than Indebtedness for borrowed money) that are not overdue by
more than thirty (30) days or are being Properly Contested;
 
(d)           Liens described on Schedule 1.2, provided that (i) no such Lien
shall at any time be extended to cover any additional property not subject
thereto on the Amendment and Restatement Closing Date and (ii) the principal
amount of the Indebtedness secured by such Liens shall not be extended, renewed,
refunded or refinanced other than in accordance with clause (b) of the
definition of Permitted Indebtedness;
 
(e)           (i) purchase money Liens on equipment acquired or held by any Loan
Party or any of its Subsidiaries in the Ordinary Course of Business to secure
the purchase price of such equipment or Indebtedness incurred solely for the
purpose of financing the acquisition of such equipment or (ii) Liens existing on
such equipment at the time of its acquisition; provided, however, that (A) no
such Lien shall extend to or cover any other property of any Loan Party or any
of its Subsidiaries and (B) the aggregate principal amount of Indebtedness
secured by any or all such Liens shall not exceed at any one time outstanding
$2,500,000;
 
38

--------------------------------------------------------------------------------

(f)            deposits and pledges of cash securing (i) obligations incurred in
respect of workers’ compensation, unemployment insurance or other forms of
governmental insurance or benefits, (ii) the performance of bids, tenders,
leases, contracts (other than for the payment of money) and statutory
obligations or (iii) obligations on surety or appeal bonds and other obligations
of a like nature, but only to the extent such deposits or pledges are made or
otherwise arise in the Ordinary Course of Business and secure obligations not
past due or that are being Properly Contested;
 
(g)           easements, rights-of-way, servitudes, zoning restrictions and
similar encumbrances on any Real Property and minor irregularities in the title
thereto that do not (i) secure obligations for the payment of money or (ii)
materially impair the value of such property or its use by any Loan Party or any
of its Subsidiaries in the normal conduct of such Person’s business;
 
(h)           Liens of landlords and mortgagees of landlords (i) arising by
statute or under any lease or related Contractual Obligation entered into in the
Ordinary Course of Business, (ii) on fixtures to the Real Property leased or
subleased from such landlord and (iii) for amounts not yet due or that are being
Properly Contested;
 
(i)            Liens on Real Property or equipment securing Indebtedness
permitted by clause (c) of the definition of Permitted Indebtedness;
 
(j)            the reservations, limitations, provisos and conditions, if any,
expressed in any original grant from the Crown of any Real Property or any
interest therein or in any comparable grant in jurisdictions other than Canada,
provided they do not reduce the value of the property of the Person or
materially interfere with the use of such property in the operation of the
business of the Person;
 
(k)           applicable municipal and other governmental restrictions,
including municipal by-laws and regulations, affecting the use of land or the
nature of any structures which may be erected thereon, provided such
restrictions have been complied with and do not reduce the value of the property
of the Person or materially interfere with the use of such property in the
operation of the business of the Person;
 
(l)            the title and interest of a lessor or sublessor in and to
personal property leased or subleased (other than through a Capitalized Lease),
in each case extending only to such personal property;
 
(m)           non-exclusive licenses of patents, trademarks, copyrights, and
other intellectual property rights, licenses or sublicenses, leases or subleases
with regard to any other property granted to third parties in the Ordinary
Course of Business;
 
(n)           the right reserved to or vested in any Governmental Body by any
statutory provision or by the terms of any lease, license, franchise, grant or
permit of the Person, to terminate any such lease, license, franchise, grant or
permit, or to require annual or other payments as a condition to the continuance
thereof;
 
(o)            judgment liens (other than for the payment of Taxes, or Priority
Payables or assessments or other governmental charges) securing judgments and
other proceedings not constituting an Event of Default under Section 10.6;
 
39

--------------------------------------------------------------------------------

(p)           (i) Liens in favor of collecting banks arising under Section 4-210
of the Uniform Commercial Code or with regard to collecting banks located in the
State of New York under Section 4-208 of the Uniform Commercial Code and (ii)
rights of setoff or other liens in favor of banks or other financial
institutions, arising as a matter of law encumbering deposits or other funds
maintained with such financial institution incurred in the Ordinary Course of
Business;
 
(q)           Liens granted in the Ordinary Course of Business on the unearned
portion of insurance premiums securing the financing of insurance premiums to
the extent the financing is permitted under the definition of Permitted
Indebtedness;
 
(r)            Liens in favor of customs and revenue authorities arising as a
matter of law to secure payments of customs duties in connection with the
importation of goods;
 
(s)           to the extent constituting Liens, the filing of UCC or PPSA
financing statements (or the equivalent in other jurisdictions) solely as a
precautionary measure in connection with operating leases, consignment of goods
or sale of Specified Accounts pursuant to Factoring Agreements;
 
(t)            Liens arising out of conditional sale, title retention,
consignment or similar arrangements for the purchase on consignment of cores, as
the case may be, entered into by a Borrower or any of their Subsidiaries in the
Ordinary Course of Business;
 
(u)           Liens existing on property at the time of its acquisition or
existing on the property of any Person at the time such Person becomes a
Subsidiary after the Amendment and Restatement Closing Date prior to the time
such Person becomes a Subsidiary; provided that (i) such Liens are not created
in contemplation of or in connection with such acquisition or such Person
becoming a Subsidiary, as applicable, (ii) such Liens shall not apply to any
other property or assets of a Loan Party or any of its other Subsidiaries, (iii)
such Liens shall secure only those obligations which it secures on the date of
such acquisition or the date such Person becomes a Subsidiary, as applicable,
and extensions, renewals, refinancings and replacements thereof that do not
increase the outstanding principal amount thereof and (iv) the liens on real
property or equipment securing Indebtedness permitted by clause (c) of the
definition of Permitted Indebtedness; and
 
(v)           additional Liens so long as neither (i) the aggregate outstanding
principal amount of the obligations secured thereby nor (ii) the aggregate fair
market value (determined as of the date such Lien is incurred) of the assets
subject thereto (for all the Loan Parties and their Subsidiaries) exceeds
$3,000,000 at any one time.
 
40

--------------------------------------------------------------------------------

“Permitted Indebtedness” shall mean: (a) the Obligations; (b) any other
Indebtedness listed on Schedule 5.8(c), and the extension of maturity,
refinancing or modification of the terms thereof; provided, however, that (i)
such extension, refinancing or modification is pursuant to terms that are not
less favorable to the Loan Parties and the Lenders than the terms of the
Indebtedness being extended, refinanced or modified and (ii) after giving effect
to such extension, refinancing or modification, the amount of such Indebtedness
is not greater than the amount of Indebtedness outstanding immediately prior to
such extension, refinancing or modification (other than by the amount of
premiums paid thereon and the fees and expenses incurred in connection therewith
and by the amount of unfunded commitments with respect thereto); (c)
Indebtedness evidenced by Capitalized Lease Obligations entered into in order to
finance Capital Expenditures made by the Loan Parties in accordance with the
provisions of Section 7.7, which Indebtedness at any time does not exceed the
amounts set forth in Section 7.7(a) and Section 7.7(b), respectively; (d)
Indebtedness permitted by clause (e) of the definition of “Permitted
Encumbrances”; (e) Permitted Intercompany Advances; (f) Indebtedness incurred in
the Ordinary Course of Business under performance, surety, statutory, customs
and appeal bonds; (g) Indebtedness owed to any Person providing property,
casualty, liability, or other insurance to the Loan Parties, so long as the
amount of such Indebtedness is not in excess of the amount of the unpaid cost
of, and shall be incurred only to defer the cost of, such insurance for the year
in which such Indebtedness is incurred and such Indebtedness is outstanding only
during such year; (h) the incurrence by any Loan Party of Indebtedness under
Interest Rate Hedges and Foreign Currency Hedges that are incurred for the bona
fide purpose of hedging the interest rate, commodity, or foreign currency risks
associated with such Loan Party’s operations and not for speculative purposes;
(i) unsecured Indebtedness of Borrowers in an aggregate principal amount not to
exceed $1,000,000 at any one time outstanding in connection with tenant
improvements at 2929 California Street, Torrance, California; (j) additional
unsecured Indebtedness of Borrowers or any of their Subsidiaries in an aggregate
principal amount (for Borrowers and their Subsidiaries) not to exceed $3,000,000
at any one time outstanding; (k) any guarantees of Indebtedness (i) made in the
Ordinary Course of Business up to an aggregate amount of $250,000, (ii) by one
or more Loan Party(s) of the Indebtedness or obligations of any other Loan
Party(s) to the extent such Indebtedness or obligations are permitted to be
incurred and/or outstanding pursuant to the provisions of this Agreement and
(iii) the endorsement of checks in the Ordinary Course of Business; and (l)
obligations of any Borrower for earnouts in respect of acquisitions not to
exceed $10,000,000 in an aggregate principal amount outstanding at any time.
 
“Permitted Intercompany Advances” shall mean:
 
(a)           loans made by (x) (i) a Loan Party to another Loan Party, (ii) a
non-Loan Party Subsidiary of a Loan Party to another non-Loan Party Subsidiary
of a Loan Party, (iii) a non-Loan Party Subsidiary of a Loan Party to a Loan
Party, so long as the parties thereto are party to the Intercompany
Subordination Agreement and (iv) a Loan Party to a non-Loan Party Subsidiary of
a Loan Party so long as (A) the aggregate amount of all such loans made by the
Loan Parties pursuant to this clause (a)(iv) and all Investments made by the
Loan Parties pursuant to clause (b)(x)(iv) below does not exceed $6,000,000 (on
a net basis) in any fiscal year, (B) no Default or Event of Default has occurred
and is continuing either before or after giving effect to such loan, and (C)
Loan Parties have Undrawn Availability of not less than $15,000,000 after giving
effect to such loan; and (y) loans made by a US Borrower to a non-US Borrower so
long as (A) the aggregate amount of all such loans made pursuant to this clause
(a)(y) and all Investments made pursuant to clause (b)(y) below does not exceed
$20,000,000 in an aggregate amount outstanding at any time, (B) no Default or
Event of Default has occurred and is continuing either before or after giving
effect to such loan, and (C) Borrowers have Undrawn Availability of not less
than $25,000,000 after giving effect to such loan; and
 
41

--------------------------------------------------------------------------------

(b)           Investments constituting contributions to capital or the purchase
of Equity Interests made by (x) (i) a Loan Party in another Loan Party, (ii) a
non-Loan Party Subsidiary of a Loan Party in another non-Loan Party Subsidiary
of a Loan Party, (iii) a non-Loan Party Subsidiary of a Loan Party in a Loan
Party and (iv) a Loan Party to a non-Loan Party Subsidiary of a Loan Party so
long as (A) the aggregate amount of all such Investments made by the Loan
Parties pursuant to this clause (b)(iv) and all loans made by the Loan Parties
pursuant to clause (a)(x)(iv) above does not exceed $6,000,000 (on a net basis)
in any fiscal year, (B) no Default or Event of Default has occurred and is
continuing either before or after giving effect to such Investment, and (C) Loan
Parties have Undrawn Availability of not less than $15,000,000 after giving
effect to such Investment; and (y) Investments constituting contributions to
capital or the purchase of Equity Interests made by a US Borrower to a non-US
Borrower so long as (A) the aggregate amount of all such Investments made
pursuant to this clause (b)(y) and all loans made pursuant to clause (a)(y)
above does not exceed $20,000,000 in an aggregate amount outstanding at any
time, (B) no Default or Event of Default has occurred and is continuing either
before or after giving effect to such Investment, and (C) Borrowers have Undrawn
Availability of not less than $25,000,000 after giving effect to such
Investment.
 
“Permitted Investments” shall mean: (a) Investments in cash and Cash
Equivalents; (b) Investments in negotiable instruments deposited or to be
deposited for collection in the Ordinary Course of Business; (c) advances made
in connection with purchases of goods or services in the Ordinary Course of
Business; (d) Investments received in settlement of amounts due to any Loan
Party or any of its Subsidiaries effected in the Ordinary Course of Business or
owing to any Loan Party or any of its Subsidiaries as a result of any Insolvency
Event involving a Customer or upon the foreclosure or enforcement of any Lien in
favor of a Loan Party or its Subsidiaries; (e) Investments existing on the
Amendment and Restatement Closing Date, as set forth on Schedule 7.4 hereto, but
not any increase in the amount thereof as set forth in such Schedule or any
other modification of the terms thereof; (f) Permitted Intercompany Advances,
the proceeds of which are to be used for purposes other than those set forth in
clause (i) of this definition; (g) Hedging Agreements that are incurred for the
bona fide purpose of hedging the interest rate, commodity, or foreign currency
risks associated with the operations of the Loan Parties and not for speculative
purposes; (h) Investments held in securities accounts specifically and
exclusively used for maintaining funds pursuant to that certain Nonqualified
Deferred Compensation Plan of MPA, dated as of May 14, 2008, which accounts are
identified in writing to Agent; (i) Investments in non-Loan Party Subsidiaries
of a Borrower to fund operating expenses of such non-Loan Party Subsidiaries
incurred in the Ordinary Course of Business consistent with past practice; (j)
Investments made in connection with any Permitted Acquisition; (k) Permitted
Loans and (l) so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, any other Investments to Persons who are
not Loan Parties or non-Loan Party Subsidiaries in an aggregate amount not to
exceed $7,500,000 at any time outstanding.
 
“Permitted Loans” shall mean: (a) the extension of trade credit by a Loan Party
to its Customer(s), in the Ordinary Course of Business in connection with a sale
of Inventory or rendition of services, in each case on open account terms; (b)
loans to employees in the Ordinary Course of Business not to exceed as to all
such loans the aggregate amount of $250,000 at any time outstanding; and (c)
Permitted Intercompany Advances, so long as, at the request of Agent, each such
intercompany loan is evidenced by a promissory note (including, if applicable,
any master intercompany note executed by the Loan Parties) on terms and
conditions (including terms subordinating payment of the indebtedness evidenced
by such note to the prior payment in full of all Obligations) acceptable to
Agent in its sole discretion and to the extent such intercompany loan is in an
amount in excess of $250,000, that has been delivered to Agent either endorsed
in blank or together with an undated instrument of transfer executed in blank by
the applicable Loan Party(s) that are the payee(s) on such note.
 
42

--------------------------------------------------------------------------------

“Person” shall mean any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited liability company, unlimited liability
company, limited liability partnership, institution, public benefit corporation,
joint venture, entity or Governmental Body.
 
“Plan” shall mean any “employee benefit plan” within the meaning of Section 3(3)
of ERISA (including a Pension Benefit Plan, as defined herein) maintained by any
Loan Party or to which any Loan Party is required to contribute.
 
“Pledge Agreements” shall mean (i) the Mexican Pledge Agreement, (ii) the
Amendment to the Mexican Pledge Agreement, (iii) that certain Pledge Agreement,
dated as of August 1, 2017, by and among MPA and Agent, and (iv) any other
pledge agreements executed subsequent to the Amendment and Restatement Closing
Date by any other Person to secure the Obligations.
 
“PNC” shall have the meaning set forth in the preamble to this Agreement and
shall extend to all of its affiliates and their successors and assigns.
 
“PPSA” means the Personal Property Security Act (British Columbia), or any other
applicable Canadian federal or provincial or territorial statute pertaining to
the granting, perfecting, priority or ranking of security interests, liens,
hypothecs on personal property, and any successor statutes, together with any
regulations thereunder, in each case as in effect from time to time, including,
without limitation, the Civil Code of Quebec.  References to sections of the
PPSA shall be construed to also refer to any successor sections.
 
“Premium To Inventory Purchases” shall mean any “Long Term Core Inventory”
(remanufactured cores held at Customers’ locations) purchases and other
Inventory purchases, which exceed the booked cost amount and are expenses.
 
“Priority Payables” shall mean (a) the full amount of the obligations,
liabilities or indebtedness of any Borrower which (i) have a trust, deemed trust
or statutory lien imposed to provide for payment or a Lien, choate or inchoate,
ranking or capable of ranking senior to or pari passu with Liens securing the
Obligations on any Collateral under any Applicable Law or (ii) have a right
imposed to provide for payment ranking or capable of ranking senior to or pari
passu with the Obligations under any Applicable Law, including, but not limited
to, claims for unremitted and/or accelerated rents, utilities, taxes (including
sales taxes and goods and services taxes and harmonized sales taxes and
withholding taxes), amounts payable to an insolvency administrator, wages,
employee withholdings or deductions and vacation pay, severance and termination
pay, including pursuant to the Wage Earner Protection Program Act (Canada),
government royalties and  pension fund obligations (including any amounts
representing any unfunded liability, solvency deficiency or wind-up deficiency
with respect to a Canadian Pension Plan) and (b) the amount equal to the
aggregate value of the Inventory which the Agent, in good faith, and on a
reasonable basis, considers is or may be subject to retention of title by a
supplier or a right of a supplier to recover possession thereof, where such
supplier’s right has priority over the Liens securing the Obligations,
including, without limitation, Inventory subject to a right of a supplier to
repossess goods pursuant to Section 81.1 of the Bankruptcy and Insolvency Act
(Canada) or any other Applicable Laws granting revendication or similar rights
to unpaid suppliers or any similar laws of Canada or any other applicable
jurisdiction.
 
43

--------------------------------------------------------------------------------

“Pro Forma Balance Sheet” shall have the meaning set forth in Section 5.5(a)
hereof.
 
“Pro Forma Financial Statements” shall have the meaning set forth in Section
5.5(b) hereof.
 
“Projections” shall have the meaning set forth in Section 5.5(b) hereof.
 
“Properly Contested” shall mean, in the case of any Indebtedness, Lien or Taxes,
as applicable, of any Person that are not paid as and when due or payable by
reason of such Person’s bona fide dispute concerning its liability to pay the
same or concerning the amount thereof: (a) such Indebtedness, Lien or Taxes, as
applicable, are being properly contested in good faith by appropriate
proceedings promptly instituted and diligently conducted; (b) such Person has
established appropriate reserves as shall be required in conformity with GAAP
and the Canada Formula Amount or Priority Payables; (c) the non-payment of such
Indebtedness or Taxes will not have a Material Adverse Effect or will not result
in the forfeiture of any assets of such Person in an amount that exceeds
$100,000; (d) no Lien is imposed upon any of such Person’s assets with respect
to such Indebtedness or Taxes unless such Lien (x) does not attach to any
Receivables or Inventory in an amount not to exceed $100,000 (with Agent being
entitled to establish a reserve for the applicable amount of such Lien), (y) is
at all times junior and subordinate in priority to the Liens in favor of Agent
(except only with respect to property Taxes that have priority as a matter of
Applicable Law) and, (z) enforcement of such Lien is stayed during the period
prior to the final resolution or disposition of such dispute; and (e) if such
Indebtedness or Lien, as applicable, results from, or is determined by the
entry, rendition or issuance against a Person or any of its assets of a
judgment, writ, order or decree, enforcement of such judgment, writ, order or
decree is stayed pending a timely appeal or other judicial review.
 
“Protective Advances” shall have the meaning set forth in Section 16.2(f)
hereof.
 
“Published Rate” shall mean the rate of interest published each Business Day in
the Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the LIBOR
Rate for a one month period as published in another publication selected by
Agent).
 
“Purchasing CLO” shall have the meaning set forth in Section 16.3(d) hereof.
 
“Purchasing Lender” shall have the meaning set forth in Section 16.3(c) hereof.
 
“Qualified Cash” shall mean any unrestricted cash of US Borrowers on deposit in
accounts maintained with Agent, not to exceed $6,000,000 in the aggregate.
 
“Qualified ECP Loan Party” shall mean each Loan Party that on the Eligibility
Date is (a) a corporation, partnership, proprietorship, organization, trust, or
other entity other than a “commodity pool” as defined in Section 1a(10) of the
CEA and CFTC regulations thereunder that has total assets exceeding $10,000,000
or (b) an Eligible Contract Participant that can cause another person to qualify
as an Eligible Contract Participant on the Eligibility Date under Section
1a(18)(A)(v)(II) of the CEA by entering into or otherwise providing a “letter of
credit or keepwell, support, or other agreement” for purposes of Section
1a(18)(A)(v)(II) of the CEA.
 
44

--------------------------------------------------------------------------------

“RCRA” shall mean the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901
et seq., as same may be amended from time to time.
 
“Real Property” shall mean all of the owned and leased premises identified on
Schedule 4.4(b)(iii) hereto or in and to any other premises or real property
that are hereafter owned or leased by any Loan Party.
 
“Real Property Deliverables” shall mean each of the following agreements,
instruments and other documents with respect to any owned Real Property: (a) a
Mortgage duly executed by the applicable Loan Party, (b) evidence of the
recording of each such Mortgage in such office or offices as may be necessary
or, in the opinion of Agent, desirable to perfect the Lien purported to be
created thereby or to otherwise protect the rights of Agent and the Lenders
thereunder; (c) a Title Insurance Policy or bring-down of the existing Title
Insurance Policy with respect to each Mortgage; (d) a current ALTA survey and a
surveyor’s certificate, in form and substance reasonably satisfactory to Agent,
certified to Agent and to the issuer of the Title Insurance Policy with respect
thereto by a licensed professional surveyor reasonably satisfactory to Agent;
(e) a copy of each letter issued by the applicable Governmental Authority,
evidencing each Facility’s compliance in all material respects with all
applicable building codes, fire codes, other health and safety rules and
regulations, parking, density and height requirements and other building and
zoning laws; (f) an opinion of counsel, reasonably satisfactory to Agent, in the
state where such Facility is located with respect to the enforceability of the
Mortgage to be recorded and such other matters as Agent may reasonably request;
(g) Phase I Environmental Site Assessments with respect to such Real Property,
certified to Agent by a company reasonably satisfactory to Agent;  (h) flood
insurance for such Facility if all or a portion of such Facility is located in
an area designated by the Federal Emergency Management Agency as an area having
special flood hazards (including, without limitation, those areas designated as
Zone A or Zone V), and in which flood insurance has been made available under
the U.S. National Flood Insurance Program, in an amount equal to the full
replacement cost of the buildings, fixtures and personalty located on such Real
Property or such other amount as may be agreed to by Agent in writing; and (i)
such other agreements, instruments and other documents (including guarantees and
opinions of counsel) as Agent may reasonably require.
 
“Receivables” shall mean and include, as to each Loan Party, all of such Loan
Party’s accounts (as defined in Article 9 of the Uniform Commercial Code and as
defined in the PPSA, as applicable) and all of such Loan Party’s contract
rights, instruments (including those evidencing indebtedness owed to such Loan
Party by its Affiliates), documents, chattel paper (including electronic chattel
paper), general intangibles relating to accounts, contract rights, instruments,
documents and chattel paper, and drafts and acceptances, credit card receivables
and all other forms of obligations owing to such Loan Party arising out of or in
connection with the sale or lease of Inventory or the rendition of services, all
supporting obligations, guarantees and other security therefor, whether secured
or unsecured, now existing or hereafter created, and whether or not specifically
sold or assigned to Agent hereunder.
 
45

--------------------------------------------------------------------------------

“Receiver” shall have the meaning set forth in Section 11.1(c) hereof.
 
“Recipient” shall mean (a) Agent, (b) any Lender, (c) any Swing Loan Lender and
(d) any Issuer, as applicable.
 
“Register” shall have the meaning set forth in Section 16.3(e) hereof.
 
“Reimbursement Obligation” shall have the meaning set forth in Section 2.14(b)
hereof.
 
“Release” shall have the meaning set forth in Section 5.7(c)(i) hereof.
 
“Reportable Compliance Event” shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.
 
“Reportable ERISA Event” shall mean a reportable event described in Section
4043(c) of ERISA or the regulations promulgated thereunder (other than those for
which the provision for 30 day notice to the PBGC has been waived by regulation
in effect on the date hereof).
 
“Required Lenders” shall mean at least two (2) Lenders (not including Swing Loan
Lender (in its capacity as such Swing Loan Lender) or any Defaulting Lender)
holding at least fifty and one-tenth percent (50.1%) of either (a) the aggregate
of (x) the Revolving Commitment Amounts of all Lenders (excluding any Defaulting
Lender) and (y) outstanding principal amount of the Term Loan, or (b) after the
termination of all commitments of Lenders hereunder, the sum of (x) the
outstanding Revolving Advances, Swing Loans and the Term Loan, plus the Maximum
Undrawn Amount of all outstanding Letters of Credit; provided, however, if there
are fewer than three (3) Lenders, Required Lenders shall mean all Lenders
(excluding any Defaulting Lender).
 
“Reserve Percentage” shall mean as of any day the maximum effective percentage
in effect on such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”.
 
“Revolving Advances” shall mean Advances (whether US Advances or Canadian
Advances) other than Letters of Credit, the Term Loan and the Swing Loans.
 
“Revolving Commitment” shall mean, as to any Lender, the obligation of such
Lender (if applicable), to make Revolving Advances and participate in Swing
Loans and Letters of Credit, in an aggregate principal and/or face amount not to
exceed the Revolving Commitment Amount (if any) of such Lender.
 
46

--------------------------------------------------------------------------------

“Revolving Commitment Amount” shall mean, (i) as to any Lender other than a New
Lender, the Revolving Commitment amount (if any) set forth below such Lender’s
name on the signature page hereto (or, in the case of any Lender that became
party to this Agreement after the Amendment and Restatement Closing Date
pursuant to Section 16.3(c) or (d) hereof, the Revolving Commitment Amount (if
any) of such Lender as set forth in the applicable Commitment Transfer
Supplement), and (ii) as to any Lender that is a New Lender, the Revolving
Commitment amount provided for in the joinder signed by such New Lender under
Section 2.24(a)(x), in each case as the same may be adjusted upon any increase
by such Lender pursuant to Section 2.24 hereof, or any assignment by or to such
Lender pursuant to Section 16.3(c) or (d) hereof.
 
“Revolving Commitment Percentage” shall mean, (i) as to any Lender other than a
New Lender, the Revolving Commitment Percentage (if any) set forth below such
Lender’s name on the signature page hereof (or, in the case of any Lender that
became party to this Agreement after the Amendment and Restatement Closing Date
pursuant to Section 16.3(c) or (d) hereof, the Revolving Commitment Percentage
(if any) of such Lender as set forth in the applicable Commitment Transfer
Supplement) and (ii) as to any Lender that is a New Lender, the Revolving
Commitment Percentage provided for in the joinder signed by such New Lender
under Section 2.24(a)(ix), in each case as the same may be adjusted upon any
increase in the Maximum Revolving Advance Amount pursuant to Section 2.24
hereof, or any assignment by or to such Lender pursuant to Section 16.3(c) or
(d) hereof.
 
“Revolving Credit Note” shall mean, collectively, the promissory notes referred
to in Section 2.1 hereof, including any Canadian Revolving Credit Note and any
US Revolving Credit Note.
 
“Revolving Interest Rate” shall mean with respect to Revolving Advances (a) that
are Domestic Rate Loans and Swing Loans, an interest rate per annum equal to the
sum of the Applicable Margin plus the Alternate Base Rate and (b) that are LIBOR
Rate Loans, the sum of the Applicable Margin plus the LIBOR Rate.
 
“Sanctioned Country” shall mean a country subject to a sanctions program
maintained under any Anti-Terrorism Law.
 
“Sanctioned Person” shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.
 
“SEC” shall mean the Securities and Exchange Commission or any similar
applicable authority in any applicable jurisdiction or any successor thereto.
 
“Second Amendment Effective Date” shall mean May 19, 2016.
 
“Secured Parties” shall mean, collectively, Agent, Issuer, Swing Loan Lender and
Lenders, together with any Affiliates of Agent or any Lender to whom any Hedge
Liabilities or Cash Management Liabilities are owed, and the respective
successors and permitted assigns of each of them.
 
“Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar applicable statute in any applicable jurisdiction.
 
47

--------------------------------------------------------------------------------

“Settlement” shall have the meaning set forth in Section 2.6(d) hereof.
 
“Settlement Date” shall have the meaning set forth in Section 2.6(d) hereof.
 
“Specified Accounts” shall mean the Receivables of Borrowers with the payment
terms and owed by the Customers listed on Schedule 1.1B.
 
“Specified Canadian Pension Plan” shall mean any Canadian Pension Plan which
contains a “defined benefit provision”, as defined in subsection 147.1(1) of the
Income Tax Act (Canada).
 
“Specified Extended Term Receivables” shall mean the Receivables from the
Customers  of Borrowers listed on Schedule 1.1A (as such Schedule may be
supplemented in writing by Borrowing Agent from time to time with the consent of
Agent), which have extended payment terms of up to 360 days from the invoice
date.
 
“Standard & Poor’s” shall mean Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc. and any successor thereto.
 
“Subordinated Indebtedness” shall mean Indebtedness of any Loan Party the terms
of which are satisfactory to Agent and the Required Lenders and which has been
expressly subordinated in right of payment to all Indebtedness of such Loan
Party under the Loan Documents (a) by the execution and delivery of a
subordination agreement, in form and substance satisfactory to Agent and the
Required Lenders, or (b) otherwise on terms and conditions (including, without
limitation, subordination provisions, payment terms, interest rates, covenants,
remedies, defaults and other material terms) satisfactory to Agent and the
Required Lenders.  Notwithstanding the foregoing or anything to the contrary in
this Agreement, the term “Subordinated Indebtedness” shall not include loans
permitted under clause (a)(iii) of the definition of Permitted Intercompany
Advances.
 
“Subordinated Loan Documents” shall mean any agreement, instrument or document
executed in connection with any Subordinated Indebtedness.
 
“Subsidiary” shall mean of any Person a corporation or other entity of whose
Equity Interests having ordinary voting power (other than Equity Interests
having such power only by reason of the happening of a contingency) to elect a
majority of the directors of such corporation, or other Persons performing
similar functions for such entity, are owned, directly or indirectly, by such
Person.
 
“Succeeding Fiscal Period” shall have the meaning set forth in Section 7.7
hereof.
 
“Supermajority Required Lenders” shall mean at least two (2) Lenders (not
including Swing Loan Lender (in its capacity as such Swing Loan Lender) or any
Defaulting Lender) holding at least sixty-six and two-thirds percent (66 2/3%)
of either (a) the aggregate of (x) the Revolving Commitment Amounts of all
Lenders (excluding any Defaulting Lender) and (y) outstanding principal amount
of the Term Loan, or (b) after the termination of all commitments of Lenders
hereunder, the sum of (x) the outstanding Revolving Advances, Swing Loans and
the Term Loan, plus the Maximum Undrawn Amount of all outstanding Letters of
Credit; provided, however, if there are fewer than three (3) Lenders,
Supermajority Required Lenders shall mean all Lenders (excluding any Defaulting
Lender).
 
48

--------------------------------------------------------------------------------

“Swap” shall mean any “swap” as defined in Section 1a(47) of the CEA and
regulations thereunder other than (a) a swap entered into on, or subject to the
rules of, a board of trade designated as a contract market under Section 5 of
the CEA, or (b) a commodity option entered into pursuant to CFTC Regulation
32.3(a).
 
“Swap Obligation” shall mean any obligation to pay or perform under any
agreement, contract or transaction that constitutes a Swap which is also a
Lender-Provided Interest Rate Hedge, or a Lender-Provided Foreign Currency
Hedge.
 
“Swing Loan Lender” shall mean PNC, in its capacity as lender of the Swing
Loans.
 
“Swing Loan Notes” shall mean, collectively, the US Swing Loan Note and the
Canadian Swing Loan Note.
 
“Swing Loans” shall mean the Advances made pursuant to Section 2.4(ii) hereof.
 
“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other similar charges imposed by any Governmental Body, including any interest,
additions to tax or penalties applicable thereto.
 
“Term” shall have the meaning set forth in Section 13.1 hereof.
 
“Term Loan” shall have the meaning set forth in Section 2.3(a) hereof.
 
“Term Loan Commitment” shall mean, as to any Lender, the obligation of such
Lender (if applicable), to fund a portion of the Term Loan in an aggregate
principal equal to the Term Loan Commitment Amount (if any) of such Lender.
 
“Term Loan Commitment Percentage” shall mean, as to any Lender, the Term Loan
Commitment Percentage (if any) set forth below such Lender’s name on the
signature page hereof (or, in the case of any Lender that became party to this
Agreement after the Amendment and Restatement Closing Date pursuant to Section
16.3(c) or (d) hereof, the Term Loan Commitment Percentage (if any) of such
Lender as set forth in the applicable Commitment Transfer Supplement), as the
same may be adjusted upon any assignment by or to such Lender pursuant to
Section 16.3(c) or (d) hereof.
 
“Term Loan Commitment Amount” shall mean, as to any Lender, the term loan
commitment amount (if any) set forth below such Lender’s name on the signature
page hereof (or, in the case of any Lender that became party to this Agreement
after the Amendment and Restatement Closing Date pursuant to Section 16.3(c) or
(d) hereof, the term loan commitment amount (if any) of such Lender as set forth
in the applicable Commitment Transfer Supplement), as the same may be adjusted
upon any assignment by or to such Lender pursuant to Section 16.3(c) or (d)
hereof.
 
49

--------------------------------------------------------------------------------

“Term Loan Rate” shall mean (a) with respect to the portion of the Term Loan
that is comprised of Domestic Rate Loans, an interest rate per annum equal to
the sum of the Applicable Margin plus the Alternate Base Rate and (b) with
respect to the portion of the Term Loan that is comprised of LIBOR Rate Loans,
the sum of the Applicable Margin plus the LIBOR Rate.
 
“Term Note” shall mean, collectively, the promissory notes described in Section
2.3 hereof.
 
“Termination Event” shall mean: (a) a Reportable ERISA Event with respect to any
Pension Benefit Plan; (b) the withdrawal of any Loan Party or any member of the
Controlled Group from a Pension Benefit Plan during a plan year in which such
entity was a “substantial employer” as defined in Section 4001(a)(2) of ERISA or
a cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA, in either case, resulting in the imposition of liability on
any Loan Party or any member of the Controlled Group; (c) the providing of
notice by the plan administrator of intent to terminate a Pension Benefit Plan
in a distress termination described in Section 4041(c) of ERISA; (d) the
commencement of proceedings by the PBGC to terminate a Pension Benefit Plan or a
Multiemployer Plan; (e) any event or condition (i) which might constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Benefit Plan, or (ii) that may result in
the termination of a Multiemployer Plan pursuant to Section 4041A of ERISA; (f)
the partial or complete withdrawal, within the meaning of Section 4203 or 4205
of ERISA, of any Loan Party or any member of the Controlled Group from a
Multiemployer Plan; (g) notice that a Multiemployer Plan is “insolvent” within
the meaning of Section 4245 of ERISA; or (h) the imposition of any liability
under Title IV of ERISA, other than for PBGC premiums due but not delinquent,
upon any Loan Party or any member of the Controlled Group.
 
“Title Insurance Policy” shall mean a mortgagee’s loan policy, in form and
substance reasonably satisfactory to Agent, together with all endorsements made
from time to time thereto, issued by or on behalf of a title insurance company
reasonably satisfactory to Agent, insuring the Lien created by a Mortgage in an
amount and on terms reasonably satisfactory to Agent, delivered to Agent.
 
“Total Leverage Ratio” shall mean, with respect to any Person and its
Subsidiaries for any period, the ratio of (a) the amount of Consolidated Funded
Indebtedness (including any earn-out obligation which is reflected as a
liability on the consolidated balance sheet of Loan Parties) of such Person and
its Subsidiaries as of the end of such period to (b) Consolidated EBITDA of such
Person and its Subsidiaries for such period.
 
50

--------------------------------------------------------------------------------

For the purposes of calculating Consolidated EBITDA solely as it applies to this
definition and for any period, if, at any time during such period, a Loan Party
or any of its Subsidiaries shall have made any Disposition of any assets
comprising a business unit, division, product line or line of business or of
Equity Interests of a Person or consummated a Permitted Acquisition,
Consolidated EBITDA for such period shall be calculated (a) giving pro forma
effect to such transaction as if such Disposition or such Permitted Acquisition,
as the case may be, occurred on the first day of such period, (b) excluding all
income statement items (whether positive or negative) attributable to the assets
or Equity Interests that are subject to any such Disposition made during such
period, (c) including all income statement items (whether positive or negative)
attributable to the property or Equity Interests of such Person(s) acquired
pursuant to any such Permitted Acquisition, as the case may be (provided that
such income statement items to be included are reflected in financial statements
or other financial data reasonably acceptable to Agent and based upon reasonable
assumptions and calculations which are expected to have a continuous impact),
(d) without duplication of any other adjustments already included in the
calculation of Consolidated EBITDA for such period, after giving effect to the
pro forma adjustments with respect to such transaction and (e) excluding any
cost savings, operating expense reductions, other operating improvements and
synergies expected to be realized by such Loan Party after giving effect to such
Disposition or such Permitted Acquisition; provided that in the case of clauses
(a) through (d) of this paragraph, any such pro forma adjustments are either (A)
subject to a quality of earnings report or a third party valuation in form and
substance reasonably acceptable to Agent or (B) otherwise acceptable to Agent in
its reasonable discretion.
 
“Toxic Substance” shall mean and include any material present on any Real
Property which has been shown to have significant adverse effect on human health
or which is subject to regulation under the Toxic Substances Control Act (TSCA),
15 U.S.C. §§ 2601 et seq., applicable state, provincial or territorial law, or
any other applicable Federal or state, provincial or territorial laws now in
force or hereafter enacted relating to toxic substances.  “Toxic Substance”
includes but is not limited to asbestos, polychlorinated biphenyls (PCBs) and
lead-based paints.
 
“Trading with the Enemy Act” shall mean the foreign assets control regulations
of the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) and any enabling legislation or executive order relating thereto.
 
“Transactions” shall have the meaning set forth in Section 5.5(a) hereof.
 
“Transferee” shall have the meaning set forth in Section 16.3(d) hereof.
 
“Trigger Event” shall mean (a) the occurrence of an Event of Default pursuant to
(i) Sections 10.1 or 10.7, (ii) Section 10.5(i) with respect to the failure to
comply with Section 6.5, (iii) Section 10.3 related to Loan Parties’ failure to
comply with required reporting covenants with Sections 9.7 or 9.8, or (z) an
Event of Default under Section 10.5(i) related to Borrower’s failure to comply
with Section 9.2, (b) the date on which Net Undrawn Availability is less than
$30,000,000, over a period of three (3) consecutive Business Days or (c) the
date on which Net Undrawn Availability is less than $15,000,000 at any time.
 
“Trigger Period” shall mean the period commencing on the date on which a Trigger
Event occurs and ending on the date following the date on which (a) with respect
to a Trigger Event occurring pursuant to clause (a) of the definition of Trigger
Event, such Event of Default no longer exists or (b) with respect to a Trigger
Event occurring pursuant to clauses (b) or (c) of the definition of Trigger
Event, Net Undrawn Availability has exceeded $37,500,000 for thirty (30)
consecutive days.
 
“Undrawn Availability” at a particular date shall mean an amount equal to (a)
the lesser of (i) the sum of the US Formula Amount plus the Canadian Formula
Amount or (ii) the Maximum Revolving Advance Amount minus the Maximum Undrawn
Amount of all outstanding Letters of Credit, minus (b) the sum of (i) the
outstanding amount of Advances (other than the Maximum Undrawn Amount of all
outstanding Letters of Credit and the Term Loan) plus (ii) all amounts due and
owing to any Loan Party’s trade creditors which are outstanding sixty (60) days
or more past their due date that are not otherwise (x) on formal extended terms
which have been approved by Agent or (y) subject to a good faith dispute.
 
51

--------------------------------------------------------------------------------

“Unfunded Capital Expenditures” shall mean, as to any Loan Party, without
duplication, a Capital Expenditure funded (a) from such Loan Party’s internally
generated cash flow or (b) with the proceeds of a Revolving Advance or Swing
Loan.
 
“Uniform Commercial Code” shall have the meaning set forth in Section 1.3
hereof.
 
“US Advance Rate” shall have the meaning set forth in Section 2.1(a)(y)(iii)
hereof.
 
“US Advances” shall mean any Advances made to, or for the account of, any US
Borrower.
 
“US Borrower” or “US Borrowers” shall have the meaning set forth in the preamble
to this Agreement and shall extend to all permitted successors and assigns of
such Persons.
 
“US Borrowers’ Account” shall have the meaning set forth in Section 2.10 hereof.
 
“US Formula Amount” shall have the meaning set forth in Section 2.1(a) hereof.
 
“US Guarantors” shall mean (i) with respect to the US Obligations, (a) each
Domestic Subsidiary and (b) each other Person that becomes a US Guarantor
pursuant to Section 6.19 and (ii) with respect to the Canadian Obligations, (a)
each US Borrower, (b) each Domestic Subsidiary, and (c) each Person that becomes
a US Guarantor pursuant to Section 6.19; provided that, for the avoidance of
doubt, no Foreign Subsidiary or FSHCO or Subsidiary thereof shall be a Guarantor
under the Loan Documents in respect of the US Obligations (including Guarantees
of the US Loan Parties); provided, further, that the foregoing proviso shall not
prejudice the ability of any Foreign Subsidiary or FSHCO to be a Guarantor under
the Loan Documents in respect of the Canadian Obligations as otherwise required
by this Agreement.
 
“US Inventory Advance Rate” shall have the meaning set forth in Section
2.1(a)(y)(ii) hereof.
 
“US Inventory NOLV Advance Rate” shall have the meaning set forth in Section
2.1(a)(y)(iii) hereof.
 
“US Letters of Credit” shall mean Letters of Credit issued on behalf of any US
Loan Party.
 
“US Loan Party” or “US Loan Parties” shall mean each US Borrower and US
Guarantor party to this Agreement and shall extend to all permitted successors
and assigns of such Persons.
 
“US Obligations” shall mean the aggregate Obligations of the US Loan Parties.
 
“US Out-of-Formula Loans” shall have the meaning set forth in Section 16.2(e)
hereof.
 
52

--------------------------------------------------------------------------------

“US Receivables Advance Rate” shall have the meaning set forth in Section
2.1(a)(y)(i) hereof.
 
“US Revolving Credit Note” shall have the meaning set forth in Section 2.1(a)
hereof.
 
“US Swing Loan Note” shall have the meaning set forth in Section 2.4(a)(i).
 
“US Swing Loans” shall have the meaning set forth in Section 2.4(a)(i).
 
“United States” or “U.S.” shall mean the United States of America.
 
“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107‑56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
 
“U.S. Person” shall mean any Person that is a “United States person” as defined
in Section 7701(a)(30) of the Code.
 
“U.S. Tax Compliance Certificate” shall have the meaning set forth in Section
3.10(e) hereof.
 
“Withholding Agent” shall mean any Loan Party and Agent.
 
1.3.          Uniform Commercial Code and PPSA Terms.  All terms used herein and
defined in the Uniform Commercial Code as adopted in the State of New York from
time to time (the “Uniform Commercial Code”) shall have the meaning given
therein unless otherwise defined herein.  Without limiting the foregoing, the
terms “accounts”, “chattel paper” (and “electronic chattel paper” and “tangible
chattel paper”), “commercial tort claims”, “deposit accounts”, “documents”,
“equipment”, “financial asset”, “fixtures”, “general intangibles”, “goods”,
“instruments”, “inventory”, “investment property”, “letter-of-credit rights”,
“payment intangibles”, “proceeds”, “promissory note” “securities”, “software”
and “supporting obligations” as and when used in the description of Collateral
shall have the meanings given to such terms in Articles 8 or 9 of the Uniform
Commercial Code or the PPSA, as applicable.  To the extent the definition of any
category or type of collateral is expanded by any amendment, modification or
revision to the Uniform Commercial Code or the PPSA, as applicable, such
expanded definition will apply automatically as of the date of such amendment,
modification or revision.
 
53

--------------------------------------------------------------------------------

1.4.          Certain Matters of Construction.  The terms “herein”, “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision.  All references
herein to Articles, Sections, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Exhibits and Schedules to, this Agreement.  Any
pronoun used shall be deemed to cover all genders.  Wherever appropriate in the
context, terms used herein in the singular also include the plural and vice
versa.  All references to statutes and related regulations shall include any
amendments of same and any successor statutes and regulations.  Unless otherwise
provided, all references to any instruments or agreements to which Agent is a
party, including references to any of the Other Documents, shall include any and
all modifications, supplements or amendments thereto, any and all restatements
or replacements thereof and any and all extensions or renewals thereof.  All
references herein to the time of day shall mean the time in New York, New York. 
All references to “state” shall include “province” and  “territory” and like
terms. Unless otherwise provided, all financial calculations shall be performed
with Inventory valued on an average cost basis.  Whenever the words “including”
or “include” shall be used, such words shall be understood to mean “including,
without limitation” or “include, without limitation”.  A Default or an Event of
Default shall be deemed to exist at all times during the period commencing on
the date that such Default or Event of Default occurs to the date on which such
Default or Event of Default is waived in writing pursuant to this Agreement or,
in the case of a Default, is cured within any period of cure expressly provided
for in this Agreement; and an Event of Default shall “continue” or be
“continuing” until such Event of Default has been waived in writing by the
Required Lenders.  Any Lien referred to in this Agreement or any of the Other
Documents as having been created in favor of Agent, any agreement entered into
by Agent pursuant to this Agreement or any of the Other Documents, any payment
made by or to or funds received by Agent pursuant to or as contemplated by this
Agreement or any of the Other Documents, or any act taken or omitted to be taken
by Agent, shall, unless otherwise expressly provided, be created, entered into,
made or received, or taken or omitted, for the benefit or account of Agent and
Lenders.  Wherever the phrase “to the best of Borrowers’ knowledge” or “to the
best of the Loan Parties’ knowledge” or words of similar import relating to the
knowledge or the awareness of any Borrower or any other Loan Party are used in
this Agreement or Other Documents, such phrase shall mean and refer to (i) the
actual knowledge of a senior officer of any Loan Party or (ii) the knowledge
that a senior officer would have obtained if he/she had engaged in a good faith
and diligent performance of his/her duties, including the making of such
reasonably specific inquiries as may be necessary of the employees or agents of
such Borrower or Loan Party and a good faith attempt to ascertain the existence
or accuracy of the matter to which such phrase relates.  All covenants hereunder
shall be given independent effect so that if a particular action or condition is
not permitted by any of such covenants, the fact that it would be permitted by
an exception to, or otherwise within the limitations of, another covenant shall
not avoid the occurrence of a default if such action is taken or condition
exists.  In addition, all representations and warranties hereunder shall be
given independent effect so that if a particular representation or warranty
proves to be incorrect or is breached, the fact that another representation or
warranty concerning the same or similar subject matter is correct or is not
breached will not affect the incorrectness of a breach of a representation or
warranty hereunder.
 
In addition, without limiting the foregoing, the terms “accounts”, “chattel
paper”, “goods”, “instruments”, “intangibles”, “proceeds”, “securities”,
“investment property”, “document of title”, “inventory” and “equipment”, as and
when used in the description of Collateral located in Canada shall have the
meanings given to such terms in the PPSA.  To the extent the definition of any
category or type of collateral is expanded by any amendment, modification or
revision to the Uniform Commercial Code or the PPSA, such expanded definition
will apply automatically as of the date of such amendment, modification or
revision.
 
54

--------------------------------------------------------------------------------

Notwithstanding the foregoing, and where the context so requires, (i) any term
defined in this Agreement by reference to the “Uniform Commercial Code” shall
also have any extended, alternative or analogous meaning given to such term in
applicable Canadian personal property security and other laws (including,
without limitation, the Personal Property Security Act of each applicable
province of Canada, the Bills of Exchange Act (Canada) and the Depository Bills
and Notes Act (Canada)), in all cases for the extension, preservation or
betterment of the security and rights of the Collateral, (ii) all references in
this Agreement to “Article 7”, “Article 8” or “Article 9” shall be deemed to
refer also to applicable Canadian securities transfer laws, (iii) all references
in this Agreement to a financing statement, continuation statement, amendment or
termination statement shall be deemed to refer also to the analogous documents
used under applicable Canadian personal property security laws, including,
without limitation, where applicable, financing change statements, (iv) all
references to the United States, or to any subdivision, department, agency or
instrumentality thereof shall be deemed to refer also to Canada, or to any
subdivision, department, agency or instrumentality thereof, and (v) all
references to federal or state securities law of the United States shall be
deemed to refer also to analogous federal and provincial securities laws in
Canada.
 
1.5.          Currency Matters.  For purposes of determining compliance with
this Agreement with respect to any amount of Indebtedness or Investment in a
currency other than Dollars, no Default or Event of Default shall be deemed to
have occurred solely as a result of changes in rates of currency exchange
occurring after the time such Indebtedness or Investment is incurred (so long as
such Indebtedness or Investment, at the time incurred, made or acquired, was
permitted hereunder).  Unless otherwise stated, all calculations, comparisons,
measurements or determinations under this Agreement shall be made in Dollars.  
All of the property and assets of the Loan Parties, including, without
limitation, their Receivables and Inventory, shall be valued in, and converted
into, Dollars in accordance with PNC’s customary banking and conversion
practices and procedures.
 
1.6.          Permitted Encumbrances. The inclusion of Permitted Encumbrances in
this Agreement is not intended to subordinate and shall not subordinate any Lien
created by any of the security contemplated by this Agreement and the Other
Documents to any Permitted Encumbrances.
 

II.
ADVANCES, PAYMENTS.

 
2.1.          Revolving Advances.
 
(a)           Amount of Revolving Advances to US Borrowers.  Subject to the
terms and conditions set forth in this Agreement specifically including Section
2.1(c), each Lender, severally and not jointly, will make Revolving Advances to
US Borrowers in aggregate amounts outstanding at any time equal to such Lender’s
Revolving Commitment Percentage of the lesser of (x) the Maximum Revolving
Advance Amount, less the outstanding amount of Swing Loans made to US Borrowers,
less the aggregate Maximum Undrawn Amount of all outstanding Letters of Credit
issued on behalf of US Borrowers less the Canadian Advances or (y) an amount
equal to the sum of:
 
(i)            up to 85% (the “US Receivables Advance Rate”) of Eligible
Receivables, plus
 
(ii)           up to 60% of the book value of the MPA Owned Cores at Customer
Locations Inventory (the “US Inventory Advance Rate”); plus
 
(iii)          up to 90% of the appraised net orderly liquidation value of
Eligible Rotating Electrical and Automotive Domestic, Mexican and Canadian
Inventory (as evidenced by an Inventory appraisal satisfactory to Agent in its
sole discretion exercised in good faith) (the “US Inventory NOLV Advance Rate”,
together with the US Inventory Advance Rate and the US Receivables Advance Rate,
collectively, the “US Advance Rates”), minus
 
55

--------------------------------------------------------------------------------

(iv)          the aggregate Maximum Undrawn Amount of all outstanding US Letters
of Credit, minus
 
(v)          such reserves, including, without limitation, Freight and Duty
Reserves as Agent in its Permitted Discretion may reasonably deem proper and
necessary from time to time.
 
The amount derived from the sum of (x) Sections 2.1(a)(y)(i), (ii) and (iii)
minus (y) Sections 2.1(a)(y)(iv) and (v) at any time and from time to time shall
be referred to as the “US Formula Amount”.  The Revolving Advances made to US
Borrowers shall be evidenced by one or more secured promissory notes
(collectively, the “US Revolving Credit Note”) substantially in the form
attached hereto as Exhibit 2.1(a).
 
(b)           Amount of Revolving Advances to Canadian Borrowers. Subject to the
terms and conditions set forth in this Agreement specifically including Section
2.1(c), each Lender, severally and not jointly, will make Revolving Advances to
Canadian Borrowers in aggregate amounts outstanding at any time equal to such
Lender’s Revolving Commitment Percentage of the lesser of (x) the Canadian
Revolving Advance Amount Sublimit, less the outstanding amount of Swing Loans
made to Canadian Borrowers, less the aggregate Maximum Undrawn Amount of all
outstanding Letters of Credit issued on behalf of Canadian Borrowers or (y) an
amount equal to the sum of:
 
(i)            up to 75% (the “Canadian Receivables Advance Rate”) of Eligible
Receivables owned by Canadian Borrowers, plus
 
(ii)           up to 80% of the appraised net orderly liquidation value of
Eligible Inventory owned by Canadian Borrowers (as evidenced by an Inventory
appraisal satisfactory to Agent in its sole discretion exercised in good faith)
(the “Canadian Inventory NOLV Advance Rate”, together with the Canadian
Receivables Advance Rate, collectively, the “Canadian Advance Rates” and
together with the US Advance Rates, the “Advance Rates”), minus
 
(iii)          the aggregate Maximum Undrawn Amount of all outstanding Canadian
Letters of Credit, minus
 
(iv)          such reserves, including, without limitation, in respect of
Priority Payables and Freight and Duty Reserves as Agent in its Permitted
Discretion may reasonably deem proper and necessary from time to time.
 
The amount derived from the sum of (x) Sections 2.1(b)(y) (i) and (ii) minus (y)
Sections 2.1(b)(y)(iii) and (iv) at any time and from time to time shall be
referred to as the “Canadian Formula Amount”.  The Revolving Advances made to
Canadian Borrowers shall be evidenced by one or more secured promissory notes
(collectively, the “Canadian Revolving Credit Note”) substantially in the form
attached hereto as Exhibit 2.1(b).
 
56

--------------------------------------------------------------------------------

(c)           Discretionary Rights.  The Advance Rates may be increased or
decreased by Agent at any time and from time to time in the exercise of its
Permitted Discretion. Prior to the occurrence of an Event of Default or Default,
Agent shall give Borrowing Agent five (5) days prior written notice of its
intention to decrease the Advance Rates.  The rights of Agent under this
subsection are subject to the provisions of Section 16.2(b).
 
(d)           Eligible Mexican Inventory.          Outstanding Advances against
Eligible Inventory that is located in Mexico shall be limited to $65,000,000 in
the aggregate; provided, that, upon recordation in Mexico of an amended Pledge
Agreement to which MPA Mexico is a party, the amount in this clause (d) shall
automatically increase to $110,000,000.
 
(e)           Maximum Revolving Advance Amount.  Notwithstanding anything to the
contrary contained in the foregoing or otherwise in this Agreement, the
outstanding aggregate principal amount of Swing Loans and the Revolving Advances
made to all Borrowers at any one time outstanding shall not exceed an amount
equal to the lesser of (i) the Maximum Revolving Advance Amount less the Maximum
Undrawn Amount of all outstanding Letters of Credit or (ii) the aggregate of the
US Formula Amount and the Canadian Formula Amount.
 
2.2.          Procedures for Requesting Revolving Advances; Procedures for
Selection of Applicable Interest Rates for All Advances.
 
(a)           Borrowing Agent on behalf of any Borrower may notify Agent prior
to 1:00 p.m. on a Business Day of a Borrower’s request to incur, on that day, a
Revolving Advance hereunder.   Should any amount required to be paid as interest
hereunder, or as fees or other charges under this Agreement or any other Loan
Document, or with respect to any Obligation under the Loan Documents, become
due, same shall be deemed a request for a Revolving Advance maintained as a
Domestic Rate Loan as of the date such payment is due, in the amount required to
pay in full such interest, fee, charge or Obligation, and such request shall be
irrevocable.
 
(b)           Notwithstanding the provisions of subsection (a) above, in the
event any Borrower desires to obtain a LIBOR Rate Loan for any Advance (other
than a Swing Loan), Borrowing Agent shall give Agent written notice by no later
than 1:00 p.m. on the day which is three (3) Business Days prior to the date
such LIBOR Rate Loan is to be borrowed, specifying (i) the date of the proposed
borrowing (which shall be a Business Day), (ii) the type of borrowing and the
amount of such Advance to be borrowed, which amount shall be in a minimum amount
of $500,000 and in integral multiples of $100,000 thereafter, and (iii) the
duration of the first Interest Period therefor.  Interest Periods for LIBOR Rate
Loans shall be for one, two or three or six months; provided that, if an
Interest Period would end on a day that is not a Business Day, it shall end on
the next succeeding Business Day unless such day falls in the next succeeding
calendar month in which case the Interest Period shall end on the next preceding
Business Day.  No LIBOR Rate Loan shall be made available to any Borrower during
the continuance of a Default or an Event of Default.  After giving effect to
each requested LIBOR Rate Loan, including those which are converted from a
Domestic Rate Loan under Section 2.2(e), there shall not be outstanding more
than six (6) LIBOR Rate Loans, in the aggregate.
 
(c)           Each Interest Period of a LIBOR Rate Loan shall commence on the
date such LIBOR Rate Loan is made and shall end on such date as Borrowing Agent
may elect as set forth in subsection (b)(iii) above, provided that the exact
length of each Interest Period shall be determined in accordance with the
practice of the interbank market for offshore Dollar deposits and no Interest
Period shall end after the last day of the Term.
 
57

--------------------------------------------------------------------------------

(d)           Borrowing Agent shall elect the initial Interest Period applicable
to a LIBOR Rate Loan by its notice of borrowing given to Agent pursuant to
Section 2.2(b) or by its notice of conversion given to Agent pursuant to Section
2.2(e), as the case may be.  Borrowing Agent shall elect the duration of each
succeeding Interest Period by giving irrevocable written notice to Agent of such
duration not later than 1:00 p.m. on the day which is three (3) Business Days
prior to the last day of the then current Interest Period applicable to such
LIBOR Rate Loan.  If Agent does not receive timely notice of the Interest Period
elected by Borrowing Agent, Borrowing Agent shall be deemed to have elected to
convert such LIBOR Rate Loan to a Domestic Rate Loan subject to Section 2.2(e)
below.
 
(e)           Provided that no Default or Event of Default shall have occurred
and be continuing, any Borrower may, on the last Business Day of the then
current Interest Period applicable to any outstanding LIBOR Rate Loan, or on any
Business Day with respect to Domestic Rate Loans, convert any such loan into a
loan of another type in the same aggregate principal amount provided that any
conversion of a LIBOR Rate Loan shall be made only on the last Business Day of
the then current Interest Period applicable to such LIBOR Rate Loan.  If any
Borrower desires to convert a loan, Borrowing Agent shall give Agent written
notice by no later than 10:00 a.m. (i) on the day which is three (3) Business
Days prior to the date on which such conversion is to occur with respect to a
conversion from a Domestic Rate Loan to a LIBOR Rate Loan, or (ii) on the day
which is one (1) Business Day prior to the date on which such conversion is to
occur (which date shall be the last Business Day of the Interest Period for the
applicable LIBOR Rate Loan) with respect to a conversion from a LIBOR Rate Loan
to a Domestic Rate Loan, specifying, in each case, the date of such conversion,
the loans to be converted and if the conversion is to a LIBOR Rate Loan, the
duration of the first Interest Period therefor.
 
(f)           At its option and upon written notice given prior to 10:00 a.m. at
least three (3) Business Days (or one (1) Business Day in the case of Advances
which are Domestic Rate Loans) prior to the date of such prepayment, any
Borrower may, subject to Section 2.2(g) hereof, prepay the Advances in whole at
any time or in part from time to time with accrued interest on the principal
being prepaid to the date of such repayment.  Such Borrower shall specify (i)
the date of prepayment of Advances (ii) identify which Advances are LIBOR Rate
Loans and which are Domestic Rate Loans and (iii) the amount of such
prepayment.  In the event that any prepayment of a LIBOR Rate Loan is required
or permitted on a date other than the last Business Day of the then current
Interest Period with respect thereto, such Borrower shall indemnify Agent and
Lenders therefor in accordance with Section 2.2(g) hereof.
 
(g)           Each Loan Party shall indemnify Agent and Lenders and hold Agent
and Lenders harmless from and against any and all losses or expenses that Agent
and Lenders may sustain or incur as a consequence of any prepayment, conversion
of or any default a by a Borrower in the payment of the principal of or interest
on any LIBOR Rate Loan or failure by a Borrower to complete a borrowing of, a
prepayment of or conversion of or to a LIBOR Rate Loan after notice thereof has
been given, including, but not limited to, any interest payable by Agent or
Lenders to lenders of funds obtained by it in order to make or maintain its
LIBOR Rate Loans hereunder.  A certificate as to any additional amounts payable
pursuant to the foregoing sentence submitted by Agent or any Lender to Borrowing
Agent shall be conclusive absent manifest error.
 
58

--------------------------------------------------------------------------------

(h)           Notwithstanding any other provision hereof (but to the extent not
duplicative of Section 3.8(c)), if any Applicable Law, treaty, regulation or
directive, or any change therein or in the interpretation or application
thereof, including without limitation any Change in Law, shall make it unlawful
for Lenders or any Lender (for purposes of this subsection (h), the term
“Lender” shall include any Lender and the office or branch where any Lender or
any Person controlling such Lender makes or maintains any LIBOR Rate Loans) to
make or maintain its LIBOR Rate Loans, the obligation of Lenders (or such
affected Lender) to make LIBOR Rate Loans hereunder shall forthwith be cancelled
and Borrowers shall, if any affected LIBOR Rate Loans are then outstanding,
promptly upon request from Agent, either pay all such affected LIBOR Rate Loans
or convert such affected LIBOR Rate Loans into loans of another type.  If any
such payment or conversion of any LIBOR Rate Loan is made on a day that is not
the last day of the Interest Period applicable to such LIBOR Rate Loan,
Borrowers shall pay Agent, upon Agent’s request, such amount or amounts set
forth in clause (g) above.  A certificate as to any additional amounts payable
pursuant to the foregoing sentence submitted by Lenders to Borrowing Agent shall
be conclusive absent manifest error.
 
2.3.          Term Loans.  Subject to the terms and conditions of this
Agreement, each Lender, severally and not jointly, will make a term loan to MPA
in the amount equal to such Lender’s Term Loan Commitment Percentage of
$30,000,000 (the “Term Loan”).  The Term Loan shall be advanced on the Amendment
and Restatement Closing Date and shall be, with respect to principal, payable as
follows, subject to acceleration upon the occurrence of an Event of Default
under this Agreement or termination of this Agreement: eighteen (18) consecutive
quarterly installments each in the amount of $937,500 commencing October 1, 2018
and continuing on the first Business Day of each quarter thereafter followed by
a final payment of all unpaid principal, accrued and unpaid interest and all
unpaid fees and expenses on the last day of the Term.
 
The Term Loan shall be evidenced by one or more secured promissory notes
(collectively, the “Term Note”) in substantially the form attached hereto as
Exhibit 2.3(a).  The Term Loan may consist of Domestic Rate Loans or LIBOR Rate
Loans, or a combination thereof, as Borrowing Agent may request; and in the
event that MPA desires to obtain or extend any portion of the Term Loan as a
LIBOR Rate Loan or to convert any portion of the Term Loan from a Domestic Rate
Loan to a LIBOR Rate Loan, Borrowing Agent shall comply with the notification
requirements set forth in Sections 2.2(b) and/or (e) and the provisions of
Sections 2.2(b) through (h) shall apply.
 
2.4.          Swing Loans.
 
(a)           Subject to the terms and conditions set forth in this Agreement,
and in order to minimize the transfer of funds between Lenders and Agent for
administrative convenience, Agent, Lenders holding Revolving Commitments and
Swing Loan Lender agree that in order to facilitate the administration of this
Agreement:
 
59

--------------------------------------------------------------------------------

(i)            Swing Loan Lender may, at its election and option made in its
sole discretion and cancelable at any time for any reason whatsoever, make swing
loan advances (each, a “US Swing Loan” and, collectively, the “US Swing Loans”)
available to US Borrowers as provided for in this Section 2.4 at any time or
from time to time after the date hereof to, but not including, the expiration of
the Term, in a minimum amount of $100,000 and in integral multiples of $50,000
thereafter and in an aggregate principal amount up to but not in excess of the
Maximum Swing Loan Advance Amount; provided that the outstanding aggregate
principal amount of US Swing Loans and the Revolving Advances at any one time
outstanding shall not exceed an amount equal to the lesser of (i) the Maximum
Revolving Advance Amount less the Maximum Undrawn Amount of all outstanding US
Letters of Credit or (ii) the aggregate of the US Formula Amount and the
Canadian Formula Amount.  All US Swing Loans shall be Domestic Rate Loans only. 
US Borrowers may borrow (at the option and election of Swing Loan Lender), repay
and reborrow (at the option and election of Swing Loan Lender) US Swing Loans
and Swing Loan Lender may make US Swing Loans as provided in this Section 2.4
during the period between Settlement Dates.  All US Swing Loans shall be
evidenced by a secured promissory note (the “US Swing Loan Note”) substantially
in the form attached hereto as Exhibit 2.4(a)(i).  Swing Loan Lender’s agreement
to make US Swing Loans under this Agreement is cancelable at any time for any
reason whatsoever and the making of US Swing Loans by Swing Loan Lender from
time to time shall not create any duty or obligation, or establish any course of
conduct, pursuant to which Swing Loan Lender shall thereafter be obligated to
make US Swing Loans in the future; and
 
(ii)          Swing Loan Lender may, at its election and option made in its sole
discretion and cancelable at any time for any reason whatsoever, make swing loan
advances (each, a “Canadian Swing Loan” and, collectively, the “Canadian Swing
Loans” and, together with the US Swing Loans, each, a “Swing Loan” and,
collectively, the “Swing Loans”), available to Canadian Borrowers as provided
for in this Section 2.4 at any time or from time to time after the date hereof
to, but not including, the expiration of the Term, in a minimum amount of
$100,000 and in integral multiples of $50,000 thereafter and in an aggregate
principal amount up to but not in excess of the Maximum Swing Loan Advance
Amount; provided that the outstanding aggregate principal amount of Canadian
Swing Loans and the Revolving Advances at any one time outstanding shall not
exceed an amount equal to the lesser of (i) the Maximum Revolving Advance Amount
less the Maximum Undrawn Amount of all outstanding Canadian Letters of Credit or
(ii) the aggregate of the US Formula Amount and the Canadian Formula Amount. 
All Canadian Swing Loans shall be Domestic Rate Loans only.  Canadian Borrowers
may borrow (at the option and election of Swing Loan Lender), repay and reborrow
(at the option and election of Swing Loan Lender) Canadian Swing Loans and Swing
Loan Lender may make Canadian Swing Loans as provided in this Section 2.4 during
the period between Settlement Dates.  All Canadian Swing Loans shall be
evidenced by a secured promissory note (the “Canadian Swing Loan Note”)
substantially in the form attached hereto as Exhibit 2.4(a)(ii).  Swing Loan
Lender’s agreement to make Canadian Swing Loans under this Agreement is
cancelable at any time for any reason whatsoever and the making of Canadian
Swing Loans by Swing Loan Lender from time to time shall not create any duty or
obligation, or establish any course of conduct, pursuant to which Swing Loan
Lender shall thereafter be obligated to make Canadian Swing Loans in the future.
 
(b)           Upon either (i) any request by Borrowing Agent for a Revolving
Advance that is a Domestic Rate Loan made pursuant to Section 2.2(a) hereof or
(ii) the occurrence of any deemed request by Borrowers for a Revolving Advance
that is a Domestic Rate Loan pursuant to the provisions of the last sentence of
Section 2.2(a) hereof, Swing Loan Lender may elect, in its sole discretion, to
have such request or deemed request treated as a request for a Swing Loan, and
may advance same day funds to applicable Borrowers as a Swing Loan; provided
that notwithstanding anything to the contrary provided for herein, Swing Loan
Lender may not make Swing Loan Advances if Swing Loan Lender has been notified
by Agent or by the Required Lenders that one or more of the applicable
conditions set forth in Section 8.2 of this Agreement have not been satisfied or
the Revolving Commitments have been terminated for any reason.
 
60

--------------------------------------------------------------------------------

(c)           Each Swing Loan shall be made upon Borrowing Agent’s notice to the
Swing Loan Lender and the Agent in the form of a written notice, signed by an
officer of Borrowing Agent.  Each such notice must be received by the Swing Loan
Lender and the Agent not later than 11:00 a.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed and (ii) the requested borrowing
date, which shall be a Business Day.  Promptly after receipt by the Swing Line
Lender of any notice, the Swing Loan Lender will confirm with the Agent (by
telephone or in writing) that the Agent has also received such notice and, if
not, the Swing Loan Lender will notify the Agent (by telephone or in writing) of
the contents thereof.  The Swing Loan Lender will, not later than 3:00 p.m. on
the borrowing date specified in such notice, make the amount of the Swing Loan
available to Borrowing Agent at its office by crediting the account of Borrowing
Agent on the books of the Swing Loan Lender in immediately available funds.
 
(d)           Upon the making of a US Swing Loan (whether before or after the
occurrence of a Default or an Event of Default and regardless of whether a
Settlement has been requested with respect to such US Swing Loan), each Lender
holding a Revolving Commitment shall be deemed, without further action by any
party hereto, to have unconditionally and irrevocably purchased from Swing Loan
Lender, without recourse or warranty, an undivided interest and participation in
such US Swing Loan in proportion to its Revolving Commitment Percentage.  Swing
Loan Lender or Agent may, at any time, require the Lenders holding Revolving
Commitments to fund such participations by means of a Settlement as provided for
in Section 2.6(d) below.  From and after the date, if any, on which any Lender
holding a Revolving Commitment is required to fund, and funds, its participation
in any US Swing Loans purchased hereunder, Agent shall promptly distribute to
such Lender its Revolving Commitment Percentage of all payments of principal and
interest and all proceeds of Collateral received by Agent in respect of such US
Swing Loan; provided that no Lender holding a Revolving Commitment shall be
obligated in any event to make Revolving Advances in an amount in excess of its
Revolving Commitment Amount minus its Participation Commitment (taking into
account any reallocations under Section 2.22) of the Maximum Undrawn Amount of
all outstanding US Letters of Credit.
 
(e)           Upon the making of a Canadian Swing Loan (whether before or after
the occurrence of a Default or an Event of Default and regardless of whether a
Settlement has been requested with respect to such Canadian Swing Loan), each
Lender holding a Revolving Commitment shall be deemed, without further action by
any party hereto, to have unconditionally and irrevocably purchased from Swing
Loan Lender, without recourse or warranty, an undivided interest and
participation in such Canadian Swing Loan in proportion to its Revolving
Commitment Percentage.  Swing Loan Lender or Agent may, at any time, require the
Lenders holding Revolving Commitments to fund such participations by means of a
Settlement as provided for in Section 2.6(d) below.  From and after the date, if
any, on which any Lender holding a Revolving Commitment is required to fund, and
funds, its participation in any Canadian Swing Loans purchased hereunder, Agent
shall promptly distribute to such Lender its Revolving Commitment Percentage of
all payments of principal and interest and all proceeds of Collateral received
by Agent in respect of such Canadian Swing Loan; provided that no Lender holding
a Revolving Commitment shall be obligated in any event to make Revolving
Advances in an amount in excess of its Revolving Commitment Amount minus its
Participation Commitment (taking into account any reallocations under Section
2.22) of the Maximum Undrawn Amount of all outstanding Canadian Letters of
Credit.
 
61

--------------------------------------------------------------------------------

2.5.          Disbursement of Advance Proceeds.  All Advances shall be disbursed
from whichever office or other place Agent may designate from time to time and,
together with any and all other Obligations of the Loan Parties to Agent or
Lenders, shall be charged to US Borrowers’ Account or Canadian Borrowers’
Account, as applicable, on Agent’s books.  The proceeds of each Revolving
Advance or Swing Loan requested by Borrowing Agent on behalf of any Borrower or
deemed to have been requested by any Borrower under Sections 2.2(a), 2.6(b) or
2.14 hereof shall, (i) with respect to requested Revolving Advances, to the
extent Lenders make such Revolving Advances in accordance with Section 2.2(a),
2.6(b) or 2.14 hereof, and with respect to Swing Loans made upon any request by
Borrowing Agent for a Revolving Advance to the extent Swing Loan Lender makes
such Swing Loan in accordance with Section 2.4(c) hereof, be made available to
the applicable Borrower on the day so requested by way of credit to such
Borrower’s operating account at PNC, or such other bank as Borrowing Agent may
designate following notification to Agent, in immediately available federal
funds or other immediately available funds or, (ii) with respect to Revolving
Advances deemed to have been requested by any Borrower or Swing Loans made upon
any deemed request for a Revolving Advance by any Borrower, be disbursed to
Agent to be applied to the applicable outstanding Obligations giving rise to
such deemed request.  During the Term, Borrower may use the Revolving Advances
and Swing Loans by borrowing, prepaying and reborrowing, all in accordance with
the terms and conditions hereof.
 
2.6.          Making and Settlement of Advances.
 
(a)           Each borrowing of Revolving Advances shall be advanced according
to the applicable Revolving Commitment Percentages of Lenders holding the
Revolving Commitments (subject to any contrary terms of Section 2.22).  The Term
Loan shall be advanced according to the applicable Term Loan Commitment
Percentages of Lenders holding the Term Loan Commitments.  Each borrowing of US
Swing Loans shall be advanced by Swing Loan Lender alone. Each borrowing of
Canadian Swing Loans shall be advanced by Swing Loan Lender alone.
 
(b)           Promptly after receipt by Agent of a request or a deemed request
for a Revolving Advance pursuant to Section 2.2(a) and, with respect to
Revolving Advances, to the extent Agent elects not to provide a Swing Loan or
the making of a Swing Loan would result in the aggregate amount of all
outstanding Swing Loans exceeding the maximum amount permitted hereunder, Agent
shall notify Lenders holding the Revolving Commitments of its receipt of such
request specifying the information provided by Borrowing Agent and the
apportionment among Lenders of the requested Revolving Advance, as determined by
Agent in accordance with the terms hereof.  Each Lender shall remit the
principal amount of each Revolving Advance to Agent such that Agent is able to,
and Agent shall, to the extent the applicable Lenders have made funds available
to it for such purpose and subject to Section 8.2, fund such Revolving Advance
to Borrowers in Dollars and immediately available funds at the Payment Office
prior to the close of business, on the applicable borrowing date; provided that
if any applicable Lender fails to remit such funds to Agent in a timely manner,
Agent may elect in its sole discretion to fund with its own funds the Revolving
Advance of such Lender on such borrowing date, and such Lender shall be subject
to the repayment obligation in Section 2.6(c) hereof.
 
62

--------------------------------------------------------------------------------

(c)           Unless Agent shall have been notified by telephone, confirmed in
writing, by any Lender holding a Revolving Commitment that such Lender will not
make the amount which would constitute its applicable Revolving Commitment
Percentage of the requested Revolving Advance available to Agent, Agent may (but
shall not be obligated to) assume that such Lender has made such amount
available to Agent on such date in accordance with Section 2.6(b) and may, in
reliance upon such assumption, make available to Borrowers a corresponding
amount.  Agent will promptly notify Borrowing Agent of its receipt of any such
notice from a Lender.  In such event, if a Lender has not in fact made its
applicable Revolving Commitment Percentage of the requested Revolving Advance,
available to Agent, then the applicable Lender and Borrowers severally agree to
pay to Agent on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to Borrowers
through but excluding the date of payment to Agent, at (i) in the case of a
payment to be made by such Lender, the greater of (A) (x) the daily average
Federal Funds Effective Rate (computed on the basis of a year of 360 days)
during such period as quoted by Agent, times (y) such amount or (B) a rate
determined by Agent in accordance with banking industry rules on interbank
compensation, and (ii) in the case of a payment to be made by Borrowers, the
Revolving Interest Rate for Revolving Advances that are Domestic Rate Loans.  If
such Lender pays its share of the applicable Revolving Advance to Agent, then
the amount so paid shall constitute such Lender’s Revolving Advance.  Any
payment by Borrowers shall be without prejudice to any claim Borrowers may have
against a Lender holding a Revolving Commitment that shall have failed to make
such payment to Agent.  A certificate of Agent submitted to any Lender or
Borrowers with respect to any amounts owing under this paragraph (c) shall be
conclusive, in the absence of manifest error.
 
(d)           Agent, on behalf of Swing Loan Lender, shall demand settlement (a
“Settlement”) of all or any Swing Loans with Lenders holding the Revolving
Commitments on at least a weekly basis, or on any more frequent date that Agent
elects or that Swing Loan Lender at its option exercisable for any reason
whatsoever may request, by notifying Lenders holding the Revolving Commitments
of such requested Settlement by facsimile, telephonic or electronic transmission
no later than 2:00 p.m. on the date of such requested Settlement (the
“Settlement Date”).  Subject to any contrary provisions of Section 2.22, each
Lender holding a Revolving Commitment shall transfer the amount of such Lender’s
Revolving Commitment Percentage of the outstanding principal amount (plus
interest accrued thereon to the extent requested by Agent) of the applicable
Swing Loan with respect to which Settlement is requested by Agent, to such
account of Agent as Agent may designate not later than 4:00 p.m. on such
Settlement Date if requested by Agent by 2:00 p.m., otherwise not later than
4:00 p.m. on the next Business Day.  Settlements may occur at any time
notwithstanding that the conditions precedent to making Revolving Advances set
forth in Section 8.2 have not been satisfied or the Revolving Commitments shall
have otherwise been terminated at such time.  All amounts so transferred to
Agent shall be applied against the amount of applicable outstanding Swing Loans
and, when so applied shall constitute Revolving Advances of such Lenders
accruing interest as Domestic Rate Loans.  If any such amount is not transferred
to Agent by any Lender holding a Revolving Commitment on such Settlement Date,
Agent shall be entitled to recover such amount on demand from such Lender
together with interest thereon as specified in Section 2.6(c).
 
63

--------------------------------------------------------------------------------

(e)            If any Lender or Participant (a “Benefited Lender”) shall at any
time receive any payment of all or part of its Advances, or interest thereon, or
receive any Collateral in respect thereof (whether voluntarily or involuntarily
or by set-off) in a greater proportion than any such payment to and Collateral
received by any other Lender, if any, in respect of such other Lender’s
Advances, or interest thereon, and such greater proportionate payment or receipt
of Collateral is not expressly permitted hereunder, such Benefited Lender shall
purchase for cash from the other Lenders a participation in such portion of each
such other Lender’s Advances, or shall provide such other Lender with the
benefits of any such Collateral, or the proceeds thereof, as shall be necessary
to cause such Benefited Lender to share the excess payment or benefits of such
Collateral or proceeds ratably with each of the other Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.  Each Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under Applicable Law, that each
Lender so purchasing a portion of another Lender’s Advances may exercise all
rights of payment (including rights of set-off) with respect to such portion as
fully as if such Lender were the direct holder of such portion, and the
obligations owing to each such purchasing Lender in respect of such
participation and such purchased portion of any other Lender’s Advances shall be
part of the Obligations secured by the Collateral, and the obligations owing to
each such purchasing Lender in respect of such participation and such purchased
portion of any other Lender’s Advances shall be part of the Obligations secured
by the Collateral.
 
2.7.          Maximum Advances.  The aggregate balance of Revolving Advances
plus Swing Loans outstanding at any time shall not exceed the lesser of (a) the
Maximum Revolving Advance Amount less the aggregate Maximum Undrawn Amount of
all issued and outstanding Letters of Credit or (b) the aggregate of the US
Formula Amount and the Canadian Formula Amount.
 
2.8.          Manner and Repayment of Advances.
 
(a)           The Revolving Advances and Swing Loans shall be due and payable in
full on the last day of the Term subject to earlier prepayment as herein
provided.  The Term Loan shall be due and payable as provided in Section 2.3(a)
hereof and shall be due and payable in full on the last day of the Term, subject
to mandatory prepayments as herein provided.  Notwithstanding the foregoing, all
Advances shall be subject to earlier repayment upon (x) acceleration upon the
occurrence of an Event of Default under this Agreement or (y) termination of
this Agreement.  Each payment (including, subject to any contrary provisions in
Section 2.20, each prepayment) by a Borrower on account of the principal of and
interest on the Advances (other than the Term Loan) shall be applied, first to
the applicable outstanding Swing Loans and next, pro rata according to the
applicable Revolving Commitment Percentages of Lenders, to the outstanding
applicable Revolving Advances (subject to any contrary provisions of Section
2.22).  Each payment (including, subject to any contrary provisions in Section
2.20, each prepayment) by any US Borrower on account of the principal of and
interest on the Term Loan shall be applied to the Term Loan pro rata according
to the Term Loan Commitment Percentages of Lenders.
 
64

--------------------------------------------------------------------------------



(b)           Each Borrower recognizes that the amounts evidenced by checks,
notes, drafts or any other items of payment relating to and/or proceeds of
Collateral may not be collectible by Agent on the date received by Agent.  Agent
shall conditionally credit US Borrowers’ Account or Canadian Borrowers’ Account,
as applicable, for each item of payment on the next Business Day after the
Business Day on which such item of payment is received by Agent (and the
Business Day on which each such item of payment is so credited shall be referred
to, with respect to such item, as the “Application Date”).  Agent is not,
however, required to credit US Borrowers’ Account or Canadian Borrowers’
Account, as applicable, for the amount of any item of payment which is
unsatisfactory to Agent and Agent may charge US Borrowers’ Account or Canadian
Borrowers’ Account, as applicable, for the amount of any item of payment which
is returned, for any reason whatsoever, to Agent unpaid.  Subject to the
foregoing, Borrowers agree that for purposes of computing the interest charges
under this Agreement, each item of payment received by Agent shall be deemed
applied by Agent on account of the Obligations on its respective Application
Date.  All proceeds received by Agent shall be applied to the Obligations in
accordance with Section 4.8(h).
 
(c)           Except as expressly provided herein, all payments (including
prepayments) of principal, interest and other amounts payable hereunder and
under the other Loan Documents to be made by any Borrower shall be made to Agent
on behalf of Lenders to the Payment Office, in each case not later than 1:00
p.m. on the due date therefor, in Dollars in federal funds or other immediately
available funds and without deduction, setoff or counterclaim.  Agent shall have
the right to effectuate payment of any and all Obligations due and owing
hereunder by charging US Borrowers’ Account or Canadian Borrowers’ Account, as
applicable, or by making Advances as provided in Section 2.2 hereof.
 
2.9.          Repayment of Excess Advances.  If at any time the aggregate
balance of any applicable outstanding Revolving Advances, any Swing Loans and/or
any Advances taken as a whole exceeds any maximum amount permitted hereunder,
such excess Advances shall be due and payable at the Payment Office, within one
(1) Business Day of demand.
 
2.10.        Statement of Account.  Agent shall maintain, in accordance with its
customary procedures, loan accounts in the name of the US Borrowers (“US
Borrowers’ Account”) and in the name of the Canadian Borrowers (“Canadian
Borrowers’ Account”) in which shall be recorded the date and amount of each
Advance made by Agent or Lenders and the date and amount of each payment in
respect thereof; provided, however, the failure by Agent to record the date and
amount of any Advance shall not adversely affect Agent or any Lender.  Each
month, Agent shall send to Borrowing Agent a statement showing the accounting
for the Advances made, payments made or credited in respect thereof, and other
transactions between Agent, Lenders and Borrowers during such month.  The
monthly statements shall be deemed correct and binding upon Borrowers in the
absence of manifest error and shall constitute an account stated between Lenders
and Borrowers unless Agent receives a written statement of Borrowers’ specific
exceptions thereto within thirty (30) days after such statement is received by
Borrowing Agent.  The records of Agent with respect to the US Borrowers’ Account
and the Canadian Borrowers’ Account shall be conclusive evidence absent manifest
error of the amounts of Advances and other charges thereto and of payments
applicable thereto.
 
65

--------------------------------------------------------------------------------

2.11.        Letters of Credit.
 
(a)           Subject to the terms and conditions hereof, Issuer shall issue or
cause the issuance of standby and/or trade letters of credit denominated in
Dollars (“Letters of Credit”) for the account of any Borrower except to the
extent that the issuance thereof would then cause the sum of (i) the outstanding
Revolving Advances plus (ii) the outstanding Swing Loans, plus (iii) the Maximum
Undrawn Amount of all outstanding Letters of Credit, plus (iv) the Maximum
Undrawn Amount of the Letter of Credit to be issued to exceed the lesser of (x)
the Maximum Revolving Advance Amount or (y) the aggregate of the US Formula
Amount and the Canadian Formula Amount (calculated without giving effect to the
deductions provided for in Section 2.1(a)(y)(iv) and 2.1(b)(y)(iii)).  The
Maximum Undrawn Amount of all outstanding Letters of Credit shall not exceed in
the aggregate at any time the Letter of Credit Sublimit.  All disbursements or
payments related to Letters of Credit shall be deemed to be Domestic Rate Loans
consisting of Revolving Advances and shall bear interest at the Revolving
Interest Rate for Domestic Rate Loans.  Letters of Credit that have not been
drawn upon shall not bear interest (but fees shall accrue in respect of
outstanding Letters of Credit as provided in Section 3.2 hereof).  All Existing
Letters of Credit shall be deemed to have been issued pursuant hereto and from
and after the Amendment and Restatement Closing Date shall be subject to and
governed by the terms and conditions hereof.
 
(b)           Notwithstanding any provision of this Agreement, Issuer shall not
be under any obligation to issue any Letter of Credit if (i) any order, judgment
or decree of any Governmental Body or arbitrator shall by its terms purport to
enjoin or restrain  Issuer from issuing any Letter of Credit, or any Applicable
Law applicable to Issuer or any request or directive (whether or not having the
force of law) from any Governmental Body with jurisdiction over Issuer shall
prohibit, or request that Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon Issuer with
respect to the Letter of Credit any restriction, reserve or capital requirement
(for which Issuer is not otherwise compensated hereunder) not in effect on the
date of this Agreement, or shall impose upon Issuer any unreimbursed loss, cost
or expense which was not applicable on the date of this Agreement, and which
Issuer in good faith deems material to it, or (ii) the issuance of the Letter of
Credit would violate one or more policies of Issuer applicable to letters of
credit generally.
 
2.12.        Issuance of Letters of Credit.
 
(a)           Borrowing Agent, on behalf of any Borrower, may request Issuer to
issue or cause the issuance of a Letter of Credit by delivering to Issuer, with
a copy to Agent at the Payment Office, prior to 10:00 a.m., at least five (5)
Business Days prior to the proposed date of issuance, such Issuer’s form of
Letter of Credit Application (the “Letter of Credit Application”) completed to
the satisfaction of Agent and Issuer; and, such other certificates, documents
and other papers and information as Agent or Issuer may reasonably request. 
Borrower shall also have the right to give instructions with respect to any
application and the disposition of documents that conform with the terms of the
applicable letter of credit.  Issuer shall not issue any requested Letter of
Credit if such Issuer has received notice from Agent or any Lender that one or
more of the applicable conditions set forth in Section 8.2 of this Agreement
have not been satisfied or the commitments of Lenders to make Revolving Advances
hereunder have been terminated for any reason.
 
66

--------------------------------------------------------------------------------

(b)           Each Letter of Credit shall, among other things, (i) provide for
the payment of sight drafts, other written demands for payment, or acceptances
of usance drafts when presented for honor thereunder in accordance with the
terms thereof and when accompanied by the documents described therein and (ii)
have an expiry date not later than twelve (12) months after such Letter of
Credit’s date of issuance and in no event later than five (5) Business Days
prior to the last day of the Term.  Each standby Letter of Credit shall be
subject either to the Uniform Customs and Practice for Documentary Credits as
most recently published by the International Chamber of Commerce at the time a
Letter of Credit is issued (the “UCP”) or the International Standby Practices
(International Chamber of Commerce Publication Number 590) (the “ISP98 Rules”),
or any subsequent revision thereof at the time a standby Letter of Credit is
issued, as determined by Issuer, and each trade Letter of Credit shall be
subject to the UCP. In addition, no trade Letter of Credit may permit the
presentation of an ocean bill of lading that includes a condition that the
original bill of lading is not required to claim the goods shipped thereunder.
 
(c)           Agent shall use its reasonable efforts to notify Lenders of the
request by Borrowing Agent for a Letter of Credit hereunder.
 
2.13.        Requirements For Issuance of Letters of Credit.
 
(a)           Borrowing Agent shall authorize and direct any Issuer to name the
applicable Borrower as the “Applicant” or “Account Party” of each Letter of
Credit.  If Agent is not the Issuer of any Letter of Credit, Borrowing Agent
shall authorize and direct Issuer to deliver to Agent all instruments,
documents, and other writings and property received by Issuer pursuant to the
Letter of Credit and to accept and rely upon Agent’s instructions and agreements
with respect to all matters arising in connection with the Letter of Credit, the
application therefor.
 
(b)           In connection with all trade Letters of Credit issued or caused to
be issued by Issuer under this Agreement, each Borrower hereby appoints Issuer,
or its designee, as its attorney, with full power and authority if an Event of
Default shall have occurred: (i) to sign and/or endorse such Borrower’s name
upon any warehouse or other receipts, and acceptances; (ii) to sign such
Borrower’s name on bills of lading; (iii) to clear Inventory through the United
States of America Customs Department or Canada Border Services Agency
(“Customs”) in the name of such Borrower or Issuer or Issuer’s designee, and to
sign and deliver to Customs officials powers of attorney in the name of such
Borrower for such purpose; and (iv) to complete in such Borrower’s name or
Issuer’s, or in the name of Issuer’s designee, any order, sale or transaction,
obtain the necessary documents in connection therewith, and collect the proceeds
thereof.  Neither Agent, Issuer nor their attorneys will be liable for any acts
or omissions nor for any error of judgment or mistakes of fact or law, except
for Agent’s, Issuer’s or their respective attorney’s gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final,
non-appealable judgment).  This power, being coupled with an interest, is
irrevocable as long as any Letters of Credit remain outstanding.
 
2.14.        Disbursements, Reimbursement.
 
(a)           Immediately upon the issuance of each Letter of Credit, each
Lender holding a Revolving Commitment shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from Issuer a participation in each
Letter of Credit and each drawing thereunder in an amount equal to such Lender’s
Revolving Commitment Percentage of the Maximum Undrawn Amount of such Letter of
Credit (as in effect from time to time) and the amount of such drawing,
respectively.
 
67

--------------------------------------------------------------------------------

(b)           In the event of any request for a drawing under a Letter of Credit
by the beneficiary or transferee thereof, Issuer will promptly notify Agent and
Borrowing Agent.  Regardless of whether Borrowing Agent shall have received such
notice, applicable Borrowers shall reimburse (such obligation to reimburse
Issuer shall sometimes be referred to as a “Reimbursement Obligation”) Issuer
prior to 12:00 Noon, on each date that an amount is paid by Issuer under any
Letter of Credit (each such date, a “Drawing Date”) in an amount equal to the
amount so paid by Issuer.  In the event such Borrowers fail to reimburse Issuer
for the full amount of any drawing under any Letter of Credit by 12:00 Noon, on
the Drawing Date, Issuer will promptly notify Agent and each Lender holding a
Revolving Commitment thereof, and such Borrowers shall be automatically deemed
to have requested that a Revolving Advance maintained as a Domestic Rate Loan be
made by Lenders to be disbursed on the Drawing Date under such Letter of Credit,
and Lenders holding the Revolving Commitments shall be unconditionally obligated
to fund such Revolving Advance (all whether or not the conditions specified in
Section 8.2 are then satisfied or the commitments of Lenders to make Revolving
Advances hereunder have been terminated for any reason) as provided for in
Section 2.14(c) immediately below.  Any notice given by Issuer pursuant to this
Section 2.14(b) may be oral if promptly confirmed in writing; provided that the
lack of such a confirmation shall not affect the conclusiveness or binding
effect of such notice.
 
(c)            Each Lender holding a Revolving Commitment shall upon any notice
pursuant to Section 2.14(b) make available to Issuer through Agent at the
Payment Office an amount in immediately available funds equal to its Revolving
Commitment Percentage (subject to any contrary provisions of Section 2.22) of
the amount of the drawing, whereupon the participating Lenders shall (subject to
Section 2.14(d)) each be deemed to have made a Revolving Advance maintained as a
Domestic Rate Loan to Borrowers in that amount.  If any Lender holding a
Revolving Commitment so notified fails to make available to Agent, for the
benefit of Issuer, the amount of such Lender’s Revolving Commitment Percentage
of such amount by 2:00 p.m. on the Drawing Date, then interest shall accrue on
such Lender’s obligation to make such payment, from the Drawing Date to the date
on which such Lender makes such payment (i) at a rate per annum equal to the
Federal Funds Effective Rate during the first three (3) days following the
Drawing Date and (ii) at a rate per annum equal to the rate applicable to
Revolving Advances maintained as a Domestic Rate Loan on and after the fourth
day following the Drawing Date.  Agent and Issuer will promptly give notice of
the occurrence of the Drawing Date, but failure of Agent or Issuer to give any
such notice on the Drawing Date or in sufficient time to enable any Lender
holding a Revolving Commitment to effect such payment on such date shall not
relieve such Lender from its obligations under this Section 2.14(c); provided
that such Lender shall not be obligated to pay interest as provided in Section
2.14(c)(i) and (ii) until and commencing from the date of receipt of notice from
Agent or Issuer of a drawing.
 
(d)           With respect to any unreimbursed drawing that is not converted
into a Revolving Advance maintained as a Domestic Rate Loan to Borrowers in
whole or in part as contemplated by Section 2.14(b), because of Borrowers’
failure to satisfy the conditions set forth in Section 8.2 hereof (other than
any notice requirements) or for any other reason, Borrowers shall be deemed to
have incurred from Agent a borrowing (each, a “Letter of Credit Borrowing”) in
the amount of such drawing.  Such Letter of Credit Borrowing shall be due and
payable on demand (together with interest) and shall bear interest at the rate
per annum applicable to a Revolving Advance maintained as a Domestic Rate Loan. 
Each applicable Lender’s payment to Agent pursuant to Section 2.14(c) shall be
deemed to be a payment in respect of its participation in such Letter of Credit
Borrowing and shall constitute a “Participation Advance” from such Lender in
satisfaction of its Participation Commitment in respect of the applicable Letter
of Credit under this Section 2.14.
 
68

--------------------------------------------------------------------------------

(e)           Each applicable Lender’s Participation Commitment in respect of
the Letters of Credit shall continue until the last to occur of any of the
following events: (x) Issuer ceases to be obligated to issue or cause to be
issued Letters of Credit hereunder; (y) no Letter of Credit issued or created
hereunder remains outstanding and uncancelled; and (z) all Persons (other than
Borrowers) have been fully reimbursed for all payments made under or relating to
Letters of Credit.
 
2.15.        Repayment of Participation Advances.
 
(a)           Upon (and only upon) receipt by Agent for the account of Issuer of
immediately available funds from Borrowers (i) in reimbursement of any payment
made by Issuer or Agent under the Letter of Credit with respect to which any
Lender has made a Participation Advance to Agent, or (ii) in payment of interest
on such a payment made by Issuer or Agent under such a Letter of Credit, Agent
will pay to each Lender holding a Revolving Commitment, in the same funds as
those received by Agent, the amount of such Lender’s Revolving Commitment
Percentage of such funds, except Agent shall retain the amount of the Revolving
Commitment Percentage of such funds of any Lender holding a Revolving Commitment
that did not make a Participation Advance in respect of such payment by Agent
(and, to the extent that any of the other Lender(s) holding the Revolving
Commitment have funded any portion such Defaulting Lender’s Participation
Advance in accordance with the provisions of Section 2.22, Agent will pay over
to such Non-Defaulting Lenders a pro rata portion of the funds so withheld from
such Defaulting Lender).
 
(b)           If Issuer or Agent is required at any time to return to any
Borrower, or to a trustee, receiver, liquidator, custodian, or any official in
any insolvency proceeding, any portion of the payments made by Borrowers to
Issuer or Agent pursuant to Section 2.15(a) in reimbursement of a payment made
under the Letter of Credit or interest or fee thereon, each applicable Lender
shall, on demand of Agent, forthwith return to Issuer or Agent the amount of its
Revolving Commitment Percentage of any amounts so returned by Issuer or Agent
plus interest at the Federal Funds Effective Rate.
 
2.16.        Documentation.  Each Borrower agrees to be bound by the terms of
the Letter of Credit Application and by Issuer’s interpretations of any Letter
of Credit issued on behalf of such Borrower and by Issuer’s written regulations
and customary practices relating to letters of credit, though Issuer’s
interpretations may be different from such Borrower’s own.  In the event of a
conflict between the Letter of Credit Application and this Agreement, this
Agreement shall govern.  It is understood and agreed that, except in the case of
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment), Issuer shall not be liable for
any error, negligence and/or mistakes, whether of omission or commission, in
following Borrowing Agent’s or any Borrower’s instructions or those contained in
the Letters of Credit or any modifications, amendments or supplements thereto.
 
69

--------------------------------------------------------------------------------

2.17.        Determination to Honor Drawing Request.  In determining whether to
honor any request for drawing under any Letter of Credit by the beneficiary
thereof, Issuer shall be responsible only to determine that the documents and
certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit and that any other drawing condition appearing on the face of
such Letter of Credit has been satisfied in the manner so set forth.
 
2.18.        Nature of Participation and Reimbursement Obligations.  The
obligation of each Lender holding a Revolving Commitment in accordance with this
Agreement to make the Revolving Advances or Participation Advances as a result
of a drawing under a Letter of Credit, and the obligations of Borrowers to
reimburse Issuer upon a draw under a Letter of Credit, shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Section 2.18 under all circumstances, including the
following circumstances:
 
(i)            any set-off, counterclaim, recoupment, defense or other right
which such Lender or any Borrower, as the case may be, may have against Issuer,
Agent, any Borrower or any Lender, as the case may be, or any other Person for
any reason whatsoever;
 
(ii)           the failure of any Borrower or any other Person to comply, in
connection with a Letter of Credit Borrowing, with the conditions set forth in
this Agreement for the making of a Revolving Advance, it being acknowledged that
such conditions are not required for the making of a Letter of Credit Borrowing
and the obligation of Lenders to make Participation Advances under Section 2.14;
 
(iii)          any lack of validity or enforceability of any Letter of Credit;
 
(iv)          any claim of breach of warranty that might be made by any
Borrower, Agent, Issuer or any Lender against the beneficiary of a Letter of
Credit, or the existence of any claim, set-off, recoupment, counterclaim,
cross-claim, defense or other right which any Borrower, Agent, Issuer or any
Lender may have at any time against a beneficiary, any successor beneficiary or
any transferee of any Letter of Credit or assignee of the proceeds thereof (or
any Persons for whom any such transferee or assignee may be acting), Issuer,
Agent or any Lender or any other Person, whether in connection with this
Agreement, the transactions contemplated herein or any unrelated transaction
(including any underlying transaction between any Borrower or any Subsidiaries
of such Borrower and the beneficiary for which any Letter of Credit was
procured);
 
(v)          the lack of power or authority of any signer of (or any defect in
or forgery of any signature or endorsement on) or the form of or lack of
validity, sufficiency, accuracy, enforceability or genuineness of any draft,
demand, instrument, certificate or other document presented under or in
connection with any Letter of Credit, or any fraud or alleged fraud in
connection with any Letter of Credit, or the transport of any property or
provision of services relating to a Letter of Credit, in each case even if
Issuer or any of Issuer’s Affiliates has been notified thereof;
 
(vi)          payment by Issuer under any Letter of Credit against presentation
of a demand, draft or certificate or other document which is forged or does not
fully comply with the terms of such Letter of Credit (provided that the
foregoing shall not excuse Issuer from any obligation under the terms of any
applicable Letter of Credit to require the presentation of documents that on
their face appear to satisfy any applicable requirements for drawing under such
Letter of Credit prior to honoring or paying any such draw);
 
70

--------------------------------------------------------------------------------

(vii)         the solvency of, or any acts or omissions by, any beneficiary of
any Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;
 
(viii)        any failure by Issuer or any of Issuer’s Affiliates to issue any
Letter of Credit in the form requested by Borrowing Agent, unless Agent and
Issuer have each received written notice from Borrowing Agent of such failure
within three (3) Business Days after Issuer shall have furnished Agent and
Borrowing Agent a copy of such Letter of Credit and such error is material and
no drawing has been made thereon prior to receipt of such notice;
 
(ix)          the occurrence of any Material Adverse Effect;
 
(x)           any breach of this Agreement or any Other Document by any party
thereto;
 
(xi)          the occurrence or continuance of an insolvency proceeding or
Insolvency Event with respect to any Loan Party;
 
(xii)         the fact that a Default or an Event of Default shall have occurred
and be continuing;
 
(xiii)        the fact that the Term shall have expired or this Agreement or the
obligations of Lenders to make Advances have been terminated; and
 
(xiv)        any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing.
 
Nothing contained in this Section 2.18 shall be deemed to relieve the Issuer or
the Agent from liability on any claim by any Loan Party for the gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final non-appealable judgment) of the Issuer in respect of honoring or failing
to honor any drawing under any Letter of Credit or otherwise in respect of any
Letter of Credit, but any such claim may not be used as a defense to a
Borrower’s obligation to reimburse the Issuer for any such drawing.
 
2.19.        Liability for Acts and Omissions.
 
(a)           As between Borrowers and Issuer, Swing Loan Lender, Agent and
Lenders, each Borrower assumes all risks of the acts and omissions of, or misuse
of the Letters of Credit by, the respective beneficiaries of such Letters of
Credit.  In furtherance and not in limitation of the foregoing, Issuer shall not
be responsible for: (i) the form, validity, sufficiency, accuracy, genuineness
or legal effect of any document submitted by any party in connection with the
application for an issuance of any such Letter of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged (even if Issuer or any of its Affiliates shall have been
notified thereof); (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) the
failure of the beneficiary of any such Letter of Credit, or any other party to
which such Letter of Credit may be transferred, to comply fully with any
conditions required in order to draw upon such Letter of Credit or any other
claim of any Borrower against any beneficiary of such Letter of Credit, or any
such transferee, or any dispute between or among any Borrower and any
beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, facsimile, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of Issuer, including any Governmental Acts, and
none of the above shall affect or impair, or prevent the vesting of, any of
Issuer’s rights or powers hereunder.  Nothing in the preceding sentence shall
relieve Issuer from liability for Issuer’s gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final
non-appealable judgment) in connection with actions or omissions described in
such clauses (i) through (viii) of such sentence.  In no event shall Issuer or
Issuer’s Affiliates be liable to any Borrower for any indirect, consequential,
incidental, punitive, exemplary or special damages or expenses (including
without limitation attorneys’ fees), or for any damages resulting from any
change in the value of any property relating to a Letter of Credit.
 
71

--------------------------------------------------------------------------------

(b)          Without limiting the generality of the foregoing, Issuer and each
of its Affiliates:  (i) may rely on any oral or other communication believed in
good faith by Issuer or such Affiliate to have been authorized or given by or on
behalf of the applicant for a Letter of Credit; (ii) may honor any presentation
if the documents presented appear on their face substantially to comply with the
terms and conditions of the relevant Letter of Credit; (iii) may honor a
previously dishonored presentation under a Letter of Credit, whether such
dishonor was pursuant to a court order, to settle or compromise any claim of
wrongful dishonor, or otherwise, and shall be entitled to reimbursement to the
same extent as if such presentation had initially been honored, together with
any interest paid by Issuer or its Affiliates; (iv) may honor any drawing that
is payable upon presentation of a statement advising negotiation or payment,
upon receipt of such statement (even if such statement indicates that a draft or
other document is being delivered separately), and shall not be liable for any
failure of any such draft or other document to arrive, or to conform in any way
with the relevant Letter of Credit; (v) may pay any paying or negotiating bank
claiming that it rightfully honored under the laws or practices of the place
where such bank is located; and (vi) may settle or adjust any claim or demand
made on Issuer or its Affiliate in any way related to any order issued at the
applicant’s request to an air carrier, a letter of guarantee or of indemnity
issued to a steamship agent or carrier or any document or instrument of like
import (each, an “Order”) and honor any drawing in connection with any Letter of
Credit that is the subject of such Order, notwithstanding that any drafts or
other documents presented in connection with such Letter of Credit fail to
conform in any way with such Letter of Credit.
 
(c)           In furtherance and extension and not in limitation of the specific
provisions set forth above, any action taken or omitted by Issuer under or in
connection with the Letters of Credit issued by it or any documents and
certificates delivered thereunder, if taken or omitted in good faith and without
gross negligence (as determined by a court of competent jurisdiction in a final
non-appealable judgment), shall not put Issuer under any resulting liability to
any Borrower, Agent or any Lender.
 
72

--------------------------------------------------------------------------------

2.20.        Prepayments.
 
(a)           Mandatory Prepayments.
 
(i)            If any Borrower or any of its Subsidiaries disposes of any
property (other than any Disposition of any property permitted by clauses (a) –
(h) Section 7.6) which results in the realization by such Person of Net Cash
Proceeds in excess of $500,000, such Borrower shall prepay an aggregate
principal amount of Advances equal to 100% of such Net Cash Proceeds not later
than three (3) Business Days after receipt thereof by such Person; provided,
that with respect to any Net Cash Proceeds realized under a Disposition
described in this Section 2.20(a)(i), at the election of such Borrower (as
notified by Borrowing Agent to the Agent on or prior to the date of the required
payment under this Section 2.20(a)(i)), and so long as no Default or Event of
Default shall have occurred and be continuing, such Borrower or such Subsidiary
may reinvest such Net Cash Proceeds for Permitted Acquisitions after the
Amendment and Restatement Closing Date or in fixed assets so long as such
Borrower or one of its Subsidiaries has committed to make such Permitted
Acquisition or reinvestment within 180 days of the receipt of such Net Cash
Proceeds and such Permitted Acquisition or reinvestment is made within 360 days
after the receipt of such Net Cash Proceeds; and provided further, however, that
any Net Cash Proceeds not so reinvested shall be immediately applied to the
prepayment of the Advances as set forth in this Section.  Such repayments shall
be applied first, to the scheduled principal payments of the Term Loan on a pro
rata basis, second, on a pro rata basis to its Letter of Credit Borrowings and
the Swing Loans, third, on a pro rata basis to the outstanding Revolving
Advances (it being understood that there is no corresponding reduction to the
Revolving Commitments), fourth, to Cash Collateralize the Maximum Undrawn Amount
of its the L/C Obligations and fifth, the amount remaining, if any, after the
prepayment in full of all Letter of Credit Borrowings, Swing Loans and Revolving
Advances outstanding at such time and the Cash Collateralization of the Maximum
Undrawn Amount in full may be retained by such Borrower for use in the ordinary
course of its business).
 
(ii)           In the event of any issuance or other incurrence of Indebtedness
(other than Permitted Indebtedness) by the Loan Parties by any Loan Party, the
applicable Borrower shall prepay an aggregate principal amount of its Advances
equal to 100% of such Net Cash Proceeds not later than three (3) Business Days
after receipt thereof by such Person.  Such repayments will be applied in the
same manner as set forth in Section 2.20(a)(i) hereof.
 
(iii)          All proceeds received by any Borrower or Agent under any
insurance policy on account of any Insurance and Condemnation Event shall be
applied in accordance with Section 6.6 hereof.
 
73

--------------------------------------------------------------------------------

Notwithstanding any other provisions of this Section 2.20, (i) to the extent
that any or all of the Net Cash Proceeds of any Disposition by a Foreign
Subsidiary that is not a Loan Party (a “Foreign Disposition”) are prohibited or
delayed by applicable local law from being distributed to any Loan Party, the
portion of such Net Cash Proceeds so affected will not be required to be applied
to repay Advances at the times provided in this Section 2.20 but may be retained
by the applicable Foreign Subsidiary so long, but only so long, as the
applicable local law will not permit distribution to any Loan Party (Borrowers
hereby agreeing to cause the applicable Foreign Subsidiary to promptly take all
actions reasonably required by the applicable local law to permit such
distribution), and once any of such affected Net Cash Proceeds that would
otherwise be required to be used to prepay Advances pursuant to Section 2.20(a)
is permitted under the applicable local law to be distributed to any Loan Party,
such distribution will be immediately made and such distributed Net Cash
Proceeds will be promptly (and in any event not later than two Business Days
after such distribution) applied (net of additional taxes payable or reserved
against as a result thereof) to the repayment of its Advances pursuant to this
Section 2.20 and (ii) to the extent that the Borrowers have determined in good
faith that distribution of any of or all the Net Cash Proceeds of any
Disposition to a Loan Party would have material adverse tax cost consequences to
the Borrowers and their Subsidiaries, such Net Cash Proceeds so affected may be
retained by the applicable Foreign Subsidiary; provided that, in the case of
this clause (ii), to the extent that distribution on or before the date on which
any such Net Cash Proceeds so retained would otherwise have been required to be
applied to reinvestments or prepayments pursuant to Section 2.20(a), the
applicable Foreign Subsidiary applies an amount equal to such Net Cash Proceeds
to invest in assets of the type used in the business of such Borrowers and their
Subsidiaries or to prepay Advances of the applicable Foreign Subsidiary.
 
(b)           Voluntary Term Loan Prepayment.  At any time and from time to
time, MPA may prepay the Term Loan, without premium or penalty, on any Business
Day in whole or in part with respect to the portion of the Term Loan that is
comprised of (i) Domestic Rate Loans, in an aggregate amount of $1,000,000 and
(ii) LIBOR Rate Loans, in an aggregate amount of $1,000,000.  All such
prepayments shall be made (i) upon not less than one (1) Business Day’s prior
written notice in the case of Domestic Rate Loans and (ii) upon not upon not
less than three (3) Business Days’ prior written notice in the case of LIBOR
Rate Loans; in each case given to Agent on the date required.  Upon the giving
of such notice, the principal amount of the Term Loan specified in such notice
shall become due and payable on the prepayment date specified therein; provided
that a notice of prepayment delivered by Borrowing Agent hereunder may state
that such notice is conditioned upon the effectiveness of other credit
facilities or the closing of another transaction, the proceeds of which will be
used to prepay any Term Loans, in which case such termination may be conditional
upon the effectiveness of such other credit facilities or the closing of such
other transaction.  Any such voluntary prepayment will be applied as specified
in Section 2.20(a)(i).
 
(c)           Voluntary Reductions in Revolving Commitments.  At such time as
the Term Loan has been indefeasibly prepaid in full in cash, Borrowers may
reduce the Maximum Revolving Advance Amount to an amount not less than the sum
of (A) the aggregate unpaid principal amount of all Revolving Advances then
outstanding, (B) the aggregate principal amount of all Swing Loans then
outstanding, (C) the Maximum Undrawn Amount at such time and (D) the stated
amount of all Letters of Credit not yet issued as to which a request has been
made and not withdrawn; provided that in no event shall Borrowers be permitted
to reduce the Maximum Revolving Advance Amount to an amount less than
$20,000,000 (other than the permanent reduction of the Maximum Revolving Advance
Amount to zero).  Upon the giving of a notice of reduction in the Maximum
Revolving Advance Amount, the Maximum Revolving Advance Amount will be reduced
to the amount specified in such notice; provided that a notice of reduction
delivered by Borrowing Agent hereunder may state that such notice is conditioned
upon the effectiveness of other credit facilities or the closing of another
transaction, the proceeds of which will be used to prepay any outstanding
Advances, in which case such termination may be conditional upon the
effectiveness of such other credit facilities or the closing of such other
transaction.
 
74

--------------------------------------------------------------------------------

2.21.        Use of Proceeds.
 
Borrowers shall apply the proceeds of Advances to (i) repay the Existing
Indebtedness, (ii) pay fees and expenses relating to the Transactions, (iii)
provide for their general corporate needs, including working capital
requirements, Capital Expenditures, Permitted Acquisitions and Permitted
Dividends and Stock Buybacks, in each case, to the extent permitted herein and
(iv) reimburse drawings under Letters of Credit.  MPA shall not use the proceeds
of any Revolving Advance to prepay the Term Loan.  Without limiting the
generality of the foregoing, neither the Loan Parties nor any other Person which
may in the future become party to this Agreement or the Other Documents as a
Loan Party, intends to use nor shall they use any portion of the proceeds of the
Advances, directly or indirectly, for any purpose in violation of Applicable
Law.
 
2.22.        Defaulting Lender.
 
(a)           Notwithstanding anything to the contrary contained herein, in the
event any Lender is a Defaulting Lender, all rights and obligations hereunder of
such Defaulting Lender and of the other parties hereto shall be modified to the
extent of the express provisions of this Section 2.22 so long as such Lender is
a Defaulting Lender.
 
(b)           except as otherwise expressly provided for in this Section 2.22,
Revolving Advances shall be made pro rata from Lenders holding Revolving
Commitments which are not Defaulting Lenders based on their respective Revolving
Commitment Percentages, and no Revolving Commitment Percentage of any Lender
shall be increased as a result of any Lender being a Defaulting Lender.  Amounts
received in respect of principal of any type of Revolving Advances shall be
applied to reduce such type of Revolving Advances of each Lender (other than any
Defaulting Lender) holding a Revolving Commitment in accordance with their
Revolving Commitment Percentages; provided, that, Agent shall not be obligated
to transfer to a Defaulting Lender any payments received by Agent for Defaulting
Lender’s benefit, nor shall a Defaulting Lender be entitled to the sharing of
any payments hereunder (including any principal, interest or fees).  Amounts
payable to a Defaulting Lender shall instead be paid to or retained by Agent. 
Agent may hold and, in its discretion, re-lend to a Borrower the amount of such
payments received or retained by it for the account of such Defaulting Lender.
 
(i)            fees pursuant to Section 3.3(b) hereof shall cease to accrue in
favor of such Defaulting Lender.
 
(ii)           if any Swing Loans are outstanding or any Letter of Credit
Obligations (or drawings under any Letter of Credit for which Issuer has not
been reimbursed) are outstanding or exist at the time any such Lender holding a
Revolving Commitment becomes a Defaulting Lender, then:
 
75

--------------------------------------------------------------------------------

(A)          Defaulting Lender’s Participation Commitment in the outstanding
Swing Loans and of the Maximum Undrawn Amount of all outstanding Letters of
Credit shall be reallocated among Non-Defaulting Lenders holding Revolving
Commitments in proportion to the respective Revolving Commitment Percentages of
such Non-Defaulting Lenders to the extent (but only to the extent) that (x) such
reallocation does not cause the aggregate sum of outstanding Revolving Advances
made by any such Non-Defaulting Lender holding a Revolving Commitment plus such
Lender’s reallocated Participation Commitment in the outstanding Swing Loans
plus such Lender’s reallocated Participation Commitment in the aggregate Maximum
Undrawn Amount of all outstanding Letters of Credit to exceed the Revolving
Commitment Amount of any such Non-Defaulting Lender, and (y) no Default or Event
of Default has occurred and is continuing at such time;
 
(B)          if the reallocation described in clause (A) above cannot, or can
only partially, be effected, Borrowers shall within two (s) Business Days
following notice by Agent (x) first, prepay any outstanding Swing Loans that
cannot be reallocated, and (y) second, Cash Collateralize for the benefit of
Issuer, Borrowers’ obligations corresponding to such Defaulting Lender’s
Participation Commitment in the Maximum Undrawn Amount of all Letters of Credit
(after giving effect to any partial reallocation pursuant to clause (A) above)
in accordance with Section 3.2(b) for so long as such Obligations are
outstanding;
 
(C)          if Borrowers Cash Collateralize any portion of such Defaulting
Lender’s Participation Commitment in the Maximum Undrawn Amount of all Letters
of Credit pursuant to clause (B) above, Borrowers shall not be required to pay
any fees to such Defaulting Lender pursuant to Section 3.2(a) with respect to
such Defaulting Lender’s Revolving Commitment Percentage of Maximum Undrawn
Amount of all Letters of Credit during the period such Defaulting Lender’s
Participation Commitment in the Maximum Undrawn Amount of all Letters of Credit
are Cash Collateralized;
 
(D)          if Defaulting Lender’s Participation Commitment in the Maximum
Undrawn Amount of all Letters of Credit is reallocated pursuant to clause (A)
above, then the fees payable to Lenders holding Revolving Commitments pursuant
to Section 3.2(a) shall be adjusted and reallocated to Non-Defaulting Lenders
holding Revolving Commitments in accordance with such reallocation; and
 
(E)           if all or any portion of such Defaulting Lender’s Participation
Commitment in the Maximum Undrawn Amount of all Letters of Credit is neither
reallocated nor Cash Collateralized pursuant to clauses (A) or (B) above, then,
without prejudice to any rights or remedies of Issuer or any other Lender
hereunder, all Letter of Credit Fees payable under Section 3.2(a) with respect
to such Defaulting Lender’s Revolving Commitment Percentage of the Maximum
Undrawn Amount of all Letters of Credit shall be payable to the Issuer (and not
to such Defaulting Lender) until (and then only to the extent that) such
Participation Commitment in the Maximum Undrawn Amount of all Letters of Credit
is reallocated and/or Cash Collateralized; and
 
(iii)          so long as any Lender holding a Revolving Commitment is a
Defaulting Lender, Swing Loan Lender shall not be required to fund any Swing
Loans and Issuer shall not be required to issue, amend or increase any Letter of
Credit, unless such Issuer is satisfied that the related exposure and Defaulting
Lender’s Participation Commitment in the Maximum Undrawn Amount of all Letters
of Credit and all Swing Loans (after giving effect to any such issuance,
amendment, increase or funding) will be fully allocated to Non-Defaulting
Lenders holding Revolving Commitments and/or Cash Collateral for such Letters of
Credit will be provided by Borrowers in accordance with clause (A) and (B)
above, and participating interests in any newly made Swing Loan or any newly
issued or increased Letter of Credit shall be allocated among Non-Defaulting
Lenders in a manner consistent with Section 2.22(b)(iii)(A) above (and such
Defaulting Lender shall not participate therein).
 
76

--------------------------------------------------------------------------------

(c)           A Defaulting Lender shall not be entitled to give instructions to
Agent or to approve, disapprove, consent to or vote on any matters relating to
the Loan Documents, and all amendments, waivers and other modifications of the
Loan Documents may be made without regard to a Defaulting Lender and, for
purposes of the definition of “Required Lenders”, a Defaulting Lender shall not
be deemed to be a Lender, to have any outstanding Advances, a Revolving
Commitment Percentage or a Term Loan Commitment Percentage; provided, that this
clause (c) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification described in clauses (i) or (ii) of
Section 16.2(b).
 
(d)           Other than as expressly set forth in this Section 2.22, the rights
and obligations of a Defaulting Lender (including the obligation to indemnify
Agent) and the other parties hereto shall remain unchanged.  Nothing in this
Section 2.22 shall be deemed to release any Defaulting Lender from its
obligations under the Loan Documents, shall alter such obligations, shall
operate as a waiver of any default by such Defaulting Lender hereunder, or shall
prejudice any rights which any Borrower, Agent or any Lender may have against
any Defaulting Lender as a result of any default by such Defaulting Lender
hereunder.
 
(e)           In the event that Agent, Borrowers, Swing Loan Lender and Issuer
agree in writing that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then Agent will so notify the
parties hereto, and, if such cured Defaulting Lender is a Lender holding a
Revolving Commitment, then Participation Commitments of Lenders holding
Revolving Commitments (including such cured Defaulting Lender) of the Swing
Loans and Maximum Undrawn Amount of all outstanding Letters of Credit shall be
reallocated to reflect the inclusion of such Lender’s Revolving Commitment, and
on such date such Lender shall purchase at par such of the Revolving Advances of
the other Lenders as Agent shall determine may be necessary in order for such
Lender to hold such Revolving Advances in accordance with its Revolving
Commitment Percentage.
 
(f)            If Swing Loan Lender or Issuer has a good faith belief that any
Lender holding a Revolving Commitment has defaulted in fulfilling its
obligations under one or more other agreements in which such Lender commits to
extend credit, Swing Loan Lender shall not be required to fund any Swing Loans
and Issuer shall not be required to issue, amend or increase any Letter of
Credit, unless Swing Loan Lender or Issuer, as the case may be, shall have
entered into arrangements with Borrowers or such Lender, satisfactory to Swing
Loan Lender or Issuer, as the case may be, to defease any risk to it in respect
of such Lender hereunder.
 
2.23.        Payment of Obligations.  Agent may charge to US Borrowers’ Account
or Canadian Borrowers’ Account, as applicable, as a Revolving Advance or, at the
discretion of Swing Loan Lender, as a Swing Loan (i) all payments with respect
to any of the Obligations required hereunder (including without limitation
principal payments, payments of interest, payments of Letter of Credit Fees and
all other fees provided for hereunder and payments under Sections 16.5 and 16.9)
as and when each such payment shall become due and payable (whether as regularly
scheduled, upon or after acceleration, upon maturity or otherwise), (ii) without
limiting the generality of the foregoing clause (i), (a) all amounts expended by
Agent or any Lender pursuant to Sections 4.2 or 4.3 hereof and (b) all expenses
which Agent incurs in connection with the forwarding of Advance proceeds and the
establishment and maintenance of any Blocked Accounts or Depository Accounts as
provided for in Section 4.8(h), and (iii) any sums expended by Agent or any
Lender due to any Borrower’s failure to perform or comply with its obligations
under this Agreement or any Other Document including any Borrower’s obligations
under Sections 3.3, 3.4, 4.4, 4.7, 6.4, 6.6, 6.7 and 6.8 hereof, and all amounts
so charged shall be added to the Obligations and shall be secured by the
Collateral.  To the extent Revolving Advances are not actually funded by the
other Lenders in respect of any such amounts so charged, all such amounts so
charged shall be deemed to be Revolving Advances made by and owing to Agent and
Agent shall be entitled to all rights (including accrual of interest) and
remedies of a Lender under the Loan Documents with respect to such Revolving
Advances.
 
77

--------------------------------------------------------------------------------

2.24.        Increase in Maximum Revolving Advance Amount.
 
(a)           The Borrowing Agent may, at any time after the Amendment and
Restatement Closing Date, request that the Maximum Revolving Advance Amount be
increased by (1) one or  more of the current Lenders increasing their Revolving
Commitment Amount (any current Lender which elects to increase its Revolving
Commitment Amount shall be referred to as an “Increasing Lender”) or (2) one or
more new lenders (each a “New Lender”) joining this Agreement and providing a
Revolving Commitment Amount hereunder , subject to the following terms and
conditions:
 
(i)            No current Lender shall be obligated to increase its Revolving
Commitment Amount and any increase in the Revolving Commitment Amount by any
current Lender shall be in the sole discretion of such current Lender;
 
(ii)           Borrowers may not request the addition of a New Lender unless
(and then only to the extent that) there is insufficient participation on behalf
of the existing Lenders in the increased Revolving Commitments being requested
by Borrower;
 
(iii)          There shall exist no Event of Default or Default on the effective
date of such increase after giving effect to such increase;
 
(iv)          After giving effect to such increase, the Maximum Revolving
Advance Amount shall not exceed $220,000,000;
 
(v)           Borrowers may not request an increase in the Maximum Revolving
Advance Amount under this Section 2.24 more than two (2) times during the Term,
and no single such increase in the Maximum Revolving Advance Amount shall be for
an amount less than $1,000,000 or increments of $1,000,000;
 
78

--------------------------------------------------------------------------------

(vi)          The Borrowers shall deliver to the Agent on or before the
effective date of such increase the following documents in form and substance
reasonably satisfactory to the Agent: (1) certifications of their corporate
secretaries or officers with attached resolutions certifying that the increase
in the Revolving Commitment Amounts has been approved by such Borrowers, (2)
certificate dated as of the effective date of such increase certifying that no
Default or Event of Default shall have occurred and be continuing and certifying
that the representations and warranties made by each Borrower herein and in the
Other Documents are true and complete in all respects with the same force and
effect as if made on and as of such date (except to the extent any such
representation or warranty expressly relates only to any earlier and/or
specified date), (3) such other agreements, instruments and information
(including supplements or modifications to this Agreement and/or the Other
Documents executed by Borrowers as Agent reasonably deems necessary in order to
document the increase to the Maximum Revolving Advance Amount and to protect,
preserve and continue the perfection and priority of the liens, security
interests, rights and remedies of Agent and Lenders hereunder and under the
Other Documents in light of such increase, and (4) an opinion of counsel in form
and substance satisfactory to the Agent which shall cover such matters related
to such increase as Agent may reasonably require and each Borrower hereby
authorizes and directs such counsel to deliver such opinions to Agent and
Lenders;
 
(vii)         The Borrowers shall execute and deliver (1) to each Increasing
Lender a replacement Note reflecting the new amount of such Increasing Lender’s
Revolving Commitment Amount after giving effect to the increase (and the prior
Note issued to such Increasing Lender shall be deemed to be cancelled) and (2)
to each New Lender a Note reflecting the amount of such New Lender’s Revolving
Commitment Amount;
 
(viii)        Any New Lender shall be subject to the approval of the Agent and
Issuer not to be unreasonably withheld or delayed;
 
(ix)          Each Increasing Lender shall confirm its agreement to increase its
Revolving Commitment Amount pursuant to an acknowledgement in a form acceptable
to the Agent, signed by it and each Borrower and delivered to the Agent at least
five (5) days before the effective date of such increase; and
 
(x)           Each New Lender shall enter into an amendment to this Agreement
pursuant to which such New Lender shall join and become a party to this
Agreement and the Other Documents with a Revolving Commitment Amount as set
forth therein and Agent is authorized to enter into, on behalf of the Lenders,
any amendment to this Agreement or to any other document as may be necessary to
incorporate the New Lender and the applicable increase to the Revolving
Commitment Amount therein.
 
(b)           On the effective date of such increase, (i) the Borrowers shall
repay all Revolving Advances then outstanding, subject to the Borrowers’
obligations under Sections 3.7, 3.9, or 3.10; provided that subject to the other
conditions of this Agreement, Borrowing Agent may request new Revolving Advances
on such date (it being understood that the Borrower may repay all or a portion
of the existing Revolving Advances with such new Revolving Advances, if any, on
a cashless basis) and (ii) the Revolving Commitment Percentages of all of the
Lenders holding a Revolving Commitment (including each Increasing Lender and/or
New Lender) shall be recalculated such that each such Lender’s Revolving
Commitment Percentage is equal to (x) the Revolving Commitment Amount of such
Lender divided by (y) the aggregate of the Revolving Commitment Amounts of all
Lenders.  Each of the Lenders shall participate in any new Revolving Advances
made on or after such date in accordance with their respective Revolving
Commitment Percentages after giving effect to the increase in the Maximum
Revolving Advance Amount and recalculation of the Revolving Commitment
Percentages contemplated by this Section 2.24.
 
79

--------------------------------------------------------------------------------

(c)           On the effective date of such increase, each Increasing Lender
shall be deemed to have purchased an additional/increased participation in, and
each New Lender will be deemed to have purchased a new participation in, each
then outstanding Letter of Credit and each drawing thereunder and each then
outstanding Swing Loan in an amount equal to such Lender’s Revolving Commitment
Percentage (as calculated pursuant to Section 2.24(b) above) of the Maximum
Undrawn Amount of each such Letter of Credit (as in effect from time to time)
and the amount of each drawing and of each such Swing Loan, respectively.  As
necessary to effectuate the foregoing, each existing Lender holding a Revolving
Commitment Percentage that is not an Increasing Lender shall be deemed to have
sold to each applicable Increasing Lender and/or New Lender, as necessary, a
portion of such existing Lender’s participations in such outstanding Letters of
Credit and drawings and such outstanding Swing Loans such that, after giving
effect to all such purchases and sales, each Lender holding a Revolving
Commitment (including each Increasing Lender and/or New Lender) shall hold a
participation in all Letters of Credit (and drawings thereunder) and all Swing
Lines in accordance with their respective Revolving Commitment Percentages  (as
calculated pursuant to Section 2.24(b) above).
 
(d)           On the effective date of such increase, Borrowers shall pay all
cost and expenses incurred by Agent and by each Increasing Lender and New Lender
in connection with the negotiations regarding, and the preparation, negotiation,
execution and delivery of all agreements and instruments executed and delivered
by any of Agent, Borrowers and/or the Increasing Lenders and New Lenders in
connection with, such increase (including all fees for any supplemental or
additional public filings of any Other Documents necessary to protect, preserve
and continue the perfection and priority of the liens, security interests,
rights and remedies of Agent and Lenders hereunder and under the Other Documents
in light of such increase).
 

III.
INTEREST AND FEES.

 
3.1.          Interest.  Interest on Advances shall be payable in arrears on the
first day of each month with respect to Domestic Rate Loans and, with respect to
LIBOR Rate Loans, at (a) the end of each Interest Period, and (b) for LIBOR Rate
Loans with an Interest Period in excess of three months, at the end of each
three month period during such Interest Period; provided further that all
accrued and unpaid interest shall be due and payable at the end of the Term. 
Interest charges shall be computed on the actual principal amount of Advances
outstanding during the month at a rate per annum equal to (i) with respect to
Revolving Advances, the applicable Revolving Interest Rate, (ii) with respect to
Swing Loans, the Revolving Interest Rate for Domestic Rate Loans and (iii) with
respect to the Term Loan, the Term Loan Rate (as applicable, the “Contract
Rate”).  Except as expressly provided otherwise in this Agreement, any
Obligations other than the Advances that are not paid when due shall accrue
interest at the Revolving Interest Rate for Domestic Rate Loans, subject to the
provision of the final sentence of this Section 3.1 regarding the Default Rate. 
Whenever, subsequent to the date of this Agreement, the Alternate Base Rate is
increased or decreased, the applicable Contract Rate shall be similarly changed
without notice or demand of any kind by an amount equal to the amount of such
change in the Alternate Base Rate during the time such change or changes remain
in effect.  The LIBOR Rate shall be adjusted with respect to LIBOR Rate Loans
without notice or demand of any kind on the effective date of any change in the
Reserve Percentage as of such effective date.  Upon and after the occurrence of
an Event of Default, and during the continuation thereof, at the option of Agent
or at the direction of Required Lenders (or, in the case of any Event of Default
under Section 10.7, immediately and automatically upon the occurrence of any
such Event of Default without the requirement of any affirmative action by any
party), the Obligations shall bear interest at the applicable Contract Rate plus
two percent (2%) per annum (the “Default Rate”).
 
80

--------------------------------------------------------------------------------

3.2.          Letter of Credit Fees.
 
(a)           Borrowers shall pay (x) to Agent, for the ratable benefit of
Lenders holding Revolving Commitments, fees for each Letter of Credit for the
period from and excluding the date of issuance of same to and including the date
of expiration or termination, equal to the average daily face amount of each
outstanding Letter of Credit multiplied by the Applicable Margin for Revolving
Advances consisting of LIBOR Rate Loans, such fees to be calculated on the basis
of a 360-day year for the actual number of days elapsed and to be payable
quarterly in arrears on the first day of each calendar quarter and on the last
day of the Term, and (y) to Issuer, a fronting fee of one quarter of one percent
(0.25%) per annum times the average daily face amount of each outstanding Letter
of Credit for the period from and excluding the date of issuance of same to and
including the date of expiration or termination, to be payable quarterly in
arrears on the first day of each calendar quarter and on the last day of the
Term. (all of the foregoing fees, the “Letter of Credit Fees”).  In addition,
Borrowers shall pay to Agent, for the benefit of Issuer, any and all
administrative, issuance, amendment, payment and negotiation charges with
respect to Letters of Credit and all fees and expenses as agreed upon by Issuer
and Borrowing Agent in connection with any Letter of Credit, including in
connection with the opening, amendment or renewal of any such Letter of Credit
and any acceptances created thereunder, all such charges, fees and expenses, if
any, to be payable on demand.  All such charges shall be deemed earned in full
on the date when the same are due and payable hereunder and shall not be subject
to rebate or pro-ration upon the termination of this Agreement for any reason. 
Any such charge in effect at the time of a particular transaction shall be the
charge for that transaction, notwithstanding any subsequent change in Issuer’s
prevailing charges for that type of transaction.  Upon and after the occurrence
of an Event of Default, and during the continuation thereof, at the option of
Agent or at the direction of Required Lenders (or, in the case of any Event of
Default under Section 10.7, immediately and automatically upon the occurrence of
any such Event of Default without the requirement of any affirmative action by
any party), the Letter of Credit Fees described in clause (x) of this Section
3.2(a) shall be increased by an additional two percent (2.0%) per annum.
 
(b)           At any time following the occurrence and during the continuance of
an Event of Default, at the option of Agent or at the direction of Required
Lenders (or, in the case of any Event of Default under Section 10.7, immediately
and automatically upon the occurrence of such Event of Default, without the
requirement of any affirmative action by any party), or upon the expiration of
the Term or any other termination of this Agreement (and also, if applicable, in
connection with any mandatory prepayment under Section 2.20), Borrowers will
Cash Collateralize all outstanding Letters of Credit, and each Borrower hereby
irrevocably authorizes Agent, in its discretion, on such Borrower’s behalf and
in such Borrower’s name, to open such an account and to make and maintain
deposits therein, or in an account opened by such Borrower, in the amounts
required to be made by such Borrower, out of the proceeds of Receivables or
other Collateral or out of any other funds of such Borrower coming into any
Lender’s possession at any time.  Agent may, in its discretion, invest such Cash
Collateral (less applicable reserves) in such short-term money-market items as
to which Agent and such Borrower mutually agree (or, in the absence of such
agreement, as Agent may reasonably select) and the net return on such
investments shall be credited to such account and constitute additional Cash
Collateral, or Agent may (notwithstanding the foregoing) establish the account
provided for under this Section 3.2(b) as a non-interest bearing account and in
such case Agent shall have no obligation (and Borrowers hereby waive any claim)
under Article 9 of the Uniform Commercial Code or under any other Applicable Law
to pay interest on such Cash Collateral being held by Agent.  No Borrower may
withdraw amounts credited to any such account except upon the occurrence of all
of the following: (x) payment and performance in full of all Obligations; (y)
expiration of all Letters of Credit; and (z) termination of this Agreement. 
Borrowers hereby assign, pledge and grant to Agent, for its benefit and the
ratable benefit of Issuer, Lenders and each other Secured Party, a continuing
security interest in and to and Lien on any such Cash Collateral and any right,
title and interest of Borrowers in any deposit account, securities account or
investment account into which such Cash Collateral may be deposited from time to
time to secure the Obligations, specifically including all Obligations with
respect to any Letters of Credit.  Borrowers agree that upon the coming due of
any Reimbursement Obligations (or any other Obligations, including Obligations
for Letter of Credit Fees) with respect to the Letters of Credit, Agent may use
such Cash Collateral to pay and satisfy such Obligations.
 
81

--------------------------------------------------------------------------------

3.3.          Facility Fee.  If, for any calendar quarter during the Term, the
Average Daily Unpaid Balance for such calendar quarter does not equal the
Maximum Revolving Advance Amount, then MPA shall pay to Agent, for the ratable
benefit of Lenders holding the Revolving Commitments based on their Revolving
Commitment Percentages, a fee at a rate equal to the rate per annum set forth in
the definition of Applicable Facility Fee on the amount by which the Maximum
Revolving Advance Amount exceeds such Average Daily Unpaid Balance (the
“Facility Fee”).  Such Facility Fee shall be payable to Agent in arrears on the
first day of each calendar quarter with respect to the previous calendar
quarter.
 
3.4.          Collateral Evaluation Fee and Fee Letter.
 
(a)           Subject to the limitations contained in Sections 4.6 and 4.7
hereof, Borrowers shall pay to Agent promptly at the conclusion of any
collateral evaluation performed by or for the benefit of Agent - namely any
field examination, collateral analysis or other business analysis, the need for
which is to be determined by Agent and which evaluation is undertaken by Agent
or for Agent’s benefit - a collateral evaluation fee in an amount equal to
$1,500 (or such other amount customarily charged by Agent to its customers) per
day for each person employed to perform such evaluation, plus a per examination
manager review fee (whether such examination is performed by Agent’s employees
or by a third party retained by agent) in the amount of $1,500 (or such other
amount customarily charged by Agent to its customers), plus all reasonable costs
and disbursements incurred by Agent in the performance of such examination or
analysis, and further provided that if third parties are retained to perform
such collateral evaluations, either at the request of another Lender or for
extenuating reasons determined by Agent in its sole discretion, then such fees
charged by such third parties plus all reasonable costs and disbursements
incurred by such third party, shall be the responsibility of Borrowers and shall
not be subject to the foregoing limits.
 
82

--------------------------------------------------------------------------------

(b)           Borrowers shall pay the amounts required to be paid in the
Amendment and Restatement Fee Letter in the manner and at the times required by
the Amendment and Restatement Fee Letter.
 
(c)           All of the fees and reasonable and documented out-of-pocket costs
and expenses of any appraisals conducted pursuant to Section 4.7 hereof shall be
paid for when due, in full and without deduction, off-set or counterclaim by
Borrowers.
 
3.5.          Computation of Interest and Fees.
 
(a)            Interest and fees hereunder shall be computed on the basis of a
year of 360 days (or in the case of any Domestic Rate Loan, a year of 365 or 366
days) and for the actual number of days elapsed.  If any payment to be made
hereunder becomes due and payable on a day other than a Business Day, the due
date thereof shall be extended to the next succeeding Business Day and interest
thereon shall be payable at the applicable Contract Rate during such extension.
 
(b)           For purposes of the Interest Act (Canada): (i) whenever any
interest or fee under this Agreement is calculated on the basis of a period of
time other than a calendar year, such rate used in such calculation, when
expressed as an annual rate, is equivalent to (x) such rate, multiplied by (y)
the actual number of days in the calendar year in which the period for which
such interest or fee is calculated ends, and divided by (z) the number of days
in such period of time; (ii) the principle of deemed reinvestment of interest
shall not apply to any interest calculation under this Agreement; and (iii) the
rates of interest stipulated in this Agreement are intended to be nominal rates
and not effective rates or yields.  Any rate that is calculated with reference
to a period (the “deemed interest period”) that is less than the actual number
of days in the calendar year of calculation is, for the purposes of the Interest
Act (Canada), equivalent to a rate based on a calendar year calculated by
multiplying that rate of interest by the actual number of days in the calendar
year of calculation and dividing by the number of days in the deemed interest
period.  Each of the parties hereto acknowledge that there is a material
distinction between the nominal and effective rates of interest and that they
are capable of making the calculations necessary to compare such rates and that
the calculations herein are to be made using the nominal rate method and not the
basis of effective yearly rates or on any basis that gives effect to the
principle of deemed reinvestment of interest.  Each of the Loan Parties confirms
that they fully understand and are able to calculate the rate of interest
applicable to the loans based on the methodology for calculating per annum rates
provided for in this Agreement.  Each of the Loan Parties hereby irrevocably
agrees not to plead or assert, whether by way of defense or otherwise, in any
proceeding relating to this Agreement or any Other Document, that the interest
payable under this Agreement and the calculation thereof has not been adequately
disclosed to Loan Parties as required pursuant to Section 4 of the Interest Act
(Canada).
 
3.6.          Maximum Charges.
 
(a)           In no event whatsoever shall interest and other charges charged
hereunder exceed the highest rate permissible under Applicable Law.  In the
event interest and other charges as computed hereunder would otherwise exceed
the highest rate permitted under Applicable Law: (i) the interest rates
hereunder will be reduced to the maximum rate permitted under Applicable Law;
(ii) such excess amount shall be first applied to any unpaid principal balance
owed by Borrowers; and (iii) if the then remaining excess amount is greater than
the previously unpaid principal balance, Lenders shall promptly refund such
excess amount to Borrowers and the provisions hereof shall be deemed amended to
provide for such permissible rate.If any provision of this Agreement or Other
Documents would oblige any Borrower to make any payment of interest or other
amount payable to any Lender in an amount or calculated at a rate which would be
prohibited by law or would result in a receipt by that Lender of “interest” at a
“criminal rate” (as such terms are construed under the Criminal Code (Canada)),
then, notwithstanding such provision, such amount or rate shall be deemed to
have been adjusted with retroactive effect to the maximum amount or rate of
interest, as the case may be, as would not be so prohibited by Applicable Law or
so result in a receipt by that Lender of “interest” at a “criminal rate”, such
adjustment to be effected, to the extent necessary (but only to the extent
necessary), as follows: first, by reducing the amount or rate of interest, and,
thereafter, by reducing any fees, commissions, costs, expenses, premiums and
other amounts required to be paid to the affected Lender which would constitute
interest for purposes of section 347 of the Criminal Code (Canada).
 
83

--------------------------------------------------------------------------------

3.7.         Increased Costs.  In the event that any Applicable Law or any
Change in Law or compliance by any Lender (for purposes of this Section 3.7, the
term “Lender” shall include Agent, Swing Loan Lender, any Issuer or Lender and
any corporation or bank controlling Agent, Swing Loan Lender, any Lender or
Issuer and the office or branch where Agent, Swing Loan Lender, any Lender or
Issuer (as so defined) makes or maintains any LIBOR Rate Loans) with any request
or directive (whether or not having the force of law) from any central bank or
other financial, monetary or other authority, shall:
 
(a)           subject Agent, Swing Loan Lender, any Lender or Issuer to any Tax
of any kind whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any LIBOR Rate Loan, or change the basis
of taxation of payments to Agent, Swing Loan Lender, such Lender or Issuer in
respect thereof (except for Indemnified Taxes and Excluded Taxes);
 
(b)           impose, modify or deem applicable any reserve, special deposit,
assessment, special deposit, compulsory loan, insurance charge or similar
requirement against assets held by, or deposits in or for the account of,
advances or loans by, or other credit extended by, any office of Agent, Swing
Loan Lender, Issuer or any Lender, including pursuant to Regulation D of the
Board of Governors of the Federal Reserve System; or
 
(c)           impose on Agent, Swing Loan Lender, any Lender or Issuer or the
London interbank LIBOR market any other condition, loss or expense (other than
Taxes) affecting this Agreement or any Other Document or any Advance made by any
Lender, or any Letter of Credit or participation therein;
 
and the result of any of the foregoing is to increase the cost to Agent, Swing
Loan Lender, any Lender or Issuer of making, converting to, continuing, renewing
or maintaining its Advances hereunder by an amount that Agent, Swing Loan
Lender, such Lender or Issuer deems to be material or to reduce the amount of
any payment (whether of principal, interest or otherwise) in respect of any of
the Advances by an amount that Agent, Swing Loan Lender or such Lender or Issuer
deems to be material, then, in any case Borrowers shall promptly pay Agent,
Swing Loan Lender, such Lender or Issuer, upon its demand, such additional
amount as will compensate Agent, Swing Loan Lender or such Lender or Issuer for
such additional cost or such reduction, as the case may be.  Agent, Swing Loan
Lender, such Lender or Issuer shall certify the amount of such additional cost
or reduced amount to Borrowing Agent, and such certification shall be conclusive
absent manifest error.
 
84

--------------------------------------------------------------------------------

3.8.          Basis For Determining Interest Rate Inadequate or Unfair.  In the
event that Agent or any Lender shall have determined that:
 
(a)            reasonable means do not exist for ascertaining the LIBOR Rate
applicable pursuant to Section 2.2 hereof for any Interest Period; or
 
(b)           Dollar deposits in the relevant amount and for the relevant
maturity are not available in the London interbank LIBOR market, with respect to
an outstanding LIBOR Rate Loan, a proposed LIBOR Rate Loan, or a proposed
conversion of a Domestic Rate Loan into a LIBOR Rate Loan; or
 
(c)           the making, maintenance or funding of any LIBOR Rate Loan has been
made impracticable or unlawful by compliance by Agent or such Lender in good
faith with any Applicable Law or any interpretation or application thereof by
any Governmental Body or with any request or directive of any such Governmental
Body (whether or not having the force of law); or
 
(d)           the LIBOR Rate will not adequately and fairly reflect the cost to
such Lender of the establishment or maintenance of any LIBOR Rate Loan,
 
then Agent shall give Borrowing Agent prompt written or telephonic notice of
such determination.  If such notice is given, (i) any such requested LIBOR Rate
Loan shall be made as a Domestic Rate Loan, unless Borrowing Agent shall notify
Agent no later than 10:00 a.m. two (2) Business Days prior to the date of such
proposed borrowing, that its request for such borrowing shall be cancelled or
made as an unaffected type of LIBOR Rate Loan, (ii) any Domestic Rate Loan or
LIBOR Rate Loan which was to have been converted to an affected type of LIBOR
Rate Loan shall be continued as or converted into a Domestic Rate Loan, or, if
Borrowing Agent shall notify Agent, no later than 10:00 a.m. two (2) Business
Days prior to the proposed conversion, shall be maintained as an unaffected type
of LIBOR Rate Loan, and (iii) any outstanding affected LIBOR Rate Loans shall be
converted into a Domestic Rate Loan, or, if Borrowing Agent shall notify Agent,
no later than 10:00 a.m. two (2) Business Days prior to the last Business Day of
the then current Interest Period applicable to such affected LIBOR Rate Loan,
shall be converted into an unaffected type of LIBOR Rate Loan, on the last
Business Day of the then current Interest Period for such affected LIBOR Rate
Loans (or sooner, if any Lender cannot continue to lawfully maintain such
affected LIBOR Rate Loan).  Until such notice has been withdrawn, Lenders shall
have no obligation to make an affected type of LIBOR Rate Loan or maintain
outstanding affected LIBOR Rate Loans and no Borrower shall have the right to
convert a Domestic Rate Loan or an unaffected type of LIBOR Rate Loan into an
affected type of LIBOR Rate Loan.
 
3.9.          Capital Adequacy.
 
(a)           In the event that Agent, Swing Loan Lender or any Lender shall
have determined that any Applicable Law or guideline regarding capital adequacy,
or any Change in Law or any change in the interpretation or administration
thereof by any Governmental Body, central bank or comparable agency charged with
the interpretation or administration thereof, or compliance by Agent, Swing Loan
Lender, Issuer or any Lender (for purposes of this Section 3.9, the term
“Lender” shall include Agent, Swing Loan Lender, Issuer or any Lender and any
corporation or bank controlling Agent, Swing Loan Lender or any Lender and the
office or branch where Agent, Swing Loan Lender or any Lender (as so defined)
makes or maintains any LIBOR Rate Loans) with any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on Agent, Swing Loan Lender or any Lender’s capital as a
consequence of its obligations hereunder (including the making of any Swing
Loans) to a level below that which Agent, Swing Loan Lender or such Lender could
have achieved but for such adoption, change or compliance (taking into
consideration Agent’s, Swing Loan Lender’s and each Lender’s policies with
respect to capital adequacy) by an amount deemed by Agent, Swing Loan Lender or
any Lender to be material, then, from time to time, Borrowers shall pay upon
demand to Agent, Swing Loan Lender or such Lender such additional amount or
amounts as will compensate Agent, Swing Loan Lender or such Lender for such
reduction.  In determining such amount or amounts, Agent, Swing Loan Lender or
such Lender may use any reasonable averaging or attribution methods.  The
protection of this Section 3.9 shall be available to Agent, Swing Loan Lender
and each Lender regardless of any possible contention of invalidity or
inapplicability with respect to the Applicable Law, rule, regulation, guideline
or condition.
 
85

--------------------------------------------------------------------------------

(b)           A certificate of Agent, Swing Loan Lender or such Lender setting
forth such amount or amounts as shall be necessary to compensate Agent, Swing
Loan Lender or such Lender with respect to Section 3.9(a) hereof when delivered
to Borrowing Agent shall be conclusive absent manifest error.
 
3.10.        Taxes.
 
(a)           Any and all payments by or on account of any Obligations of any
Loan Party under any Loan Document shall be made free and clear of and without
reduction or withholding for any Taxes, except as required by Applicable Law. If
the applicable Withholding Agent shall be required by Applicable Law to deduct
or withhold any Taxes from any such payments (as determined in the good faith
discretion of such Withholding Agent), then (i) the applicable Withholding Agent
shall be entitled to make such deduction or withholding and shall timely pay the
full amount deducted or withheld to the relevant Governmental Body in accordance
with Applicable Law, and (ii) if such Tax is an Indemnified Tax, the sum payable
by the applicable Loan Party shall be increased as necessary so that after
making such deduction or withholding (including deductions and withholdings
applicable to additional sums payable under this Section 3.10), the applicable
Recipient receives an amount equal to the sum it would have received had no such
deduction or withholding been made.
 
(b)           Without limiting the provisions of Section 3.10(a) above, the Loan
Parties shall timely pay any Other Taxes to the relevant Governmental Body in
accordance with Applicable Law.
 
(c)           The Loan Parties shall indemnify each Recipient, within ten (10)
days after written demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.10) paid by such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Body.  A certificate as to the amount of such payment or liability
delivered to Borrowing Agent by any Lender (with a copy to Agent), or by Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.
 
86

--------------------------------------------------------------------------------

(d)           As soon as practicable after any payment of Indemnified Taxes by a
Borrower to a Governmental Body, such Borrower shall deliver to Agent the
original or a certified copy of a receipt issued by such Governmental Body
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to Agent.
 
(e)           Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to Borrowing Agent and Agent, at the time or times prescribed by
Applicable Law or reasonably requested by Borrowing Agent or Agent, such
properly completed and executed documentation prescribed by Applicable Law or
reasonably requested by Borrowing Agent or Agent as will permit such payments to
be made without withholding or at a reduced rate of withholding. 
Notwithstanding the submission of such documentation claiming a reduced rate of
or exemption from U.S. withholding Tax, Agent shall be entitled to withhold U.S.
federal income Taxes at the full 30% withholding rate if in its reasonable
judgment it is required to do so under the due diligence requirements imposed
upon a withholding agent under Treas. Reg. Section 1.1441-7(b) or other
Applicable Law.  Further, Agent is indemnified under Treas. Reg. Section
1.1461-1(e) against any claims and demands of any Lender for the amount of any
Tax it deducts and withholds in accordance with regulations under Section 1441
of the Code.  In addition, any Lender, if requested by Borrowing Agent or Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by Borrowing Agent or Agent as will enable Borrowing Agent
or Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements.  Without limiting the
generality of the foregoing,
 
(i)            any Lender that is not a U.S. Person shall deliver to Borrowing
Agent and Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Lender becomes a Lender under
this Agreement (and from time to time thereafter upon the reasonable request of
Borrowing Agent or Agent, but only if such Lender is legally entitled to do so),
whichever of the following is applicable:
 
(A)          in the case of such Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, two executed originals of IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, two
executed originals of IRS Form W-8BEN or W-8BEN-E establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;
 
(B)           two executed originals of IRS Form W-8ECI,
 
87

--------------------------------------------------------------------------------

(C)           in the case of such Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 3.10(a) to the effect that such Lender is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10-percent shareholder” of any Borrower within the meaning of Section
881(c)(3)(B) of the Code or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
two executed originals of IRS Form W-8BEN or W-8BEN-E;
 
(D)          to the extent such Lender is not the beneficial owner, two executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
3.10(b) or Exhibit 3.10(c), IRS Form W-9 and/or other certification documents
from each beneficial owner, as applicable; provided that, if the Lender is a
partnership and one or more direct or indirect partners of such Lender are
claiming the portfolio interest exemption, such Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit 3.10(d) on behalf of
each such direct and indirect partner; or
 
(E)           two executed originals of any other form prescribed by Applicable
Law as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit Borrowing Agent or Agent to
determine the withholding or deduction required to be made; and
 
(ii)           any Lender that is a U.S. Person shall deliver to Borrowing Agent
and Agent on or prior to the date on which such Lender becomes a Lender under
this Agreement (and from time to time thereafter upon the reasonable request of
Borrowing Agent or Agent), two executed originals of IRS Form W-9 certifying
that such Lender is exempt from U.S. federal backup withholding.  Upon the
request of Borrowing Agent, Agent shall provide the Company two executed
originals of IRS Form W-9.
 
(iii)          Each Lender agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify Borrowing Agent
and Agent in writing of its legal inability to do so.
 
(f)            If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to Borrowing Agent and Agent at the time or times
prescribed by Applicable Law and at such time or times reasonably requested by
Borrowing Agent or Agent such documentation prescribed by Applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Borrowing Agent or Agent as may
be necessary for Borrowing Agent and Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this Section 3.10(f), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.
 
88

--------------------------------------------------------------------------------

(g)           If any Recipient determines, in its sole discretion exercised in
good faith, that it has received a refund of any Indemnified Taxes as to which
it has been indemnified by any Loan Party or with respect to which any Loan
Party has paid additional amounts pursuant to this Section 3.10, it shall pay to
such Loan Party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section 3.10 with respect to the Indemnified Taxes giving rise to such
refund); net of all out-of-pocket expenses of such Recipient, and without
interest (other than any interest paid by the relevant Governmental Body with
respect to such refund), provided that such Loan Party, upon the request of such
Recipient, agrees to repay the amount paid over to such Loan Party pursuant to
this Section 3.10(g) (plus any penalties, interest or other charges imposed by
the relevant Governmental Body) to such Recipient in the event such Recipient is
required to repay such refund to such Governmental Body.  This Section 3.10(g)
shall not be construed to require any Recipient to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to any Loan Party or any other Person.
 
(h)           For purposes of this Section 3.10, the term “Lender” includes
Swing Loan Lender and Issuer, and the term “Applicable Law” includes FATCA.
 
(i)            the Agent (and any assignee or successor) will deliver to MPA, on
or prior to the execution and delivery of this Agreement (or, assignment or
succession, if applicable), either (i) (A) two (2) executed copies of IRS Form
W-8ECI with respect to any amounts payable to the Agent for its own account and
(B) two (2) duly completed copies of IRS Form W-8IMY (certifying that it is
either a “qualified intermediary” or a “U.S. branch”) for the amounts the Agent
receives for the account of others, or (ii) two (2) executed copies of IRS Form
W-9, whichever is applicable, and in each case of (i) and (ii), with the effect
that a US Borrower can make payments to the Agent without deduction or
withholding of any taxes imposed by the United States.
 
3.11.        Replacement of Lenders.  If any Lender (an “Affected Lender”) (a)
makes demand upon Borrowers for (or if Borrowers are otherwise required to pay)
amounts pursuant to Section 3.7, 3.9 or 3.10 hereof, (b) is unable to make or
maintain LIBOR Rate Loans as a result of a condition described in Section 2.2(h)
hereof, (c) is a Defaulting Lender, or (d) denies any consent requested by Agent
pursuant to Section 16.2(b) hereof, Borrowers may, within sixty (60) days of
receipt of such demand, notice (or the occurrence of such other event causing
Borrowers to be required to pay such compensation or causing Section 2.2(h)
hereof to be applicable), or such Lender becoming a Defaulting Lender or denial
of a request by Agent pursuant to Section 16.2(b) hereof, as the case may be, by
notice in writing to Agent and such Affected Lender (i) request the Affected
Lender to cooperate with Borrowers in obtaining a replacement Lender
satisfactory to Agent and Borrowers (the “Replacement Lender”); (ii) request the
non-Affected Lenders to acquire and assume all of the Affected Lender’s Advances
and its Revolving Commitment Percentage and/or Term Loan Commitment Percentages
as provided herein, but none of such Lenders shall be under any obligation to do
so; or (iii) propose a Replacement Lender subject to approval by Agent in its
good faith business judgment.  If any satisfactory Replacement Lender shall be
obtained, and/or if any one or more of the non-Affected Lenders shall agree to
acquire and assume all of the Affected Lender’s Advances and its Revolving
Commitment Percentage and/or Term Loan Commitment Percentages, as applicable,
then such Affected Lender shall assign, in accordance with Section 16.3 hereof,
all of its Advances and its Revolving Commitment Percentage and/or Term Loan
Commitment Percentages, as applicable, and other rights and obligations under
the Loan Documents to such Replacement Lender or non-Affected Lenders, as the
case may be, in exchange for payment of the principal amount so assigned and all
interest and fees accrued on the amount so assigned, plus all other Obligations
then due and payable to the Affected Lender.
 
89

--------------------------------------------------------------------------------

3.12.        Successor LIBOR Rate Index.
 
(a)           If Agent determines (which determination shall be final and
conclusive, absent manifest error) that either (a) (i) the circumstances set
forth in Section 3.8 have arisen and are unlikely to be temporary, or (ii) the
circumstances set forth in Section 3.8 have not arisen but the applicable
supervisor or administrator (if any) of the LIBOR Rate or a Governmental
Authority having jurisdiction over Agent has made a public statement identifying
the specific date after which the LIBOR Rate shall no longer be used for
determining interest rates for loans (either such date, a “LIBOR Termination
Date”), or (b) a rate other than the LIBOR Rate has become a widely recognized
benchmark rate for newly originated loans in Dollars in the U.S. market, then
Agent may (in consultation with Borrowing Agent) choose a replacement index for
the LIBOR Rate and make adjustments to applicable margins and related amendments
to this Agreement as referred to below such that, to the extent practicable, the
all-in interest rate based on the replacement index will be substantially
equivalent to the all-in LIBOR Rate-based interest rate in effect prior to its
replacement.
 
(b)           Agent and Borrowing Agent shall enter into an amendment to this
Agreement to reflect the replacement index, the adjusted margins and such other
related amendments as may be appropriate, in the discretion of Agent, for the
implementation and administration of the replacement index-based rate. 
Notwithstanding anything to the contrary in this Agreement or the Other
Documents (including, without limitation, Section 3.8), such amendment shall
become effective without any further action or consent of any other party to
this Agreement at 5:00 p.m. New York City time on the tenth (10th) Business Day
after the date a draft of the amendment is provided to the Lenders, unless Agent
receives, on or before such tenth (10th) Business Day, a written notice from the
Required Lenders stating that such Lenders object to such amendment.
 
(c)           Selection of the replacement index, adjustments to the applicable
margins, and amendments to this Agreement (i) will be determined with due
consideration to the then-current market practices for determining and
implementing a rate of interest for newly originated loans in the United States
and loans converted from a LIBOR Rate-based rate to a replacement index-based
rate, and (ii) may also reflect adjustments to account for (x) the effects of
the transition from the LIBOR Rate to the replacement index and (y) yield- or
risk-based differences between the LIBOR Rate and the replacement index.
 
(d)           Until an amendment reflecting a new replacement index in
accordance with this Section 3.8 is effective, each advance, conversion and
renewal of a LIBOR Rate Loan will continue to bear interest with reference to
the LIBOR Rate; provided however, that if the Administrative Agent determines
(which determination shall be final and conclusive, absent manifest error) that
a LIBOR Termination Date has occurred, then following the LIBOR Termination
Date, all Loans as to which the LIBOR Rate would otherwise apply shall
automatically be converted to the a Domestic Rate Loan until such time as an
amendment reflecting a replacement index and related matters as described above
is implemented.
 
90

--------------------------------------------------------------------------------

(e)           Notwithstanding anything to the contrary contained herein, if at
any time the replacement index is less than zero, at such times, such index
shall be deemed to be zero for purposes of this Agreement.
 
3.13.        Currency Indemnity.  If, for the purposes of obtaining judgment in
any court in any jurisdiction with respect to this Agreement or any Other
Document, it becomes necessary to convert into a particular currency (the
“Judgment Currency”) any amount due under this Agreement or under any Other
Document in any currency other than the Judgment Currency (the “Currency Due”),
then conversion shall be made at the rate of exchange prevailing on the Business
Day before the day on which judgment is given.  For this purpose “rate of
exchange” means the rate at which the Agent is able, on the relevant date, to
purchase the Currency Due with the Judgment Currency in accordance with its
normal practices.  In the event that there is a change in the rate of exchange
prevailing between the Business Day before the day on which the judgment is
given and the date of receipt by the Agent of the amount due, Borrowers will, on
the date of receipt by the Agent, pay such additional amounts, if any, or be
entitled to receive reimbursement of such amount, if any, as may be necessary to
ensure that the amount received by the Agent on such date is the amount in the
Judgment Currency which when converted at the rate of exchange prevailing on the
date of receipt by the Agent is the amount then due under this Agreement or such
Other Document in the Currency Due.  If the amount of the Currency Due which the
Agent is so able to purchase is less than the amount of the Currency Due
originally due to it, the Loan Parties shall indemnify and save the Agent and
the Lenders harmless from and against all loss or damage arising as a result of
such deficiency.  This indemnity shall constitute an obligation separate and
independent from the other obligations contained in this Agreement and the Other
Documents, shall give rise to a separate and independent cause of action, shall
apply irrespective of any indulgence granted by the Agent from time to time and
shall continue in full force and effect notwithstanding any judgment or order
for a liquidated sum in respect of an amount due under this Agreement or any
Other Document or under any judgment or order
 

IV.
COLLATERAL:  GENERAL TERMS

 
4.1.          Security Interest in the Collateral.  To secure the prompt payment
and performance to the Secured Parties of the Obligations, each US Loan Party
hereby assigns, pledges and grants to Agent for its benefit and for the ratable
benefit of each Lender, Issuer and each other Secured Party, a continuing
security interest in and to and Lien on all of its Collateral, whether now owned
or existing or hereafter created, acquired or arising and wheresoever located. 
To secure the prompt payment and performance to Agent, Issuer and each Lender
(and each other holder of any Canadian Obligations) of the Canadian Obligations,
each Canadian Loan Party (excluding each Canadian Loan Party that is granting a
lien on its assets pursuant to a Canadian Security Agreement) hereby assigns,
pledges and grants to Agent for its benefit and for the ratable benefit of each
other Secured Party, a continuing security interest in, and Lien on, all of its
Collateral, whether now owned or existing or hereafter created, acquired or
arising and wheresoever located.  Notwithstanding the foregoing, this Agreement
shall not to be construed as an absolute assignment of any Intellectual
Property.  Each Loan Party shall provide Agent with written notice of all
commercial tort claims with a potential value in excess of $250,000 arising
after the Amendment and Restatement Closing Date in compliance with Section
9.17, which notice shall set forth a brief description of such commercial tort
claim, which writing shall incorporate the provisions hereof and shall be in
form and substance reasonably satisfactory to Agent.  Upon delivery of each such
notice, such Loan Party shall be deemed to thereby grant to Agent a security
interest and lien in and to such commercial tort claims described therein and
all proceeds thereof.  Each Loan Party shall provide Agent with written notice
of all letter of credit rights with a value in excess of $250,000 arising after
the Amendment and Restatement Closing Date in compliance with Section 9.17, and
at Agent’s request shall take such actions as Agent may reasonably request for
the perfection of Agent’s security interest therein.
 
91

--------------------------------------------------------------------------------

4.2.          Perfection of Security Interest.
 
(a)           Financing Statements.  By its signature hereto, each Loan Party
hereby irrevocably authorizes the Agent at any time and from time to time to
file in any filing office in any applicable Uniform Commercial Code or PPSA
jurisdiction any financing or continuation statements or amendments thereto that
(a) indicate the Collateral (i) as “all assets”, “all personal property” or
words of similar effect, regardless of whether any particular asset comprised in
the Collateral falls within the scope of Article 9 of the Uniform Commercial
Code or such other jurisdiction or (ii) as being of an equal or lesser scope or
with greater detail and (b) provide any other information required by part 5 of
Article 9 of the Uniform Commercial Code or such other jurisdiction for the
sufficiency or filing office acceptance of any financing statement or amendment,
including (i) whether each Loan Party is an organization, the type of
organization and (ii) in the case of a financing statement filed as a fixture
filing or indicating Collateral as as-extracted collateral or timber to be cut,
a sufficient description of real property to which the Collateral relates.  Each
Loan Party agrees to execute (to the extent, if any, that such Loan Party’s
signature is required thereon) and file or authenticate the filing of, such
financing or continuation statements, or amendments thereto.
 
(b)           Other Agreements and Instruments.  Each Loan Party has executed,
or is executing simultaneously with the execution of this Agreement, in blank
and delivered, or is simultaneously delivering, to the Agent all agreements,
notices, instruments, documents, and papers as the Agent has reasonably
requested to evidence the security interest of the Secured Parties in any
registered Copyright, Patent or Trademark and the goodwill and General
Intangibles of such Loan Party relating thereto or represented thereby.
 
(c)           Other Actions.  Each Loan Party shall take all action that may be
necessary or desirable, or that Agent may reasonably request, so as at all times
to maintain the validity, perfection, enforceability and priority of Agent’s
security interest in and Lien on the Collateral or to enable Agent to protect,
exercise or enforce its rights hereunder and in the Collateral, including, but
not limited to, (i) promptly discharging all Liens other than Permitted
Encumbrances, (ii) marking conspicuously all chattel paper and instruments each
in excess of $100,000 and, at the request of Agent, all of its records
pertaining to the Collateral with a legend, in form and substance satisfactory
to Agent, indicating that such chattel paper or instrument or Collateral is
subject to the security interest created hereby, (iii) delivering and pledging
to Agent any promissory note, other instrument or chattel paper evidencing any
account exceeding $100,000 individually or $250,000 in the aggregate, duly
endorsed and accompanied by executed instruments of transfer or assignment, all
in form and substance satisfactory to Agent, (iv) delivering to Agent, endorsed
or accompanied by such instruments of assignment as Agent may specify, and
stamping or marking, in such manner as Agent may specify, any and all letters of
credits and advices thereof and documents evidencing or forming a part of the
Collateral, (v) furnishing to the Collateral Agent from time to time statements
and schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as the Collateral Agent may reasonably
request, all in reasonable detail, (vi) upon the acquisition after the date
hereof by any Loan Party of any Collateral evidenced by a certificate of title
with a value in excess of $250,000 for any single vehicle and $1,000,000 for all
titled vehicles, promptly notify Agent of such acquisition, which notice shall
set forth a description of such Collateral acquired and a good faith estimate of
the current value of such Collateral, and if so requested by Agent, promptly
causing Agent to be listed as the lienholder on such certificate of title or
certificate of ownership and delivering evidence of the same to Agent, (vii)
entering into warehousing, bailee, lockbox, blocked accounts, customs and
freight agreements and other custodial arrangements satisfactory to Agent, and
(viii) executing and delivering financing statements, control agreements,
instruments of pledge, mortgages, notices and assignments, in each case in form
and substance reasonably satisfactory to Agent, relating to the creation,
validity, perfection, maintenance or continuation of Agent’s security interest
and Lien under the Uniform Commercial Code, PPSA or other Applicable Law.  All
charges, expenses and fees Agent may incur in doing any of the foregoing, and
any local taxes relating thereto, shall be charged to US Borrowers’ Account or
Canadian Borrowers’ Account, as applicable, as a Revolving Advance of a Domestic
Rate Loan and added to the Obligations, or, at Agent’s option, shall be paid by
the Loan Parties to Agent for its benefit and for the ratable benefit of Lenders
immediately upon demand.
 
92

--------------------------------------------------------------------------------

4.3.          Preservation of Collateral.  Following the occurrence and
continuance of an Event of Default and the demand by Agent for payment of all
Obligations due and owing, in addition to the rights and remedies set forth in
Section 11.1 hereof, Agent: (a) may take such steps as Agent deems necessary to
protect Agent’s interest in and to preserve the Collateral, including the hiring
of security guards or the placing of other security protection measures; (b) may
employ and maintain at any of any Loan Party’s premises a custodian who shall
have full authority to do all acts necessary to protect Agent’s interests in the
Collateral; (c) may lease warehouse facilities to which Agent may move all or
part of the Collateral; (d) may use any Loan Party’s owned or leased lifts,
hoists, trucks and other facilities or equipment for handling or removing the
Collateral; and (e) shall have, and is hereby granted, a right of ingress and
egress to the places where the Collateral is located, and may proceed over and
through any of the Loan Parties’ owned or leased property.  Each Loan Party
shall cooperate fully with all of Agent’s efforts to preserve the Collateral and
will take such actions to preserve the Collateral as Agent may direct.  All of
Agent’s expenses of preserving the Collateral, including any expenses relating
to the bonding of a custodian, shall be charged to US Borrowers’ Account or
Canadian Borrowers’Account, as applicable, as a Revolving Advance maintained as
a Domestic Rate Loan and added to the Obligations.
 
4.4.          Ownership and Location of Collateral.
 
(a)           With respect to the Collateral:  (i) each Loan Party shall be the
owner of and able to sell, transfer, pledge and/or grant a first priority
security interest in each and every item of its respective Collateral; and,
except for Permitted Encumbrances the Collateral shall be free and clear of all
Liens whatsoever and (ii) each Loan Party’s equipment and Inventory in an amount
in excess of $250,000 shall be located as set forth on Schedule 4.4(b)(i) and
shall not be removed from such location(s) without the prior written consent of
Agent except with respect to the sale of Inventory in the Ordinary Course of
Business and equipment to the extent permitted in Section 7.6 hereof.
 
93

--------------------------------------------------------------------------------

(b)           Schedule 4.4(b)(i) lists all locations where any Loan Party has
any Inventory (except for Inventory in transit) or other Collateral (including
any office where accounts receivables are collected) with a book value in excess
of $250,000; (ii) Schedule 4.4(b)(ii) lists the jurisdiction of formation and
chief executive office of each Loan Party and each other place of business of
each Loan Party (other than locations listed in Schedule 4.4(b)(i)); and (iii)
Schedule 4.4(b)(iii) lists the location, by state, province or territory and
street address, of all Real Property owned or leased by each Loan Party,
identifying which properties are owned and which are leased, together with the
names and addresses of any landlords.
 
4.5.          Defense of Agent’s and Lenders’ Interests.  Until (a) payment and
performance in full of all of the Obligations (other than contingent obligations
for which no claim has been made) and (b) termination of this Agreement, Agent’s
interests in the Collateral shall continue in full force and effect.  During
such period no Loan Party shall, without Agent’s prior written consent, pledge,
sell (except for sales or other dispositions otherwise permitted in Section
7.1(b) hereof), assign, transfer, create or suffer to exist a Lien upon or
encumber or allow or suffer to be encumbered in any way except for Permitted
Encumbrances, any part of the Collateral.  Each Loan Party shall defend Agent’s
interests in the Collateral against any and all Persons whatsoever.  At any time
following demand by Agent for payment of all Obligations, Agent shall have the
right to take possession of the indicia of the Collateral and the Collateral in
whatever physical form contained, including:  labels, stationery, documents,
instruments and advertising materials.  If Agent exercises this right to take
possession of the Collateral, the Loan Parties shall, upon demand, assemble it
in the best manner possible and make it available to Agent at a place reasonably
convenient to Agent.  In addition, with respect to all Collateral, Agent and
Lenders shall be entitled to all of the rights and remedies set forth herein and
further provided by the Uniform Commercial Code, PPSA or other Applicable Law. 
Each Loan Party shall, and Agent may, at its option, instruct all suppliers,
carriers, forwarders, warehousers or others receiving or holding cash, checks,
Inventory, documents or instruments in which Agent holds a security interest to
deliver same to Agent and/or subject to Agent’s order and if they shall come
into any Loan Party’s possession, they, and each of them, shall be held by such
Loan Party in trust as Agent’s trustee, and such Loan Party will immediately
deliver them to Agent in their original form together with any necessary
endorsement.
 
4.6.          Inspection of Premises.  Each Loan Party shall permit
representatives and independent contractors of the Agent and each Lender (in the
case of a Lender, coordinated through the Agent) to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, all at the expense of the applicable Loan
Party and at such reasonable times during normal business hours (absent the
existence of an Event of Default) and as often as may be reasonably desired,
upon reasonable advance notice to the applicable Loan Party; provided, however,
that in the absence of an Event of Default, the applicable Loan Party will not
be required to reimburse the expense of more than one (1) such visit for the
Agent and the Lenders (or any of their respective representatives or independent
contractors) in a year.
 
94

--------------------------------------------------------------------------------

4.7.          Appraisals.  Agent may, in its sole discretion, exercised in a
commercially reasonable manner, at any time after the Amendment and Restatement
Closing Date and from time to time, engage the services of an independent
appraisal firm or firms of reputable standing, satisfactory to Agent, for the
purpose of appraising the then current values of the Loan Parties’ assets. 
Agent shall perform, at Borrowers’ expense, no more than one (1) appraisal in
any fiscal year; provided that at any time, so long as an Event of Default shall
have occurred and be continuing, or the appraised net orderly liquidation value
of Eligible Rotating Electrical and Automotive Domestic, Mexican and Canadian
Inventory decreases by 25% or more (as evidenced by an Inventory appraisal
satisfactory to Agent in its sole discretion exercised in good faith), Borrowers
shall be obligated to pay or reimburse Agent for one (1) additional appraisal in
any fiscal year.  Absent the occurrence and continuance of an Event of Default
at such time, Agent shall consult with Loan Parties as to the identity of any
such firm.  In the event the value of the Loan Parties’ Inventory, as so
determined pursuant to such appraisal, results in the Revolving Advances being
in excess of such Advances permitted hereunder, then, promptly upon Agent’s
demand for same, the Loan Parties shall make mandatory prepayments of the then
outstanding Revolving Advances so as to eliminate the excess Advances.
 
4.8.          Receivables; Deposit Accounts and Securities Accounts.
 
(a)           Each of the Receivables shall be a bona fide and valid account
representing a bona fide indebtedness incurred by the Customer therein named,
for a fixed sum as set forth in the invoice relating thereto (provided
immaterial or unintentional invoice errors shall not be deemed to be a breach
hereof) with respect to an absolute sale or lease and delivery of goods upon
stated terms of a Loan Party, or work, labor or services theretofore rendered by
a Loan Party as of the date each Receivable is created.  Same shall be due and
owing in accordance with the applicable Loan Party’s standard terms of sale
without dispute, setoff or counterclaim except as may be stated on the accounts
receivable schedules delivered by the Loan Parties to Agent.
 
(b)           Each Customer, to each Loan Party’s knowledge, as of the date each
Receivable is created, is and will be solvent and able to pay all Receivables on
which the Customer is obligated in full when due.  With respect to such
Customers of any Loan Party who are not solvent, such Loan Party has set up on
its books and in its financial records bad debt reserves adequate to cover such
Receivables.
 
(c)           Each Loan Party’s chief executive office and/or receivables
collection office is located as set forth on Schedule 4.4(b)(ii).  Until written
notice is given to Agent by Borrowing Agent of any other office at which any
Loan Party keeps its records pertaining to Receivables, all such records shall
be kept at such executive office.
 
(d)           Loan Parties shall instruct their Customers to deliver all
remittances upon Receivables (whether paid by check or by wire transfer of
funds) to such Blocked Account(s) and/or Depository Accounts (and any associated
lockboxes) as Agent shall designate from time to time as contemplated by Section
4.8(h) or as otherwise agreed to from time to time by Agent.  Notwithstanding
the foregoing, to the extent any Loan Party directly receives any remittances
upon Receivables, such Loan Party shall, at such Loan Party’s sole cost and
expense, but on Agent’s sole behalf and for Agent’s sole account, collect as
Agent’s sole property and in trust exclusively for Agent all amounts received on
Receivables, and shall not commingle such collections with any Loan Party’s
funds or use the same except to pay Obligations, and shall as soon as possible
and in any event no later than three (3) Business Days after the receipt thereof
(i) in the case of remittances paid by check, deposit all such remittances in
their original form (after supplying any necessary endorsements) and (ii) in the
case of remittances paid by wire transfer of funds, transfer all such
remittances, in each case, into such Blocked Accounts(s) and/or Depository
Account(s).
 
95

--------------------------------------------------------------------------------

(e)           At any time following the occurrence and continuance of an Event
of Default, Agent shall have the right to send notice of the assignment of, and
Agent’s security interest in and Lien on, the Receivables to any and all
Customers or any third party holding or otherwise concerned with any of the
Collateral.  Thereafter, Agent shall have the sole right to collect the
Receivables, take possession of the Collateral, or both.  Agent’s actual
collection expenses, including, but not limited to, stationery and postage,
telephone, facsimile, telegraph, secretarial and clerical expenses and the
salaries of any collection personnel used for collection, may be charged to US
Borrowers’ Account or Canadian Borrowers’ Account, as applicable, and added to
the Obligations.
 
(f)            Agent shall have the right to receive, endorse, assign and/or
deliver in the name of Agent or any Loan Party any and all checks, drafts and
other instruments for the payment of money relating to the Receivables, and each
Loan Party hereby waives notice of presentment, protest and non-payment of any
instrument so endorsed.  Each Loan Party hereby constitutes Agent or Agent’s
designee as such Loan Party’s attorney with power (i) at any time: (A) to
endorse such Loan Party’s name upon any notes, acceptances, checks, drafts,
money orders or other evidences of payment or Collateral; (B) to sign such Loan
Party’s name on any invoice or bill of lading relating to any of the
Receivables, drafts against Customers, assignments and verifications of
Receivables; (C) to send verifications of Receivables to any Customer; (D) to
sign such Loan Party’s name on all financing statements or any other documents
or instruments deemed necessary or appropriate by Agent to preserve, protect, or
perfect Agent’s interest in the Collateral and to file same; and (E) to receive,
open and dispose of all mail addressed to any Loan Party at any post office
box/lockbox maintained by Agent for Loan Parties or at any other business
premises of Agent; and (ii) at any time following the occurrence of a Default or
an Event of Default: (A) to demand payment of the Receivables; (B) to enforce
payment of the Receivables by legal proceedings or otherwise; (C) to exercise
all of such Loan Party’s rights and remedies with respect to the collection of
the Receivables and any other Collateral; (D) to sue upon or otherwise collect,
extend the time of payment of, settle, adjust, compromise, extend or renew the
Receivables; (E) to settle, adjust or compromise any legal proceedings brought
to collect Receivables; (F) to prepare, file and sign such Loan Party’s name on
a proof of claim in bankruptcy or similar document against any Customer; (G) to
prepare, file and sign such Loan Party’s name on any notice of Lien, assignment
or satisfaction of Lien or similar document in connection with the Receivables;
(H) to accept the return of goods represented by any of the Receivables; (I) to
change the address for delivery of mail addressed to any Loan Party to such
address as Agent may designate; and (J) to do all other acts and things
necessary to carry out this Agreement.  All acts of said attorney or designee
are hereby ratified and approved, and said attorney or designee shall not be
liable for any acts of omission or commission nor for any error of judgment or
mistake of fact or of law, unless done maliciously or with gross (not mere)
negligence (as determined by a court of competent jurisdiction in a final
non-appealable judgment); this power being coupled with an interest is
irrevocable while any of the Obligations remain unpaid.
 
96

--------------------------------------------------------------------------------

(g)           Neither Agent nor any Lender shall, under any circumstances or in
any event whatsoever, have any liability for any error or omission or delay of
any kind occurring in the settlement, collection or payment of any of the
Receivables or any instrument received in payment thereof, or for any damage
resulting therefrom.
 
(h)           All proceeds of Collateral shall be deposited by the Loan Parties
into either (i) a lockbox account, dominion account or such other “blocked
account” (“Blocked Accounts”) established at a bank or banks (each such bank, a
“Blocked Account Bank”) pursuant to an arrangement with such Blocked Account
Bank as may be acceptable to Agent or (ii) depository accounts (“Depository
Accounts”) established at Agent for the deposit of such proceeds.  Each
applicable Loan Party, Agent and each Blocked Account Bank shall enter into a
deposit account control agreement in form and substance reasonably satisfactory
to Agent that is sufficient to give Agent “control” (for purposes of Articles 8
and 9 of the Uniform Commercial Code and other Applicable Laws) over such
account and which directs such Blocked Account Bank to transfer such funds so
deposited on a daily basis or at other times acceptable to Agent to Agent,
either to any account maintained by Agent at said Blocked Account Bank or by
wire transfer to appropriate account(s) at Agent,  commencing upon the delivery
of a notice being sent by Agent to such Blocked Account Bank following the
occurrence of a Trigger Event, either to any account maintained by Agent at said
Blocked Account Bank or by wire transfer to appropriate account(s) of Agent for
application to the Obligations.  Borrowing Agent shall obtain the agreement by
such Blocked Account Bank to waive any offset rights against the funds so
deposited.  Neither Agent nor any Lender assumes any responsibility for such
blocked account arrangement, including any claim of accord and satisfaction or
release with respect to deposits accepted by any Blocked Account Bank
thereunder. Following the occurrence and until the end of the Trigger Period,
Agent shall apply all funds received by it from the Blocked Accounts and/or
Depository Accounts to the satisfaction of the Obligations (including the Cash
Collateralization of the Letters of Credit) in such order as Agent shall
determine in its sole discretion, provided that, in the absence of any Event of
Default, Agent shall apply all such funds representing collection of Receivables
first, to the prepayment of the principal amount of the applicable Swing Loans,
if any, and then to the applicable Revolving Advances. Dominion shall be
rescinded by Agent upon the request of Borrowing Agent following the end of the
Trigger Period.
 
(i)            No Loan Party will, without Agent’s consent, compromise or adjust
any material amount of the Receivables (or extend the time for payment thereof)
or accept any material returns of merchandise or grant any additional discounts,
allowances or credits thereon except for those compromises, adjustments,
returns, discounts, credits and allowances as have been heretofore customary in
the Ordinary Course of Business of such Loan Party.
 
(j)            All deposit accounts (including all Blocked Accounts and
Depository Accounts), securities accounts and investment accounts of each Loan
Party and its Subsidiaries are set forth on Schedule 4.8(j).  No Loan Party
shall open any new deposit account, securities account or investment account
unless (i) Loan Parties shall have given at least ten (10) days prior written
notice to Agent and (ii) if such account is to be maintained with a bank,
depository institution or securities intermediary that is not Agent, such bank,
depository institution or securities intermediary, each applicable Loan Party
and Agent shall first have entered into an deposit account control agreement in
form and substance reasonably satisfactory to Agent sufficient to give Agent
“control” (for purposes of Articles 8 and 9 of the Uniform Commercial Code and
other Applicable Law) over such account.
 
97

--------------------------------------------------------------------------------

(k)           Each Canadian Borrower hereby acknowledges, confirms and agrees
that the Agent and the Lenders shall not at any time be required to extend any
revolving credit in excess of the Canadian Formula Amount hereunder and that any
accommodation of revolving credit in excess of the Canadian Formula Amount
calculation is and shall be deemed to be, a “further extension of credit” for
purposes of any Canadian insolvency laws which each Loan Party acknowledges,
confirms and agrees, the Agent and the Lenders are not required to make at any
time or under any circumstances whatsoever.
 
4.9.          Inventory.  To the extent Inventory held for sale or lease has
been produced by any Loan Party, it has been and will be produced by such Loan
Party in accordance with the Federal Fair Labor Standards Act of 1938, as
amended, and all rules, regulations and orders thereunder.
 
4.10.        Maintenance of Equipment and Properties.  The equipment shall be
maintained in good operating condition and repair (reasonable wear and tear
excepted) and all necessary replacements of and repairs thereto shall be made so
that the value and operating efficiency of the equipment shall be maintained and
preserved.  No Loan Party shall use or operate the equipment in violation of any
law, statute, ordinance, code, rule or regulation.  Each Loan Party will
maintain and preserve, and cause each of its Subsidiaries to maintain and
preserve, all of its properties which are necessary in the proper conduct of its
business in good working order and condition, ordinary wear and tear excepted,
and comply, and cause each of its Subsidiaries to comply, at all times with the
provisions of all material leases to which it is a party as lessee or under
which it occupies property, so as to prevent any loss or forfeiture thereof or
thereunder.
 
4.11.        Exculpation of Liability.  Nothing herein contained shall be
construed to constitute Agent or any Lender as any Loan Party’s agent for any
purpose whatsoever, nor shall Agent or any Lender be responsible or liable for
any shortage, discrepancy, damage, loss or destruction of any part of the
Collateral wherever the same may be located and regardless of the cause
thereof.  Neither Agent nor any Lender, whether by anything herein or in any
assignment or otherwise, assume any of any Loan Party’s obligations under any
contract or agreement assigned to Agent or such Lender, and neither Agent nor
any Lender shall be responsible in any way for the performance by any Loan Party
of any of the terms and conditions thereof.
 
4.12.        Financing Statements.  Except as respects the financing statements
filed by Agent, financing statements described on Schedule 1.2, and financing
statements filed in connection with Permitted Encumbrances, no authorized
financing statement covering any of the Collateral or any proceeds thereof is or
will be on file in any public office.
 
4.13.        Attachment. The security interest created hereby is intended to
attach when this Agreement is executed by the Loan Parties and delivered to
Agent and the Lenders.
 

V.
REPRESENTATIONS AND WARRANTIES.

 
Each Loan Party represents and warrants to Agent and the Lenders as follows:
 
98

--------------------------------------------------------------------------------

5.1.          Authority.  Each Loan Party has all requisite power and authority
to execute and deliver the Loan Documents to which it is a party and to perform
all its respective Obligations thereunder and the Loan Documents to which such
Loan Party is a party constitute the legal, valid and binding obligation of such
Loan Party, enforceable against such Loan Party in accordance with their terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.  The execution, delivery and performance by each Loan Party of the
Loan Documents to which it is a party (a) are within such Loan Party’s corporate
or company powers, as applicable, (b) have been duly authorized by all necessary
corporate or company action, as applicable, (c) are not in contravention of the
terms of such Loan Party’s Organizational Documents or to the conduct of such
Loan Party’s business or of any Material Contract or undertaking to which such
Loan Party is a party or by which such Loan Party is bound, (d) will not
conflict with or violate any law or regulation in any material respect, or any
judgment, order or decree of any Governmental Body, (e) will not require the
Consent of any Governmental Body, any party to a Material Contract or any other
Person, except (1) such as have been obtained or made and are in full force and
effect, (2) filings necessary to perfect Liens created by the Loan Documents,
and (3) other approvals, consents, authorizations or other actions by, or
notices to, or filings the failure to obtain or perform which would not
adversely affect the Liens created under the Security Documents and could not
reasonably be expected to result in a Material Adverse Effect and (f) will not
conflict with, nor result in the creation of any Lien except Permitted
Encumbrances upon any asset of such Loan Party under the provisions of any
agreement, instrument, or other document to which such Loan Party is a party or
by which it or its property is a party or by which it may be bound.
 
5.2.          Formation and Qualification.
 
(a)           Each Loan Party is (i) duly incorporated, formed, or existing, as
applicable, and in good standing under the laws of the jurisdiction of its
incorporation, organization, or amalgamation and (ii) qualified to do business
and is in good standing (if applicable) in the states, provinces and territories
listed on Schedule 5.2(a) which constitute all states, provinces and territories
in which qualification and good standing (if applicable) are necessary for such
Loan Party to conduct its business and own its property and where the failure to
so qualify could reasonably be expected to have a Material Adverse Effect.  Each
Loan Party has delivered to Agent true and complete copies of its Organizational
Documents and will promptly notify Agent of any amendment or changes thereto.
 
(b)           The only Subsidiaries of MPA and each other Loan Party are listed
on Schedule 5.2(b).
 
5.3.          [Reserved].
 
5.4.          Tax Returns.  Each Loan Party’s federal tax identification number
and federal and provincial business numbers as applicable is set forth on
Schedule 5.4.  Each Loan Party has filed all material federal, state,
provincial, territorial and local Tax returns and other Tax reports each is
required by Applicable Law to file and has paid all material Taxes that are due
and payable, except Taxes that are being Properly Contested.  The provision for
Taxes on the books of each Loan Party is adequate for all Taxes not yet due and
payable, and no Loan Party has any knowledge of any material deficiency or
additional assessment in connection therewith not provided for on its books.
 
99

--------------------------------------------------------------------------------

5.5.          Financial Statements.
 
(a)           The pro forma balance sheet of the Loan Parties on a Consolidated
Basis (the “Pro Forma Balance Sheet”) furnished to Agent on the Amendment and
Restatement Closing Date reflects the consummation of the transactions
contemplated under this Agreement (collectively, the “Transactions”) and fairly
reflects the financial condition of the Loan Parties.  The Pro Forma Balance
Sheet has been certified as accurate, complete and correct in all material
respects by the Chief Financial Officer of Borrowing Agent.  All financial
statements referred to in this subsection 5.5(a), including the related
schedules and notes thereto, have been prepared in accordance with GAAP, except
as may be disclosed in such financial statements.
 
(b)           (i) The monthly income statement, cash flow and balance sheet
projections of the Loan Parties on a Consolidated Basis for the period from
April 1, 2018 to March 31, 2019 and (ii) the annual income statement, cash flow
and balance sheet projections of the Loan Parties on a Consolidated Basis for
fiscal years ending in 2019 through 2022, copies of which have been provided to
Agent (collectively, the “Projections”) were prepared by the Chief Financial
Officer of MPA, are based on underlying assumptions which provide a reasonable
basis for the projections contained therein (it being understood that such
forecasts, projections and other forward-looking statements are subject to
significant uncertainties and contingencies, many of which are beyond Loan
Parties’ control, and that no assurance can be given that such forecasts,
projections and other forward-looking statements will be realized).  The cash
flow Projections together with the Pro Forma Balance Sheet are referred to as
the “Pro Forma Financial Statements”.
 
(c)           The consolidated and consolidating balance sheets of the Loan
Parties and, as of March 31, 2017, and the related statements of income, changes
in stockholder’s equity, and changes in cash flow for the period ended on such
date, all accompanied by reports thereon containing opinions without
qualification by the Accountants, copies of which have been delivered to Agent,
have been prepared in accordance with GAAP, consistently applied (except for
changes in application to which the Accountants concur and present fairly the
financial position of the Loan Parties at such date and the results of their
operations for such period.  As of the Amendment and Restatement Closing Date,
there has been no change in the condition, financial or otherwise, of the Loan
Parties as shown on the consolidated balance sheet as of such date and no change
in the aggregate value of machinery, equipment and Real Property owned by the
Loan Parties, except for changes in the Ordinary Course of Business, none of
which individually or in the aggregate has been materially adverse.
 
5.6.          Entity Names.  Except as set forth on Schedule 5.6, no Loan Party
has been known by any other company or corporate name, as applicable, in the
past five (5) years and does not sell Inventory under any other name, except as
set forth on Schedule 5.6, nor has any Loan Party been the surviving corporation
or company, as applicable, of a merger, amalgamation or consolidation or
acquired all or substantially all of the assets of any Person during the
preceding five (5) years.
 
5.7.          O.S.H.A.; Environmental Compliance; Flood Insurance.
 
100

--------------------------------------------------------------------------------

(a)           Except as set forth on Schedule 5.7 hereto, each Loan Party (i) is
in compliance with, and its business, assets and property are in compliance with
the Federal Occupational Safety and Health Act and Environmental Laws, except in
such instances in which (x) such requirement of the Federal Occupational Safety
and Health Act and/or Environmental Law, as applicable is being contested in
good faith by appropriate proceedings diligently conducted or (y) the failure to
comply therewith, either individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect and (ii) there are no outstanding
citations, notices or orders of non-compliance issued to any Loan Party or
relating to its business, assets, property, leaseholds or Equipment under any
such laws, rules or regulations, which has had or could reasonably be expected
to have a Material Adverse Effect.


(b)           Except as set forth on Schedule 5.7 hereto, each Loan Party has
been issued all required federal, state, provincial, territorial and local
licenses, certificates or permits (collectively, “Approvals”) relating to all
applicable Environmental Laws and all such Approvals are current and in full
force and effect, except for such Approvals as are not material to the
operations of the Loan Parties.


(c)           Except as set forth on Schedule 5.7 or in such instances that have
not resulted and could not reasonably be expected to have a Material Adverse
Effect: (i) there have been no releases, spills, discharges, leaks or disposal
(collectively referred to as “Releases”) of Hazardous Materials at, upon, under
or migrating from or onto any Real Property owned, leased or occupied by any
Loan Party, except for those Releases which are in full compliance with
Environmental Laws; (ii) there are no underground storage tanks or
polychlorinated biphenyls on any Real Property owned, leased or occupied by any
Loan Party, except for such underground storage tanks or polychlorinated
biphenyls that are present in compliance with Environmental Laws; (iii) the Real
Property including any premises owned, leased or occupied by any Loan Party has
never been used by any Loan Party to dispose of Hazardous Materials, except as
authorized by Environmental Laws; and (iv) no Hazardous Materials are managed by
any Loan Party on any Real Property including any premises owned, leased or
occupied by any Loan Party, excepting such quantities as are managed in
accordance with all applicable manufacturer’s instructions and compliance with
Environmental Laws and as are necessary for the operation of the commercial
business of any Loan Party or of its tenants.


(d)          All Real Property owned by the Loan Parties is insured pursuant to
policies and other bonds which are valid and in full force and effect and which
provide adequate coverage from reputable and financially sound insurers in
amounts sufficient to insure the assets and risks of each such Loan Party in
accordance with prudent business practice in the industry of such Loan Party.


5.8.          Solvency; No Litigation, Violation, Indebtedness; Default; ERISA
Compliance.


(a)           (i) Loan Parties on a Consolidated Basis (i) are solvent, (ii)
able to pay their debts as they mature, (iii) has capital sufficient to carry on
its business and all businesses in which it is about to engage, and (iv) the
present fair salable value of the assets of the Loan Parties on a Consolidated
Basis is not less than the amount that will be required to pay the probable
liability of the Loan Parties on a Consolidated Basis on its debts as they
become absolute and matured.
 
101

--------------------------------------------------------------------------------

(b)           Except as disclosed in Schedule 5.8(b), there is no pending or, to
any Loan Party’s knowledge, threatened, action, suit, proceeding or claim by any
Person against or with respect to any Loan Party or any of its Subsidiaries
which would reasonably be expected to result in a Material Adverse Effect.


(c)           No Loan Party has any outstanding Indebtedness other than the
Obligations, except for (i) Indebtedness disclosed in Schedule 5.8(c) and (ii)
Indebtedness otherwise permitted under Section 7.9 hereof.


(d)           No Loan Party is in violation of any Applicable Law, nor is any
Loan Party in violation of any order of any court, Governmental Body or
arbitration board or tribunal, in each case, which could reasonably be expected
to have a Material Adverse Effect.  Except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, each Plan
is in compliance with the applicable provisions of ERISA, the Code and other
federal or state laws.


(e)           No Loan Party maintains or is required to contribute to any
Pension Benefit Plan or Multiemployer Plan other than those listed on Schedule
5.8(e) hereto.  Except as would not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect, (i) each Loan Party and each
member of the Controlled Group has met all applicable minimum funding
requirements under Section 302 of ERISA and Section 412 of the Code in respect
of each Pension Benefit Plan, and each Pension Benefit Plan and Multiemployer
Plan is in compliance with Sections 412 and 430 of the Code and Sections 302 and
303 of ERISA, as applicable; (ii) each Plan which is intended to be a qualified
plan under Section 401(a) of the Code as currently in effect has been determined
by the Internal Revenue Service to be qualified under Section 401(a) of the Code
and the trust related thereto is exempt from federal income tax under Section
501(a) of the Code or an application for such a determination is currently being
processed by the Internal Revenue Code; (iii) neither any Loan Party nor any
member of the Controlled Group has incurred any liability to the PBGC other than
for the payment of premiums, and there are no premium payments which have become
delinquent; (iv) no Pension Benefit Plan has been terminated by the plan
administrator thereof nor by the PBGC, and no circumstances currently exist
which would cause the PBGC to institute proceedings under Title IV of ERISA to
terminate any Plan; (v) the value of the assets of each Pension Benefit Plan, as
of the last annual valuation date prior to the date on which this representation
is made, equals or exceeds the present value of the accrued benefit obligations
of such Pension Benefit Plan (based on assumptions used to fund such Pension
Benefit Plan); (vi) neither any Loan Party nor any member of the Controlled
Group nor any fiduciary of, nor any trustee to, any Plan, has engaged in a
“prohibited transaction” described in Section 406 of the ERISA or Section 4975
of the Code that would subject any Loan Party to a tax on prohibited
transactions; (vii) no Termination Event has occurred or is reasonably expected
to occur; (viii) neither any Loan Party nor any member of the Controlled Group
has engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA; (ix) neither any Loan Party nor any member of the Controlled Group
maintains or is required to contribute to any Plan which provides health,
accident or life insurance benefits to former employees, their spouses or
dependents, other than in accordance with Section 4980B of the Code; (x) neither
any Loan Party nor any member of the Controlled Group has withdrawn, completely
or partially, within the meaning of Section 4203 or 4205 of ERISA, from any
Multiemployer Plan so as to incur liability under the Multiemployer Pension Plan
Amendments Act of 1980 and there exists no fact which would reasonably be
expected to result in any such liability; and (xi) no Plan fiduciary (as defined
in Section 3(21) of ERISA) has any liability for breach of fiduciary duty or for
any failure in connection with the administration or investment of the assets of
a Plan.
 
102

--------------------------------------------------------------------------------

(f)           As of the Closing Date, no Loan Party nor any of its Subsidiaries
maintains, sponsors, administers, contributes to, participates in or has any
liability in respect of any Specified Canadian Pension Plan. Except as,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, (a) the Canadian Pension Plans are duly registered
under the Income Tax Act (Canada) and any other Applicable Laws which require
registration, have been administered in accordance with the Income Tax Act
(Canada) and such other Applicable Law and no event has occurred which could
cause the loss of such registered status, (b) all obligations of the Loan
Parties and their Subsidiaries (including fiduciary, funding, investment and
administration obligations) required to be performed in connection with the
Canadian Pension Plans and the funding agreements relating thereto have been
performed on a timely basis, and (c) all contributions or premiums required to
be made or paid by the Loan Parties and their Subsidiaries to the Canadian
Pension Plans have been made on a timely basis in accordance with the terms of
such plans and all Applicable Laws.


5.9.          Patents, Trademarks, Copyrights and Licenses.  All material
Intellectual Property owned or utilized by any Loan Party: (i) is set forth on
Schedule 5.9; (ii) is valid and has been duly registered or filed with all
appropriate Governmental Bodies; and (iii) constitutes all of the intellectual
property rights which are necessary for the operation of its business.  There is
no objection to, pending challenge to the validity of, or proceeding by any
Governmental Body to suspend, revoke, terminate or adversely modify, any such
material Intellectual Property and no Loan Party is aware of any grounds for any
challenge or proceedings, except as set forth in Schedule 5.9 hereto.  All
material Intellectual Property owned or held by any Loan Party consists of
original material or property developed by such Loan Party or was lawfully
acquired by such Loan Party from the proper and lawful owner thereof, and each
of such items has been maintained in the Ordinary Course of Business.


5.10.        Licenses and Permits.  Except as set forth in Schedule 5.10, each
Loan Party (a) is in compliance with and (b) has procured and is now in
possession of, all material licenses or permits required by any Applicable Law
for the operation of its business in each jurisdiction wherein it is now
conducting or proposes to conduct business, except, in each case, where the
failure to comply or procure such licenses or permits could reasonably be
expected to have a Material Adverse Effect.


5.11.        Default of Indebtedness; Senior Debt.  No Loan Party is in default
in the payment of the principal of or interest on any Indebtedness in an
aggregate principal amount of greater than $3,000,000 or under any instrument or
agreement under or subject to which any such Indebtedness has been issued and no
event has occurred under the provisions of any such instrument or agreement
which with or without the lapse of time or the giving of notice, or both,
constitutes or would constitute an event of default thereunder.  Without giving
effect to the Collateral which secures the Obligations, the Obligations will be
pari passu in right of payment upon insolvency to all other unsubordinated
Indebtedness of the Loan Parties and senior in right of payment and upon
insolvency to all Subordinated Indebtedness (if any), except as expressly
permitted by the terms of this Agreement.
 
103

--------------------------------------------------------------------------------

5.12.        No Default.  No Loan Party is in default in the payment or
performance of any of its Material Contracts in a manner that has resulted in or
could reasonably be expected to result in a Material Adverse Effect and no
Default or Event of Default has occurred.


5.13.        No Burdensome Restrictions.  No Loan Party is party to any contract
or agreement the performance of which could reasonably be expected to have a
Material Adverse Effect.  No Loan Party has agreed or consented to cause or
permit in the future (upon the happening of a contingency or otherwise) any of
its property, whether now owned or hereafter acquired, to be subject to a Lien
which is not a Permitted Encumbrance.


5.14.        No Labor Disputes.  Other than as set forth on Schedule 5.14
hereto, (a) there are no grievances, disputes or controversies with any union or
other organization of any Loan Party’s employees, or, to any Loan Party’s
knowledge, any asserted or threatened strikes, work stoppages or demands for
collective bargaining, in each case, which would reasonably be expected to have
a Material Adverse Effect and (b) no Loan Party is party to or bound by any
collective bargaining agreement.


5.15.        Margin Regulations.  No Loan Party is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” within
the respective meanings of each of the quoted terms under Regulation U of the
Board of Governors of the Federal Reserve System.  No part of the proceeds of
any Advance will be used for “purchasing” or “carrying” “margin stock” as
defined in Regulation U of such Board of Governors.


5.16.        Investment Company Act.  No Loan Party is an “investment company”
registered or required to be registered under the Investment Company Act of
1940, nor is it controlled by such a company.


5.17.        Disclosure.  No representation or warranty made by any Loan Party
in any Loan Document or in any financial statement, written report, certificate
or any other document furnished in connection herewith or therewith, taken as a
whole, contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, in each case as of the date such
information is provided.  There is no fact known to any Loan Party which such
Loan Party has not disclosed to Agent with respect to the Transactions which
could reasonably be expected to have a Material Adverse Effect.


5.18.        [Reserved].
 
5.19.        Trading with the Enemy. No Loan Party has engaged, nor does it
intend to engage, in any business or activity prohibited by the Trading with the
Enemy Act.


5.20.        Swaps.  No Loan Party is a party to, nor will it be a party to, any
swap agreement whereby such Loan Party has agreed or will agree to swap interest
rates or currencies unless same provides that damages upon termination following
an event of default thereunder are payable on a “two-way basis” without regard
to fault on the part of either party.


5.21.        Business and Property of the Loan Parties. Upon and after the
Amendment and Restatement Closing Date, the Loan Parties do not propose to
engage in any business other than automotive parts manufacturing and activities
and businesses reasonably incidental and related thereto.
 
104

--------------------------------------------------------------------------------

5.22.        Ineligible Securities.  The Loan Parties do not intend to use and
shall not use any portion of the proceeds of the Advances, directly or
indirectly, to purchase during the underwriting period, or for thirty (30) days
thereafter, Ineligible Securities being underwritten by a securities Affiliate
of Agent or any Lender.


5.23.        Federal Securities Laws.  Except for MPA, no Loan Party or any of
their Subsidiaries (i) is required to file periodic reports under the Exchange
Act or any Canadian securities legislation, (ii) has any securities registered
under the Exchange Act or (iii) has filed a registration statement that has not
yet become effective under the Securities Act or any Canadian securities
legislation.  MPA is in compliance in all material respects with the Exchange
Act.


5.24.        Equity Interests.  All of the Equity Interests of each Loan Party
have been duly and validly authorized and issued and are fully paid and
non-assessable and have been sold and delivered to the holders hereof in
compliance with, or under valid exemption from, all federal and state,
provincial or territorial laws and the rules and regulations of each
Governmental Body governing the sale and delivery of securities, except in the
case of any Borrower as would not reasonably be expected to result in a Material
Adverse Effect.  Except for the rights and obligations set forth on Schedule
5.24, there are no subscriptions, warrants, options, calls, commitments, rights
or agreement by which any Loan Party or any of the shareholders of any Loan
Party is bound relating to the issuance, transfer, voting or redemption of
shares of its Equity Interests or any pre-emptive rights held by any Person with
respect to the Equity Interests of the Loan Parties.  Except as set forth on
Schedule 5.24, the Loan Parties have not issued any securities convertible into
or exchangeable for shares of its Equity Interests or any options, warrants or
other rights to acquire such shares or securities convertible into or
exchangeable for such shares.


5.25.        Commercial Tort Claims.  No Loan Party has any commercial tort
claims with a potential value in excess of $250,000 except as set forth on
Schedule 1.1D hereto.


5.26.        Letter of Credit Rights.  As of the Amendment and Restatement
Closing Date, no Loan Party has any letter of credit rights with a value in
excess of $250,000 except as set forth on Schedule 5.26 hereto.


5.27.        Material Contracts.  Schedule 5.27 sets forth all Material
Contracts of the Loan Parties.  Each Loan Party has heretofore delivered to
Agent true and complete copies of all Material Contracts to which it is a party
or to which it or any of its properties is subject.  All Material Contracts are
in full force and effect and no material defaults on the part of such Loan Party
currently exist thereunder.


5.28.        Security Interests in Collateral.  The Loan Documents create legal
and valid Liens on all of the Collateral in favor of Agent, for the benefit of
the Secured Parties, and such Liens constitute perfected and continuing Liens on
the Collateral, securing the Obligations, enforceable against the applicable
Loan Party, and having priority over all other Liens on the Collateral except in
the case of (a) Permitted Encumbrances, to the extent any such Permitted
Encumbrances would have priority over the Liens in favor of Agent pursuant to
any Applicable Law and (b) Liens perfected only by possession (including
possession of any certificate of title) to the extent Agent has not obtained or
does not maintain possession of such Collateral.
 
105

--------------------------------------------------------------------------------

5.29.        Insurance.  Schedule 5.29 sets forth a description of all insurance
maintained by or on behalf of the Loan Parties and their Subsidiaries as of the
Amendment and Restatement Closing Date.  As of the Amendment and Restatement
Closing Date, all premiums in respect of such insurance have been paid.  Each
Borrower maintains, and has caused each Subsidiary to maintain, with financially
sound and reputable insurance companies, insurance on all their real and
personal property in such amounts, subject to such deductibles and
self-insurance retentions and covering such properties and risks as are adequate
and customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.


5.30.        Affiliate Transactions.  Except as permitted by Section 7.11 or as
set forth on Schedule 5.30, as of the date of this Agreement, there are no
existing or proposed agreements, arrangements, understandings or transactions
between any Loan Party and any of the officers, members, managers, directors,
stockholders, parents, holders of other Equity Interests, employees or
Affiliates (other than Subsidiaries) of any Loan Party or any members of their
respective immediate families, and none of the foregoing Persons are directly or
indirectly indebted to or have any direct or indirect ownership, partnership, or
voting interest in any Affiliate of any Loan Party or any Person with which any
Loan Party has a business relationship or which competes with any Loan Party.


5.31.        Operating Lease Obligations.  Except as set forth on Schedule 5.31
hereto, none of the Loan Parties has any Operating Lease Obligations with regard
to (a) Real Property and (b) personal property in which annual rental payments
are in excess of $100,000 for any individual personal property lease.


5.32.        Certificate of Beneficial Ownership. As of the Amendment and
Restatement Closing Date, the Certificate of Beneficial Ownership executed and
delivered to Agent for each Borrower on or prior to the date of this Agreement,
as updated from time to time in accordance with this Agreement, is accurate,
complete and correct as of the date hereof and as of the date any such update is
delivered. Each Borrower acknowledges and agrees that the Certificate of
Beneficial Ownership is one of the Other Documents.



VI.
AFFIRMATIVE COVENANTS.



Each Loan Party shall, until payment in full of the Obligations (other than
contingent indemnification obligations for which no claim has been made) and
termination of this Agreement:


6.1.          Compliance with Laws.  Comply in all respects with all Applicable
Laws with respect to the Collateral or any part thereof or to the operation of
such Loan Party’s business, except in such instances in which (a) such
Applicable Law is Properly Contested; or (b) the failure to comply therewith
could not reasonably be expected to have a Material Adverse Effect.


6.2.          Conduct of Business and Maintenance of Existence and Assets. (a)
Conduct and operate its business according to good business practices and
maintain all of the material property useful or necessary in its business in
good working order and condition (ordinary wear and tear excepted and except as
may be disposed of in accordance with the terms of this Agreement; provided that
the foregoing shall not be deemed to apply to any casualty or condemnation that
could not reasonably be expected to have a Material Adverse Effect), (b)
preserve or renew all of its registered Intellectual Property, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect, (c) keep in full force and effect its legal existence under the
laws of the jurisdiction of its organization or formation, as applicable, where
the failure to do so could reasonably be expected to have a Material Adverse
Effect (except in a transaction permitted by this Agreement); and (d) make all
such reports and pay all such franchise and other Taxes and license fees and do
all such other acts and things as may be lawfully required to maintain its
rights, licenses, leases, powers and franchises under the laws of the United
States, Canada, Mexico or any political subdivision thereof where the failure to
do so could reasonably be expected to have a Material Adverse Effect.
 
106

--------------------------------------------------------------------------------

6.3.          Books and Records.  Keep proper books of record and account in
which full, true and correct entries will be made of all financial dealings or
transactions of or in relation to its business and affairs (including without
limitation accruals for Taxes, levies and claims, allowances against doubtful
Receivables and accruals for depreciation, obsolescence or amortization of
assets), all in accordance with, or as required by, GAAP consistently applied.


6.4           Payment of Taxes.  Pay, when due, all Priority Payables and all
material Taxes and other Charges lawfully levied or assessed upon such Loan
Party or any of the Collateral, including real and personal property Taxes and
Charges and all franchise, income, employment, social security benefits,
withholding, and sales Taxes.  If any Indemnified Tax by any Governmental Body
is or may be imposed on or as a result of any transaction between any Loan Party
and Agent or any Lender which Agent or any Lender may be required to withhold or
pay or if any Indemnified Taxes or other Charges remain unpaid after the date
fixed for their payment, or if any claim shall be made which, in Agent’s or any
Lender’s opinion, is reasonably likely to create a valid Lien on the Collateral,
Agent may without notice to Loan Parties pay the Indemnified Taxes or other
Charges and each Loan Party hereby indemnifies and holds Agent and each Lender
harmless in respect thereof.  Agent will not pay any Taxes or Charges to the
extent that any applicable Loan Party has Properly Contested those Taxes or
Charges.  The amount of any payment by Agent under this Section 6.4 shall be
charged to US Borrowers’ Account or Canadian Borrowers’ Account, as applicable,
as a Revolving Advance maintained as a Domestic Rate Loan and added to the
Obligations and, until Loan Parties shall furnish Agent with an indemnity
therefor (or supply Agent with evidence satisfactory to Agent that due provision
for the payment thereof has been made), Agent may hold without interest any
balance standing to Loan Parties’ credit and Agent shall retain its security
interest in and Lien on any and all Collateral held by Agent.


6.5.          Financial Covenants.


(a)           Fixed Charge Coverage Ratio.  Cause to be maintained as of the end
of each fiscal quarter, (i) beginning with the fiscal quarter ended March, 31,
2018, a Fixed Charge Coverage Ratio of not less than 1.15 to 1.0, (ii)
commencing with the fiscal quarter ended June 30, 2018, a Fixed Charge Coverage
Ratio of not less than 1.1 to 1.0 and (iii) commencing with the fiscal quarter
ended March 31, 2021, a Fixed Charge Coverage Ratio of not less than 1.15 to
1.0, in each case, measured on a rolling four (4) quarter basis.
 
107

--------------------------------------------------------------------------------

(b)           Total Leverage Ratio.  Maintain as of the end of each fiscal
quarter, (i) beginning with the fiscal quarter ended March, 31, 2018, a Total
Leverage Ratio of not greater than 2.5 to 1.0 and (ii) commencing with the
fiscal quarter ended June 30, 2018 and thereafter, a Total Leverage Ratio of not
greater than 3.0 to 1.0, measured on a rolling four (4) quarter basis.


6.6.          Insurance.


(a)           Keeps its properties adequately insured and maintain (i) insurance
to such extent and against such risks, including fire, as is customary with
companies in the same or similar businesses, (ii) a bond in such amounts as is
customary in the case of companies engaged in businesses similar to such Loan
Party insuring against larceny, embezzlement or other criminal misappropriation
of insured’s officers and employees who may either singly or jointly with others
at any time have access to the assets or funds of such Loan Party either
directly or through authority to draw upon such funds or to direct generally the
disposition of such assets, (iii) workmen’s compensation insurance in the amount
required by Applicable Law, (iv) public liability insurance, which shall include
product liability insurance, in the amount customary with companies in the same
or similar business against claims for personal injury or death on properties
owned, occupied or controlled by it, and (v) such other insurance as may be
required by Applicable Law.


(b)           Furnish Agent with (i) copies of all policies and evidence of the
maintenance of such policies by the renewal thereof at least thirty (30) days
before any expiration date, and (ii) appropriate loss payable endorsements in
form and substance reasonably satisfactory to Agent, naming Agent as an
additional insured and mortgagee and/or lender loss payee (as applicable) as its
interests may appear with respect to all insurance coverage referred to in
clauses (i) and (iv) above, and providing (I) that all proceeds thereunder shall
be payable to Agent, (II) no such insurance shall be affected by any act or
neglect of the insured or owner of the property described in such policy, and
(III) that such policy and loss payable clauses may not be cancelled, amended or
terminated unless at least thirty (30) days prior written notice is given to
Agent (or in the case of non-payment, at least ten (10) days prior written
notice).  In the event of any loss thereunder, the carriers named therein hereby
are directed by Agent and the applicable Loan Party to make payment for such
loss to Agent and not to such Loan Party and Agent jointly; provided, however,
that if the proceeds from such loss do not exceed $500,000 in the aggregate and
no Default or Event of Default shall have occurred and be continuing at such
time, Agent shall pay over any such proceeds to the applicable Loan Party.  If
any insurance losses are paid by check, draft or other instrument payable to any
Loan Party and Agent jointly, Agent may endorse such Loan Party’s name thereon
and do such other things as Agent may deem advisable to reduce the same to cash.
 
108

--------------------------------------------------------------------------------

(c)           If any Loan Party or any Subsidiary of a Loan Party receives any
cash insurance proceeds or condemnation award payable by reason of theft, loss,
physical destruction or damage, taking or similar event with respect to any of
their respective rights or interests in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible (such event,
an “Insurance and Condemnation Event”), which results in the realization by any
Loan Party or any of its Subsidiaries of Net Cash Proceeds in excess of
$500,000, such Loan Party shall prepay an aggregate principal amount of the
outstanding loans under this Agreement equal to 100% of such Net Cash Proceeds
not later than three (3) Business Days after receipt thereof by such Person
(such prepayments to be applied in respect of the applicable Borrower’s
Obligation hereunder, first, on a pro rata basis to the scheduled principal
payments of the Term Loan, second, on a pro rata basis to the Letter of Credit
Borrowings and the Swing Loans, third, on a pro rata basis to the outstanding
Revolving Advances, fourth, to Cash Collateralize the Maximum Undrawn Amount of
such L/C Obligations and fifth, the amount remaining, if any, after the
prepayment in full of all Letter of Credit Borrowings, Swing Loans and Revolving
Advances outstanding at such time and the Cash Collateralization of the Maximum
Undrawn Amount in full may be retained by such Loan Party for use in the
ordinary course of its business); provided, however, that with respect to up to
$500,000 of Net Cash Proceeds realized as a result of such Insurance and
Condemnation Event, at the election of such Loan Party (as notified by Borrowing
Agent to the Agent on or prior to the date of the required payment under this
Section 6.6(c), and so long as no Default or Event of Default shall have
occurred and be continuing, such Loan Party or such Subsidiary may reinvest such
Net Cash Proceeds in fixed assets so long as such Loan Party or one of its
Subsidiaries has committed to make reinvestment within 180 days of the receipt
of such Net Cash Proceeds and such reinvestment is made within 360 days after
the receipt of such Net Cash Proceeds; and provided further, however, that any
Net Cash Proceeds not so reinvested shall be immediately applied to the
prepayment of the Loans as set forth in this Section 6.6(c).


(d)           Each Loan Party shall take all actions required under the Flood
Laws and/or requested by Agent to assist in ensuring that each Lender is in
compliance with the Flood Laws applicable to the Collateral, including, but not
limited to, providing Agent with the address and/or GPS coordinates of each
structure on any Real Property that will be subject to a mortgage in favor of
Agent, for the benefit of Lenders, and, to the extent required, obtaining flood
insurance for such property, structures and contents prior to such property,
structures and contents becoming Collateral, and thereafter maintaining such
flood insurance in full force and effect for so long as required by the Flood
Laws.


(e)           The agreement of Agent to remit insurance proceeds in the manner
above provided shall be subject in each instance to satisfaction of each of the
following conditions: (x) no Default or Event of Default shall then have
occurred and be continuing, (y) Loan Parties shall use such insurance proceeds
promptly to repair, replace or restore the insurable property which was the
subject of the insurable loss and for no other purpose, and (z) such remittances
shall be made under such procedures as Agent may establish. If any Loan Party
fails to obtain insurance as hereinabove provided, or to keep the same in force,
Agent, if Agent so elects, may obtain such insurance and pay the premium
therefor on behalf of such Loan Party, which payments shall be charged to the US
Borrowers’ Account or the Canadian Borrowers’ Account, as applicable, and
constitute part of the obligations.


6.7.          Payment of Indebtedness and Leasehold Obligations.  Pay, discharge
or otherwise satisfy (i) at or before maturity (subject, where applicable, to
specified grace periods) all its Indebtedness, subject at all times to any
applicable subordination arrangement in favor of Lenders and (ii) when due its
rental obligations under all leases under which it is a tenant, and shall
otherwise comply, in all material respects, with all other terms of such leases
and keep them in full force and effect, in each case under clause (i) or (ii)
above, except when the failure to do so could not reasonably be expected to have
a Material Adverse Effect or when the amount or validity thereof is currently
being Properly Contested.
 
109

--------------------------------------------------------------------------------

6.8.          Environmental Matters.


(a)           Ensure that the Real Property and all operations and businesses
conducted thereon are in compliance and remain in compliance with all
Environmental Laws and it shall manage any and all Hazardous Materials on any
Real Property in compliance with Environmental Laws, except when the failure to
do so could not reasonably be expected to have a Material Adverse Effect.


(b)           Establish and maintain an environmental management and compliance
system to assure and monitor continued compliance with all applicable
Environmental Laws in all material respects, which system shall include periodic
environmental compliance audits to be conducted by knowledgeable environmental
professionals.  All potential violations and violations of Environmental Laws
shall be reviewed with legal counsel to determine any required reporting to
applicable Governmental Bodies and any required corrective actions to address
such potential violations or violations.


(c)           Respond promptly to any Hazardous Discharge or Environmental
Complaint and take all necessary action in order to safeguard the health of any
Person and to avoid subjecting the Collateral or Real Property to any Lien.  If
any Loan Party shall fail to respond promptly to any Hazardous Discharge or
Environmental Complaint or any Loan Party shall fail to comply with any of the
requirements of any Environmental Laws, Agent on behalf of Lenders may, but
without the obligation to do so, for the sole purpose of protecting Agent’s
interest in the Collateral:  (i) give such notices or (ii) enter onto the Real
Property (or authorize third parties to enter onto the Real Property) and take
such actions as Agent (or such third parties as directed by Agent) deem
reasonably necessary or advisable, to remediate, remove, mitigate or otherwise
manage with any such Hazardous Discharge or Environmental Complaint.  All
reasonable costs and expenses incurred by Agent and Lenders (or such third
parties) in the exercise of any such rights, including any sums paid in
connection with any judicial or administrative investigation or proceedings,
fines and penalties, together with interest thereon from the date expended at
the Default Rate for Domestic Rate Loans constituting Revolving Advances shall
be paid upon demand by the Loan Parties, and until paid shall be added to and
become a part of the applicable Obligations secured by the Liens created by the
terms of this Agreement or any other agreement between Agent, any Lender and any
Loan Party.


(d)          Promptly upon the written request of Agent from time to time, the
Loan Parties shall provide Agent, at Loan Parties’ expense, with an
environmental site assessment or environmental compliance audit report prepared
by an environmental engineering firm acceptable in the reasonable opinion of
Agent, to assess with a reasonable degree of certainty the existence of a
Hazardous Discharge and the potential costs in connection with abatement,
remediation and removal of any Hazardous Materials found on, under, at or within
the Real Property.  Any report or investigation of such Hazardous Discharge
proposed and acceptable to the responsible Governmental Body shall be acceptable
to Agent.  If such estimates, individually or in the aggregate, exceed $100,000,
Agent shall have the right to require Loan Parties to post a bond, letter of
credit or other security reasonably satisfactory to Agent to secure payment of
these costs and expenses.


6.9.          [Reserved].
 
110

--------------------------------------------------------------------------------

6.10.        Execution of Supplemental Instruments.  Execute and deliver to
Agent from time to time, upon demand, such supplemental agreements, statements,
assignments and transfers, or instructions or documents relating to the
Collateral, and such other instruments as Agent may reasonably request, in order
that the full intent of this Agreement may be carried into effect.


6.11.        Use of Proceeds. Use the proceeds of Advances only for the purposes
set forth in Section 2.21.


6.12.        Government Receivables.  With respect to Receivables in an
aggregate amount at any time outstanding in excess of $250,000 in respect of US
Government accounts receivables, use commercially reasonable efforts to satisfy
the requirements of the Federal Assignment of Claims Act, and all other
applicable state legislation with respect to all Receivables owing from
Customers that are agencies, departments or instrumentalities of the United
States or any state thereof.


6.13.        Membership/Partnership Interests.  Designate and shall cause all of
their Subsidiaries to designate (a) their limited liability company membership
interests or partnership interests as the case may be, as securities as
contemplated by the definition of “security” in Section 8-102(15) and Section
8-103 of Article 8 of the Uniform Commercial Code, and (b) certificate such
limited liability company membership interests and partnership interests, as
applicable.


6.14.        Keepwell.  If it is a Qualified ECP Loan Party, then jointly and
severally, together with each other Qualified ECP Loan Party, hereby absolutely
unconditionally and irrevocably (a) guarantees the prompt payment and
performance of all Swap Obligations owing by each Non-Qualifying Party (it being
understood and agreed that this guarantee is a guaranty of payment and not of
collection), and (b) undertakes to provide such funds or other support as may be
needed from time to time by any Non-Qualifying Party to honor all of such
Non‑Qualifying Party’s obligations under this Agreement or any Other Document in
respect of Swap Obligations (provided, however, that each Qualified ECP Loan
Party shall only be liable under this Section 6.14 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 6.14, or otherwise under this Agreement or any Other
Document, voidable under applicable law, including applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount). 
The obligations of each Qualified ECP Loan Party under this Section 6.14 shall
remain in full force and effect until payment in full of the Obligations and
termination of this Agreement and the Other Documents.  Each Qualified ECP Loan
Party intends that this Section 6.14 constitute, and this Section 6.14 shall be
deemed to constitute, a guarantee of the obligations of, and a “keepwell,
support, or other agreement” for the benefit of each other Loan Party and
Guarantor for all purposes of Section 1a(18(A)(v)(II) of the CEA.


6.15.        Lien Waivers Agreements.


(a)           At any time any Collateral with a book value in excess of $250,000
(when aggregated with all other Collateral at the same location) is located on
any Real Property located in the United States or Canada occupied or operated by
a Loan Party (whether such Real Property is now existing or acquired after the
Amendment and Restatement Closing Date) which is not owned by such Loan Party,
use commercially reasonable efforts to obtain Lien Waivers Agreements, in form
and substance reasonably satisfactory to Agent; provided, that in the event the
Loan Parties are unable to obtain any such Lien Waivers Agreements, Agent may,
in its reasonable discretion, establish such Reserves as it deems necessary with
respect to any such Collateral; and
 
111

--------------------------------------------------------------------------------

(b)          At any time any Collateral with a book value in excess of $250,000
(when aggregated with all other Collateral at the same location and excluding
Inventory on consignment at any customer locations) is stored on the premises of
a bailee, warehouseman, or similar party located in the United States or Canada,
use commercially reasonable efforts to obtain Lien Waivers Agreements, in form
and substance reasonably satisfactory to Agent, providing for access to
Collateral located on such premises in order to remove such Collateral from such
premises during an Event of Default; provided, that in the event the Loan
Parties are unable to obtain any such Lien Waivers Agreements, Agent may, in its
reasonable discretion, establish such Reserves as it deems necessary with
respect to any such Collateral.


6.16.        Change in Collateral; Collateral Records.


(a)           Give Agent not less than five (5) Business Days’ prior written
notice of any change in the location of any Collateral with a book value in
excess of $250,000, other than (i) for Collateral which is in transit from one
jurisdiction to another where the Agent has perfected its Lien and (ii) to
locations set forth on Schedule 4.4(b)(i);


(b)           Advise Agent promptly, in sufficient detail, of any material
adverse change relating to the type, quantity or quality of the Collateral or
the Lien granted thereon; and


(c)           Execute and deliver, and cause each of its Subsidiaries to execute
and deliver, to Agent for the benefit of the Secured Parties from time to time,
solely for Agent’s convenience in maintaining a record of Collateral, such
written statements and schedules as Agent may reasonably require, designating,
identifying or describing the Collateral.


6.17.        After Acquired Real Property.  Within five (5) Business Days of the
acquisition by it after the date hereof of any fee interest in any Real Property
located in the United States (each such interest being a “New Property”) with a
Current Value (as defined below) in excess of $1,000,000 to notify Agent,
setting forth with specificity the location of the Real Property, any structures
or improvements thereon and either an appraisal or such Loan Party’s good-faith
estimate of the current value of such Real Property (for purposes of this
Section, the “Current Value”).  Agent shall notify such Loan Party whether it
intends to require a Mortgage (and any other Real Property Deliverables) with
respect to such New Property.  Upon receipt of such notice requesting a Mortgage
(and any other Real Property Deliverables), the Person that has acquired such
New Property shall furnish the same to Agent within sixty (60) days of such
notice or a longer period of time as Agent may agree, in its sole discretion.
Borrowers shall pay all reasonable and documented fees and expenses, including
attorneys’ fees and expenses, and all title insurance charges and premiums, in
connection with each Loan Party’s obligations under this Section 6.17.


6.18.        Borrowing Base.  Maintain all Advances in compliance with the then
current Borrowing Base.
 
112

--------------------------------------------------------------------------------

6.19.        Covenant to Join Agreement and Give Security.  Subject to the
proviso set forth below, upon the formation or acquisition of any new direct or
indirect Subsidiary (other than, with respect to the US Obligations and
Guarantees of the US Loan Parties in respect of the US Obligations), a FSHCO or
a Foreign Subsidiary) by any Loan Party, at Borrowers’ expense and at the times
set forth below (or such later times as may be determined by the Agent in its
sole discretion):(a)within ten (10) Business Days thereafter, cause such
Subsidiary, and cause each direct and indirect parent of such Subsidiary, to
duly execute and deliver to the Agent a joinder agreement (a “Joinder
Agreement”), in form and substance reasonably satisfactory to the Agent;


(b)           within 30 days (60 days with respect to any Real Property and any
Real Property Deliverables) thereafter, cause such Subsidiary and each direct
and indirect parent of such Subsidiary to duly execute and deliver to the Agent
deeds of trust, trust deeds, deeds to secure debt, mortgages, Guarantor Security
Agreement and other security and pledge agreements and supplements and joinders
to applicable Other Documents, as specified by and in form and substance
reasonably satisfactory to the Agent (including delivery of all applicable
Equity Interests in and of such Subsidiary), securing payment of all the
Obligations of such Subsidiary or such parent, as the case may be, under the
Loan Documents and constituting Liens on all such real and personal properties;
and


(c)           concurrently with the delivery of the Joinder Agreement pursuant
to clause (a) above, deliver to the Agent such Organizational Documents, board
resolutions or consents, incumbency, other documents, and certificates referred
to in Section 8.1, such updated Schedules to the Loan Documents with respect to
such Subsidiary and such other documents, in each case as may be reasonably
requested by the Administrative Agent, all in form, content and scope reasonably
satisfactory to the Administrative Agent;


provided, that, notwithstanding anything to the contrary under any Loan
Document, in no event shall (x) any Foreign Subsidiary or FSHCO (or any
Subsidiary thereof) be required to guaranty the payment of, or pledge any assets
in support of, any US Obligation (as Borrower, Guarantor or otherwise), (y) the
Loan Parties, individually or collectively, be required to pledge in excess of
65% of the outstanding voting Equity Interests of any Foreign Subsidiary or
FSHCO in support of any US Obligation (as Borrower, Guarantor or otherwise) or
(z) a security interest be required to be granted on any property of any Foreign
Subsidiary or FSHCO (of any Subsidiary thereof) as security for any US
Obligation (as Borrower, Guarantor or otherwise); provided further that any Loan
Party that pledges the Equity Interests of any Foreign Subsidiary or FSHCO shall
only be required to execute a pledge governed by New York law.


6.20.        Certificate of Beneficial Ownership and Other Additional
Information.  Provide to Agent: (i) confirmation of the accuracy of the
information set forth in the most recent Certificate of Beneficial Ownership
provided to the Agent; (ii) a new Certificate of Beneficial Ownership, in form
and substance acceptable to Agent, when the individual(s) to be identified as a
Beneficial Owner have changed; and (iii) such other information and
documentation as may reasonably be requested by Agent from time to time for
purposes of compliance by Agent with applicable laws (including without
limitation the USA Patriot Act and other “know your customer” and anti-money
laundering rules and regulations), and any policy or procedure implemented by
Agent to comply therewith.
 
113

--------------------------------------------------------------------------------

6.21.        Post-Closing Obligations.  Without limiting any other provision of
any Loan Document, each Loan Party shall, and shall cause each of its
Subsidiaries to, execute and deliver, or cause to be executed and delivered, to
Agent, all agreements, instruments, documents and other deliveries, and take or
cause to be taken all actions, and otherwise perform, observe and comply with
all obligations and covenants, set forth on Schedule 6.21 hereto, within the
applicable time periods set forth thereon.



VII.
NEGATIVE COVENANTS.



No Loan Party shall, until satisfaction in full of the Obligations (other than
contingent indemnification obligations for which no claim has been made) and
termination of this Agreement:


7.1.          Merger, Consolidation, Acquisition and Sale of Assets.  Wind-up,
liquidate, dissolve, merge, consolidate, reorganize or amalgamate with or into
any Person, or convey, sell, lease, sublease, transfer or otherwise dispose of,
whether in one transaction or a series of related transactions, all or any part
of its business, property or assets, whether now owned or hereafter acquired, or
permit any of its Subsidiaries to do any of the foregoing; provided, however,
that:


(a)           Any Subsidiary may merge with, or dissolve or liquidate into any
other Subsidiary; provided that when if any Loan Party is party of such merger,
dissolution or liquidation, such Loan Party shall be the continuing or surviving
Person;


(b)           any Loan Party other than a Borrower may convey, sell, lease,
sublease, transfer or otherwise dispose of its assets to a Borrower or to
another Loan Party;


(c)           any Subsidiary that is not a Loan Party may convey, sell, lease,
sublease, transfer or otherwise dispose of its assets to (i) another Subsidiary
that is not a Loan Party or (ii) to a Loan Party;


(d)           in connection with any Permitted Acquisition, a Borrower or any
Subsidiary of such Borrower may merge into or consolidate with any other Person
or permit any other Person to merge into or consolidate with it; provided that
(i) in the case of a merger to which a Borrower is not a party, the Person
surviving such merger shall be a direct or indirect wholly-owned Subsidiary of a
Borrower, (ii) in the case of any such merger to which a Borrower is a party,
such Borrower is the surviving Person and (iii) in the case of any such merger
to which any Loan Party (other than a Borrower) is a party, the surviving Person
in such merger is, or becomes, a Loan Party;


(e)           so long as no Default has occurred and is continuing or would
result therefrom, any Subsidiary of a Borrower may merge into or consolidate
with any other Person or permit any other Person to merge into or consolidate
with it; provided, however, that in each case, immediately after giving effect
thereto (i) in the case of any such merger to which a Borrower is a party, such
Borrower is the surviving corporation and (ii) in the case of any such merger to
which any Loan Party (other than a Borrower) is a party, such Loan Party is the
surviving corporation; and


(f)            transactions which are Permitted Investments, Permitted
Acquisitions or Dispositions permitted by Section 7.6 are permitted under this
Section 7.1.
 
114

--------------------------------------------------------------------------------

7.2.          Creation of Liens.  Create or suffer to exist any Lien or transfer
upon or against any of its property or assets now owned or hereafter created or
acquired, except Permitted Encumbrances.


7.3.          [Reserved].
 
7.4.          Investments.  Purchase or acquire obligations or Equity Interests
of, or any other interest in, any Person, other than Permitted Investments.


7.5.          [Reserved].


7.6.          Dispositions.  Make any Disposition or enter into any agreement to
make any Disposition, except:


(a)           any sales of Inventory and scrap in the Ordinary Course of
Business;


(b)           the sale of Specified Accounts pursuant to a Factoring Agreement
to the applicable Factor; provided, that all payments due and owing to a
Borrower under any such Factoring Agreement are directly deposited in a Blocked
Account or a Depository Account;


(c)           Dispositions of obsolete or worn-out equipment in the Ordinary
Course of Business;


(d)           Dispositions consisting of non-exclusive license agreements with
respect to Intellectual Property in the Ordinary Course of Business;


(e)           Dispositions of equipment or property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;


(f)            Dispositions of property in the form of an Investment permitted
pursuant to Section 7.4;


(g)           Dispositions permitted by Section 7.1 or Section 7.11;


(h)           any loss of property as a result of an Insurance and Condemnation
Event so long as the proceeds from such Insurance and Condemnation Event are
applied in accordance with Section 6.6 hereof (to the extent required pursuant
to such Section); and


(i)            Dispositions by any Borrower and its Subsidiaries not otherwise
permitted under clauses (a) – (h) of this definition; provided that (i) at the
time of such Disposition, no Default shall exist or would result from such
Disposition, (ii) the book value of any property disposed of in reliance of this
clause (i) shall not exceed $250,000 and all property disposed of in reliance of
this clause (i) shall not exceed $1,000,000 in any fiscal year, (iii) such
Disposition is for fair market value and (iv) not less than 50% of the purchase
price for such asset shall be paid to such Borrower or such Subsidiary in cash.


7.7.          Capital Expenditures.
 
115

--------------------------------------------------------------------------------

(a)           Make or commit or agree to make, or permit any of its Subsidiaries
to make or commit or agree to make, any Capital Expenditure (by purchase or
Capitalized Lease) that would cause the aggregate amount of all Capital
Expenditures made by the Loan Parties and their Subsidiaries in any fiscal
period set forth in the table below (excluding the Mexico Business Expansion
Capital Expenditures) to exceed the amount set forth opposite such fiscal
period:
 
Period
 
Capital Expenditure
 
Fiscal Year ended March 31, 2016
 
$
7,000,000
 
Fiscal Year ended March 31, 2017
 
$
5,500,000
 
Fiscal Year ended March 31, 2018 and each fiscal year thereafter
 
$
13,500,000
 

 
provided, however, that if the amount of the Capital Expenditures permitted to
be made in any fiscal period set forth in the table above is greater than the
actual amount of the Capital Expenditures actually made in such fiscal period
(the amount by which such permitted Capital Expenditures for such fiscal period
exceeds the actual amount of the Capital Expenditures for such fiscal period,
the “Excess Amount”), then fifty percent (50%) of such Excess Amount (each such
amount, a “Carryover Amount”) may be carried forward to the next succeeding
fiscal period (the “Succeeding Fiscal Period”); provided, further that, in each
case, the applicable Carryover Amount for a particular Succeeding Fiscal Period
may not be carried forward to another fiscal period.  Capital Expenditures
(other than Mexico Business Expansion Capital Expenditures) made by the Loan
Parties and their Subsidiaries in any fiscal period shall be deemed to reduce
first, the amount set forth in the table above for such fiscal period and,
second, the applicable Carryover Amount.


(b)           Make or commit or agree to make, or permit any of its Subsidiaries
to make or commit or agree to make, any Mexico Business Expansion Capital
Expenditures in excess of $28,000,000 in the aggregate during the period from
the Second Amendment Effective Date until September 30, 2020.


7.8.          Dividends.  Declare or pay any dividend or other distribution,
direct or indirect, on account of any Equity Interests of any Loan Party or any
of its Subsidiaries, now or hereafter outstanding, (ii) make any repurchase,
redemption, retirement, defeasance, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any Equity Interests of any
Loan Party or any direct or indirect parent of any Loan Party, now or hereafter
outstanding, (iii) make any payment to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights for the purchase or
acquisition of shares of any class of Equity Interests of any Loan Party, now or
hereafter outstanding, (iv) return any Equity Interests to any shareholders or
other equity holders of any Loan Party or any of its Subsidiaries, or make any
other distribution of property, assets, shares of Equity Interests, warrants,
rights, options, obligations or securities thereto as such or (v) pay any
management, consulting, monitoring or advisory fees or any other fees or
expenses (including the reimbursement thereof by any Loan Party or any of its
Subsidiaries) pursuant to any management, consulting or other services agreement
to any of the shareholders or other equity holders of any Loan Party or any of
its Subsidiaries or other Affiliates, or to any other Subsidiaries or Affiliates
of any Loan Party; provided, however, that the Loan Parties may declare or pay
Permitted Dividends and Stock Buybacks.
 
116

--------------------------------------------------------------------------------

7.9.          Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness other than Permitted Indebtedness.


7.10.        Nature of Business.  Substantially change the nature of the
business in which it is presently engaged, which is the business of auto-parts
supply.


7.11.        Transactions with Affiliates.  Directly or indirectly, purchase,
acquire or lease any property from, or sell, transfer or lease any property to,
or otherwise enter into any transaction of any kind with any Affiliate, other
than on fair and reasonable terms substantially as favorable in all material
respects to the applicable Loan Party as would be obtainable by such Loan Party
at the time in a comparable arm’s length transaction with a Person other than an
Affiliate; provided that the foregoing restriction shall not apply to the
following: (i) transactions among Loan Parties, (ii) payment by the Loan Parties
of dividends and distributions permitted under Section 7.8 hereof, (iii)
investments permitted pursuant to Section 7.4, (iv) reasonable and customary
director, officer and employee compensation (including bonuses) and other
benefits (including retirement, health, equity compensation and other benefit
plans) and indemnification arrangements, in each case approved by the board of
directors or applicable senior management of the Loan Parties, and (v)
transactions disclosed to Agent in writing, which are in the Ordinary Course of
Business.


7.12.        Sale and Leaseback Transactions; Lease Obligations.


(a)           Enter into any Sale and Lease Back Transaction.


(b)          Create, incur or suffer to exist, or permit any of its Subsidiaries
to create, incur or suffer to exist, any obligations as lessee for the payment
of rent for any Real Property or personal property under leases or agreements to
lease other than (i) Capitalized Lease Obligations which would not cause the
aggregate amount of all obligations under Capitalized Leases entered into after
the Amendment and Restatement Closing Date owing by all Loan Parties and their
Subsidiaries in any fiscal year of the Loan Parties to exceed the amounts set
forth in Section 7.9, and (ii) Operating Lease Obligations which would not cause
the aggregate amount of all Operating Lease Obligations owing by all Loan
Parties and their Subsidiaries in any fiscal year of the Loan Parties to exceed
$14,000,000.


7.13.        Partnerships; Joint Ventures.  Enter into any partnership, joint
venture or similar arrangement which exposes the applicable Loan Party to
unlimited liability.


7.14.        Fiscal Year and Accounting Changes.  Change its fiscal year end
from March 31 or make any significant change (i) in accounting treatment and
reporting practices except as required by GAAP or (ii) in tax reporting
treatment except as required by law.


7.15.        Pledge of Credit.  Now or hereafter pledge Agent’s or any Lender’s
credit on any purchases, commitments or contracts or for any purpose whatsoever
or use any portion of any Advance in or for any business other than such Loan
Party’s business operations as conducted on the Amendment and Restatement
Closing Date, in each case, except pursuant to the issuance of any Letter of
Credit.
 
117

--------------------------------------------------------------------------------

7.16.        Amendment of Organizational Documents.  (i) Change its legal name,
(ii) change its form of legal entity (e.g., converting from a corporation to a
limited liability company or vice versa), (iii) change its jurisdiction of
organization or become (or attempt or purport to become) organized in more than
one jurisdiction, or (iv) otherwise amend, modify or waive any material term or
provision of its Organizational Documents unless required by law, in any such
case without (x) giving at least ten (10) Business Days prior written notice of
such intended change to Agent.


7.17.        Compliance with ERISA.


(a)           (i) (x) Maintain, or (y) become obligated to contribute to any
Pension Plan or Multiemployer Plan, other than those Plans disclosed on Schedule
5.8(e), (ii) engage in any non-exempt “prohibited transaction”, as that term is
defined in Section 406 of ERISA or Section 4975 of the Code, (iii) except as
would not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect, (a) terminate any Pension Plan or Multiemployer Plan
where such event could result in any liability of any Loan Party or the
imposition of a lien on the property of any Loan Party pursuant to Section 4068
of ERISA or (b) incur any withdrawal liability to any Multiemployer Plan; (iv)
fail promptly to notify Agent of the occurrence of any Termination Event, (v)
except as would not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, (a) fail to comply with the requirements of
ERISA or the Code or other Applicable Laws in respect of any Plan or (b) fail to
meet or permit any Plan to fail to meet all minimum funding requirements under
ERISA and the Code, without regard to any waivers or variances, or postpone or
delay any funding requirement with respect of any Plan, or (vi) cause a
representation or warranty in Section 5.8(d) to cease to be true and correct.


(b)          No Loan Party shall (i) permit its unfunded pension fund
obligations and liabilities under any Canadian Pension Plan to remain unfunded
other than in accordance with Applicable Law or (ii) maintain, sponsor,
administer, contribute to, participate in or assume or incur any liability in
respect of any Specified Canadian Pension Plan, or acquire an interest in any
Person if such Person sponsors, administers, contributes to, participates in or
has any liability in respect of, any Specified Canadian Pension Plan, except as
would not reasonably be expected to have a Material Adverse Effect.


7.18.        Prepayment of Indebtedness.  Except as permitted pursuant to
Section 7.19 hereof, at any time, directly or indirectly, prepay any
Subordinated Indebtedness (other than to Lenders), or repurchase, redeem, retire
or otherwise acquire any Indebtedness of any Loan Party, in an aggregate amount
exceeding $1,000,000 in any fiscal year of the Loan Parties.


7.19.        Subordinated Indebtedness.  At any time, directly or indirectly,
pay, prepay, repurchase, redeem, retire or otherwise acquire, or make any
payment on account of any principal of, interest on or premium payable in
connection with the repayment or redemption of the Subordinated Indebtedness,
except as expressly permitted by the Required Lenders.


7.20.        Other Agreements.  Enter into any material amendment, waiver or
modification of the Subordinated Loan Documents, the Material Contracts or any
related agreements, which would materially and adversely affect the rights or
interests of the Secured Parties hereunder.
 
118

--------------------------------------------------------------------------------

VIII.
CONDITIONS PRECEDENT

 
8.1.          Conditions to Initial Advances Made On or After the Amendment and
Restatement Closing Date.  The agreement of Lenders to make the initial Advances
requested to be made on or after the Amendment and Restatement Closing Date is
subject to the satisfaction, or waiver by Agent, immediately prior to or
concurrently with the making of such Advances, of the following conditions
precedent:


(a)           Notes.  Agent shall have received any Notes requested by a Lender
three (3) Business Days prior to the Amendment and Restatement Closing Date,
duly executed and delivered by an authorized officer of each Loan Party;


(b)           Other Documents.  Agent shall have received the executed version
of this Agreement and each of the executed Other Documents, including the
Canadian Documents, as applicable;


(c)           Financial Condition Certificates.  Agent shall have received an
executed Financial Condition Certificate in the form of Exhibit 8.1(e);


(d)           Closing Certificate.  Agent shall have received a closing
certificate signed by an authorized officer of each Loan Party dated as of the
date hereof, stating that (i) all representations and warranties set forth in
the Loan Documents are true and correct in all material respects (and in all
respects if such representations and warranties are already qualified by
materiality or by reference to a Material Adverse Effect) on and as of such
date, and (ii) no Default or Event of Default has occurred or is continuing;


(e)           Borrowing Base.  Agent shall have received evidence from the Loan
Parties that the aggregate amount of Eligible Receivables and Eligible Inventory
is sufficient in value and amount to support Advances in the amount requested by
the Loan Parties on the Amendment and Restatement Closing Date;


(f)            Undrawn Availability.  After giving effect to the initial
Advances hereunder, the Loan Parties shall have Undrawn Availability of at least
$70,000,000, as evidenced by the delivery to Agent of a Borrowing Base
Certificate from Borrowing Agent;


(g)           Closing Structure.  Agent shall be satisfied with the closing
capital structure of Borrowers and their Subsidiaries as of the Amendment and
Restatement Closing Date.


(h)           Filings, Registrations and Recordings.  Each document (including
any Uniform Commercial Code or PPSA financing statement) required by this
Agreement, any related agreement or under law or reasonably requested by Agent
to be filed, registered or recorded in order to create, in favor of Agent, a
perfected security interest in or lien upon the Collateral shall have been
properly filed, registered or recorded in each jurisdiction in which the filing,
registration or recordation thereof is so required or requested, and Agent shall
have received an acknowledgment copy, or other evidence satisfactory to it, of
each such filing, registration or recordation and satisfactory evidence of the
payment of any necessary fee, tax or expense relating thereto;
 
119

--------------------------------------------------------------------------------

(i)            Secretary’s Certificates, Authorizing Resolutions and Good
Standings of Borrowers.  Agent shall have received a certificate of the
Secretary or Assistant Secretary (or other equivalent officer, partner or
manager) of Borrowers in form and substance satisfactory to Agent dated as of
the Amendment and Restatement Closing Date which shall certify (i) copies of
resolutions in form and substance reasonably satisfactory to Agent, of the board
of directors of such Borrower authorizing (x) the execution, delivery and
performance of the Loan Documents to which such Borrower is a party (including
authorization of the incurrence of indebtedness, borrowing of Revolving
Advances, Swing Loans and the Term Loan and requesting of Letters of Credit as
provided for herein), and (y) the granting by such Borrower of the security
interests in and liens upon the Collateral to secure all of the Obligations of
Borrowers (and in the case of the Canadian Loan Parties, to secure the Canadian
Obligations) (and such certificate shall state that such resolutions have not
been amended, modified, revoked or rescinded as of the date of such
certificate), (ii) the incumbency and signatures of the officers of such
Borrower authorized to execute the Loan Documents, (iii) copies of the
Organizational Documents of such Borrower as in effect on such date, complete
with all amendments thereto, and (iv) the good standing (or equivalent status)
of such Borrower in its jurisdiction of organization and each applicable
jurisdiction where the conduct of such Borrower’s business activities or the
ownership of its properties necessitates qualification, as evidenced by good
standing certificate(s) (or the equivalent thereof issued by any applicable
jurisdiction) dated not more than thirty (30) days prior to the Amendment and
Restatement Closing Date, issued by the Secretary of State or other appropriate
official of each such jurisdiction;
 
(j)            Legal Opinion.  Agent shall have received the executed legal
opinion of (i) Latham & Watkins LLP, counsel to the Loan Parties and (ii)
Stikeman Elliott LLP, Canadian counsel to the Loan Parties in each case, in form
and substance reasonably satisfactory to Agent which shall cover such matters
incident to the transactions contemplated by the Loan Documents as Agent may
reasonably require;


(k)           No Litigation.  No litigation, investigation or proceeding before
or by any arbitrator or Governmental Body shall be continuing or threatened
against any Loan Party or against the officers or directors of any Loan Party
(i) in connection with the Loan Documents or any of the Transactions which would
reasonably be expected to have a Material Adverse Effect; and (ii) no
injunction, writ, restraining order or other order of any nature materially
adverse to any Loan Party or the conduct of its business or inconsistent with
the due consummation of the Transactions shall have been issued by any
Governmental Body;


(l)            Collateral Examination.  Agent shall have completed Collateral
field examinations and received confirmation of the appraised value of Inventory
not more than 90 days old (including, but not limited to, field examinations and
appraisals for D&V), the results of which examinations and appraisals shall be
satisfactory in form and substance to Agent;


(m)          Fees.  Agent shall have received all fees payable to Agent and
Lenders on or prior to the Amendment and Restatement Closing Date hereunder,
including pursuant to Article III hereof, to the extent invoices therefor have
been delivered to Borrowing Agent at least three (3) Business Days prior to the
Amendment and Restatement Closing Date;


(n)           Pro Forma Financial Statements.  Agent shall have received a copy
of the Pro Forma Financial Statements which shall be satisfactory in all
respects to Agent;
 
120

--------------------------------------------------------------------------------

(o)           Insurance.  Agent shall have received in form and substance
satisfactory to Agent, (i) evidence that adequate insurance, including without
limitation, casualty and liability insurance, required to be maintained under
this Agreement is in full force and effect and (ii) insurance certificates
issued by the Loan Parties’ insurance broker containing such information
regarding Loan Parties’ casualty and liability insurance policies as Agent shall
request and naming Agent as an additional insured, lenders loss payee and/or
mortgagee, as applicable;


(p)           Payment Instructions.  Agent shall have received written
instructions from Borrowing Agent directing the application of proceeds of the
initial Advances made pursuant to this Agreement;


(q)           Consents.  Agent shall have received any and all Consents (if any)
necessary to permit the effectuation of the transactions contemplated by this
Agreement and the Other Documents; and, Agent shall have received such Consents
and waivers of such third parties as might assert claims with respect to the
Collateral, as Agent and its counsel shall deem necessary;


(r)            No Adverse Material Change.  (i) Since December 31, 2017, there
shall not have occurred any event, condition or state of facts which could
reasonably be expected to have a Material Adverse Effect and (ii) no
representations made or information supplied to Agent or Lenders shall have been
proven to be inaccurate or misleading in any material respect;


(s)           Contract Review.  Agent shall have received and reviewed all
Material Contracts of the Loan Parties including leases, Capitalized Lease
agreements, union contracts, labor contracts, vendor contracts, customer
contracts, repurchase agreements, license agreements and distributorship
agreements and such contracts and agreements shall be satisfactory in all
respects to Agent;


(t)            Compliance with Laws.  Agent shall be reasonably satisfied that
each Loan Party is in compliance with all pertinent federal, state, provincial,
local or territorial regulations, including those with respect to the Federal
Occupational Safety and Health Act, the Environmental Protection Act, ERISA,
those with respect to Canadian Pension Plans, Canadian Environmental Laws, the
USA PATRIOT Act and the Anti-Terrorism Laws;


(u)           KYC Information, Etc.  Agent shall have received and be reasonably
satisfied with the results of all “know your customer”, “anti-money laundering”
and “OFAC” due diligence of Borrowers, their respective Affiliates and certain
officers and employees thereof as determined by Agent, to the extent such
information has been requested five (5) Business Days prior to the Amendment and
Restatement Closing Date;


(v)           Certificate of Beneficial Owners; USA Patriot Act Diligence. Agent
shall have received, in form and substance acceptable to Agent an executed
Certificate of Beneficial Ownership and such other documentation and other
information requested in connection with applicable “know your customer” and
anti-money laundering rules and regulations, including the USA Patriot Act.


(w)          Other.  All corporate and other proceedings, and all documents,
instruments and other legal matters in connection with the Transactions shall be
satisfactory in form and substance to Agent and its counsel.
 
121

--------------------------------------------------------------------------------

8.2.          Conditions to Each Advance.  The agreement of Lenders to make any
Advance requested to be made on any date (including the initial Advance), is
subject to the satisfaction of the following conditions precedent as of the date
such Advance is made:


(a)           Representations and Warranties.  Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents to which
it is a party shall be true and correct in all material respects (and in all
respects if such representation and warranty is already qualified by materiality
or by reference to a Material Adverse Effect) on and as of such date as if made
on and as of such date, except to the extent that any such representations or
warranties expressly relate to an earlier and/or specified date, in which case
they shall be true in all material respects (and in all respects if such
representation and warranty is already qualified by materiality or by reference
to a Material Adverse Effect) as of such earlier or specified date;


(b)           No Default.  No Event of Default or Default shall have occurred
and be continuing on such date, or would exist after giving effect to the
Advances requested to be made, on such date; provided, however that Agent, in
its sole discretion, may continue to make Advances notwithstanding the existence
of an Event of Default or Default and that any Advances so made shall not be
deemed a waiver of any such Event of Default or Default;


(c)           Maximum Advances.  In the case of any type of Advance requested to
be made, after giving effect thereto, the aggregate amount of such type of
Advance shall not exceed the maximum amount of such type of Advance permitted
under this Agreement;


(d)           Requests for Advances.  Prior to the making of each Advance, (i)
Agent shall have received a notice of borrowing meeting the requirements of
Sections 2.2, 2.3 or 2.4(c), as the case may be and (ii) Issuer shall have
received a Letter of Credit Application meeting the requirements of Section
2.12(a); and


(e)           Material Adverse Effect.  There shall not have occurred any event
or development which could reasonably be expected to have a Material Adverse
Effect.


Each request for an Advance by any Loan Party hereunder shall constitute a
representation and warranty by each Loan Party as of the date of such Advance
that the conditions contained in this subsection shall have been satisfied.



IX.
INFORMATION AS TO BORROWERS.



Each Loan Party shall, or shall cause Borrowing Agent on its behalf to, until
satisfaction in full of the Obligations (other than contingent indemnification
obligations for which no claim has been made) and the termination of this
Agreement:


9.1.          Disclosure of Material Matters.  Promptly (and in any event within
five (5) Business Days) after the occurrence thereof, report to Agent all
matters materially affecting the value, enforceability or collectability of any
material portion of the Collateral, including any Loan Party’s reclamation or
repossession of, or the return to any Loan Party of, a material amount of goods
or claims or disputes asserted by any Customer or other obligor, other than in
the Ordinary Course of Business.
 
122

--------------------------------------------------------------------------------

9.2.          Schedules.  Promptly, and in any event on or before the fifteenth
day after the end of each fiscal month of the Loan Parties and their
Subsidiaries commencing with the first full fiscal month of Borrowers and their
Subsidiaries ending after the Amendment and Restatement Closing Date, deliver to
Agent (a) reports in form and detail satisfactory to the Agents and certified by
an authorized officer of Borrowers as being accurate and complete in all
material respects (i) listing all Receivables of the Loan Parties as of such
day, which shall include the amount and age of each such Receivable, showing
separately those which are more than 30, 60, 90 and 120 days old and a
description of all Liens, set-offs, defenses and counterclaims with respect
thereto, together with a reconciliation of such schedule with the schedule
delivered to the Agents pursuant to this Section 9.2 for the immediately
preceding fiscal month (or such shorter period, as applicable) and such other
information as any Agent may request, (ii) listing all accounts payable of the
Loan Parties as of each such day which shall include the amount and age of each
such account payable and such other information as any Agent may request, and
(iii) listing all Inventory of the Loan Parties as of each such day, and
containing a breakdown of such Inventory by type and amount, the value thereof
(by location), the warehouse and production facility location and such other
information as any Agent may request, all in detail and in form reasonably
satisfactory to the Agents and (b) a Borrowing Base Certificate in form and
substance satisfactory to Agent (which shall include the status of all Priority
Payables payments and accruals and shall be calculated as of the last day of the
prior month and which shall not be binding upon Agent or restrictive of Agent’s
rights under this Agreement).  The items to be provided under this Section are
to be in form satisfactory to Agent and executed by each Loan Party and
delivered to Agent from time to time solely for Agent’s convenience in
maintaining records of the Collateral, and any Loan Party’s failure to deliver
any of such items to Agent shall not affect, terminate, modify or otherwise
limit Agent’s Lien with respect to the Collateral.  Unless otherwise agreed to
by Agent, the items to be provided under this Section 9.2 shall be delivered to
Agent by the specific method of Approved Electronic Communication designated by
Agent.


9.3.          Environmental Reports.


(a)           Furnish Agent, concurrently with the delivery of the financial
statements referred to in Sections 9.7 and 9.8, with a certificate signed by the
President of Borrowing Agent stating, to the best of his/her knowledge, that
each Loan Party is in compliance in all material respects with all applicable
Environmental Laws.  To the extent any Loan Party is not in compliance with the
foregoing laws, the certificate shall set forth with specificity all areas of
non-compliance and the proposed action such Loan Party will implement in order
to achieve full compliance.


(b)           In the event any Loan Party obtains, gives or receives notice of
any Release or threat of Release of a reportable quantity of any Hazardous
Materials at the Real Property (any such event being hereinafter referred to as
a “Hazardous Discharge”) or receives any notice of violation, request for
information or notification that it is potentially responsible for investigation
or cleanup of environmental conditions at the Real Property, demand letter or
complaint, order, citation, or other written notice with regard to any Hazardous
Discharge or violation of Environmental Laws affecting the Real Property or any
Loan Party’s interest therein or the operations or the business (any of the
foregoing is referred to herein as an “Environmental Complaint”) from any
Person, including any Governmental Body, then Borrowing Agent shall, within five
(5) Business Days, give written notice of same to Agent detailing facts and
circumstances of which any Loan Party is aware giving rise to the Hazardous
Discharge or Environmental Complaint.  Such information is to be provided to
allow Agent to protect its security interest in and Lien on the Collateral and
is not intended to create nor shall it create any obligation upon Agent or any
Lender with respect thereto.
 
123

--------------------------------------------------------------------------------

(c)           Borrowing Agent shall promptly forward to Agent copies of any
request for information, notification of potential liability, demand letter
relating to potential responsibility with respect to the investigation or
cleanup of Hazardous Materials at any other site owned, operated or used by any
Loan Party to manage of Hazardous Materials and shall continue to forward copies
of correspondence between any Loan Party and the Governmental Body regarding
such claims to Agent until the claim is settled.  Borrowing Agent shall promptly
forward to Agent copies of all documents and reports concerning a Hazardous
Discharge or Environmental Complaint at the Real Property, operations or
business that any Loan Party is required to file under any Environmental Laws. 
Such information is to be provided solely to allow Agent to protect Agent’s
security interest in and Lien on the Collateral.


9.4.          Litigation.  Promptly (and in any event within five (5) Business
Days) notify Agent in writing of any claim, litigation, suit or administrative
proceeding affecting any Loan Party, whether or not the claim is covered by
insurance, and of any litigation, suit or administrative proceeding, which in
any such case affects any Collateral having a value in excess of $100,000 in the
aggregate or which could reasonably be expected to have a Material Adverse
Effect.


9.5.          Material Occurrences.  Promptly (and in any event within three (3)
Business Days) notify Agent in writing upon the occurrence of: (a) any Event of
Default or Default; (b) any event of default (or similar event) under the
Subordinated Loan Documents; (c) any event which with the giving of notice or
lapse of time, or both, would constitute an event of default (or similar event)
under the Subordinated Loan Documents; (d) any event, development or
circumstance whereby any financial statements or other reports furnished to
Agent fail in any material respect to present fairly, in accordance with GAAP
consistently applied, the financial condition or operating results of any Loan
Party as of the date of such statements; (e) any accumulated retirement plan
funding deficiency which, if such deficiency continued for two plan years and
was not corrected as provided in Section 4971 of the Code, could subject any
Loan Party to a Tax imposed by Section 4971 of the Code; (f) each and every
default by any Loan Party which might result in the acceleration of the maturity
of any Indebtedness in a principal amount in excess of $2,500,000, including the
names and addresses of the holders of such Indebtedness with respect to which
there is a default existing or with respect to which the maturity has been or
could be accelerated, and the total amount of such Indebtedness; (g) any change
in an Organizational Documents of the Loan Parties, which could reasonably be
expected to have a Material Adverse Effect; and (h) any other development in the
business or affairs of any Loan Party or any Guarantor, which could reasonably
be expected to have a Material Adverse Effect; in each case describing the
nature thereof and the action Loan Parties propose to take with respect thereto.


9.6.          Government Receivables.  Promptly (and in any event within five
(5) Business Days) notify Agent if any of its Receivables in an amount equal to
or greater than $250,000 arise out of contracts between any Loan Party and the
United States or the Federal government or Canada in respect of any amount, any
state, provincial, territorial or any department, agency or instrumentality of
any of them.
 
124

--------------------------------------------------------------------------------

9.7.          Annual Financial Statements.  Furnish Agent and Lenders within
ninety (90) days after the end of each fiscal year of the Loan Parties,
financial statements of the Loan Parties and their Subsidiaries, including, but
not limited to, consolidated and consolidating balance sheets, statements of
operations and statements of cash flows as at the end of such fiscal year, all
prepared in accordance with GAAP, and in reasonable detail and reported upon
without qualification by an independent certified public accounting firm
selected by the Loan Parties and reasonably satisfactory to Agent (the
“Accountants”) .  The report of the Accountants on the annual financial
statements shall be accompanied by a separate report of the Accountants
indicating that  in connection with their audit either no information came to
their attention which caused them to believe that the Company failed to comply
with the terms, covenants, provisions or conditions of  Section 6.5 under this
Agreement or, if such information came to their attention, specifying any such
failure to comply with the terms, covenants, provisions or conditions of 
Section 6.5 of this Agreement, insofar as they relate to accounting matters.  In
addition, the reports shall be accompanied by a Compliance Certificate.


9.8.          Quarterly Financial Statements.  Furnish Agent and Lenders within
forty-five (45) days after the end of each fiscal quarter of the Loan Parties
and their consolidated subsidiaries, an unaudited balance sheet of the Loan
Parties and their consolidated subsidiaries on a consolidated and consolidating
basis and unaudited statements income, stockholders’ equity and cash flow
reflecting results of operations from the beginning of the fiscal year to the
end of such quarter and for such quarter, all prepared in accordance with GAAP
and in reasonable detail, subject to normal and recurring year-end adjustments
and setting forth in comparative form the respective financial statements for
the corresponding date and period in the previous fiscal year.  The reports
shall be accompanied by a Compliance Certificate.


9.9.          Monthly Financial Statements.  Furnish Agent and Lenders within
forty (40) days after the end of each month commencing August 2018 (other than
for the months of March, June, September and December which shall be delivered
in accordance with Sections 9.7 and 9.8 as applicable), an unaudited balance
sheet of the Loan Parties and their consolidated subsidiaries on a consolidated
and consolidating basis and unaudited statements of income, stockholders’ equity
and cash flow of the Loan Parties on a consolidated and consolidating basis
reflecting results of operations from the beginning of the fiscal year to the
end of such month and for such month, all prepared in accordance with GAAP and
in reasonable detail, subject to normal and recurring year-end adjustments and
setting forth in comparative form the respective financial statements for the
corresponding date and period in the previous fiscal year.


9.10.        Other Reports.  Promptly after the same are available, but in any
event within ten (10) days after the issuance thereof, with copies of each
annual report, proxy or financial statement or other report or communication
sent to the stockholders of MPA, and copies of all annual, regular, periodic and
special reports and registration statements which MPA may file or be required to
file with the SEC under Section 13 or 15(d) of the Securities Exchange Act of
1934, or with any national securities exchange, and in any case not otherwise
required to be delivered to the Agent pursuant hereto.


9.11.        Additional Information.  Furnish Agent with such additional
information as Agent shall reasonably request in order to enable Agent to
determine whether the terms, covenants, provisions and conditions of this
Agreement and the Notes have been complied with by the Loan Parties including,
without the necessity of any request by Agent, (a) copies of all environmental
audits and reviews, (b) at least ten (10) Business Days prior thereto, notice of
any Loan Party’s opening of any new office or place of business or any Loan
Party’s closing of any existing office or place of business, (c) promptly upon
any Loan Party’s learning thereof, notice of any labor dispute to which any Loan
Party may become a party, any strikes or walkouts relating to any of its plants
or other facilities, and the expiration of any labor contract to which any Loan
Party is a party or by which any Loan Party is bound and (d) promptly upon
request, such other information concerning the condition or operations,
financial or otherwise, of any Loan Party or any Subsidiary of any Loan Party as
Agent may from time to time may reasonably request.
 
125

--------------------------------------------------------------------------------

9.12.        Projected Operating Budget.  Furnish Agent and Lenders, no later
than thirty (30) days after the end of each of the Loan Parties’ fiscal years,
commencing with the fiscal year ending March 31, 2020, a month by month
projected operating budget and cash flow of the Loan Parties on a consolidated
and consolidating basis for such fiscal year (including an income statement for
each month and a balance sheet as at the end of the last month in each fiscal
quarter), such projections to be accompanied by a certificate signed by the
President or Chief Financial Officer of each Loan Party to the effect that such
financial projections are prepared on a reasonable basis and in good faith, and
based on assumptions believed by the Loan Parties to be reasonable at the time
made and from the best information then available to Loan Parties.


9.13.        Variances From Operating Budget.  Furnish Agent, concurrently with
the delivery of the financial statements referred to in Sections 9.7, 9.8 and
9.9 (in the case of Section 9.9, solely if required at such time), a written
report summarizing all material variances from budgets submitted by the Loan
Parties pursuant to Section 9.12 and a discussion and analysis by management
with respect to such variances.


9.14.        Notice of Suits, Adverse Events.  Furnish Agent with prompt (and in
any event within five (5) Business Days) written notice of (i) any lapse or
other termination of any Consent issued to any Loan Party by any Governmental
Body or any other Person that is material to the operation of any Loan Party’s
business, (ii) any refusal by any Governmental Body or any other Person to renew
or extend any such Consent, (iii) copies of any periodic or special reports
filed by any Loan Party with any Governmental Body or Person, if such reports
indicate any material change in the business, operations, affairs or condition
of any Loan Party, or if copies thereof are requested by Lender, and (iv) copies
of any material notices and other communications from any Governmental Body or
Person which specifically relate to any Loan Party.


9.15.        ERISA Notices and Requests.


(a)           Furnish Agent with prompt written notice in the event that (i) any
Loan Party or any member of the Controlled Group knows or has reason to know
that a Termination Event has occurred, together with a written statement
describing such Termination Event and the action, if any, which such Loan Party
or any member of the Controlled Group has taken, is taking, or proposes to take
with respect thereto and, when known, any action taken or threatened by the
Internal Revenue Service, Department of Labor or PBGC with respect thereto, (ii)
any Loan Party or any member of the Controlled Group knows or has reason to know
that a non-exempt prohibited transaction (as defined in Sections 406 of ERISA
and 4975 of the Code) has occurred together with a written statement describing
such transaction and the action which such Loan Party or any member of the
Controlled Group has taken, is taking or proposes to take with respect thereto,
(iii) a funding waiver request has been filed with respect to any Pension
Benefit Plan together with all communications received by any Loan Party or,
upon knowledge of a Loan Party, by any member of the Controlled Group with
respect to such request, (iv) any material increase in the benefits of any
existing Pension Benefit Plan or Multiemployer Plan or the establishment of any
new Pension Benefit Plan or the commencement of contributions to any Pension
Benefit Plan or Multiemployer Plan to which any Loan Party was not previously
contributing shall occur, (v) any Loan Party or any member of the Controlled
Group shall receive from the PBGC a notice of intention to terminate a Plan or
to have a trustee appointed to administer a Plan, together with copies of each
such notice, (vi) any Loan Party shall receive an unfavorable determination
letter from the Internal Revenue Service regarding the qualification of a Plan
under Section 401(a) of the Code, together with copies of each such letter;
(vii) to the knowledge of any Loan Party or any member of the Controlled Group
shall receive a notice regarding the imposition of withdrawal liability,
together with copies of each such notice to the extent available to the Loan
Party; (viii) any Loan Party or, to the knowledge of any Loan Party, any member
of the Controlled Group shall fail to make a required installment or any other
required payment under the Code or ERISA on or before the due date for such
installment or payment; or (ix) any Loan Party knows that (a) a Multiemployer
Plan has been terminated, (b) the administrator or plan sponsor of a
Multiemployer Plan intends to terminate a Multiemployer Plan, (c) the PBGC has
instituted or will institute proceedings under Section 4042 of ERISA to
terminate a Multiemployer Plan or (d) a Multiemployer Plan is subject to Section
432 of the Code or Section 305 of ERISA.
 
126

--------------------------------------------------------------------------------

(b)           Promptly after any Canadian Borrower or any Subsidiary or any
Affiliate knows or has reason to know of the occurrence of (i) any violation or
asserted violation of any Applicable Law (including any applicable provincial
pension benefits legislation) with respect to any Canadian Pension Plan which
would have a Material Adverse Effect or; (ii) any Canadian Pension Termination
Event, the applicable Canadian Borrower will deliver to the Agent a certificate
of a senior officer of the applicable Canadian Borrower setting forth details as
to such occurrence and the action, if any, that such Canadian Borrower, such
Subsidiary or Affiliate is required or proposes to take, together with any
notices given to or filed with or by such Canadian Borrower, such Subsidiary,
such Affiliate, FSCO, a Canadian Pension Plan participant (other than notices
relating to an individual participant’s benefits) or the Canadian Pension Plan
administrator with respect thereto.


9.16.        Additional Documents.  Promptly (a) execute and deliver to Agent,
upon request, such documents and agreements as Agent may, from time to time,
reasonably request to carry out the purposes, terms or conditions of this
Agreement and (b) promptly, provide Agent with, such additional information
regarding the business, financial, legal or corporate affairs of any Loan Party
or any Subsidiary thereof, or compliance with the terms of the Loan Documents,
as the Agent may from time to time reasonably request.


9.17.        Updates to Certain Schedules.  Deliver to Agent promptly as shall
be required to maintain the related representations and warranties as true and
correct, updates to Schedules 1.1D (Commercial Tort Claims), 4.4(b)(i)
(Equipment and Inventory Locations), 4.4(b)(ii) (Places of Business; Chief
Executive Offices), 4.4(b)(iii) (Real Property), 4.8(j) (Deposit and Investment
Accounts); 5.9 (Intellectual Property), 5.24 (Equity Interests), 5.26
(Letter-of-Credit Rights), 5.27 (Material Contracts), 5.29 (Insurance), 5.30
(Affiliate Transactions) and 5.31 (Operating Lease Obligations); provided, that
absent the occurrence and continuance of any Event of Default, the Loan Parties
shall only be required to provide such updates on a quarterly basis, commencing
with the fiscal quarter ended September 30, 2015, in connection with delivery of
a Compliance Certificate with respect to the applicable fiscal quarter.  Any
such updated Schedules delivered by the Loan Parties to Agent in accordance with
this Section 9.17 shall automatically and immediately be deemed to amend and
restate the prior version of such Schedule previously delivered to Agent and
attached to and made part of this Agreement.
 
127

--------------------------------------------------------------------------------

X.
EVENTS OF DEFAULT.



The occurrence of any one or more of the following events shall constitute an
“Event of Default”:


10.1.        Nonpayment.  Failure by any Loan Party to pay (a) when due, any
principal on the Obligations (including without limitation pursuant to Section
2.9), or (b) within three (3) Business Days after the same becomes due, any
interest on any Advance or any other fee or charge provided for herein or in any
Other Document (but only if Agent shall have failed to charge US Borrowers’
Account or Canadian Borrowers’ Account, as applicable, for such amounts).


10.2.        Breach of Representation.  Any representation or warranty made or
deemed made by any Loan Party in this Agreement or any Other Document or in any
certificate, document or financial or other statement furnished at any time in
connection herewith or therewith shall prove to have been incorrect or
misleading in any material respect on the date when made or deemed to have been
made;


10.3.        Financial Information.  Failure by any Loan Party to (i) furnish
financial information when due or when requested in writing which is unremedied
for a period of fifteen (15) days from such request, or (ii) permit the
inspection of its books or records or access to its premises for audits and
appraisals in accordance with the terms hereof;


10.4.        Judicial Actions.  Issuance of a notice of Lien, levy, assessment,
injunction or attachment (a) against any Loan Party’s Inventory or Receivables
having a value in excess of $100,000 in the aggregate or (b) against a material
portion of any Loan Party’s other property which is not stayed or lifted within
thirty (30) days;


10.5.        Noncompliance.  Except as otherwise provided for in Sections 10.1
and 10.3, (i) failure or neglect of any Loan Party, or any Person to perform,
keep or observe any term, provision, condition, covenant herein contained in
Sections 4.1, 4.2(c), 4.3, 4.5, 4.6, 4.8(d), 4.8(h), 4.8(i), 4.12, 6.2, 6.4,
6.5, 6.6, 6.7, 6.8, 6.14, 6.17, 6.18, 6.19, 6.21, 9.1, 9.2, 9.3, 9.4, 9.5, 9.6,
9.7, 9.8, 9.9, 9.12, 9.14 or Section 7 hereof, (ii) any Loan Party fails to
perform, keep or observe any covenant on its part to be performed or observed
contained in Sections 4.7, 4.8(j), 6.1, 6.3, 6.10, 6.11, 6.12, 6.13, 6.15, 6.16,
9.10, 9.11, 9.13 or 9.15 hereof, which is not cured within ten (10) days from
the occurrence of such failure, or (iii) any Loan Party fails to perform, keep
or observe any other covenant contained in any Loan Document on its part to be
performed or observed, and such failure continues and is not waived for a period
of twenty (20) days after the earlier to occur of (x) the date upon which a
Borrower receives written notice thereof from the Agent and (y) the date upon
which any Loan Party has knowledge of such failure;
 
128

--------------------------------------------------------------------------------

10.6.        Judgments.  Any (a) judgment or judgments, writ(s), order(s) or
decree(s) for the payment of money are rendered against any Loan Party for an
aggregate amount in excess of $7,500,000, (b) settlement or settlements with
respect to any pending or threatened suit, action, litigation or proceeding is
entered into by any Loan Party, pursuant to which any Loan Party or any
Affiliate of any Loan Party shall pay an aggregate amount in excess of
$7,500,000 and (c) (i) action shall be legally taken by any judgment creditor to
levy upon assets or properties of any Loan Party to enforce any such judgment,
(ii) such judgment shall remain undischarged for a period of thirty (30)
consecutive days during which a stay of enforcement of such judgment, by reason
of a pending appeal or otherwise, shall not be in effect, or (iii) any Liens
arising by virtue of the rendition, entry or issuance of such judgment upon
assets or properties of any Loan Party or any Guarantor shall be senior to any
Liens in favor of Agent on such assets or properties; provided, however, that in
each case, that any such judgment, writ, order, decree, settlement, or action
shall not give rise to an Event of Default under this Section 10.6 if and for so
long as (A) the amount of such judgment, writ, order, decree, settlement, or
action is covered by a valid and binding policy of insurance between the
defendant and the insurer covering full payment thereof and (B) such insurer has
been notified, and has not disputed the claim made for payment, of the amount of
such judgment, writ, order, decree, settlement, or action.


10.7.        Bankruptcy.  Any Loan Party or any Subsidiary thereof shall (i)
apply for, consent to or suffer the appointment of, or the taking of possession
by, a receiver, interim receiver, receiver and manager, monitor, custodian,
trustee, liquidator or similar fiduciary of itself or of all or a substantial
part of its property, (ii) admit in writing its inability, or be generally
unable, to pay its debts as they become due or cease operations of its present
business, (iii) make a general assignment for the benefit of creditors, (iv)
commence a voluntary case under any state or federal bankruptcy or receivership
laws (as now or hereafter in effect) or, except as described in clause (vii)
below, becomes the subject of a bankruptcy or insolvency proceeding (including
any proceeding under Title 11 of the United States Code and any of the
Bankruptcy and Insolvency Act (Canada), the Winding Up and Restructuring Act
(Canada), and the Companies’ Creditors Arrangement Act (Canada) or any corporate
statute providing for arrangements), (v) be adjudicated as bankrupt or insolvent
(including by entry of any order for relief in any involuntary bankruptcy or
insolvency proceeding commenced against it), (vi) file a petition or proceeding
seeking to take advantage of any other law providing for the relief of debtors,
(vii) acquiesce to, or fail to have dismissed, within forty-five (45) days, any
petition filed against it in any involuntary case under such bankruptcy laws, or
(viii) take any action for the purpose of effecting any of the foregoing;


10.8.        Lien Priority.  Any Lien created hereunder or provided for hereby
or under any Loan Document for any reason ceases to be or is not a valid and
perfected Lien having a first priority interest (subject only to Permitted
Encumbrances that have priority as a matter of Applicable Law to the extent such
Liens only attach to Collateral other than Receivables or Inventory or, with
respect to Liens attaching to Receivables and Inventory, such Liens shall secure
amounts in excess of $100,000 in the aggregate);


10.9.        Subordinated Indebtedness.  (a) there shall occur and be continuing
any “Event of Default” (or any comparable term) under, and as defined in the
documents evidencing or governing any Subordinated Indebtedness, (b) any of the
Obligations for any reason shall cease to be “Senior Indebtedness” or
“Designated Senior Indebtedness” (or any comparable terms) under, and as defined
in the documents evidencing or governing any such Subordinated Indebtedness, (c)
any Indebtedness other than the Obligations shall constitute “Designated Senior
Indebtedness” (or any comparable term) under, and as defined in, the documents
evidencing or governing any such Subordinated Indebtedness, (d) any holder of
such Subordinated Indebtedness shall fail to perform or comply with any of the
subordination provisions of the documents evidencing or governing such
Subordinated Indebtedness, or (e) the subordination provisions of the documents
evidencing or governing any such Subordinated Indebtedness shall, in whole or in
part, terminate, cease to be effective or cease to be legally valid, binding and
enforceable against any holder of the applicable Subordinated Indebtedness;
 
129

--------------------------------------------------------------------------------

10.10.      Cross Default.  Either (x) any specified “event of default” under
any Indebtedness (other than the Obligations) of any Loan Party with a
then-outstanding principal balance (or, in the case of any Indebtedness not so
denominated, with a then-outstanding total obligation amount) of $3,000,000 or
more, or any other event or circumstance which would permit the holder of any
such Indebtedness of any Loan Party to accelerate such Indebtedness (and/or the
obligations of the Loan Party thereunder) prior to the scheduled maturity or
termination thereof, shall occur and is continuing (regardless of whether the
holder of such Indebtedness shall actually accelerate, terminate or otherwise
exercise any rights or remedies with respect to such Indebtedness) or (y) a
default of the obligations of any Loan Party under any other agreement to which
it is a party shall occur which has or is reasonably likely to have a Material
Adverse Effect;


10.11.      Breach of Guaranty or Pledge Agreement.  Termination of any
Guaranty, Guarantor Security Agreement, Pledge Agreement or similar agreement
executed and delivered to Agent in connection with the Obligations of any Loan
Party, or if any Loan Party or pledgor attempts to terminate any such Guaranty,
Guarantor Security Agreement, Pledge Agreement or similar agreement;


10.12.      Change of Control.  Any Change of Control shall occur;


10.13.      Invalidity.  Any material provision of this Agreement or any Other
Document shall, for any reason, cease to be valid and binding on any Loan Party,
or any Loan Party shall so claim in writing to Agent or any Lender or any Loan
Party (or any pledgor) challenges the validity of or its liability under this
Agreement or any Other Document;


10.14.      Seizures.  Any (a) portion of the Collateral having a value in
excess of $100,000 in the aggregate shall be seized, subject to garnishment or
taken by a Governmental Body, or any Loan Party, or (b) the title and rights of
any Loan Party which is the owner of any material portion of the Collateral
shall have become the subject matter of claim, litigation, suit, garnishment or
other proceeding which could reasonably be expected to result in impairment or
loss of the security provided by this Agreement or the Other Documents;


10.15.      Operations.  The operations of any Loan Party’s or any Guarantor’s
manufacturing facility are interrupted (other than in connection with any
regularly scheduled shutdown for employee vacations and/or maintenance in the
Ordinary Course of Business) at any time for more than fifteen (15) consecutive
days, unless such Loan Party or Guarantor shall (i) be entitled to receive for
such period of interruption, proceeds of business interruption insurance
sufficient to assure that its per diem cash needs during such period is at least
equal to its average per diem cash needs for the consecutive three (3) month
period immediately preceding the initial date of interruption and (ii) receive
such proceeds in the amount described in clause (i) preceding not later than
thirty (30) days following the initial date of any such interruption; provided,
however, that notwithstanding the provisions of clauses (i) and (ii) of this
section, an Event of Default shall be deemed to have occurred if such Loan Party
or Guarantor shall be receiving the proceeds of business interruption insurance
for a period of thirty (30) consecutive days;
 
130

--------------------------------------------------------------------------------

10.16.      Pension Plans.  An event or condition specified in Sections 7.17 or
9.15 hereof shall occur or exist with respect to any Plan and, as a result of
such event or condition, together with all other such events or conditions, any
Loan Party or any member of the Controlled Group shall incur, or in the opinion
of Agent be reasonably likely to incur, a liability to a Plan or the PBGC (or
both) which, in the reasonable judgment of Agent, would have a Material Adverse
Effect; or, except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, the occurrence of any Termination
Event or Canadian Pension Termination Event, or any Loan Party’s failure to
immediately report a Termination Event in accordance with Section 9.15 hereof;
or


10.17.      Anti-Money Laundering/International Trade Law Compliance.  Any
representation or warranty contained in Section 16.18 is or becomes false or
misleading at any time.



XI.
LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.



11.1.        Rights and Remedies.


(a)           Upon the occurrence and during the continuance of: (i) an Event of
Default pursuant to Section 10.7 (other than Section 10.7(vii)), all Obligations
shall be immediately due and payable and this Agreement and the obligation of
Lenders to make Advances shall be deemed terminated, (ii) any of the other
Events of Default and at any time thereafter, at the option of Agent or at the
direction of Required Lenders all Obligations shall be immediately due and
payable and Agent or Required Lenders shall have the right to terminate this
Agreement and to terminate the obligation of Lenders to make Advances; and (iii)
without limiting Section 8.2 hereof, any Default under Sections 10.7(vii)
hereof, the obligation of Lenders to make Advances hereunder shall be suspended
until such time as such involuntary petition shall be dismissed.  Upon the
occurrence and during the continuance of any Event of Default, Agent shall have
the right to exercise any and all rights and remedies provided for herein, under
the Other Documents, under the Uniform Commercial Code, PPSA and at law or
equity generally, including the right to foreclose the security interests
granted herein and to realize upon any Collateral by any available judicial
procedure and/or to take possession of and sell any or all of the Collateral
with or without judicial process.  Agent may enter any of any Loan Party’s
premises or other premises without legal process and without incurring liability
to any Loan Party therefor, and Agent may thereupon, or at any time thereafter,
in its discretion without notice or demand, take the Collateral and remove the
same to such place as Agent may deem advisable and Agent may require Loan
Parties to make the Collateral available to Agent at a convenient place.  With
or without having the Collateral at the time or place of sale, Agent may sell
the Collateral, or any part thereof, at public or private sale, at any time or
place, in one or more sales, at such price or prices, and upon such terms,
either for cash, credit or future delivery, as Agent may elect.  Except as to
that part of the Collateral which is perishable or threatens to decline speedily
in value or is of a type customarily sold on a recognized market, Agent shall
give Loan Parties reasonable notification of such sale or sales, it being agreed
that in all events written notice mailed to Borrowing Agent at least ten (10)
days prior to such sale or sales is reasonable notification.  At any public sale
Agent or any Lender may bid (including credit bid) for and become the purchaser,
and Agent, any Lender or any other purchaser at any such sale thereafter shall
hold the Collateral sold absolutely free from any claim or right of whatsoever
kind, including any equity of redemption and all such claims, rights and
equities are hereby expressly waived and released by each Loan Party.  In
connection with the exercise of the foregoing remedies, including the sale of
Inventory, Agent is granted a perpetual nonrevocable, royalty free, nonexclusive
license and Agent is granted permission to use all of each Loan Party’s (a)
Intellectual Property which is used or useful in connection with Inventory for
the purpose of marketing, advertising for sale and selling or otherwise
disposing of such Inventory and (b) equipment for the purpose of completing the
manufacture of unfinished goods.  The cash proceeds realized from the sale of
any Collateral shall be applied to the Obligations in the order set forth in
Section 11.5 hereof.  Noncash proceeds will only be applied to the Obligations
as they are converted into cash.  If any deficiency shall arise, the Loan
Parties shall remain liable to Agent and Lenders therefor.
 
131

--------------------------------------------------------------------------------

(b)           To the extent that Applicable Law imposes duties on Agent to
exercise remedies in a commercially reasonable manner, each Loan Party
acknowledges and agrees that after the occurrence and during the continuance of
an Event of Default it is not commercially unreasonable for Agent: (i) to fail
to incur expenses reasonably deemed significant by Agent to prepare Collateral
for disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition; (ii) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of; (iii) to fail to exercise collection remedies against Customers
or other Persons obligated on Collateral or to remove Liens on or any adverse
claims against Collateral; (iv) to exercise collection remedies against
Customers and other Persons obligated on Collateral directly or through the use
of collection agencies and other collection specialists; (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature; (vi) to contact other
Persons, whether or not in the same business as any Loan Party, for expressions
of interest in acquiring all or any portion of such Collateral; (vii) to hire
one or more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature; (viii) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets; (ix) to dispose of assets
in wholesale rather than retail markets; (x) to disclaim disposition warranties,
such as title, possession or quiet enjoyment, (xi) to purchase insurance or
credit enhancements to insure Agent against risks of loss, collection or
disposition of Collateral or to provide to Agent a guaranteed return from the
collection or disposition of Collateral; or (xii) to the extent deemed
appropriate by Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist Agent in the collection
or disposition of any of the Collateral.  Each Loan Party acknowledges that the
purpose of this Section 11.1(b) is to provide non-exhaustive indications of what
actions or omissions by Agent would not be commercially unreasonable in Agent’s
exercise of remedies against the Collateral and that other actions or omissions
by Agent shall not be deemed commercially unreasonable solely on account of not
being indicated in this Section 11.1(b).  Without limitation upon the foregoing,
nothing contained in this Section 11.1(b) shall be construed to grant any rights
to any Loan Party or to impose any duties on Agent that would not have been
granted or imposed by this Agreement or by Applicable Law in the absence of this
Section 11.1(b).
 
132

--------------------------------------------------------------------------------

(c)           Upon the occurrence and during the continuance of an Event of
Default, Agent may seek the appointment of a receiver, receiver-manager or
keeper (a “Receiver”) under the laws of Canada or any province thereof to take
possession of all or any portion of the Collateral of the Canadian Loan Parties
or to operate same and, to the maximum extent permitted by law, may seek the
appointment of such a receiver without the requirement of prior notice or a
hearing.  Any such Receiver shall, so far as concerns responsibility for his/her
acts, be deemed agent of the Canadian Loan Parties and not Agent and the
Lenders, and Agent and the Lenders shall not be in any way responsible for any
misconduct, negligence or non-feasance on the part of any such Receiver, his/her
servants or employees.  Subject to the provisions of the instrument appointing
him/her, any such Receiver shall have power to take possession of Collateral of
the Canadian Loan Parties, to preserve Collateral of the Canadian Loan Parties
or its value, to carry on or concur in carrying on all or any part of the
business of the Canadian Loan Parties and to sell, lease, license or otherwise
dispose of or concur in selling, leasing, licensing or otherwise disposing of
Collateral of the Canadian Loan Parties.  To facilitate the foregoing powers,
any such Receiver may, to the exclusion of all others, including the Canadian
Loan Parties, enter upon, use and occupy all premises owned or occupied by the
Canadian Loan Parties wherein Collateral of the Canadian Loan Parties may be
situated, maintain Collateral of the Canadian Loan Parties upon such premises,
borrow money on a secured or unsecured basis and use Collateral of the Canadian
Loan Parties directly in carrying on the Canadian Loan Parties’ business or as
security for loans or advances to enable the Receiver to carry on the Canadian
Loan Parties’ business or otherwise, as such Receiver shall, in its discretion,
determine.  Except as may be otherwise directed by Agent, all money received
from time to time by such Receiver in carrying out his/her appointment shall be
received in trust for and paid over to Agent.  Every such Receiver may, in the
discretion of Agent, be vested with all or any of the rights and powers of Agent
and the Lenders.  Agent may, either directly or through its nominees, exercise
any or all powers and rights given to a Receiver by virtue of the foregoing
provisions of this paragraph.


11.2.        Agent’s Discretion.  Agent shall have the right in its sole
discretion to determine which rights, Liens, security interests or remedies
Agent may at any time pursue, relinquish, subordinate, or modify, which
procedures, timing and methodologies to employ, and what any other action to
take with respect to any or all of the Collateral and in what order, thereto and
such determination will not in any way modify or affect any of Agent’s or
Lenders’ rights hereunder as against Loan Parties or each other.


11.3.        Setoff.  Subject to Section 14.13, in addition to any other rights
which Agent or any Lender may have under Applicable Law, upon the occurrence and
during the continuance of an Event of Default hereunder, Agent and such Lender
shall have a right, immediately and without notice of any kind, to apply any
Loan Party’s property held by Agent and such Lender or any of their Affiliates
to reduce the Obligations and to exercise any and all rights of setoff which may
be available to Agent and such Lender with respect to any deposits held by Agent
or such Lender.


11.4.        Rights and Remedies not Exclusive.  The enumeration of the
foregoing rights and remedies is not intended to be exhaustive and the exercise
of any rights or remedy shall not preclude the exercise of any other right or
remedies provided for herein or otherwise provided by law, all of which shall be
cumulative and not alternative.
 
133

--------------------------------------------------------------------------------

11.5.        Allocation of Payments After Event of Default.


(a)           Notwithstanding any other provisions of this Agreement to the
contrary, after the occurrence and during the continuance of an Event of
Default, all amounts collected or received by Agent on account of any US
Obligations (including without limitation any amounts on account of any of Cash
Management Liabilities or Hedge Liabilities), or in respect of the Collateral of
the US Loan Parties may, at Agent’s discretion, be paid over or delivered as
follows:


FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of Agent in connection with enforcing its
rights and the rights of Lenders under the Loan Documents, and any
Out-of-Formula Loans and Protective Advances funded by Agent with respect to the
Collateral of the US Loan Parties under or pursuant to the terms of this
Agreement;


SECOND, to payment of any fees owed to Agent with respect to US Obligations;


THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of each of the Lenders to the extent
owing to such Lender pursuant to the terms of this Agreement with respect to US
Obligations;


FOURTH, to the payment of all of the US Obligations consisting of accrued
interest on account of the US Swing Loans;


FIFTH, to the payment of the outstanding principal amount of the US Obligations
consisting of US Swing Loans;


SIXTH, to the payment of all US Obligations arising under the Loan Documents
consisting of accrued fees and interest (other than interest in respect of US
Swing Loans paid pursuant to clause FOURTH above);


SEVENTH, to the payment of the outstanding principal amount of the US
Obligations (other than principal in respect of US Swing Loans paid pursuant to
clause FIFTH above) arising under this Agreement (including Cash Management
Liabilities and Hedge Liabilities) (including the payment or Cash
Collateralization of any outstanding Letters of Credit in accordance with
Section 3.2(b) hereof);


EIGHTH, to all other US Obligations arising under this Agreement (other than
Cash Management Liabilities and Hedge Liabilities) which shall have become due
and payable (hereunder, under the Other Documents or otherwise) and not repaid
pursuant to clauses “FIRST” through “SEVENTH” above;


NINTH, to all other US Obligations which shall have become due and payable and
not repaid pursuant to clauses “FIRST” through “EIGHTH”; and
 
134

--------------------------------------------------------------------------------

TENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.


(b)           Notwithstanding any other provisions of this Agreement to the
contrary, after the occurrence and during the continuance of an Event of
Default, all amounts collected or received by the Agent on account of the
Canadian Obligations (including without limitation any amounts on account of any
of the Canadian Obligations constituting Cash Management Liabilities or Hedge
Liabilities), or in respect of the Collateral of Canadian Obligations may, at
Agent’s discretion, be paid over or delivered as follows:


FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable and documented attorneys’ fees) of the Agent in connection
with enforcing its rights and the rights of the Lenders under this Agreement and
the Other Documents, and any Out-of-Formula Loans and Protective Advances funded
by the Agent with respect to the Collateral of Canadian Borrowers under or
pursuant to the terms of this Agreement;


SECOND, to payment of any fees owed to the Agent with respect to Canadian
Obligations;


THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable and documented attorneys’ fees) of each of the Lenders to
the extent owing to such Lender pursuant to the terms of this Agreement with
respect to Canadian Obligations;


FOURTH, to the payment of all of the Canadian Obligations consisting of accrued
interest on account of the Canadian Swing Loans;


FIFTH, to the payment of the outstanding principal amount of the Canadian
Obligations consisting of Canadian Swing Loans;


SIXTH, to the payment of all Canadian Obligations arising under this Agreement
and the Other Documents consisting of accrued fees and interest (other than
interest in respect of Canadian Swing Loans paid pursuant to clause FOURTH
above);


SEVENTH, to the payment of the outstanding principal amount of the Canadian
Obligations (other than principal in respect of Canadian Swing Loans paid
pursuant to clause FIFTH above) arising under this Agreement (other than Cash
Management Liabilities and Hedge Liabilities) (including the payment or cash
collateralization of any outstanding Letters of Credit in accordance with
Section 3.2(b) hereof).


EIGHTH, to all other Canadian Obligations arising under this Agreement
(including Cash Management Liabilities and Hedge Liabilities) which shall have
become due and payable (hereunder, under the Other Documents or otherwise) and
not repaid pursuant to clauses “FIRST” through “SEVENTH” above;


NINTH, to all other Canadian Obligations which shall have become due and payable
and not repaid pursuant to clauses “FIRST” through “EIGHTH”; and


TENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.
 
135

--------------------------------------------------------------------------------

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive (so long as it is
not a Defaulting Lender) an amount equal to its pro rata share (based on the
proportion that the then outstanding Advances, Cash Management Liabilities and
Hedge Liabilities held by such Lender bears to the aggregate then outstanding
Advances, Cash Management Liabilities and Hedge Liabilities) of amounts
available to be applied pursuant to clauses “SIXTH”, “SEVENTH”, “EIGHTH” and
“NINTH” above; and (iii) notwithstanding anything to the contrary in this
Section 11.5, no Swap Obligations of any Non-Qualifying Party shall be paid with
amounts received from such Non-Qualifying Party under its Guaranty (including
sums received as a result of the exercise of remedies with respect to such
Guaranty) or from the proceeds of such Non-Qualifying Party’s Collateral if such
Swap Obligations would constitute Excluded Hedge Liabilities, provided, however,
that to the extent possible appropriate adjustments shall be made with respect
to payments and/or the proceeds of Collateral from other Loan Parties that are
Eligible Contract Participants with respect to such Swap Obligations to preserve
the allocation to Obligations otherwise set forth above in this Section 11.5;
and (iv) to the extent that any amounts available for distribution pursuant to
clause “SEVENTH” above are attributable to the issued but undrawn amount of
outstanding Letters of Credit, such amounts shall be held by Agent as Cash
Collateral for the Letters of Credit pursuant to Section 3.2(b) hereof and
applied (A) first, to reimburse Issuer from time to time for any drawings under
such Letters of Credit and (B) then, following the expiration of all Letters of
Credit, to all other obligations of the types described in clauses “SEVENTH,”
“EIGHTH”, and “NINTH” above in the manner provided in this Section 11.5.



XII.
WAIVERS AND JUDICIAL PROCEEDINGS.



12.1.        Waiver of Notice.  Each Loan Party hereby waives notice of
non-payment of any of the Receivables, demand, presentment, protest and notice
thereof with respect to any and all instruments, notice of acceptance hereof,
notice of loans or advances made, credit extended, Collateral received or
delivered, or any other action taken in reliance hereon, and all other demands
and notices of any description, except such as are expressly provided for
herein.


12.2.        Delay.  No delay or omission on Agent’s or any Lender’s part in
exercising any right, remedy or option shall operate as a waiver of such or any
other right, remedy or option or of any Default or Event of Default.


12.3.        Jury Waiver.  EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, COUNTERCLAIM, DEMAND, ACTION OR CAUSE
OF ACTION (A) ARISING UNDER THIS AGREEMENT, ANY OTHER DOCUMENT OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH,
OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT, ANY OTHER DOCUMENT
OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR
TORT OR OTHERWISE AND EACH PARTY HEREBY CONSENTS THAT ANY SUCH CLAIM,
COUNTERCLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENTS OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
 
136

--------------------------------------------------------------------------------

XIII.
EFFECTIVE DATE AND TERMINATION.



13.1.        Term.  This Agreement, which shall inure to the benefit of and
shall be binding upon the respective successors and permitted assigns of each
Loan Party, Agent and each Lender, shall become effective on the date hereof and
shall continue in full force and effect until June 5, 2023 (the “Term”) unless
sooner terminated as herein provided.  The Loan Parties may terminate this
Agreement at any time upon fifteen (15) Business Days prior written notice (or
such shorter period as the Agent may agree to in writing) to Agent upon payment
in full of the Obligations; provided that a notice of termination delivered by
Borrowing Agent hereunder may state that such notice is conditioned upon the
effectiveness of other credit facilities or the closing of another transaction,
the proceeds of which will be used to prepay any outstanding Advances, in which
case such termination may be conditional upon the effectiveness of such other
credit facilities or the closing of such other transaction (any such conditional
notice of termination, a “Conditional Notice”); provided, however, that
Borrowing Agent may not deliver a Conditional Notice hereunder more than twice
in any fiscal quarter.


13.2.        Termination.  The termination of the Agreement shall not affect
Agent’s or any Lender’s rights, or any of the Obligations having their inception
prior to the effective date of such termination or any Obligations which
pursuant to the terms hereof continue to accrue after such date, and the
provisions hereof shall continue to be fully operative until all transactions
entered into, rights or interests created and Obligations have been fully paid,
disposed of, concluded or liquidated.  The security interests, Liens and rights
granted to Agent and Lenders hereunder and the financing statements filed
hereunder shall continue in full force and effect, notwithstanding the
termination of this Agreement or the fact that US Borrowers’ Account or Canadian
Borrowers’ Account may from time to time be temporarily in a zero or credit
position, until all of the Obligations of each Loan Party have been paid and
performed in full after the termination of this Agreement or each Loan Party has
furnished Agent and Lenders with an indemnification satisfactory to Agent and
Lenders with respect thereto.  Accordingly, each Loan Party waives any rights
which it may have under the Uniform Commercial Code or PPSA to demand the filing
of termination statements with respect to the Collateral, and Agent shall not be
required to send such termination statements to each Loan Party, or to file them
with any filing office, unless and until this Agreement shall have been
terminated in accordance with its terms and all Obligations have been paid in
full in immediately available funds.  All representations, warranties,
covenants, waivers and agreements contained herein shall survive termination
hereof until all Obligations are paid and performed in full.


13.3.        Collateral and Guaranty Matters.  Each of the Lenders (including in
their capacities as holders of any Cash Management Liabilities and Hedge
Liabilities) and the Issuer irrevocably authorize the Agent, at its option and
in its discretion:
 
137

--------------------------------------------------------------------------------

(a)           to release any Lien on any property granted to or held by the
Agent under any Loan Document (i) upon termination of the Commitments and
payment in full of all Obligations (other than contingent indemnification
obligations for which no claim has been made and other than any Cash Management
Liabilities and Hedge Liabilities as to which arrangements satisfactory to the
applicable Lender shall have been made) and the expiration or termination of all
Letters of Credit (other than Letters of Credit as to which other arrangements
satisfactory to the Agent and the LC Issuer shall have been made), (ii) that is
sold or to be sold as part of or in connection with any sale permitted under any
Loan Document, or (iii) if approved, authorized or ratified in writing in
accordance with Section 16.2;


(b)           to release any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and


(c)           to subordinate any Lien on any property granted to or held by the
Agent under any Loan Document to the holder of any Lien on such property that is
a Permitted Encumbrance.


Upon request by the Agent at any time, the Required Lenders will confirm in
writing the Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 13.3.  In each case as
specified in this Section 13.3, the Agent will, at Borrowers’ expense, execute
and deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted under the Loan Documents or to
subordinate its interest in such item, or to release such Guarantor from its
obligations under the Guaranty, in each case in accordance with the terms of the
Loan Documents and this Section 13.3.


The Agent shall not be responsible for or have a duty to ascertain or inquire
into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Agent’s Lien, or any certificate prepared by any Loan Party in connection
therewith, nor shall the Administrative Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.



XIV.
REGARDING AGENT.



14.1.        Appointment.  Each Lender hereby designates PNC to act as Agent for
such Lender under the Loan Documents.  Each Lender hereby irrevocably authorizes
Agent to take such action on its behalf under the provisions of this Agreement
and the Other Documents and to exercise such powers and to perform such duties
hereunder and thereunder as are specifically delegated to or required of Agent
by the terms hereof and thereof and such other powers as are reasonably
incidental thereto and Agent shall hold all Collateral, payments of principal
and interest, fees (except the fees set forth in Sections 2.8(b), 3.3 and 3.4
and the Fee Letter), charges and collections received pursuant to this
Agreement, for the ratable benefit of Lenders.  Agent may perform any of its
duties hereunder by or through its agents or employees.  As to any matters not
expressly provided for by this Agreement (including collection of the Note)
Agent shall not be required to exercise any discretion or take any action, but
shall be required to act or to refrain from acting (and shall be fully protected
in so acting or refraining from acting) upon the instructions of Required
Lenders, and such instructions shall be binding; provided, however, that Agent
shall not be required to take any action which, in Agent’s discretion, exposes
Agent to liability or which is contrary to this Agreement or the Other Documents
or Applicable Law unless Agent is furnished with an indemnification reasonably
satisfactory to Agent with respect thereto.
 
138

--------------------------------------------------------------------------------

14.2.        Nature of Duties.  Agent shall have no duties or responsibilities
except those expressly set forth in this Agreement and the Other Documents. 
Neither Agent nor any of its officers, directors, employees or agents shall be
(i) liable for any action taken or omitted by them as such hereunder or in
connection herewith, unless caused by their gross (not mere) negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final non-appealable judgment), or (ii) responsible in any manner for any
recitals, statements, representations or warranties made by any Loan Party or
any officer thereof contained in this Agreement, or in any of the Other
Documents or in any certificate, report, statement or other document referred to
or provided for in, or received by Agent under or in connection with, this
Agreement or any of the Other Documents or for the value, validity,
effectiveness, genuineness, due execution, enforceability or sufficiency of this
Agreement, or any of the Other Documents or for any failure of any Loan Party to
perform its obligations hereunder.  Agent shall not be under any obligation to
any Lender to ascertain or to inquire as to the observance or performance of any
of the agreements contained in, or conditions of, this Agreement or any of the
Other Documents, or to inspect the properties, books or records of any Loan
Party.  The duties of Agent as respects the Advances to Loan Parties shall be
mechanical and administrative in nature; Agent shall not have by reason of this
Agreement a fiduciary relationship in respect of any Lender; and nothing in this
Agreement, expressed or implied, is intended to or shall be so construed as to
impose upon Agent any obligations in respect of this Agreement or the
transactions described herein except as expressly set forth herein.


14.3.        Lack of Reliance on Agent.  Independently and without reliance upon
Agent or any other Lender, each Lender has made and shall continue to make (i)
its own independent investigation of the financial condition and affairs of each
Loan Party in connection with the making and the continuance of the Advances
hereunder and the taking or not taking of any action in connection herewith, and
(ii) its own appraisal of the creditworthiness of each Loan Party.  Agent shall
have no duty or responsibility, either initially or on a continuing basis, to
provide any Lender with any credit or other information with respect thereto,
whether coming into its possession before making of the Advances or at any time
or times thereafter except as shall be provided by any Loan Party pursuant to
the terms hereof.  Agent shall not be responsible to any Lender for any
recitals, statements, information, representations or warranties herein or in
any agreement, document, certificate or a statement delivered in connection with
or for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency of this Agreement or any Other Document, or of the
financial condition of any Loan Party, or be required to make any inquiry
concerning either the performance or observance of any of the terms, provisions
or conditions of this Agreement, the Note, the Other Documents or the financial
condition or prospects of any Loan Party, or the existence of any Event of
Default or any Default.


14.4.        Resignation of Agent; Successor Agent.  Agent may resign on sixty
(60) days written notice to each Lender and Borrowing Agent and upon such
resignation, Required Lenders will promptly designate a successor Agent
reasonably satisfactory to Loan Parties (provided that no such approval by the
Loan Parties shall be required (i) in any case where the successor Agent is one
of the Lenders or (ii) after the occurrence and during the continuance of any
Event of Default).  Any such successor Agent shall succeed to the rights, powers
and duties of Agent, and shall in particular succeed to all of Agent’s right,
title and interest in and to all of the Liens in the Collateral securing the
Obligations created hereunder or any Other Document, and the term “Agent” shall
mean such successor agent effective upon its appointment, and the former Agent’s
rights, powers and duties as Agent shall be terminated, without any other or
further act or deed on the part of such former Agent.  However, notwithstanding
the foregoing, if at the time of the effectiveness of the new Agent’s
appointment, any further actions need to be taken in order to provide for the
legally binding and valid transfer of any Liens in the Collateral from former
Agent to new Agent and/or for the perfection of any Liens in the Collateral as
held by new Agent or it is otherwise not then possible for new Agent to become
the holder of a fully valid, enforceable and perfected Lien as to any of the
Collateral, former Agent shall continue to hold such Liens solely as agent for
perfection of such Liens on behalf of new Agent until such time as new Agent can
obtain a fully valid, enforceable and perfected Lien on all Collateral, provided
that Agent shall not be required to or have any liability or responsibility to
take any further actions after such date as such agent for perfection to
continue the perfection of any such Liens (other than to forego from taking any
affirmative action to release any such Liens).  After any Agent’s resignation as
Agent, the provisions of this Article XIV, and any indemnification rights under
this Agreement, including without limitation, rights arising under Section 16.5
hereof, shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under this Agreement (and in the event resigning
Agent continues to hold any Liens pursuant to the provisions of the immediately
preceding sentence, the provisions of this Article XIV and any indemnification
rights under this Agreement, including without limitation, rights arising under
Section 16.5 hereof, shall inure to its benefit as to any actions taken or
omitted to be taken by it in connection with such Liens).
 
139

--------------------------------------------------------------------------------

14.5.        Certain Rights of Agent.  If Agent shall request instructions from
Lenders with respect to any act or action (including failure to act) in
connection with this Agreement or any Other Document, Agent shall be entitled to
refrain from such act or taking such action unless and until Agent shall have
received instructions from Required Lenders; and Agent shall not incur liability
to any Person by reason of so refraining.  Without limiting the foregoing,
Lenders shall not have any right of action whatsoever against Agent as a result
of its acting or refraining from acting hereunder in accordance with the
instructions of Required Lenders.


14.6.        Reliance.  Agent shall be entitled to rely, and shall be fully
protected in relying, upon any note, writing, resolution, notice, statement,
certificate, email, facsimile, telex, teletype or telecopier message, cablegram,
order or other document or telephone message believed by it to be genuine and
correct and to have been signed, sent or made by the proper person or entity,
and, with respect to all legal matters pertaining to this Agreement and the
Other Documents and its duties hereunder, upon advice of counsel selected by
it.  Agent may employ agents and attorneys-in-fact and shall not be liable for
the default or misconduct of any such agents or attorneys-in-fact selected by
Agent with reasonable care.


14.7.        Notice of Default.  Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default hereunder or under
the Other Documents, unless Agent has received notice from a Lender or Borrowing
Agent referring to this Agreement or the Other Documents, describing such
Default or Event of Default and stating that such notice is a “notice of
default”.  In the event that Agent receives such a notice, Agent shall give
notice thereof to Lenders.  Agent shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by the Required
Lenders; provided, that, unless and until Agent shall have received such
directions, Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of Lenders.
 
140

--------------------------------------------------------------------------------

14.8.        Indemnification.  To the extent Agent is not reimbursed and
indemnified by the Loan Parties, each Lender will reimburse and indemnify Agent
in proportion to its respective portion of the outstanding Advances and its
respective Participation Commitments in the outstanding Letters of Credit and
outstanding Swing Loans (or, if no Advances are outstanding, pro rata according
to the percentage that its Revolving Commitment Amount and Term Loan Commitment
Amount, as applicable, constitutes of the total aggregate Revolving Commitment
Amounts and Term Loan Commitment Amounts), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against Agent in performing its duties
hereunder, or in any way relating to or arising out of this Agreement or any
Other Document; provided that Lenders shall not be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from Agent’s gross (not mere)
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment).


14.9.        Agent in its Individual Capacity.  With respect to the obligation
of Agent to lend under this Agreement, the Advances made by it shall have the
same rights and powers hereunder as any other Lender and as if it were not
performing the duties as Agent specified herein; and the term “Lender” or any
similar term shall, unless the context clearly otherwise indicates, include
Agent in its individual capacity as a Lender.  Agent may engage in business with
any Loan Party as if it were not performing the duties specified herein, and may
accept fees and other consideration from any Loan Party for services in
connection with this Agreement or otherwise without having to account for the
same to Lenders.


14.10.      Delivery of Documents.  To the extent Agent receives financial
statements required under Sections 9.7, 9.8, 9.9, 9.12 and 9.13 or Borrowing
Base Certificates from any Loan Party pursuant to the terms of this Agreement
which any Loan Party is not obligated to deliver to each Lender, Agent will
promptly furnish such documents and information to Lenders.


14.11.      Loan Parties Undertaking to Agent.  Without prejudice to their
respective obligations to Lenders under the other provisions of this Agreement,
each Loan Party hereby undertakes with Agent to pay to Agent from time to time
on demand all amounts from time to time due and payable by it for the account of
Agent or Lenders or any of them pursuant to this Agreement to the extent not
already paid.  Any payment made pursuant to any such demand shall pro tanto
satisfy the relevant Loan Party’s obligations to make payments for the account
of Lenders or the relevant one or more of them pursuant to this Agreement.


14.12.      No Reliance on Agent’s Customer Identification Program.  To the
extent the Advances or this Agreement is, or becomes, syndicated in cooperation
with other Lenders, each Lender acknowledges and agrees that neither such
Lender, nor any of its Affiliates, participants or assignees, may rely on Agent
to carry out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the USA PATRIOT Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti‑Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Loan Parties, their Affiliates or their agents, the Other Documents or the
transactions hereunder or contemplated hereby: (i) any identity verification
procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations
or such Anti-Terrorism Laws.
 
141

--------------------------------------------------------------------------------

14.13.      Other Agreements.  Each of the Lenders agrees that it shall not,
without the express consent of Agent, and that it shall, to the extent it is
lawfully entitled to do so, upon the request of Agent, set off against the
Obligations, any amounts owing by such Lender to any Loan Party or any deposit
accounts of any Loan Party now or hereafter maintained with such Lender. 
Anything in this Agreement to the contrary notwithstanding, each of the Lenders
further agrees that it shall not, unless specifically requested to do so by
Agent, take any action to protect or enforce its rights arising out of this
Agreement or the Other Documents, it being the intent of Lenders that any such
action to protect or enforce rights under the Loan Documents shall be taken in
concert and at the direction or with the consent of Agent or Required Lenders.



XV.
BORROWING AGENCY.



15.1.        Borrowing Agency Provisions.


(a)           Each Loan Party hereby irrevocably designates Borrowing Agent to
be its attorney and agent and in such capacity to (i) borrow, (ii) request
advances, (iii) request the issuance of Letters of Credit, (iv) sign and endorse
notes, (v) execute and deliver all instruments, documents, applications,
security agreements, reimbursement agreements and letter of credit agreements
for Letters of Credit and all other certificates, notice, writings and further
assurances now or hereafter required hereunder, (vi) make elections regarding
interest rates, (vii) give instructions regarding Letters of Credit and agree
with Issuer upon any amendment, extension or renewal of any Letter of Credit and
(viii) otherwise take action under and in connection with this Agreement and the
Other Documents, all on behalf of and in the name such Loan Party or Loan
Parties, and hereby authorizes Agent to pay over or credit all loan proceeds
hereunder in accordance with the request of Borrowing Agent.


(b)           The handling of this credit facility as a co-borrowing facility
with a borrowing agent in the manner set forth in this Agreement is solely as an
accommodation to Loan Parties and at their request.  Neither Agent nor any
Lender shall incur liability to Loan Parties as a result thereof.  To induce
Agent and Lenders to do so and in consideration thereof, each Loan Party hereby
indemnifies Agent and each Lender and holds Agent and each Lender harmless from
and against any and all liabilities, expenses, losses, damages and claims of
damage or injury asserted against Agent or any Lender by any Person arising from
or incurred by reason of the handling of the financing arrangements of the Loan
Parties as provided herein, reliance by Agent or any Lender on any request or
instruction from Borrowing Agent or any other action taken by Agent or any
Lender with respect to this Section 15.1 except due to willful misconduct or
gross (not mere) negligence by the indemnified party (as determined by a court
of competent jurisdiction in a final and non-appealable judgment).
 
142

--------------------------------------------------------------------------------

(c)           All Obligations of the US Loan Parties shall be joint and several
with each other US Loan Party, and each US Loan Party shall make payment upon
the maturity of such Obligations by acceleration or otherwise, and such
obligation and liability on the part of each US Loan Party shall in no way be
affected by any extensions, renewals and forbearance granted by Agent or any
Lender to any US Loan Party, failure of Agent or any Lender to give any US Loan
Party notice of borrowing or any other notice, any failure of Agent or any
Lender to pursue or preserve its rights against any US Loan Party, the release
by Agent or any Lender of any Collateral now or thereafter acquired from any US
Loan Party. All Canadian Obligations of the Canadian Loan Parties shall be joint
and several with each other Canadian Loan Party, and each Canadian Loan Party
shall make payment upon the maturity of such Canadian Obligations by
acceleration or otherwise, and such obligation and liability on the part of each
Canadian Loan Party shall in no way be affected by any extensions, renewals and
forbearance granted by Agent or any Lender to any Canadian Loan Party, failure
of Agent or any Lender to give any Canadian Loan Party notice of borrowing or
any other notice, any failure of Agent or any Lender to pursue or preserve its
rights against any such Canadian Loan Party, the release by Agent or any Lender
of any Collateral now or thereafter acquired from any Canadian Loan Party. Such
agreement by each Loan Party to pay upon any notice issued pursuant thereto is
unconditional and unaffected by prior recourse by Agent or any Lender to the
other Loan Parties or any Collateral for such Loan Party's Obligations or the
lack thereof.  Each Loan Party waives all suretyship defenses.


15.2.        Waiver of Subrogation.  Each Loan Party expressly waives any and
all rights of subrogation, reimbursement, indemnity, exoneration, contribution
of any other claim which such Loan Party may now or hereafter have against the
other Loan Parties or any other Person directly or contingently liable for the
Obligations hereunder, or against or with respect to any other Loan Parties'
property (including, without limitation, any property which is Collateral for
the Obligations), arising from the existence or performance of this Agreement,
until termination of this Agreement and repayment in full of the Obligations.


15.3.        Limitation on Liability of the Canadian Loan Parties.  It is the
intent of the parties hereto and the parties hereby agree that, notwithstanding
any provision of this Agreement or any Other Documents, the Canadian Loan
Parties shall not be liable for any US Obligations, the present and future
assets of the Canadian Loan Parties shall not be subject to any Liens, Charges,
claim or action by Agent or the Lenders to satisfy any US Obligations and
neither Agent nor the Lenders shall have any recourse under this Agreement or
any Other Documents against any Canadian Loan Party or its assets in respect of
any US Obligations.  All amounts paid by Canadian Loan Parties and all value
derived from their assets shall be applied only to Obligations of the Canadian
Loan Parties.



XVI.
MISCELLANEOUS.



16.1.        Governing Law.  This Agreement and each Other Document (unless and
except to the extent expressly provided otherwise in any such Other Document),
and all matters relating hereto or thereto or arising herefrom or therefrom
(whether arising under contract law, tort law or otherwise) shall, in accordance
with Section 5-1401 of the General Obligations Law of the State of New York, be
governed by and construed in accordance with the laws of the State of New York. 
Any judicial proceeding brought by or against any Loan Party with respect to any
of the Obligations, this Agreement or the Other Documents may be brought in any
court of competent jurisdiction in the State of New York, United States (except
that in connection with the Canadian Documents, a judicial proceeding may be
brought in any court of competent jurisdiction in the Province of Ontario), and,
by execution and delivery of this Agreement, each Loan Party accepts for itself
and in connection with its properties, generally and unconditionally, the
non-exclusive jurisdiction of the aforesaid courts, and irrevocably agrees to be
bound by any judgment rendered thereby in connection with this Agreement.  Each
Loan Party hereby waives personal service of any and all process upon it and
consents that all such service of process may be made by certified or registered
mail (return receipt requested) directed to Borrowing Agent at its address set
forth in Section 16.6 and service so made shall be deemed completed five (5)
days after the same shall have been so deposited in the mails of the United
States, or, at Agent’s option, by service upon Borrowing Agent which each Loan
Party irrevocably appoints as such Loan Party’s Agent for the purpose of
accepting service within the State of New York  Nothing herein shall affect the
right to serve process in any manner permitted by Applicable Law or shall limit
the right of any party to bring proceedings against any Loan Party in the courts
of any other jurisdiction.  Each party hereto waives any objection to
jurisdiction and venue of any action instituted hereunder and shall not assert
any defense based on lack of jurisdiction or venue or based upon forum non
conveniens.  Each Loan Party waives the right to remove any judicial proceeding
brought against such Loan Party in any state court to any federal court.  Any
judicial proceeding by any Loan Party against Agent or any Lender involving,
directly or indirectly, any matter or claim in any way arising out of, related
to or connected with this Agreement or any related agreement, shall be brought
only in a federal or state court located in the County of New York, State of New
York.
 
143

--------------------------------------------------------------------------------

16.2.        Entire Understanding.


(a)           This Agreement and the Other Documents executed concurrently
herewith contain the entire understanding between each Borrower, Agent and each
Lender and supersedes all prior agreements and understandings, if any, relating
to the subject matter hereof.  Any promises, representations, warranties or
guarantees not herein contained and hereinafter made shall have no force and
effect unless in writing, signed by each Borrower’s, Agent’s and each Lender’s
respective officers.  Neither this Agreement nor any portion or provisions
hereof may be changed, modified, amended, waived, supplemented, discharged,
cancelled or terminated orally or by any course of dealing, or in any manner
other than by an agreement in writing, signed by the parties thereto. 
Notwithstanding the foregoing, Agent may modify this Agreement or any of the
Other Documents for the purposes of completing missing content or correcting
erroneous content of an administrative nature, without the need for a written
amendment, provided that Agent shall send a copy of any such modification to
Borrowing Agent and each Lender (which copy may be provided by electronic
mail).  Each Loan Party hereto acknowledges that it has been advised by counsel
in connection with the execution of this Agreement and Other Documents and is
not relying upon oral representations or statements inconsistent with the terms
and provisions of this Agreement.


(b)           Required Lenders, Agent with the consent in writing of Required
Lenders, and Loan Parties may, subject to the provisions of this Section
16.2(b), from time to time enter into written supplemental agreements to this
Agreement or the Other Documents executed by the parties thereto, for the
purpose of adding or deleting any provisions or otherwise changing, varying or
waiving in any manner the rights of Lenders, Agent or Loan Parties thereunder or
the conditions, provisions or terms thereof or waiving any Event of Default
thereunder, but only to the extent specified in such written agreements;
provided, however, that no such supplemental agreement shall:
 
144

--------------------------------------------------------------------------------

(i)            increase the Revolving Commitment Percentage or Term Loan
Commitment Percentage, or the maximum Dollar amount of the Revolving Commitment
Amount or Term Loan Commitment Amount, as applicable of any Lender without the
consent of such Lender directly affected thereby;


(ii)           whether or not any Advances are outstanding, extend the Term or
the time for payment of principal or interest of any Advance (excluding the due
date of any mandatory prepayment of an Advance), or any fee payable to any
Lender, or reduce the principal amount of or the rate of interest borne by any
Advances or reduce any fee payable to any Lender, without the consent of each
Lender directly affected thereby (except that Required Lenders may elect to
waive or rescind any imposition of the Default Rate under Section 3.1 or of
default rates of Letter of Credit fees under Section 3.2 (unless imposed by
Agent));


(iii)          increase the Maximum Revolving Advance Amount without the consent
of each Lender directly affected thereby;


(iv)         alter, amend or modify the definitions of “Required Lenders” or
“Supermajority Required Lenders” or alter, amend or modify this Section 16.2(b)
without the consent of all Lenders;


(v)           alter, amend or modify the provisions of Section 11.5 without the
consent of all Lenders;


(vi)          release any Collateral (other than any Real Property) during any
fiscal year having an aggregate value when aggregated with all such Collateral
released in any one fiscal year, in excess of $1,000,000 without the consent of
the Supermajority Required Lenders (other than in accordance with the provisions
of this Agreement);


(vii)         change the rights and duties of Agent without the consent of all
Lenders;


(viii)       subject to clause (e) below, permit any Revolving Advance to be
made if after giving effect thereto the total of Revolving Advances outstanding
hereunder would exceed either the US Formula Amount or the Canadian Formula
Amount for more than sixty (60) consecutive Business Days or exceed one hundred
and ten percent (110%) of the US Formula Amount and the Canadian Formula Amount,
as applicable, without the consent of the all Lenders holding a Revolving
Commitment;


(ix)          increase the sub-limits set forth in the Borrowing Base without
the consent of the Supermajority Required Lenders;


(x)           increase the Advance Rates above the Advance Rates in effect on
the Amendment and Restatement Closing Date without the consent of the
Supermajority  Required Lenders;
 
145

--------------------------------------------------------------------------------

(xi)          alter, amend or modify the definitions of “Eligible Accounts
Receivable”, “MPA Owned Cores at Customer Locations Inventory”, “Eligible
Rotating Electrical and Automotive Domestic, Mexican and Canadian Inventory” or
“Eligible Inventory” in a manner that would increase the Borrowing Base without
the consent of the Supermajority Required Lenders;


(xii)         release all or substantially all of the Collateral without the
consent of all Lenders;


(xiii)        release all or substantially all of the value of the Guaranty,
without the written consent of each Lender; or


(xiv)        release any Loan Party without the consent of all Lenders, except
to the extent the release of any Subsidiary from the Guaranty is permitted
pursuant to this Agreement (in which case such release may be made by the Agent
acting alone).


(c)           Any such supplemental agreement shall apply equally to each Lender
and shall be binding upon Loan Parties, Lenders and Agent and all future holders
of the Obligations.  In the case of any waiver, the Loan Parties, Agent and
Lenders shall be restored to their former positions and rights, and any Event of
Default waived shall be deemed to be cured and not continuing, but no waiver of
a specific Event of Default shall extend to any subsequent Event of Default
(whether or not the subsequent Event of Default is the same as the Event of
Default which was waived), or impair any right consequent thereon.


(d)           In the event that Agent requests the consent of a Lender pursuant
to this Section 16.2 and such consent is denied, then Agent may, at its option,
require such Lender to assign its interest in the Advances to Agent or to
another Lender or to any other Person designated by Agent and acceptable to
Borrowers (solely to the extent Borrowers’ consent is required under Section
16.3 (the “Designated Lender”), for a price equal to (i) the then outstanding
principal amount thereof plus (ii) accrued and unpaid interest and fees due such
Lender, which interest and fees shall be paid when collected from the Loan
Parties.  In the event Agent elects to require any Lender to assign its interest
to Agent or to the Designated Lender, Agent will so notify such Lender in
writing within thirty (30) days following such Lender’s denial, and such Lender
will assign its interest to Agent or the Designated Lender no later than five
(5) days following receipt of such notice pursuant to a Commitment Transfer
Supplement executed by such Lender, Agent or the Designated Lender, as
appropriate, and Agent.
 
146

--------------------------------------------------------------------------------

(e)           Notwithstanding (i) the existence of a Default or an Event of
Default, (ii) that any of the other applicable conditions precedent set forth in
Section 8.2 hereof have not been satisfied or the commitments of Lenders to make
Revolving Advances hereunder have been terminated for any reason, or (iii) any
other contrary provision of this Agreement, Agent may at its discretion and
without the consent of any Lender, voluntarily permit the outstanding Revolving
Advances at any time to (A) exceed the US Formula Amount by up to ten percent
(10%) of the US Formula Amount for up to sixty (60) consecutive Business Days
(the “US Out-of-Formula Loans”); and/or (B) exceed the Canadian Formula Amount
by up to ten percent (10%) of the Canadian Formula Amount for up to sixty (60)
consecutive Business Days (the “Canadian Out-of-Formula Loans” and together with
the US Out-of-Formula Loans, the “Out-of-Formula Loans”).  If Agent is willing
in its sole and absolute discretion to permit such Out-of-Formula Loans, Lenders
holding the Revolving Commitments shall be obligated to fund such Out-of-Formula
Loans in accordance with their respective Revolving Commitment Percentages, and
such Out-of-Formula Loans shall be payable on demand and shall bear interest at
the Default Rate for Revolving Advances consisting of Domestic Rate Loans;
provided that, if Agent does permit Out-of-Formula Loans, neither Agent nor
Lenders shall be deemed thereby to have changed the limits of Section 2.1(a) or
Section 2.1(b), as applicable, nor shall any Lender be obligated to fund
Revolving Advances in excess of its Revolving Commitment Amount.  For purposes
of this paragraph, the discretion granted to Agent hereunder shall not preclude
involuntary overadvances that may result from time to time due to the fact that
the US Formula Amount or the Canadian Formula Amount was unintentionally
exceeded for any reason, including, but not limited to, Collateral previously
deemed to be either “Eligible Receivables” or “Eligible Inventory”, as
applicable, becomes ineligible, collections of Receivables applied to reduce
outstanding Revolving Advances are thereafter returned for insufficient funds or
overadvances are made to protect or preserve the Collateral.  In the event Agent
involuntarily permits the outstanding Revolving Advances to exceed the US
Formula Amount or the Canadian Formula Amount by more than ten percent (10%),
Agent shall use its efforts to have Loan Parties decrease such excess in as
expeditious a manner as is practicable under the circumstances and not
inconsistent with the reason for such excess.  Revolving Advances made after
Agent has determined the existence of involuntary overadvances shall be deemed
to be involuntary overadvances and shall be decreased in accordance with the
preceding sentence. To the extent any Out-of-Formula Loans are not actually
funded by the other Lenders as provided for in this Section 16.2(e), Agent may
elect in its discretion to fund such Out-of-Formula Loans and any such
Out-of-Formula Loans so funded by Agent shall be deemed to be Revolving Advances
made by and owing to Agent, and Agent shall be entitled to all rights (including
accrual of interest) and remedies of a Lender holding a Revolving Commitment
under the Loan Documents with respect to such Revolving Advances.


(f)            In addition to (and not in substitution of) the discretionary
Revolving Advances permitted above in this Section 16.2, Agent is hereby
authorized by the Loan Parties and Lenders, at any time in Agent’s sole
discretion, regardless of (i) the existence of a Default or an Event of Default,
(ii) whether any of the other applicable conditions precedent set forth in
Section 8.2 hereof have not been satisfied or the commitments of Lenders to make
Revolving Advances hereunder have been terminated for any reason, or (iii) any
other contrary provision of this Agreement, to make Revolving Advances
(“Protective Advances”) to Loan Parties on behalf of Lenders which Agent, in its
reasonable business judgment, deems necessary or desirable (a) to preserve or
protect the Collateral, or any portion thereof, (b) to enhance the likelihood
of, or maximize the amount of, repayment of the Advances and other Obligations,
or (c) to pay any other amount chargeable to Loan Parties pursuant to the terms
of this Agreement (the “Protective Advances”); provided, that at any time after
giving effect to any such Protective Advances, the outstanding Revolving
Advances, Swing Loans Maximum Undrawn Amount of all outstanding Letters of
Credit do not exceed the Maximum Revolving Advance Amount.  Lenders holding the
Revolving Commitments shall be obligated to fund such Protective Advances and
effect a settlement with Agent therefor upon demand of Agent in accordance with
their respective Revolving Commitment Percentages.  To the extent any Protective
Advances are not actually funded by the other Lenders as provided for in this
Section 16.2(f), any such Protective Advances funded by Agent shall be deemed to
be Revolving Advances made by and owing to Agent, and Agent shall be entitled to
all rights (including accrual of interest) and remedies of a Lender holding a
Revolving Commitment under the Loan Documents with respect to such Revolving
Advances.
 
147

--------------------------------------------------------------------------------

16.3.        Successors and Assigns; Participations; New Lenders.


(a)           This Agreement shall be binding upon and inure to the benefit of
the Loan Parties, Agent, each Lender and each of their respective successors and
permitted assigns, except that no Loan Party may assign or transfer any of its
rights or obligations under this Agreement without the prior written consent of
Agent and each Lender (other than a Defaulting Lender), and no Lender may assign
or otherwise transfer any of its rights or obligations hereunder except (i) to
an assignee in accordance with the provisions of Section 16.3(c) or (ii) by way
of participation in accordance with the provisions of Section 16.3(d) (and any
other attempted assignment or transfer by any party hereto shall be null and
void).


(b)           Each party hereto acknowledges that in the regular course of
commercial banking business a Lender may at any time and from time to time sell
participating interests in any Advance to other Persons (other than Disqualified
Lenders, a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural Person, a Borrower, any of
Borrower’s Affiliates or Subsidiaries, each such transferee or purchaser of a
participating interest, a “Participant”), provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Loan Parties, Agent, Issuer, Swing Loan Lender
and Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Each
Participant may exercise all rights of payment (including rights of set-off)
with respect to the portion of such Advances held by it or other Obligations
payable hereunder as fully as if such Participant were the direct holder thereof
provided that (i) Loan Parties shall not be required to pay to any Participant
more than the amount which it would have been required to pay to Lender which
granted an interest in its Advances or other Obligations payable hereunder to
such Participant had such Lender retained such interest in the Advances
hereunder or other Obligations payable hereunder unless the sale of the
participation to such Participant is made with Loan Party’s prior written
consent, and (ii) in no event shall Loan Parties be required to pay any such
amount arising from the same circumstances and with respect to the same Advances
or other Obligations payable hereunder to both such Lender and such
Participant.  Each Loan Party hereby grants to any Participant a continuing
security interest in any deposits, moneys or other property actually or
constructively held by such Participant as security for the Participant’s
interest in the Advances.  Any agreement or instrument pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in clauses (b)(i), (b)(ii) and (b)(vi) to Section 16.2 that affects
such Participant.  Each Lender that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of the Loan Parties, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other Obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Treas. Reg. Section 5f.103-1(c). The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.
 
148

--------------------------------------------------------------------------------

(c)           Any Lender, with the consent of Agent, may sell, assign or
transfer all or any part of its rights and obligations under or relating to
Revolving Advances and/or the Term Loan under the Loan Documents to one or more
additional Persons (other than Disqualified Lenders) and one or more additional
Persons may commit to make Advances hereunder (each, a “Purchasing Lender”), in
minimum amounts of not less than $5,000,000, pursuant to a Commitment Transfer
Supplement, executed by a Purchasing Lender, the transferor Lender, and Agent
and delivered to Agent for recording; provided, however, that each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
each of the Revolving Advances and/or the Term Loan under this Agreement in
which such Lender has an interest. Upon such execution, delivery, acceptance and
recording, from and after the transfer effective date determined pursuant to
such Commitment Transfer Supplement, (i) Purchasing Lender thereunder shall be a
party hereto and, to the extent provided in such Commitment Transfer Supplement,
have the rights and obligations of a Lender thereunder with a Revolving
Commitment Percentage and/or Term Loan Commitment Percentage, as applicable as
set forth therein, and (ii) the transferor Lender thereunder shall, to the
extent provided in such Commitment Transfer Supplement, be released from its
obligations under this Agreement, the Commitment Transfer Supplement creating a
novation for that purpose.  Such Commitment Transfer Supplement shall be deemed
to amend this Agreement to the extent, and only to the extent, necessary to
reflect the addition of such Purchasing Lender and the resulting adjustment of
the Revolving Commitment Percentages and/or Term Loan Commitment Percentages, as
applicable arising from the purchase by such Purchasing Lender of all or a
portion of the rights and obligations of such transferor Lender under the Loan
Documents.  Each Loan Party hereby consents to the addition of such Purchasing
Lender and the resulting adjustment of the Revolving Commitment Percentages
and/or Term Loan Commitment Percentages, as applicable arising from the purchase
by such Purchasing Lender of all or a portion of the rights and obligations of
such transferor Lender under the Loan Documents.  The Loan Parties shall execute
and deliver such further documents and do such further acts and things in order
to effectuate the foregoing; provided, however, that the consent of the
Borrowing Agent (such consent not to be unreasonably withheld or delayed) shall
be required unless (x) an Event of Default has occurred and is continuing at the
time of such assignment or (y) such assignment is to a Permitted Assignee (other
than a Permitted Assignee described in clause (b) of the definition of
“Permitted Assignee”); provided that Borrowing Agent shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to Agent within seven (7) Business Days after having received prior
notice thereof.
 
149

--------------------------------------------------------------------------------

(d)          Any Lender, with the consent of Agent which shall not be
unreasonably withheld or delayed, may directly or indirectly sell, assign or
transfer all or any portion of its rights and obligations under or relating to
Revolving Advances and/or the Term Loan under the Loan Documents to an entity,
whether a corporation, partnership, trust, limited liability company or other
entity that (i) is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and (ii) is administered, serviced or managed by the assigning Lender
or an Affiliate of such Lender (a “Purchasing CLO” and together with each
Participant and Purchasing Lender, each a “Transferee” and collectively the
“Transferees”), pursuant to a Commitment Transfer Supplement modified as
appropriate to reflect the interest being assigned (“Modified Commitment
Transfer Supplement”), executed by any intermediate purchaser, the Purchasing
CLO, the transferor Lender, and Agent as appropriate and delivered to Agent for
recording.  Upon such execution and delivery, from and after the transfer
effective date determined pursuant to such Modified Commitment Transfer
Supplement, (i) Purchasing CLO thereunder shall be a party hereto and, to the
extent provided in such Modified Commitment Transfer Supplement, have the rights
and obligations of a Lender thereunder and (ii) the transferor Lender thereunder
shall, to the extent provided in such Modified Commitment Transfer Supplement,
be released from its obligations under this Agreement, the Modified Commitment
Transfer Supplement creating a novation for that purpose.  Such Modified
Commitment Transfer Supplement shall be deemed to amend this Agreement to the
extent, and only to the extent, necessary to reflect the addition of such
Purchasing CLO.  Each Loan Party hereby consents to the addition of such
Purchasing CLO.  The Loan Parties shall execute and deliver such further
documents and do such further acts and things in order to effectuate the
foregoing.


(e)           Agent shall maintain at its address a copy of each Commitment
Transfer Supplement and Modified Commitment Transfer Supplement delivered to it
and a register (the “Register”) for the recordation of the names and addresses
of each Lender and the outstanding principal, accrued and unpaid interest and
other fees due hereunder.  The entries in the Register shall be conclusive, in
the absence of manifest error, and each Loan Party, Agent and Lenders shall
treat each Person whose name is recorded in the Register as the owner of the
Advance recorded therein for the purposes of this Agreement.  The Register shall
be available for inspection by Borrowing Agent or any Lender at any reasonable
time and from time to time upon reasonable prior notice.  Agent shall receive a
fee in the amount of $3,500 payable by the applicable Purchasing Lender and/or
Purchasing CLO upon the effective date of each transfer or assignment (other
than to an intermediate purchaser) to such Purchasing Lender and/or Purchasing
CLO.


(f)           Each Loan Party authorizes each Lender to disclose to any
Transferee and any prospective Transferee any and all financial information in
such Lender’s possession concerning such Loan Party which has been delivered to
such Lender by or on behalf of such Loan Party pursuant to this Agreement or in
connection with such Lender’s credit evaluation of such Loan Party.


(g)           Notwithstanding anything to the contrary contained in this
Agreement, any Lender may at any time and from time to time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


16.4.        Application of Payments.  Agent shall have the continuing and
exclusive right to apply any payment and any and all proceeds of Collateral to
any portion of the Obligations, pursuant to the terms of this Agreement.  To the
extent that any Loan Party makes a payment or Agent or any Lender receives any
payment or proceeds of the Collateral for any Loan Party’s benefit, which are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, debtor in possession, receiver, custodian
or any other party under any bankruptcy law, common law or equitable cause,
then, to such extent, the Obligations or part thereof intended to be satisfied
shall be revived and continue as if such payment or proceeds had not been
received by Agent or such Lender.
 
150

--------------------------------------------------------------------------------

16.5.        Indemnity.  Each Loan Party shall defend, protect, indemnify and
hold harmless Agent, Issuer, each Lender and each of their respective officers,
directors, Affiliates, attorneys, advisors, consultants, employees and agents
(each, an “Indemnified Party”) from and against (and will reimburse each
Indemnified Party within three (3) Business Days upon receipt of an invoice or
summary statement) any and all losses, claims, damages, liabilities, costs and
expenses (including without limitation reasonable fees and expenses of legal
counsel (which shall be limited to, for the Indemnified Parties as a whole: one
primary counsel, one local counsel in each reasonably necessary and relevant
jurisdiction, one specialty counsel for each reasonably necessary and relevant
specialty and one or more additional counsel if one or more conflicts of
interest arise and shall exclude allocated costs of in-house counsel))
(collectively, “Claims”), which may be incurred by, or asserted or awarded
against any Indemnified Party by any third party, in each case arising out of or
in any way relating to or as a consequence, direct or indirect, of (i) the Loan
Documents, the Advances, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
Transactions or any other transactions contemplated hereby or thereby; except to
the extent that such Claim is found in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted from (i) such Indemnified
Party’s own gross negligence, bad faith or willful misconduct or that of such
Indemnified Party’s respective officers, directors, employees, advisors or
agents, (ii) the material breach of such Indemnified Party’s obligations (or the
obligations of such Indemnified Person’s respective officers, directors,
employees, advisors and agents) under the Loan Documents, the Transactions or
any other transactions contemplated hereby or thereby, (iii) disputes arising
solely among the Indemnified Parties and that do not involve any act or omission
by a Borrower, its Subsidiaries or its Affiliates.  Without limiting the
generality of any of the foregoing, each Loan Party shall indemnify and hold
harmless each Indemnified Party from any Claims which may be incurred by, or
asserted or awarded against any Indemnified Party arising out of or in
connection with (i) the issuance of any Letter of Credit hereunder, (ii) any
actual or alleged presence or release of Hazardous Materials on any Real
Property owned or operated by a Borrower or any of its Subsidiaries, or (iii)
any violation of any Environmental Laws with respect to or in connection with
the Real Property by any Borrower or any of its Subsidiaries, except to the
extent that such Claim is found in a final, non-appealable judgment by a court
of competent jurisdiction to have resulted from (i) such Indemnified Party’s own
gross negligence, bad faith or willful misconduct or that of such Indemnified
Party’s respective officers, directors, employees, advisors or agents, (ii) the
material breach of such Indemnified Party’s obligations (or the obligations of
such Indemnified Person’s respective officers, directors, employees, advisors
and agents) under the Loan Documents, the Transactions or any other transactions
contemplated hereby or thereby, (iii) disputes arising solely among the
Indemnified Parties and that do not involve any act or omission by a Borrower,
its Subsidiaries or its Affiliates.  Without limiting the generality of the
foregoing, this indemnity shall extend to any and all losses, claims, damages,
liabilities, costs and expenses (including without limitation reasonable fees
and expenses of legal counsel (which shall be limited to, for the Indemnified
Parties as a whole: one primary counsel, one local counsel in each reasonably
necessary and relevant jurisdiction, one specialty counsel for each reasonably
necessary and relevant specialty and one or more additional counsel if one or
more conflicts of interest arise and shall exclude allocated costs of in-house
counsel)) asserted against or incurred by any of the Indemnified Parties by any
Person under any Environmental Laws by reason of any Loan Party’s failure to
comply with laws applicable to solid or hazardous waste materials, including
Hazardous Materials and Hazardous Waste, or other Toxic Substances.  For the
avoidance of doubt, indemnification of Taxes shall be governed by Section 3.10
and this Section 16.5 shall not apply with respect to Taxes other than any Taxes
that represent losses, claims or damages arising from any non-Tax claim.
 
151

--------------------------------------------------------------------------------

16.6.        Notice.  Any notice or request hereunder may be given to Borrowing
Agent or any Loan Party, Agent or any Lender at their respective addresses set
forth below or at such other address as may hereafter be specified in a notice
designated as a notice of change of address under this Section.  Any notice,
request, demand, direction or other communication (for purposes of this Section
16.6 only, a “Notice”) to be given to or made upon any party hereto under any
provision of this Agreement shall be given or made by telephone or in writing
(which includes by means of electronic transmission (i.e., “e-mail”) or
facsimile transmission or by setting forth such Notice on a website to which
Loan Parties are directed (an “Internet Posting”) if Notice of such Internet
Posting (including the information necessary to access such site) has previously
been delivered to the applicable parties hereto by another means set forth in
this Section 16.6) in accordance with this Section 16.6.  Any Notice shall be
effective:
 
(a)           In the case of hand-delivery, when delivered;
 
(b)           If given by mail, four (4) days after such Notice is deposited
with the United States or Canada Postal Service, with first-class postage
prepaid, return receipt requested;
 
(c)           In the case of a telephonic Notice, when a party is contacted by
telephone, if delivery of such telephonic Notice is confirmed no later than the
next Business Day by hand delivery, a facsimile or electronic transmission, an
Internet Posting or an overnight courier delivery of a confirmatory Notice
(received at or before noon on such next Business Day);
 
(d)           In the case of a facsimile transmission, when sent to the
applicable party’s facsimile machine’s telephone number, if the party sending
such Notice receives confirmation of the delivery thereof from its own facsimile
machine;
 
(e)           In the case of electronic transmission, when actually received;
 
(f)            In the case of an Internet Posting, upon delivery of a Notice of
such posting (including the information necessary to access such site) by
another means set forth in this Section 16.6; and
 
(g)           If given by any other means (including by overnight courier), when
actually received.
 
Any Lender giving a Notice to Borrowing Agent or any Loan Party shall
concurrently send a copy thereof to Agent, and Agent shall promptly notify the
other Lenders of its receipt of such Notice.
 
152

--------------------------------------------------------------------------------

(A)          If to Agent or PNC at:
 
PNC Bank, National Association
350 S. Grand Ave., Suite 3850
Los Angeles, CA 90071
Attention:         Albert Sarkis
Telephone:       (626) 432-6102


with a copy to:


PNC Bank, National Association
PNC Agency Services
PNC Firstside Center
500 First Avenue, 4th Floor
Pittsburgh, Pennsylvania 15219
Attention:         Melanie Nehnevajsa
Telephone:       (412) 807-7254
Facsimile:          (412) 762-8672


with an additional copy to (which shall not constitute notice):


Hahn & Hessen LLP
480 Madison Avenue
New York, New York
Attention:         Steven J. Seif, Esq.
Telephone:       (212) 488-7370
Facsimile:          (212)478-7400


(B)           If to a Lender other than Agent, as specified on the signature
pages hereof
 
(C)           If to Borrowing Agent or any Loan Party:
 
Motorcar Parts of America, Inc.
2929 California Street
Torrance, California 90503
Attention:         Selwyn Joffe and Michael Umansky
Telephone:       (310) 212-6315
Facsimile:          (310) 212-7910


16.7.        Survival.  The obligations of the Loan Parties under Sections
2.2(f), 2.2(g), 2.2(h), 3.7, 3.8, 3.9, 3.10, 16.5 and 16.9 and the obligations
of Lenders under Sections 2.2, 2.15(b), 2.16, 2.18, 2.19, 14.8 and 16.5 shall
survive termination of the Loan Documents and payment in full of the
Obligations.  All representations and warranties of each Loan Party contained in
this Agreement and the Other Documents shall survive the execution, delivery and
acceptance thereof by the parties thereto and the closing of the transactions
described therein or related thereto.
 
153

--------------------------------------------------------------------------------

16.8.        Severability.  If any part of this Agreement is contrary to,
prohibited by, or deemed invalid under Applicable Laws, such provision shall be
inapplicable and deemed omitted to the extent so contrary, prohibited or
invalid, but the remainder hereof shall not be invalidated thereby and shall be
given effect so far as possible.
 
16.9.        Expenses.  The Loan Parties shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by Agent and its Affiliates
(including without limitation the fees and expenses of legal counsel (which
shall be limited to, for Agent and the Lenders as a whole: one primary counsel,
one local counsel in each reasonably necessary and relevant jurisdiction, one
specialty counsel for each reasonably necessary and relevant specialty and one
or more additional counsel if one or more conflicts of interest arise and shall
exclude allocated costs of in-house counsel)) in connection with the syndication
of the credit facilities provided for herein, the preparation, negotiation,
execution, delivery and administration of the Loan Documents or any amendments,
modifications or waivers of the Loan Documents (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all documented
out-of-pocket expenses incurred by Issuer in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder, (iii) all reasonable and documented out-of-pocket expenses
incurred by Agent, any Lender or Issuer (including without limitation the fees
and expenses of legal counsel (which shall be limited to, for Agent and the
Lenders as a whole: one primary counsel, one local counsel in each reasonably
necessary and relevant jurisdiction, one specialty counsel for each reasonably
necessary and relevant specialty and one or more additional counsel if one or
more conflicts of interest arise and shall exclude allocated costs of in-house
counsel)), in connection with the enforcement or protection of its rights (A) in
connection with the Loan Documents, including its rights under this Section, or
(B) in connection with the Advances made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Advances or Letters of Credit,
and (iv) all reasonable and out-of-pocket expenses of Agent’s regular employees
and agents engaged periodically to perform audits of the any Loan Party’s or any
Loan Party’s Affiliate’s or Subsidiary’s books, records and business properties.
 
16.10.      Injunctive Relief.  Each Loan Party recognizes that, in the event
any Loan Party fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, or threatens to fail to perform, observe or
discharge such obligations or liabilities, any remedy at law may prove to be
inadequate relief to Lenders; therefor, Agent, if Agent so requests, shall be
entitled to temporary and permanent injunctive relief in any such case without
the necessity of proving that actual damages are not an adequate remedy.
 
16.11.      Consequential Damages.  Neither Agent nor any Lender, nor any agent
or attorney for any of them, shall be liable to any other party hereto (or any
Affiliate of any such Person) for indirect, punitive, exemplary or consequential
damages arising from any breach of contract, tort or other wrong relating to the
establishment, administration or collection of the Obligations or as a result of
any transaction contemplated under this Agreement or any Other Document.
 
16.12.      Captions.  The captions at various places in this Agreement are
intended for convenience only and do not constitute and shall not be interpreted
as part of this Agreement.
 
154

--------------------------------------------------------------------------------

16.13.      Counterparts; Facsimile Signatures.  This Agreement may be executed
in any number of and by different parties hereto on separate counterparts, all
of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute one and the same agreement.  Any signature
delivered by a party by facsimile or electronic transmission (including email
transmission of a PDF image) shall be deemed to be an original signature hereto.
 
16.14.      Construction.  The parties acknowledge that each party and its
counsel have reviewed this Agreement and that the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or any amendments,
schedules or exhibits thereto.
 
16.15.      Confidentiality; Sharing Information.  Each of Agent, Lenders and
Transferees agrees to maintain the confidentiality of all information obtained
by Agent, such Lender or such Transferee pursuant to the requirements of this
Agreement in accordance with Agent’s, such Lender’s and such Transferee’s
customary procedures for handling confidential information of this nature;
provided, however, Agent, each Lender and each Transferee may disclose such
confidential information (a) to its examiners, Affiliates, outside auditors,
counsel and other professional advisors (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential), (b) to any
other party hereto, (c) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any Transferee or any
prospective Transferee, and (d) as required or requested by any Governmental
Body or representative thereof or pursuant to legal process; provided, further
that (i) unless specifically prohibited by Applicable Law, Agent, each Lender
and each Transferee shall use its reasonable best efforts prior to disclosure
thereof, to notify the applicable Loan Party of the applicable request for
disclosure of such non-public information (A) by a Governmental Body or
representative thereof (other than any such request in connection with an
examination of the financial condition of a Lender or a Transferee by such
Governmental Body) or (B) pursuant to legal process and (ii) in no event shall
Agent, any Lender or any Transferee be obligated to return any materials
furnished by any Loan Party other than those documents and instruments in
possession of Agent or any Lender in order to perfect its Lien on the Collateral
once the Obligations have been paid in full and this Agreement has been
terminated.  Each Loan Party acknowledges that from time to time financial
advisory, investment banking and other services may be offered or provided to
such Loan Party or one or more of its Affiliates (in connection with this
Agreement or otherwise) by any Lender or by one or more Subsidiaries or
Affiliates of such Lender and each Loan Party hereby authorizes each Lender to
share any information delivered to such Lender by such Loan Party and its
Subsidiaries pursuant to this Agreement, or in connection with the decision of
such Lender to enter into this Agreement, to any such Subsidiary or Affiliate of
such Lender, it being understood that any such Subsidiary or Affiliate of any
Lender receiving such information shall be bound by the provisions of this
Section 16.15 as if it were a Lender hereunder and (e) to the extent such
information becomes publicly available other than as a result of a breach of
this Section 16.15.  Such authorization shall survive the repayment of the other
Obligations and the termination of this Agreement.  Notwithstanding any
non-disclosure agreement or similar document executed by Agent in favor of any
Loan Party or its Subsidiaries, the provisions of this Agreement shall supersede
such agreements.
 
16.16.      Publicity.  Each Loan Party and each Lender hereby authorizes Agent
to make appropriate announcements of the financial arrangement entered into
among Loan Parties, Agent and Lenders, including announcements which are
commonly known as tombstones, in such publications and to such selected parties
as Agent shall in its sole and absolute discretion deem appropriate.
 
155

--------------------------------------------------------------------------------

16.17.      Certifications From Banks and Participants; USA PATRIOT Act.
 
(a)           Each Lender or assignee or participant of a Lender that is not
incorporated under the Laws of the United States or a state thereof (and is not
excepted from the certification requirement contained in Section 313 of the USA
PATRIOT Act and the applicable regulations because it is both (i) an affiliate
of a depository institution or foreign bank that maintains a physical presence
in the United States or foreign country, and (ii) subject to supervision by a
banking authority regulating such affiliated depository institution or foreign
bank) shall deliver to Agent the certification, or, if applicable,
recertification, certifying that such Lender is not a “shell” and certifying to
other matters as required by Section 313 of the USA PATRIOT Act and the
applicable regulations: (1) within ten (10) days after the Amendment and
Restatement Closing Date, and (2) as such other times as are required under the
USA PATRIOT Act.
 
(b)           The USA PATRIOT Act requires all financial institutions to obtain,
verify and record certain information that identifies individuals or business
entities which open an “account” with such financial institution. Consequently,
Lender may from time to time request, and each Loan Party shall provide to
Lender, such Loan Party’s name, address, tax identification number and/or such
other identifying information as shall be necessary for Lender to comply with
the USA PATRIOT Act and any other Anti-Terrorism Law.
 
16.18.      Anti-Terrorism Laws.
 
(a)           Each Loan Party represents and warrants that (i) no Covered Entity
is a Sanctioned Person and (ii) no Covered Entity, either in its own right or
through any third party, (A) has any of its assets in a Sanctioned Country or in
the possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (B) does business in or with, or derives any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; or (C) engages in any dealings or
transactions prohibited by any Anti-Terrorism Law.
 
(b)           Each Loan Party covenants and agrees that (i) no Covered Entity
will become a Sanctioned Person, (ii) no Covered Entity, either in its own right
or through any third party, will (B) have any of its assets in a Sanctioned
Country or in the possession, custody or control of a Sanctioned Person in
violation of any Anti-Terrorism Law; (B) do business in or with, or derive any
of its income from investments in or transactions with, any Sanctioned Country
or Sanctioned Person in violation of any Anti-Terrorism Law; (C) engage in any
dealings or transactions prohibited by any Anti-Terrorism Law or (D) use the
Advances to fund any operations in, finance any investments or activities in,
or, make any payments to, a Sanctioned Country or Sanctioned Person in violation
of any Anti-Terrorism Law, (iii) the funds used to repay the Obligations will
not be derived from any unlawful activity, (iv) each Covered Entity shall comply
with  all Anti-Terrorism Laws and (v) the Loan Parties shall promptly notify
Agent in writing upon the occurrence of a Reportable Compliance Event.
 
156

--------------------------------------------------------------------------------

No Canadian Loan Party shall be required to comply with this Section 16.18 to
the extent that such compliance would violate or otherwise contravene FEMA or
any other Applicable Law in effect in Canada.
 
16.19.      Canadian Anti-Money Laundering Legislation.
 
(a)           Each Borrower acknowledges that, pursuant to Part II.1 of the
Criminal Code (Canada), the Proceeds of Crime Money Laundering and Terrorist
Financing Act (Canada), regulations promulgated pursuant to the Special Economic
Measures Act and the United Nations Act, the Corruption of Foreign Public
Official Act and other applicable anti-money laundering, anti-terrorist
financing, anti-bribery, government sanction and “know your client” laws, under
the laws of Canada (collectively, including any guidelines or orders thereunder,
“AML Legislation”), Agent and Lenders may be required to obtain, verify and
record information regarding each Borrower, its respective directors, authorized
signing officers, direct or indirect shareholders or other Persons in control of
such Borrower, and the transactions contemplated hereby.  Borrowing Agent shall
promptly provide all such information, including supporting documentation and
other evidence, as may be reasonably requested by any Lender or Agent, or any
prospective assign or participant of a Lender or Agent, necessary in order to
comply with any applicable AML Legislation, whether now or hereafter in
existence.
 
(b)           If Agent has ascertained the identity of any Borrower or any
authorized signatories of any Borrower for the purposes of applicable AML
Legislation, then the Agent:
 
(i)            shall be deemed to have done so as an agent for each Lender, and
this Agreement shall constitute a “written agreement” in such regard between
each Lender and the Agent within the meaning of applicable AML Legislation; and
 
(ii)           shall provide to each Lender copies of all information obtained
in such regard without any representation or warranty as to its accuracy or
completeness.
 
(c)           (c)           Notwithstanding the provisions of this Section and
except as may otherwise be agreed in writing, each Lender agrees that Agent has
no obligation to ascertain the identity of the Borrowers or any authorized
signatories of the Borrowers on behalf of any Lender, or to confirm the
completeness or accuracy of any information it obtains from the Borrowers or any
such authorized signatory in doing so.
 
16.20       Joint and Several Obligations.  Notwithstanding any other provision
contained in this Agreement or in any Other Document, if a “secured creditor”
(as that term is defined under the Bankruptcy and Insolvency Act (Canada)) is
determined by a court of competent jurisdiction not to include a Person to whom
obligations are owed on a joint or joint and several basis, then each Borrower’s
Obligations, to the extent such Obligations are secured, only shall be several
obligations and not joint or joint and several obligations.
 

XVII.
GUARANTY.

 
17.1.        Guaranty.  Each US Loan Party hereby unconditionally guarantees, as
a primary obligor and not merely as a surety, jointly and severally with each
other US Loan Party when and as due, whether at maturity, by acceleration, by
notice of prepayment or otherwise, the due and punctual performance of all
Obligations; provided that with respect to Obligations under or in respect of
any Swap Obligation, the foregoing guarantee shall only be effective to the
extent that such US Loan Party is an Eligible Party at the time such Swap
Obligation is entered into and such Obligations and such guarantee thereof are
not Excluded Hedge Liabilities).  Each payment made by any US Loan Party
pursuant to this Guaranty shall be made in lawful money of the United States in
immediately available funds.  For the avoidance of doubt, and notwithstanding
anything to the contrary under any Loan Document, no Foreign Subsidiary, FSHCO
or Subsidiary thereof shall be required to guaranty the payment of any US
Obligation (including any Guarantees of the US Loan Parties).  Each Canadian
Loan Party hereby unconditionally guarantees, as a primary obligor and not
merely as a surety, jointly and severally with each other Canadian Loan Party
when and as due, whether at maturity, by acceleration, by notice of prepayment
or otherwise, the due and punctual performance of all Canadian Obligations and
each Canadian Loan Party will enter into a separate Canadian governed form of
Guaranty Agreement in form and substance acceptable to Agent.
 
157

--------------------------------------------------------------------------------

17.2.        Waivers.  Each US Loan Party hereby absolutely, unconditionally and
irrevocably waives (i) promptness, diligence, notice of acceptance, notice of
presentment of payment and any other notice hereunder, (ii) demand of payment,
protest, notice of dishonor or nonpayment, notice of the present and future
amount of the Obligations and any other notice with respect to the Obligations,
(iii) any requirement that Agent or any Lender protect, secure, perfect or
insure any security interest or Lien on any property subject thereto or exhaust
any right or take any action against any other Loan Party, or any Person or any
Collateral, (iv) any other action, event or precondition to the enforcement
hereof or the performance by each such US Loan Party of the Obligations, (v) any
defense arising by any lack of capacity or authority or any other defense of any
Loan Party or any notice, demand or defense by reason of cessation from any
cause of Obligations other than payment and performance in full of the
Obligations by the Loan Parties and any defense that any other guarantee or
security was or was to be obtained by Agent and (vi) all suretyship defenses and
any rights to interpose any defense, counterclaim or offset of any nature and
description which it may have or which may exist between and among Agent,
Lenders, Borrower and/or the undersigned with respect to such US Loan Party’s
obligations under this Guaranty, or which Borrower may assert on the underlying
Indebtedness, including but not limited to failure of consideration, breach of
warranty, fraud, payment (other than cash payment in full of the Obligations in
accordance with the terms hereof), statute of frauds, bankruptcy, infancy,
statute of limitations, accord and satisfaction, and usury.
 
17.3.        No Defense.  No invalidity, irregularity, voidableness, voidness or
unenforceability of this Agreement or any Other Document or any other agreement
or instrument relating thereto, or of all or any part of the Obligations or of
any collateral security therefor shall affect, impair or be a defense hereunder.
 
17.4.        Guaranty of Payment.  The Guaranty hereunder is one of payment and
performance, not collection, and the obligations of each US Loan Party hereunder
are independent of the Obligations of the other Loan Parties, and a separate
action or actions may be brought and prosecuted against any US Loan Party to
enforce the terms and conditions of this Article XVII, irrespective of whether
any action is brought against any other Loan Party or other Persons or whether
any other Loan Party or other Persons are joined in any such action or actions. 
Each US Loan Party waives any right to require that any resort be had by Agent
or any Lender to any security held for payment of the Obligations or to any
balance of any deposit account or credit on the books of Agent or any Lender in
favor of any Loan Party or any other Person.  No election to proceed in one form
of action or proceedings, or against any Person, or on any Obligations, shall
constitute a waiver of Agent’s right to proceed in any other form of action or
proceeding or against any other Person unless Agent has expressed any such right
in writing.  Without limiting the generality of the foregoing, no action or
proceeding by Agent against any Loan Party under any document evidencing or
securing indebtedness of any Loan Party to Agent shall diminish the liability of
any US Loan Party hereunder, except to the extent Agent receives actual payment
on account of Obligations by such action or proceeding, notwithstanding the
effect of any such election, action or proceeding upon the right of subrogation
of any US Loan Party in respect of any Loan Party.
 
158

--------------------------------------------------------------------------------

17.5.        Liabilities Absolute.  The liability of each US Loan Party
hereunder shall be absolute, unlimited and unconditional and shall not be
subject to any reduction, limitation, impairment, discharge or termination for
any reason, including, without limitation, any claim of waiver, release,
surrender, alteration or compromise, and shall not be subject to any claim,
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of any other Obligation or
otherwise.  Without limiting the generality of the foregoing, the obligations of
each US Loan Party shall not be discharged or impaired, released, limited or
otherwise affected by:
 
(a)           any change in the manner, place or terms of payment or
performance, and/or any change or extension of the time of payment or
performance of, release, renewal or alteration of, or any new agreements
relating to any Obligation, any security therefor, or any liability incurred
directly or indirectly in respect thereof, or any rescission of, or amendment,
waiver or other modification of, or any consent to departure from, this
Agreement or any Other Document, including any increase in the Obligations
resulting from the extension of additional credit to any Loan Party or
otherwise;
 
(b)           any sale, exchange, release, surrender, loss, abandonment,
realization upon any property by whomsoever at any time pledged or mortgaged to
secure, or howsoever securing, all or any of the Obligations, and/or any offset
there against, or failure to perfect, or continue the perfection of, any Lien in
any such property, or delay in the perfection of any such Lien, or any amendment
or waiver of or consent to departure from any other guaranty for all or any of
the Obligations;
 
(c)           the failure of Agent or any Lender to assert any claim or demand
or to enforce any right or remedy against any Loan Party or any other Loan Party
or any other Person under the provisions of this Agreement or any Other Document
or any other document or instrument executed and delivered in connection
herewith or therewith;
 
(d)           any settlement or compromise of any Obligation, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and any subordination of the payment
of all or any part thereof to the payment of any obligation (whether due or not)
of any Loan Party to creditors of any Loan Party other than any other Loan
Party;
 
159

--------------------------------------------------------------------------------

(e)           any manner of application of Collateral, or proceeds thereof, to
all or any of the Obligations, or any manner of sale or other disposition of any
Collateral for all or any of the Obligations or any other assets of any Loan
Party; and
 
(f)           any other agreements or circumstance of any nature whatsoever that
may or might in any manner or to any extent vary the risk of any US Loan Party,
or that might otherwise at law or in equity constitute a defense available to,
or a discharge of, the Guaranty hereunder and/or the obligations of any US Loan
Party, or a defense to, or discharge of, any Loan Party or any other Person or
party hereto or the Obligations or otherwise with respect to the Advances or
other financial accommodations to Loan Parties pursuant to this Agreement and/or
the Other Documents.
 
17.6.        Waiver of Notice.  Agent shall have the right to do any of the
above without notice to or the consent of any US Loan Party and each US Loan
Party expressly waives any right to notice of, consent to, knowledge of and
participation in any agreements relating to any of the above or any other
present or future event relating to Obligations whether under this Agreement or
otherwise or any right to challenge or question any of the above and waives any
defenses of such US Loan Party which might arise as a result of such actions.
 
17.7.        Agent’s Discretion.  Agent may at any time and from time to time
(whether prior to or after the revocation or termination of this Agreement)
without the consent of, or notice to, any US Loan Party, and without incurring
responsibility to any US Loan Party or impairing or releasing the Obligations,
apply any sums by whomsoever paid or howsoever realized to any Obligations
regardless of what Obligations remain unpaid.
 
17.8.        Reinstatement.
 
(a)           The Guaranty provisions herein contained shall continue to be
effective or be reinstated, as the case may be, if claim is ever made upon Agent
or any Lender for repayment or recovery of any amount or amounts received by
such Person in payment or on account of any of the Obligations and such Person
repays all or part of said amount for any reason whatsoever, including, without
limitation, by reason of any judgment, decree or order of any court or
administrative body having jurisdiction over such Person or the respective
property of each, or any settlement or compromise of any claim effected by such
Person with any such claimant (including any Loan Party); and in such event each
US Loan Party hereby agrees that any such judgment, decree, order, settlement or
compromise or other circumstances shall be binding upon such US Loan Party,
notwithstanding any revocation hereof or the cancellation of any note or other
instrument evidencing any Obligation, and each US Loan Party shall be and remain
liable to Agent and/or Lenders for the amount so repaid or recovered to the same
extent as if such amount had never originally been received by such Person(s).
 
(b)           Agent shall not be required to marshal any assets in favor of any
US Loan Party, or against or in payment of Obligations.
 
(c)           No US Loan Party shall be entitled to claim against any present or
future security held by Agent from any Person for Obligations in priority to or
equally with any claim of Agent, or assert any claim for any liability of any
Loan Party to any US Loan Party in priority to or equally with claims of Agent
for Obligations, and no US Loan Party shall be entitled to compete with Agent
with respect to, or to advance any equal or prior claim to any security held by
Agent for Obligations.
 
160

--------------------------------------------------------------------------------

(d)           If any Loan Party makes any payment to Agent, which payment is
wholly or partly subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to any Person under any federal
or provincial statute or at common law or under equitable principles, then to
the extent of such payment, the Obligation intended to be paid shall be revived
and continued in full force and effect as if the payment had not been made, and
the resulting revived Obligation shall continue to be guaranteed, uninterrupted,
by each Guarantor hereunder.
 
(e)           All present and future monies payable by any Loan Party to any US
Loan Party, whether arising out of a right of subrogation or otherwise, are
assigned to Agent for its benefit and for the ratable benefit of Lenders as
security for such US Loan Party’s liability to Agent and Lenders hereunder and
are postponed and subordinated to Agent’s prior right to payment in full of
Obligations.  Except to the extent prohibited otherwise by this Agreement, all
monies received by any US Loan Party from any Loan Party shall be held by such
US Loan Party as agent and trustee for Agent.  This assignment, postponement and
subordination shall only terminate when the Obligations are paid in full in cash
and this Agreement is irrevocably terminated.
 
(f)            Each Loan Party acknowledges this assignment, postponement and
subordination and, except as otherwise set forth herein, agrees to make no
payments to any US Loan Party without the prior written consent of Agent.  Each
Loan Party agrees to give full effect to the provisions hereof.
 
[Remainder of Page Intentionally Left Blank; Signature Pages Follow]
 
161

--------------------------------------------------------------------------------

Each of the parties has signed this Agreement as of the day and year first above
written.
 

 
MOTORCAR PARTS OF AMERICA, INC.,
as a Borrower
     
By: 
/s/ Selwyn Joffe
  Name: Selwyn Joffe  
Title:
President and Chief Executive Officer

 
Signature Page to A&R Loan Agreement
 

--------------------------------------------------------------------------------

 
D&V ELECTRONICS LTD.,
as a Borrower
     
By:
/s/ Scott Matrenec
  Name: Scott Matrenec  

Title:
CEO

 
Signature Page to A&R Loan Agreement
 

--------------------------------------------------------------------------------

 
PNC BANK, NATIONAL ASSOCIATION,
as a Lender and as Agent
     
By:
/s/ Albert Sarkis
 
Name:
Albert Sarkis
 
Title:
Senior Vice President
     
Revolving Commitment Percentage: 59.1%
 
Revolving Commitment Amount: $118,288,043
     
Term Loan Commitment Percentage: 59.1%
 
Term Loan Commitment Amount: $17,743,207

 
Signature Page to A&R Loan Agreement
 

--------------------------------------------------------------------------------

 
ISRAEL DISCOUNT BANK OF NEW YORK,
as a Lender
     
By:
/s/ Richard Miller
 
Name:
Richard Miller
 
Title:
Senior Vice President
       
By:
/s/ Eric Serenkin
 
Name:
Eric Serenkin
 
Title:
Senior Vice President
       
Revolving Commitment Percentage: 8.2%
 
Revolving Commitment Amount: $16,494,565
     
Term Loan Commitment Percentage: 8.2%
 
Term Loan Commitment Amount: $2,474,185

 
Signature Page to A&R Loan Agreement
 

--------------------------------------------------------------------------------

 
WEBSTER BUSINESS CREDIT CORPORATION,
as a Lender
      By: /s/ James Cullen   Name:  James Cullen   Title:
SVP
       
Revolving Commitment Percentage: 15.2%
 
Revolving Commitment Amount: $30,434,783
     
Term Loan Commitment Percentage: 15.2%
 
Term Loan Commitment Amount: $4,565,217

 
Signature Page to A&R Loan Agreement
 

--------------------------------------------------------------------------------

 
CATHAY BANK,
as a Lender
      By: /s/ Albert D. Perez   Name:  Albert Perez   Title:
First Vice President
       
Revolving Commitment Percentage: 6.5%
 
Revolving Commitment Amount: $13,043,478
     
Term Loan Commitment Percentage: 6.5%
 
Term Loan Commitment Amount: $1,956,522

 
Signature Page to A&R Loan Agreement
 

--------------------------------------------------------------------------------

 
BANK HAPOALIM B.M.,
as a Lender
      By: /s/ Lenroy Hackett   Name:  Lenroy Hackett   Title:
Senior Vice President
        By:  /s/ Lavea Eisenberg   Name: Lavea Eisenberg   Title: First Vice
President        
Revolving Commitment Percentage: 10.9%
 
Revolving Commitment Amount: $21,739,130
     
Term Loan Commitment Percentage: 10.9%
 
Term Loan Commitment Amount: $3,260,870

 
Signature Page to A&R Loan Agreement
 

--------------------------------------------------------------------------------

EXHIBIT 1.2


BORROWING BASE CERTIFICATE


See attached.
 

--------------------------------------------------------------------------------

Report No.
 

 

 
Inventory
     
USA
Mexico
   
Collateral Status
A/R
RM, WIP, Cores,
Core Comp, Pkg
& supplies
New FG &
Remfg FG
Cores at
Customers
Total USA
RM, WIP,
Cores, Core
Comp, Pkg
& supplies
New FG &
Remfg FG
F.O.B.
Destiantion
sales at cost
Total Mexico
Total
Inventory
Total
1. Beginning Collateral (Line 4 prior report)
                     
2. Additions to Collateral (New Billings Increases and Adjustments)
                     
3. Deductions to Collateral
                     
4. Total Collateral
                     
5. Less Ineligible Collateral
                     
6. Total Eligible Collateral
                     
Loan Status
A/R
Inventory
             
Total
7. Advance Percentage or Credit Limit
                     
8. Collateral Value (Elg. Coll. X Adv %)
                     
8A. Capped to Sub-limit
                     
8B. Total Collateral
                     
Under Car
 A/R
                   
1. Beginning Collateral
                     
2. Additions to Collateral (New Billing Increases and Adjustments)
             
 Total UCar Inv
     
3. Deductions to Collateral
             
 FOB Dest sales @ cost
 Total Inv
MC/BB FG
 Total Inv WH FG/RM
 
4. Total Collateral
                     
5. Less Ineligible Collateral
                     
6. Total Eligible Collateral
                     
7. Advance Percentage or Credit Limit
                     
8. Collateral Value
                     
Collateral Available for Loan
                     
Less:  3 mos rent reserve
                     
Available Collateral
                     
8C. Line limit
                     
8D. Available Collateral
                     
9. Previous Loan Balance
(Prior Line 13)
                     
10. Less:  A) Net Collections
                     
B) Adjustments
                     
C) Other
                     
11. Subtotal for Loan Balance
                     
12. Additional A) Request for Funds
                     
Loan  B) Return Items
                     
Increases  C) Other
                     
13. New Loan Balance
                     
14. Letters of Credit Outstanding
                     
14A. Mark to market gain/(loss) of FX contracts
                     
15. Collateral Available for Loan
                     



To induce PNC Bank, National Association ("PNC Bank") to grant advances or other
financial accommodations to us pursuant to the terms of our Credit and Security
Agreement dated as of                with PNC Bank, as the same may be extended,
amended, and/or restated from time to time ("Credit Agreement"), we hereby
certify, represent and warrant the following to PNC Bank, all as of the date
hereof: (1) the foregoing statements of our accounts receivable and/or inventory
collateral described above are true and complete; (2) the total eligible
collateral described in line 6 above represents only Qualified Accounts and
Qualified Inventory, as those terms are defined in the Credit Agreement; (3) we
are in compliance with all of the terms and provisions of the Credit Agreement;
and (4) there exists no Default or Event of Default under the Credit Agreement.



 
For PNC Bank Use
             
DATE
     
Checked By ___________Date_____________________.
             
BORROWER
Motorcar Parts of America, Inc.
 
Approved By__________Date_____________________.
             
BY
   

 

--------------------------------------------------------------------------------

EXHIBIT 1.2(a)


[FORM OF] COMPLIANCE CERTIFICATE


[●], 201[●]


PNC Bank, National Association, as Agent
2 North Lake Ave., Suite 440
Pasadena, California 91101
Attention:  Albert Sarkis


Re:  Compliance Certificate – [Insert Date]


Ladies and Gentlemen:


This Compliance Certificate (this “Certificate”) is executed and delivered
pursuant to Section [9.7] [9.8] [9.9] of the Amended and Restated Revolving
Credit, Term Loan and Security Agreement dated as of June 5, 2018 (as the same
may be amended, restated, amended and restated, refinanced, replaced,
supplemented or otherwise modified from time to time, the “Loan Agreement”), by
and among MOTORCAR PARTS OF AMERICA, INC., a New York corporation (“U.S.
Borrower”), D&V ELECTRONICS LTD., a corporation amalgamated and existing under
the laws of the Province of British Columbia (“Canadian Borrower”, together with
U.S. Borrower and each Person joined thereto as a borrower from time to time,
collectively, “Borrowers”), each Person joined thereto as a guarantor from time
to time (each, a “Guarantor” and collectively, the “Guarantors”), PNC BANK,
NATIONAL ASSOCIATION (“PNC”) and the various other financial institutions named
in or which hereafter become a party to the Loan Agreement (together with PNC,
collectively, the “Lenders”) and PNC, as agent for the Lenders (PNC, together
with its successors and permitted assigns in such capacity, “Agent”).  All
capitalized terms used herein without definition shall have the meanings given
to them in the Loan Agreement.
 
The undersigned, David Lee the Chief Financial Officer and Kevin Daly the Chief
Accounting Officer of Borrowers hereby certifies to the Agent, solely in his
capacity as Chief Financial Officer and Chief Accounting Officer and not in any
individual or personal capacity, as of the date hereof, as follows:
 
1.             Attached hereto as Schedule 1 are the applicable consolidated and
consolidating financial statements of Loan Parties and their Subsidiaries for
the fiscal [monthly] [quarter] [year] ended [●].
 
2.             Attached hereto as Schedule 2 is a schedule setting forth with
specificity all material violations of any Environmental Laws that the
undersigned is aware of with respect to any Loan Party and the proposed action
the applicable Loan Party will or has implemented in order to achieve full
compliance.
 

--------------------------------------------------------------------------------

3.             No Default or Event of Default has occurred or is continuing.
 
4.             The Loan Parties are in compliance with the requirements of
Sections 6.5 and 7.7 of the Loan Agreement. Attached hereto as Schedule 3 are
the calculations and information necessary to determine compliance therewith,
and to the extent applicable, the computations necessary to determine the
Applicable Margin commencing on the relevant Adjustment Date.
 
5.            To the extent applicable, attached hereto as Schedule 4 are the
updated disclosure schedules required to be delivered in accordance with Section
9.17 of the Loan Agreement.
 
The undersigned has reviewed the terms of the Loan Agreement and has made, or
caused to be made under his supervision, a review in reasonable detail of the
transactions and financial condition of the Loan Parties during the fiscal
period covered by this Certificate.
 
[Remainder of Page left intentionally blank. Signature page follows.]
 

--------------------------------------------------------------------------------

 
By:
     
Name:
David Lee
 
Title:
Chief Financial Officer

 

 
By:
     
Name:
Kevin Daly
 
Title:
Chief Accounting Officer

 
Signature Page to Compliance Certificate
 

--------------------------------------------------------------------------------

Schedule 1


Financial Statements
 
Schedule 1
 

--------------------------------------------------------------------------------

Schedule 2


Environmental Violations

 
Schedule 2
 

--------------------------------------------------------------------------------

Schedule 3


Calculation of Compliance with Section 6.5
 
Schedule 3
 

--------------------------------------------------------------------------------

Schedule 4


Disclosure Schedule Updates
 
Schedule 4
 

--------------------------------------------------------------------------------

EXHIBIT 2.1(a)
 
[FORM OF AMENDED AND RESTATED] U.S. REVOLVING CREDIT NOTE
 
$_______________
[●], 2018

 
This [Amended and Restated] U.S. Revolving Credit Note (this “Note”) is executed
and delivered under and pursuant to the terms of that certain Amended and
Restated Revolving Credit, Term Loan and Security Agreement, dated as of June 5,
2018 (as amended, restated, amended and restated, refinanced, replaced,
supplemented or otherwise modified from time to time, the “Loan Agreement”),
among MOTORCAR PARTS OF AMERICA, INC., a New York corporation (“U.S. Borrower”),
D&V ELECTRONICS LTD., a corporation amalgamated and existing under the laws of
the Province of British Columbia (“Canadian Borrower”, together with U.S.
Borrower and each Person joined thereto as a borrower from time to time,
collectively, “Borrowers”), each Person joined as a guarantor thereunder from
time to time (each, a “Guarantor” and together, the “Guarantors”), PNC BANK,
NATIONAL ASSOCIATION (“PNC”) and the various other financial institutions named
therein or which hereafter become a party thereto (together with PNC,
collectively, the “Lenders”) and PNC, as agent for the Lenders (in such
capacity, “Agent”).  Capitalized terms not otherwise defined herein shall have
the meanings ascribed thereto in the Loan Agreement.
 
FOR VALUE RECEIVED, the U.S. Borrower promises to pay to the order of PNC at
Agent’s offices located at Two Tower Center Boulevard, East Brunswick, New
Jersey 08816 or at such other place as PNC may designate pursuant to the terms
of the Loan Agreement:
 
(i)            the principal sum of ______________________________ DOLLARS
($__________), or such lesser amount as shall equal the aggregate unpaid
principal amount of the Revolving Advances made by PNC to the Borrower under the
Loan Agreement, payable in accordance with the provisions of the Loan Agreement,
subject to acceleration upon the occurrence of an Event of Default under the
Loan Agreement, or earlier termination of the Loan Agreement, in each case,
pursuant to the terms thereof; and
 
(ii)            interest on the principal amount of this Note from time to time
outstanding, payable at the applicable Revolving Interest Rate in accordance
with the provisions of the Loan Agreement.  Upon and after the occurrence of an
Event of Default, and during the continuation thereof, at the option of the
Agent or at the direction of Required Lenders (or, in the case of any Event of
Default under Section 10.7, immediately and automatically upon the occurrence of
any such Event of Default without the requirement of any affirmative action by
any party), interest shall be payable at the applicable Default Rate.  In no
event, however, shall interest hereunder exceed the maximum interest rate
permitted by law.
 
This Note is one of the Revolving Credit Notes referred to in the Loan Agreement
and is secured, inter alia, by the liens granted pursuant to the Loan Agreement
and the Other Documents, is entitled to the benefits of the Loan Agreement and
the Other Documents, and is subject to all of the agreements, terms and
conditions therein contained.
 
This Note may be voluntarily prepaid, in whole or in part, on the terms and
conditions set forth in the Loan Agreement.
 

--------------------------------------------------------------------------------

If an Event of Default under Section 10.7 of the Loan Agreement shall occur,
then this Note shall immediately become due and payable, without notice,
together with attorneys’ fees if the collection hereof is placed in the hands of
an attorney to obtain or enforce payment hereof.  If any other Event of Default
shall occur under the Loan Agreement or any of the Other Documents, then this
Note may, as provided in the Loan Agreement, be declared to be immediately due
and payable, without notice, together with attorneys’ fees, if the collection
hereof is placed in the hands of an attorney to obtain or enforce payment
hereof.
 
This Note shall be governed by and construed in accordance with the laws of the
State of New York.
 
This Note amends in its entirety, and is given in substitution for, but not in
satisfaction of that certain [Amended and Restated] Revolving Credit Note, dated
[●] made by U.S. Borrower in favor of Payee in the original principal amount of 
[●].
 
[Remainder of page intentionally left blank, Signature pages follow.]
 
2

--------------------------------------------------------------------------------

The Borrower expressly waives any presentment, demand, protest, notice of
protest, or notice of any kind except as expressly provided in the Loan
Agreement.
 



 
MOTORCAR PARTS OF AMERICA, INC., as U.S. Borrower
       
By:
     
Name:
   
Title:

 
Signature Page to U.S. Revolving Note
 

--------------------------------------------------------------------------------

EXHIBIT 2.1(b)
 
[FORM OF] CANADIAN REVOLVING CREDIT NOTE
 
$_______________
[●], 2018

 
This Canadian Revolving Credit Note (this “Note”) is executed and delivered
under and pursuant to the terms of that certain Amended and Restated Revolving
Credit, Term Loan and Security Agreement, dated as of June 5, 2018 (as amended,
restated, amended and restated, refinanced, replaced, supplemented or otherwise
modified from time to time, the “Loan Agreement”), among MOTORCAR PARTS OF
AMERICA, INC., a New York corporation (“U.S. Borrower”), D&V ELECTRONICS LTD., a
corporation amalgamated and existing under the laws of the Province of British
Columbia (“Canadian Borrower”, together with U.S. Borrower and each Person
joined thereto as a borrower from time to time, collectively, “Borrowers”), each
Person joined as a guarantor thereunder from time to time (each, a “Guarantor”
and together, the “Guarantors”), PNC BANK, NATIONAL ASSOCIATION (“PNC”) and the
various other financial institutions named therein or which hereafter become a
party thereto (together with PNC, collectively, the “Lenders”) and PNC, as agent
for the Lenders (in such capacity, “Agent”).  Capitalized terms not otherwise
defined herein shall have the meanings ascribed thereto in the Loan Agreement.
 
FOR VALUE RECEIVED, the Borrowers promise to pay to the order of PNC at Agent’s
offices located at Two Tower Center Boulevard, East Brunswick, New Jersey 08816
or at such other place as PNC may designate pursuant to the terms of the Loan
Agreement:
 
(i)            the principal sum of ______________________________ DOLLARS
($__________), or such lesser amount as shall equal the aggregate unpaid
principal amount of the Revolving Advances made by PNC to the Borrower under the
Loan Agreement, payable in accordance with the provisions of the Loan Agreement,
subject to acceleration upon the occurrence of an Event of Default under the
Loan Agreement, or earlier termination of the Loan Agreement, in each case,
pursuant to the terms thereof; and
 
(ii)            interest on the principal amount of this Note from time to time
outstanding, payable at the applicable Revolving Interest Rate in accordance
with the provisions of the Loan Agreement.  Upon and after the occurrence of an
Event of Default, and during the continuation thereof, at the option of the
Agent or at the direction of Required Lenders (or, in the case of any Event of
Default under Section 10.7, immediately and automatically upon the occurrence of
any such Event of Default without the requirement of any affirmative action by
any party), interest shall be payable at the applicable Default Rate.  In no
event, however, shall interest hereunder exceed the maximum interest rate
permitted by law.
 
This Note is one of the Revolving Credit Notes referred to in the Loan Agreement
and is secured, inter alia, by the liens granted pursuant to the Loan Agreement
and the Other Documents, is entitled to the benefits of the Loan Agreement and
the Other Documents, and is subject to all of the agreements, terms and
conditions therein contained.
 
This Note may be voluntarily prepaid, in whole or in part, on the terms and
conditions set forth in the Loan Agreement.
 

--------------------------------------------------------------------------------

If an Event of Default under Section 10.7 of the Loan Agreement shall occur,
then this Note shall immediately become due and payable, without notice,
together with attorneys’ fees if the collection hereof is placed in the hands of
an attorney to obtain or enforce payment hereof.  If any other Event of Default
shall occur under the Loan Agreement or any of the Other Documents, then this
Note may, as provided in the Loan Agreement, be declared to be immediately due
and payable, without notice, together with attorneys’ fees, if the collection
hereof is placed in the hands of an attorney to obtain or enforce payment
hereof.
 
This Note shall be governed by and construed in accordance with the laws of the
State of New York.
 
[Remainder of page intentionally left blank, Signature pages follow.]
 
2

--------------------------------------------------------------------------------

The Borrower expressly waives any presentment, demand, protest, notice of
protest, or notice of any kind except as expressly provided in the Loan
Agreement.
 

 
MOTORCAR PARTS OF AMERICA, INC., as U.S. Borrower
       
By:
     
Name:
   
Title:
        D&V ELECTRONICS LTD., as Canadian Borrower        
By:
   
 
Name:
    Title:

 
Signature Page to Canadian Revolving Credit Note
 

--------------------------------------------------------------------------------

EXHIBIT 2.3(a)
 
[FORM OF AMENDED AND RESTATED] TERM NOTE
 
$________________
[●], 2018

 
This [Amended and Restated] Term Note (this “Note”) is executed and delivered
under and pursuant to the terms of that certain Amended and Restated Revolving
Credit, Term Loan and Security Agreement, dated as of June 5, 2018 (as amended,
restated, amended and restated, refinanced, replaced, supplemented or otherwise
modified from time to time, the “Loan Agreement”), among MOTORCAR PARTS OF
AMERICA, INC., a New York corporation (“U.S. Borrower”), D&V ELECTRONICS LTD., a
corporation amalgamated and existing under the laws of the Province of British
Columbia (“Canadian Borrower”, together with U.S. Borrower and each Person
joined thereto as a borrower from time to time, collectively, “Borrowers”), each
Person joined as a guarantor thereunder from time to time (each, a “Guarantor”
and together, the “Guarantors”), PNC BANK, NATIONAL ASSOCIATION (“PNC”) and the
various other financial institutions named therein or which hereafter become a
party thereto (together with PNC, collectively, the “Lenders”) and PNC, as agent
for the Lenders (in such capacity, “Agent”).  Capitalized terms not otherwise
defined herein shall have the meanings ascribed thereto in the Loan Agreement.
 
FOR VALUE RECEIVED, the U.S. Borrower promises to pay to the order of PNC at
Agent’s offices located at Two Tower Center Boulevard, East Brunswick, New
Jersey 08816 or at such other place as PNC may designate pursuant to the terms
of the Loan Agreement:
 
(i)             the principal sum of _____________________ DOLLARS
($_______________),or such lesser amount as shall equal the aggregate unpaid
principal amount of the Term Loans made by PNC to the Borrower under the Loan
Agreement, subject to acceleration upon the occurrence of an Event of Default
under the Loan Agreement, or earlier termination of the Loan Agreement pursuant
to the terms thereof; and
 
(ii)            interest on the principal amount of this Note from time to time
outstanding payable at the applicable Term Loan Rate in accordance with the
provisions of the Loan Agreement.  Upon and after the occurrence of an Event of
Default, and during the continuation thereof, at the option of the Agent or at
the direction of Required Lenders (or, in the case of any Event of Default under
Section 10.7, immediately and automatically upon the occurrence of any such
Event of Default without the requirement of any affirmative action by any
party), interest shall be payable at the applicable Default Rate.  In no event,
however, shall interest hereunder exceed the maximum interest rate permitted by
law.
 
This Note is one of the Term Notes referred to in the Loan Agreement and is
secured, inter alia, by the liens granted pursuant to the Loan Agreement and the
Other Documents, is entitled to the benefits of the Loan Agreement and the Other
Documents, and is subject to all of the agreements, terms and conditions therein
contained.
 
This Note is subject to mandatory prepayment and may be voluntarily prepaid, in
whole or in part, on the terms and conditions set forth in the Loan Agreement.
 

--------------------------------------------------------------------------------

If an Event of Default under Section 10.7 of the Loan Agreement shall occur,
then this Note shall immediately become due and payable, without notice,
together with attorneys’ fees if the collection hereof is placed in the hands of
an attorney to obtain or enforce payment hereof.  If any other Event of Default
shall occur under the Loan Agreement or any of the Other Documents, then this
Note may, as provided in the Loan Agreement, be declared to be immediately due
and payable, without notice, together with attorneys’ fees, if the collection
hereof is placed in the hands of an attorney to obtain or enforce payment
hereof.
 
This Note shall be governed by and construed in accordance with the laws of the
State of New York.
 
This Note amends in its entirety, and is given in substitution for, but not in
satisfaction of that certain [Amended and Restated] Term Note, dated [●] made by
U.S. Borrower in favor of Payee in the original principal amount of [●].
 
[Remainder of page intentionally left blank, Signature pages follow.]
 
2

--------------------------------------------------------------------------------

The Borrower expressly waives any presentment, demand, protest, notice of
protest, or notice of any kind except as expressly provided in the Loan
Agreement.
 

 
MOTORCAR PARTS OF AMERICA, INC., as U.S. Borrower
       
By:
     
Name:
   
Title:

 
Signature Page to Term Note  (PNC)
 

--------------------------------------------------------------------------------

EXHIBIT 2.4(a)(i)
 
[FORM OF AMENDED AND RESTATED] U.S. SWING LOAN NOTE
 
$20,000,000.00
[●], 2018

 
This Amended and Restated U.S. Swing Loan Note (this “Note”) is executed and
delivered under and pursuant to the terms of that certain Amended and Restated
Revolving Credit, Term Loan and Security Agreement, dated as of June 5, 2018 (as
amended, restated, amended and restated, refinanced, replaced, supplemented or
otherwise modified from time to time, the “Loan Agreement”), among MOTORCAR
PARTS OF AMERICA, INC., a New York corporation (“U.S. Borrower”), D&V
ELECTRONICS LTD., a corporation amalgamated and existing under the laws of the
Province of British Columbia (“Canadian Borrower”, together with U.S. Borrower
and each Person joined thereto as a borrower from time to time, collectively,
“Borrowers”), each Person joined as a guarantor thereunder from time to time
(each, a “Guarantor” and together, the “Guarantors”), PNC  BANK, NATIONAL
ASSOCIATION (“PNC”) and the various other financial institutions named therein
or which hereafter become a party thereto (together with PNC, collectively, the
“Lenders”) and PNC, as agent for the Lenders (in such capacity, “Agent”). 
Capitalized terms not otherwise defined herein shall have the meanings ascribed
thereto in the Loan Agreement.
 
FOR VALUE RECEIVED, the U.S. Borrower promises to pay to the order of PNC at
Agent’s offices located at Two Tower Center Boulevard, East Brunswick, New
Jersey 08816 or at such other place as PNC may designate pursuant to the terms
of the Loan Agreement:
 
(i)             the principal sum of TWENTY MILLION DOLLARS ($20,000,000.00), or
such lesser amount, as shall equal the aggregate unpaid principal amount of the
Swing Loans made by PNC to the Borrower under the Loan Agreement, payable in
accordance with the provisions of the Loan Agreement, subject to acceleration
upon the occurrence of an Event of Default under the Loan Agreement, or earlier
termination of the Loan Agreement, in each case, pursuant to the terms thereof;
and
 
(ii)            interest on the principal amount of this Note from time to time
outstanding, payable at the applicable Revolving Interest Rate for Domestic Rate
Loans in accordance with the provisions of the Loan Agreement.  Upon and after
the occurrence of an Event of Default, and during the continuation thereof, at
the option of the Agent or at the direction of Required Lenders (or, in the case
of any Event of Default under Section 10.7, immediately and automatically upon
the occurrence of any such Event of Default without the requirement of any
affirmative action by any party), interest shall be payable at the applicable
Default Rate.  In no event, however, shall interest hereunder exceed the maximum
interest rate permitted by law.
 
This Note is the Swing Loan Note referred to in the Loan Agreement and is
secured, inter alia, by the liens granted pursuant to the Loan Agreement and the
Other Documents, is entitled to the benefits of the Loan Agreement and the Other
Documents, and is subject to all of the agreements, terms and conditions therein
contained.
 
This Note may be voluntarily prepaid, in whole or in part, on the terms and
conditions set forth in the Loan Agreement.
 

--------------------------------------------------------------------------------

If an Event of Default under Section 10.7 of the Loan Agreement shall occur,
then this Note shall immediately become due and payable, without notice,
together with attorneys’ fees if the collection hereof is placed in the hands of
an attorney to obtain or enforce payment hereof.  If any other Event of Default
shall occur under the Loan Agreement or any of the Other Documents, then this
Note may, as provided in the Loan Agreement, be declared to be immediately due
and payable, without notice, together with attorneys’ fees, if the collection
hereof is placed in the hands of an attorney to obtain or enforce payment
hereof.
 
This Note shall be governed by and construed in accordance with the laws of the
State of New York.
 
This Note amends in its entirety, and is given in substitution for, but not in
satisfaction of that certain Swing Loan Note, dated June 3, 2018 made by U.S.
Borrower in favor of PNC in the original principal amount of  $10,000,000.00.
 
[Remainder of page intentionally left blank, Signature pages follow.]
 
2

--------------------------------------------------------------------------------

The Borrower expressly waives any presentment, demand, protest, notice of
protest, or notice of any kind except as expressly provided in the Loan
Agreement.
 



 
MOTORCAR PARTS OF AMERICA, INC., as a Borrower
       
By:
     
Name:
   
Title:

 
Signature Page to U.S. Swing Loan Note
 

--------------------------------------------------------------------------------

EXHIBIT 2.4(a)(ii)
 
[FORM OF] CANADIAN SWING LOAN NOTE
 
$2,000,000.00
[●], 2018

 
This Canadian Swing Loan Note (this “Note”) is executed and delivered under and
pursuant to the terms of that certain Amended and Restated Revolving Credit,
Term Loan and Security Agreement, dated as of June 5, 2018 (as amended,
restated, amended and restated, refinanced, replaced, supplemented or otherwise
modified from time to time, the “Loan Agreement”), among MOTORCAR PARTS OF
AMERICA, INC., a New York corporation (“U.S. Borrower”), D&V ELECTRONICS LTD., a
corporation amalgamated and existing under the laws of the Province of British
Columbia (“Canadian Borrower”, together with U.S. Borrower and each Person
joined thereto as a borrower from time to time, collectively, “Borrowers”), each
Person joined as a guarantor thereunder from time to time (each, a “Guarantor”
and together, the “Guarantors”), PNC  BANK, NATIONAL ASSOCIATION (“PNC”) and the
various other financial institutions named therein or which hereafter become a
party thereto (together with PNC, collectively, the “Lenders”) and PNC, as agent
for the Lenders (in such capacity, “Agent”).  Capitalized terms not otherwise
defined herein shall have the meanings ascribed thereto in the Loan Agreement.
 
FOR VALUE RECEIVED, the Borrowers promise to pay to the order of PNC at Agent’s
offices located at Two Tower Center Boulevard, East Brunswick, New Jersey 08816
or at such other place as PNC may designate pursuant to the terms of the Loan
Agreement:
 
(i)             the principal sum of TWO MILLION DOLLARS ($2,000,000.00), or
such lesser amount, as shall equal the aggregate unpaid principal amount of the
Swing Loans made by PNC to the Borrower under the Loan Agreement, payable in
accordance with the provisions of the Loan Agreement, subject to acceleration
upon the occurrence of an Event of Default under the Loan Agreement, or earlier
termination of the Loan Agreement, in each case, pursuant to the terms thereof;
and
 
(ii)            interest on the principal amount of this Note from time to time
outstanding, payable at the applicable Revolving Interest Rate for Domestic Rate
Loans in accordance with the provisions of the Loan Agreement.  Upon and after
the occurrence of an Event of Default, and during the continuation thereof, at
the option of the Agent or at the direction of Required Lenders (or, in the case
of any Event of Default under Section 10.7, immediately and automatically upon
the occurrence of any such Event of Default without the requirement of any
affirmative action by any party), interest shall be payable at the applicable
Default Rate.  In no event, however, shall interest hereunder exceed the maximum
interest rate permitted by law.
 
This Note is the Swing Loan Note referred to in the Loan Agreement and is
secured, inter alia, by the liens granted pursuant to the Loan Agreement and the
Other Documents, is entitled to the benefits of the Loan Agreement and the Other
Documents, and is subject to all of the agreements, terms and conditions therein
contained.
 
This Note may be voluntarily prepaid, in whole or in part, on the terms and
conditions set forth in the Loan Agreement.
 

--------------------------------------------------------------------------------

If an Event of Default under Section 10.7 of the Loan Agreement shall occur,
then this Note shall immediately become due and payable, without notice,
together with attorneys’ fees if the collection hereof is placed in the hands of
an attorney to obtain or enforce payment hereof.  If any other Event of Default
shall occur under the Loan Agreement or any of the Other Documents, then this
Note may, as provided in the Loan Agreement, be declared to be immediately due
and payable, without notice, together with attorneys’ fees, if the collection
hereof is placed in the hands of an attorney to obtain or enforce payment
hereof.
 
This Note shall be governed by and construed in accordance with the laws of the
State of New York.
 
[Remainder of page intentionally left blank, Signature pages follow.]
 
2

--------------------------------------------------------------------------------

The Borrower expressly waives any presentment, demand, protest, notice of
protest, or notice of any kind except as expressly provided in the Loan
Agreement.
 

 
MOTORCAR PARTS OF AMERICA, INC., as U.S. Borrower
       
By:
     
Name:
   
Title:
       
D&V ELECTRONICS LTD., as Canadian Borrower
     
By:
     
Name:
   
Title:



Signature Page to Canadian Swing Loan Note
 

--------------------------------------------------------------------------------

EXHIBIT 3.10(a)
 
[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE
 
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Amended and Restated Revolving Credit, Term Loan
and Security Agreement dated as of June 5, 2018 (as the same may be amended,
restated, amended and restated, refinanced, replaced, supplemented or otherwise
modified from time to time, the “Loan Agreement”), by and among MOTORCAR PARTS
OF AMERICA, INC., a New York corporation (“U.S. Borrower”), D&V ELECTRONICS
LTD., a corporation amalgamated and existing under the laws of the Province of
British Columbia (“Canadian Borrower”, together with U.S. Borrower and each
Person joined thereto as a borrower from time to time, collectively,
“Borrowers”), each Person joined as a guarantor thereunder from time to time
(each, a “Guarantor” and together, the “Guarantors”, and together with
Borrowers, collectively, the “Loan Parties”, and each, a “Loan Party”), PNC
BANK, NATIONAL ASSOCIATION (“PNC”), the various other financial institutions
named in or which hereafter become a party to the Loan Agreement (together with
PNC, collectively, the “Lenders”) and PNC, as agent for the Lenders (PNC,
together with its successors and assigns in such capacity, “Agent”).
 
Pursuant to the provisions of Section 3.10 of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Advance(s) (as well as any Note(s) evidencing such Advance(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of Borrower within the meaning of Section 881(c)(3)(B) of the Code
and (iv) it is not a controlled foreign corporation related to Borrower as
described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished Agent and Borrower with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform Borrower and Agent
in writing, and (2) the undersigned shall have at all times furnished Borrower
and Agent with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.
 
[NAME OF LENDER]
 
By:
     
Name:
  Title:      
Date:
 

 

--------------------------------------------------------------------------------

EXHIBIT 3.10(b)
 
[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE
 
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Amended and Restated Revolving Credit, Term Loan
and Security Agreement dated as of June 5, 2018 (as the same may be amended,
restated, amended and restated, refinanced, replaced, supplemented or otherwise
modified from time to time, the “Loan Agreement”), by and among MOTORCAR PARTS
OF AMERICA, INC., a New York corporation (“U.S. Borrower”), D&V ELECTRONICS
LTD., a corporation amalgamated and existing under the laws of the Province of
British Columbia (“Canadian Borrower”, together with U.S. Borrower and each
Person joined thereto as a borrower from time to time, collectively,
“Borrowers”), each Person joined as a guarantor thereunder from time to time
(each, a “Guarantor” and together, the “Guarantors”, and together with
Borrowers, collectively, the “Loan Parties”, and each, a “Loan Party”), PNC
BANK, NATIONAL ASSOCIATION (“PNC”), the various other financial institutions
named in or which hereafter become a party to the Loan Agreement (together with
PNC, collectively, the “Lenders”) and PNC, as agent for the Lenders (PNC,
together with its successors and assigns in such capacity, “Agent”).
 
Pursuant to the provisions of Section 3.10 of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of Borrower within the meaning of Section
881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign corporation
related to Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-BEN-E.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.
 
[NAME OF PARTICIPANT]
 
By:
     
Name:
   
Title:
      Date:  

 

--------------------------------------------------------------------------------

EXHIBIT 3.10(c)
 
[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE
 
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Amended and Restated Revolving Credit, Term Loan
and Security Agreement dated as of June 5, 2018 (as the same may be amended,
restated, amended and restated, refinanced, replaced, supplemented or otherwise
modified from time to time, the “Loan Agreement”), by and among MOTORCAR PARTS
OF AMERICA, INC., a New York corporation (“U.S. Borrower”), D&V ELECTRONICS
LTD., a corporation amalgamated and existing under the laws of the Province of
British Columbia (“Canadian Borrower”, together with U.S. Borrower and each
Person joined thereto as a borrower from time to time, collectively,
“Borrowers”), each Person joined as a guarantor thereunder from time to time
(each, a “Guarantor” and together, the “Guarantors”, and together with
Borrowers, collectively, the “Loan Parties”, and each, a “Loan Party”), PNC
BANK, NATIONAL ASSOCIATION (“PNC”), the various other financial institutions
named in or which hereafter become a party to the Loan Agreement (together with
PNC, collectively, the “Lenders”) and PNC, as agent for the Lenders (PNC,
together with its successors and assigns in such capacity, “Agent”).
 
Pursuant to the provisions of Section 3.10 of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of Borrower
within the meaning of Section 881(c)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender in writing and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
 
Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.
 
[NAME OF PARTICIPANT]
 
By:
     
Name:
 
Title:
   
Date:

 

--------------------------------------------------------------------------------

EXHIBIT 3.10(d)
 
[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE
 
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
 
Reference is hereby made to the Amended and Restated Revolving Credit, Term Loan
and Security Agreement dated as of June 5, 2018 (as the same may be amended,
restated, amended and restated, refinanced, replaced, supplemented or otherwise
modified from time to time, the “Loan Agreement”), by and among MOTORCAR PARTS
OF AMERICA, INC., a New York corporation (“U.S. Borrower”), D&V ELECTRONICS
LTD., a corporation amalgamated and existing under the laws of the Province of
British Columbia (“Canadian Borrower”, together with U.S. Borrower and each
Person joined thereto as a borrower from time to time, collectively,
“Borrowers”), each Person joined as a guarantor thereunder from time to time
(each, a “Guarantor” and together, the “Guarantors”, and together with
Borrowers, collectively, the “Loan Parties”, and each, a “Loan Party”), PNC
BANK, NATIONAL ASSOCIATION (“PNC”), the various other financial institutions
named in or which hereafter become a party to the Loan Agreement (together with
PNC, collectively, the “Lenders”) and PNC, as agent for the Lenders (PNC,
together with its successors and assigns in such capacity, “Agent”).
 
Pursuant to the provisions of Section 3.10 of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Advance(s) (as well as any Note(s) evidencing such Advance(s)) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Advance(s) (as well as
any Note(s) evidencing such Advance(s)), (iii) with respect to the extension of
credit pursuant to this Loan Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of Borrower within the meaning of Section 881(c)(3)(B) of the Code
and (v) none of its direct or indirect partners/members is a controlled foreign
corporation related to Borrower as described in Section 881(c)(3)(C) of the
Code.
 
The undersigned has furnished Agent and Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform Borrower and Agent in writing, and (2) the undersigned
shall have at all times furnished Borrower and Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
 
Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.
 
[NAME OF LENDER]
 
By:
     
Name:
 
Title:
   
Date:

 

--------------------------------------------------------------------------------

EXHIBIT 5.32
 
FORM OF CERTIFICATE OF BENEFICIAL OWNERSHIP
 
See attached.
 

--------------------------------------------------------------------------------

CERTIFICATION REGARDING BENEFICIAL OWNERS OF LEGAL ENTITY CUSTOMERS
 
I.              GENERAL INSTRUCTIONS
 
What is the purpose of this form?
 
To help the government fight financial crime, federal regulation requires
financial institutions to obtain, verify and record information about the
beneficial owners of legal entity customers. Legal entities can be abused to
disguise involvement in terrorist financing, money laundering, tax evasion,
corruption, fraud, and other financial crimes. Requiring the disclosure of key
individuals who ultimately own or control a legal entity (i.e., the beneficial
owners) helps law enforcement investigate and prosecute these crimes.
 
Who has to complete this form?
 
This form must be completed by the person opening or updating an account on
behalf of a legal entity. For the purposes of this form, a legal entity includes
a corporation, limited liability company, or other entity that is created by a
filing of a public document with a Secretary of State or similar office, a
general partnership, and any similar business entity formed in the United States
or a foreign country. Legal entity does not include sole proprietorships,
unincorporated associations, or individuals opening or updating accounts on
their own behalf.
 
What information do I have to provide?
 
This form requires you to provide the name, address, date of birth and Social
Security number (or passport number or other similar information, in the case of
Non-U.S. Persons) for the following individuals (i.e., the beneficial owners):
 

(i)
Each individual, if any, who owns, directly or indirectly, 25 percent or more of
the equity interests of the legal entity customer (e.g., each individual that
owns 25 percent or more of the shares of a corporation); and

 

(ii)
An individual with significant responsibility for managing the legal entity
customer (e.g., a Chief Executive Officer, Chief Financial Officer, Chief
Operating Officer, Managing Member, General Partner, President, Vice President,
or Treasurer).

 
The number of individuals that satisfy this definition of “beneficial owner” may
vary. Under section (i), depending on the factual circumstances, up to four
individuals (but as few as zero) may need to be identified. Regardless of the
number of individuals identified under section (i), you must provide the
identifying information of one individual under section (ii). It is possible
that in some circumstances the same individual might be identified under both
sections (e.g., the President of Acme, Inc. who also holds a 30% equity
interest). Thus, a completed form will contain the identifying information of at
least one individual (under section (ii)), and up to five individuals (i.e., one
individual under section (ii) and four 25 percent equity holders under section
(i)).
 
You may also be asked to provide a copy of a driver's license or other
identifying document for each beneficial owner and controlling party listed on
this form. All information collected by PNC will be maintained in accordance
with applicable U.S. privacy laws.
 

--------------------------------------------------------------------------------

Note regarding updating information: From time to time the information provided
in this form may need to be updated due to changes in the ownership or
controlling party of the legal entity customer or its beneficial owners.
Further, from time to time PNC may be required to verify the continued accuracy
of the information provided.
 
II             CERTIFICATION OF BENEFICIAL OWNER(S)
 
Persons opening or updating an account on behalf of a legal entity must provide
the following information:
 

a.
Name, Type, Address, and Taxpayer Identification Number (TIN) of Legal Entity
for Which the Account is Being Opened or Updated (i.e., the customer):

 
Entity Name:

 
Entity Type (e.g. Corporation, Partnership, etc.):

 
Entity Address:
 

 
Entity TIN:
 

 
b.
Name and Title of Person Opening or Updating Account:

 
Name:
 

 
Title:
 

 
Beneficial Owner(s): The following information for each individual, if any, who,
directly or indirectly, through any contract, arrangement, understanding,
relationship or otherwise, owns 25 percent or more of the equity interests of
the legal entity listed above.
 
If no individual meets this definition, please check “Beneficial Owner Not
Applicable” below and continue to section (d).
 
Beneficial Owner Not Applicable
 
For U.S. Persons: Indicate if you are a U.S. Citizen, U.S. Resident Alien or
Immigrant Refugee and provide Social Security Number (SSN)
 
For Non-U.S. Persons: Provide SSN, Individual Taxpayer Identification Number
(ITIN), Passport or Other Acceptable ID Information
 

--------------------------------------------------------------------------------

Name
Percentage
of
Ownership
Date
of
Birth
Residential
Street
Address
For U.S. Persons:
For Non-U.S.
Persons:
       
o U.S. Citizen
o U.S. Resident Alien
o Immigrant Refugee
 
SSN #:
 ______________________________
 
Passport or Other Acceptable ID
Type:_______________________
ID #:____________________
 
Country of Issuance:
____________________________
 
SSN / ITIN #:
 
____________________________
 
       
o U.S. Citizen
o U.S. Resident Alien
o Immigrant Refugee
 
SSN #:
______________________________
 
Passport or Other Acceptable ID
Type:_______________________
ID #:_______________________
Country of Issuance:
 
___________________________
 
SSN / ITIN #:
 
____________________________
 
       
o U.S. Citizen
o U.S. Resident Alien
o Immigrant Refugee
 
SSN #:
 
______________________________
 
Passport or Other Acceptable ID
Type:_______________________
ID #:_______________________
 
Country of Issuance:
 
____________________________
 
SSN / ITIN #:
 
____________________________
 
       
o U.S. Citizen
o U.S. Resident Alien
o Immigrant Refugee
 
SSN #:
 
______________________________
 
Passport or Other Acceptable ID
Type:_______________________
ID #:______________________
Country of Issuance:
____________________________
 
SSN / ITIN #:
 
____________________________
 




d.
Controlling Party: The following information for one individual with significant
responsibility for managing the legal entity listed above, such as:

 

·
An executive officer or senior manager (e.g., Chief Executive Officer, Chief
Financial Officer, Chief Operating Officer, Managing Member, General Partner,
President, Vice President, Treasurer); or

 

·
Any other individual who regularly performs similar functions.

 

--------------------------------------------------------------------------------

(If appropriate, an individual listed under section (c) above may also be listed
in this section (d)).
 
For U.S. Persons: Indicate if you are a U.S. Citizen, U.S. Resident Alien or
Immigrant Refugee and provide Social Security Number (SSN)
 
For Non-U.S. Persons: Provide SSN, Individual Taxpayer Identification Number
(ITIN), Passport or Other Acceptable ID Information
 
Name
Title
Date
of
Birth
Residential
Street
Address
For U.S. Persons:
For Non-U.S.
Persons:
       
o U.S. Citizen
o U.S. Resident Alien
o Immigrant Refugee
 
SSN #:
 
______________________________
Passport or Other Acceptable ID
Type:_______________________
ID #:_______________________
Country of Issuance:
 
____________________________
 
SSN / ITIN #:
____________________________
 
 



 
I,          , hereby certify that I am authorized to disclose the information
provided above and, to the best of my knowledge, the information provided is
complete and correct. Further, I authorize PNC to share the information provided
with any individual authorized to open or update accounts on behalf of the legal
entity customer and with any potential participant in a syndicated transaction
related to the account.
 
Signature:
  Date:  

 

--------------------------------------------------------------------------------

EXHIBIT 8.1(e)
 
[FORM OF] FINANCIAL CONDITION AND CLOSING CERTIFICATE
 
Reference is made to that certain Amended and Restated Revolving Credit, Term
Loan and Security Agreement dated as of June 5, 2018 (as the same may be
amended, restated, amended and restated, refinanced, replaced, supplemented or
otherwise modified from time to time, the “Loan Agreement”), by and among
MOTORCAR PARTS OF AMERICA, INC., a New York corporation (“U.S. Borrower”), D&V
ELECTRONICS LTD., a corporation amalgamated and existing under the laws of the
Province of British Columbia (“Canadian Borrower”, together with U.S. Borrower
and each Person joined thereto as a borrower from time to time, collectively,
“Borrowers”), each Person joined as a guarantor thereunder from time to time
(each, a “Guarantor” and together, the “Guarantors”, and together with
Borrowers, collectively, the “Loan Parties”, and each, a “Loan Party”), PNC
BANK, NATIONAL ASSOCIATION (“PNC”), the various other financial institutions
named in or which hereafter become a party to the Loan Agreement (together with
PNC, collectively, the “Lenders”) and PNC, as agent for the Lenders (PNC,
together with its successors and assigns in such capacity, “Agent”).  All
capitalized terms used herein which are not otherwise defined herein shall have
the meanings given to them in the Loan Agreement.  The undersigned hereby
certifies solely in his capacity as Chief Financial Officer, not in any
individual or personal capacity, as of the date hereof, as follows:
 
1.             I am familiar with all of the business and financial affairs of
the Borrowers, including, without limiting the generality of the foregoing, all
of the matters hereinafter described.
 
2.             Attached hereto as Exhibit A is the Pro Forma Balance Sheet of
the Loan Parties on a Consolidated Basis.  Such Pro Forma Balance Sheet has been
prepared in accordance with GAAP, except as may be disclosed in such financial
statements and reflects the consummation of the Transactions and fairly reflects
the financial condition of Loan Parties.  The Pro Forma Balance Sheet is
accurate, complete and correct in all material respects.
 
3.             Attached hereto as Exhibit B is (a) the monthly income statement,
cash flow and balance sheet projections of Loan Parties on a Consolidated Basis
for the period from April 1, 2018 to March 31, 2019 and (b) the annual income
statement, cash flow and balance sheet projections of the Loan Parties on a
Consolidated Basis for fiscal years ending in 2019 through 2022 (collectively,
the “Projections”).  The Projections are based on underlying assumptions which
provide a reasonable basis for the projections contained therein (it being
understood that such forecasts, projections and other forward-looking statements
are subject to significant uncertainties and contingencies, many of which are
beyond the Borrower’s control, and that no assurance can be given that such
forecasts, projections and other forward-looking statements will be realized).
 
4.             Immediately following the execution of the Loan Documents and the
consummation of the Transactions, the Loan Parties on a Consolidated Basis (a)
are solvent, (b) able to pay their debts as they mature, (c) has capital
sufficient to carry on its business and all businesses in which it is about to
engage, and (d) the present fair salable value of the assets of the Loan Parties
on a Consolidated Basis is not less than the amount that will be required to pay
the probable liability of Loan Parties on a Consolidated Basis on its debts as
they become absolute and matured.
 

--------------------------------------------------------------------------------

5.             After giving effect to the initial Advances under the Loan
Agreement, the Loan Parties have Undrawn Availability of at least $70,000,000.
 
6.             The representations and warranties contained in the Loan
Agreement or in the Other Documents are true and correct in all material
respects (except to the extent such representations and warranties (i) relate
solely to an earlier date, in which case such representations and warranties are
true and correct as of such earlier date and (ii) are already qualified by
materiality or by reference to a Material Adverse Effect, in which case such
representations and warranties are true and correct in all respects).
 
7.             Each Loan Party is in compliance in all material respects with
all of the terms and provisions set forth in the Loan Agreement and the Other
Documents on and as of the date hereof.
 
8.             No Default or Event of Default has occurred or is continuing.
 

 
By:
     
Name:
   
Title:
     
Dated:
   

 

--------------------------------------------------------------------------------

EXHIBIT A
 
PRO FORMA BALANCE SHEET
 
Exhibit A - 1
 

--------------------------------------------------------------------------------

EXHIBIT B
 
PROJECTIONS
 
Exhibit B - 1
 

--------------------------------------------------------------------------------

Exhibit 16.3
 
COMMITMENT TRANSFER SUPPLEMENT
 
COMMITMENT TRANSFER SUPPLEMENT, dated as of __________________ among
________________________________ (the “Transferor Lender”), each Purchasing
Lender executing this Commitment Transfer Supplement (each, a “Purchasing
Lender”), and PNC Bank, National Association (“PNC”) as agent for the Lenders
(as defined below) under the Loan Agreement (as defined below).
 
W I T N E S S E T H:
 
WHEREAS, this Commitment Transfer Supplement is being executed and delivered in
accordance with Section 16.3 of the Amended and Restated Revolving Credit, Term
Loan and Security Agreement dated as of June 5, 2018 (as the same may be
amended, restated, amended and restated, refinanced, replaced, supplemented or
otherwise modified from time to time, the “Loan Agreement”), by and among
MOTORCAR PARTS OF AMERICA, INC., a New York corporation (“U.S. Borrower”), D&V
ELECTRONICS LTD., a corporation amalgamated and existing under the laws of the
Province of British Columbia (“Canadian Borrower”, together with U.S. Borrower
and each Person joined thereto as a borrower from time to time, collectively,
“Borrowers”), each Person joined as a guarantor thereunder from time to time
(each, a “Guarantor” and together, the “Guarantors”, and together with
Borrowers, collectively, the “Loan Parties”, and each, a “Loan Party”), PNC
BANK, NATIONAL ASSOCIATION (“PNC”), the various other financial institutions
named in or which hereafter become a party to the Loan Agreement (together with
PNC, collectively, the “Lenders”) and PNC, as agent for the Lenders (PNC,
together with its successors and assigns in such capacity, “Agent”);
 
WHEREAS, each Purchasing Lender wishes to become a Lender party to the Loan
Agreement; and
 
WHEREAS, the Transferor Lender is selling and assigning to each Purchasing
Lender, its rights and obligations under the Loan Agreement;
 
NOW, THEREFORE, the parties hereto hereby agree as follows:
 
1.             All capitalized terms used herein which are not defined shall
have the meanings given to them in the Loan Agreement.
 
2.             Upon receipt by the Agent of four counterparts of this Commitment
Transfer Supplement, to each of which is attached a fully completed Schedule I,
and each of which has been executed by the Transferor Lender and Agent, Agent
will transmit to Transferor Lender and each Purchasing Lender a Transfer
Effective Notice, substantially in the form of Schedule II to this Commitment
Transfer Supplement (a “Transfer Effective Notice”).  Such Transfer Effective
Notice shall set forth, inter alia, the date on which the transfer effected by
this Commitment Transfer Supplement shall become effective (the “Transfer
Effective Date”), which date shall not be earlier than the first Business Day
following the date such Transfer Effective Notice is received.  From and after
the Transfer Effective Date, each Purchasing Lender shall be a Lender party to
the Loan Agreement for all purposes thereof.
 

--------------------------------------------------------------------------------

3.             At or before 12:00 Noon (New York City time) on the Transfer
Effective Date each Purchasing Lender shall pay to Transferor Lender, in
immediately available funds, an amount equal to the purchase price, as agreed
between Transferor Lender and such Purchasing Lender (the “Purchase Price”), of
the portion of the applicable Advances being purchased by such Purchasing Lender
(such Purchasing Lender’s “Purchased Percentage”) and other amounts owing to the
Transferor Lender under the Loan Agreement and the Note(s). Effective upon
receipt by Transferor Lender of the Purchase Price from a Purchasing Lender,
Transferor Lender hereby irrevocably sells, assigns and transfers to such
Purchasing Lender, without recourse, representation or warranty, and each
Purchasing Lender hereby irrevocably purchases, takes and assumes from
Transferor Lender, such Purchasing Lender’s Purchased Percentage of the
applicable Advances and other amounts owing to the Transferor Lender under the
Loan Agreement and the Note(s) together with all instruments, documents and
collateral security pertaining thereto.
 
4.             Transferor Lender has made arrangements with each Purchasing
Lender with respect to (i) the portion, if any, to be paid, and the date or
dates for payment, by Transferor Lender to such Purchasing Lender of any fees
heretofore received by Transferor Lender pursuant to the Loan Agreement prior to
the Transfer Effective Date and (ii) the portion, if any, to be paid, and the
date or dates for payment, by such Purchasing Lender to Transferor Lender of
fees or interest received by such Purchasing Lender pursuant to the Loan
Agreement from and after the Transfer Effective Date.
 
5.             (a)           All principal payments that would otherwise be
payable from and after the Transfer Effective Date to or for the account of
Transferor Lender pursuant to the Loan Agreement and the Note(s) shall, instead,
be payable to or for the account of Transferor Lender and Purchasing Lender, as
the case may be, in accordance with their respective interests as reflected in
this Commitment Transfer Supplement.
 
(b)           All interest, fees and other amounts that would otherwise accrue
for the account of Transferor Lender from and after the Transfer Effective Date
pursuant to the Loan Agreement and the Note(s) shall, instead, accrue for the
account of, and be payable to, Transferor Lender and Purchasing Lender, as the
case may be, in accordance with their respective interests as reflected in this
Commitment Transfer Supplement.  In the event that any amount of interest, fees
or other amounts accruing prior to the Transfer Effective Date was included in
the Purchase Price paid by any Purchasing Lender, Transferor Lender and such
Purchasing Lender will make appropriate arrangements for payment by Transferor
Lender to such Purchasing Lender of such amount upon receipt thereof from
Borrower.
 
6.             Concurrently with the execution and delivery hereof, Transferor
Lender will provide to each Purchasing Lender conformed copies of the Loan
Agreement and all related documents delivered to Transferor Lender.
 
7.             Each of the parties to this Commitment Transfer Supplement agrees
that at any time and from time to time upon the written request of any other
party, it will execute and deliver such further documents and do such further
acts and things as such other party may reasonably request in order to effect
the purposes of this Commitment Transfer Supplement.
 
2

--------------------------------------------------------------------------------

8.             By executing and delivering this Commitment Transfer Supplement,
Transferor Lender and each Purchasing Lender confirm to and agree with each
other and Agent and Lenders as follows: (i) each Transferor Lender represents
and warrants to Purchasing Lender, Lenders, Agent and each Loan Party that it
has full power and authority, and has taken all action necessary, to execute and
deliver this Commitment Transfer Supplement; (ii) other than as set forth in the
foregoing clause (i) and  the representation and warranty that it is the legal
and beneficial owner of the interest being assigned hereby free and clear of any
adverse claim, Transferor Lender makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with the Loan Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Agreement, the Notes or any other instrument or document furnished pursuant
thereto; (iii) Transferor Lender makes no representation or warranty and assumes
no responsibility with respect to the financial condition of the Loan Parties or
the performance or observance by the Loan Parties of any of their Obligations
under the Loan Agreement, the Note(s) or any other instrument or document
furnished pursuant hereto; (iv) each Purchasing Lender confirms that it has
received a copy of the Loan Agreement, together with copies of such financial
statements and such Other Documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Commitment
Transfer Supplement; (v) each Purchasing Lender will, independently and without
reliance upon Agent, Transferor Lender or any other Lenders and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Agreement; (vi) each Purchasing Lender appoints and authorizes Agent to take
such action as agent on its behalf and to exercise such powers under the Loan
Agreement as are delegated to the Agent by the terms thereof; (vii) each
Purchasing Lender agrees that it will perform all of its respective obligations
as set forth in the Loan Agreement to be performed by each as a Lender; (viii)
each Purchasing Lender represents and warrants to Transferor Lender, Lenders,
Agent and each Loan Party that it is either (x) entitled to the benefits of an
income tax treaty with the United States of America that provides for an
exemption from the United States withholding tax on interest and other payments
made by the Borrower under the Loan Agreement and the Other Documents or (y) is
engaged in trade or business within the United States of America; and (ix) each
Purchasing Lender represents and warrants to Transferor Lender, Lenders, Agent
and each Loan Party that (x) it is a Permitted Assignee and (y) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Commitment Transfer Supplement and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement.
 
9.             Schedule I hereto sets forth the revised commitments of
Transferor Lender and the commitments of each Purchasing Lender, the applicable
Commitment Percentages of Transferor Lender and of each Purchasing Lender, as
well as administrative information with respect to each Purchasing Lender.
 
10.           Purchasing Lender hereby agrees to pay to Agent for its own
benefit the $3,500 fee set forth in Section 16.3(e) of the Loan Agreement on the
Transfer Effective Date.
 
3

--------------------------------------------------------------------------------

11.           Transferor Lender shall deliver the Note(s) held by it and the
Borrower shall promptly, after a request has been made to the Borrower in
writing, exchange such Note(s) for new Note(s) payable to Purchasing Lender
(and, if applicable, to Transferor Lender) in the amount which reflects the
transfer being made hereby and after giving effect to any other assignments
which have become effective on the Transfer Effective Date, which amounts shall
in any case be clearly set forth in the written request being furnished to the
Borrower by Transferor Lender and acknowledged by Purchasing Lender (including,
by way of example and not by limitation, the portion of the “Commitment Amount”
referenced in Schedule I hereto which should be used as the appropriate figure
and principal amount and the appropriate issuance date of the new Note(s) to be
executed and delivered by the Borrower in favor of such Purchasing Lender and,
if applicable, Transferor Lender).
 
12.           This Commitment Transfer Supplement shall be governed by, and
construed in accordance with, the laws of the State of New York.
 
13.           This Commitment Transfer Supplement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Commitment Transfer Supplement may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Commitment Transfer Supplement
by .pdf or telecopy shall be effective as delivery of a manually executed
counterpart of this Commitment Transfer Supplement.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURE PAGE TO FOLLOW]
 
4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Commitment Transfer
Supplement to be executed by their respective duly authorized officers on the
date set forth above.



       
as Transferor Lender
           
By:
     
Name:
     
Title:
                   
as a Purchasing Lender
           
By:
     
Name:
     
Title:
             
PNC BANK, NATIONAL ASSOCIATION,
   
as Agent
           
By:
     
Name:
     
Title:
   

 
[CONSENTED AND AGREED TO:


MOTORCAR PARTS OF AMERICA, INC., as Borrowing Agent


By:
   
Name:
Title:]

 
Signature Page to Commitment Transfer Supplement
 

--------------------------------------------------------------------------------

SCHEDULE I TO COMMITMENT TRANSFER SUPPLEMENT
 
LIST OF OFFICES, ADDRESSES FOR NOTICES AND COMMITMENT AMOUNTS
 
[Transferor Lender]
Revised Commitment Amount (Revolving Advances):
$
   

 

 
Revised Commitment Percentage (Revolving Advances):
%

 

 
Revised Loan Amount (Term Loan):
$
   

 

 
Revised Loan Percentage (Term Loan)
%

 
[Purchasing Lender]
Commitment Percentage (Revolving Advances):
 
%

 

 
Commitment Amount (Revolving Advances):
$
   

 

 
Loan Percentage (Term Loan)
%

 

 
Loan Amount (Term Loan):
$
   



Addresses for Notices
 
 
 
 
 
 
 

 
Attention:
Telephone:
Facsimile:


[INSERT LOAN INFORMATION HERE AS OF THE TRANSFER EFFECTIVE DATE]
 
Outstanding principal balance of the Revolving Advances
$
       
Aggregate undrawn face amount of Outstanding Letters of Credit
$
   



Aggregate principal balance of the Term Loan
$
   

 
Schedule I - 1
 

--------------------------------------------------------------------------------

SCHEDULE II TO COMMITMENT TRANSFER SUPPLEMENT



To:
_________________________________, as Transferor Lender and
______________________, as Purchasing Lender:

 
The undersigned, as Agent under the Amended and Restated Revolving Credit, Term
Loan and Security Agreement dated as of June 5, 2018 (as the same may be
amended, restated, amended and restated, refinanced, replaced, supplemented or
otherwise modified from time to time, the “Loan Agreement”), by and among
MOTORCAR PARTS OF AMERICA, INC., a New York corporation (“U.S. Borrower”), D&V
ELECTRONICS LTD., a corporation amalgamated and existing under the laws of the
Province of British Columbia (“Canadian Borrower”, together with U.S. Borrower
and each Person joined thereto as a borrower from time to time, collectively,
“Borrowers”), each Person joined as a guarantor thereunder from time to time
(each, a “Guarantor” and together, the “Guarantors”, and together with
Borrowers, collectively, the “Loan Parties”, and each, a “Loan Party”), PNC
BANK, NATIONAL ASSOCIATION (“PNC”), the various other financial institutions
named in or which hereafter become a party to the Loan Agreement (together with
PNC, collectively, the “Lenders”) and PNC, as agent for the Lenders (PNC,
together with its successors and assigns in such capacity, “Agent”),
acknowledges receipt of four (4) executed counterparts of a completed Commitment
Transfer Supplement in the form attached hereto.  Terms defined in such
Commitment Transfer Supplement are used herein as therein defined.
 
Pursuant to such Commitment Transfer Supplement, you are advised that the
Transfer Effective Date will be [Insert date of Transfer Effective Notice.]
 



 
PNC BANK, NATIONAL ASSOCIATION,
 
as Agent
       
By:
     
Name:
 
Title:
     
ACCEPTED FOR RECORDATION
IN REGISTER:

 
Schedule II - 1
 

--------------------------------------------------------------------------------

Schedule 1.1A1
to
Amended and Restated Revolving Credit, Term Loan and Security Agreement


Specified Extended Term Receivables


Customer
Factoring Terms
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]

 

--------------------------------------------------------------------------------

1 Confidential material redacted and filed separately with the Securities and
Exchange Commission.
 

--------------------------------------------------------------------------------

Schedule 1.1B2
to
Amended and Restated Revolving Credit, Term Loan and Security Agreement


Specified Accounts


Customer
Payment Terms
Amount Owed
(as of 4/30/2018)
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]

 

--------------------------------------------------------------------------------

2 Confidential material redacted and filed separately with the Securities and
Exchange Commission.
 

--------------------------------------------------------------------------------

Schedule 1.1C 
to
Amended and Restated Revolving Credit, Term Loan and Security Agreement


Factoring Agreements



1.
(a) Accounts Receivable Purchase Agreement, dated March 15, 2010, between
Motorcar Parts of America, Inc. and Bank of America, N.A. (The PepBoys – Manny,
Moe and Jack) and (b) the Supplier Agreement, dated August 28, 2009, between
PrimeRevenue, Inc. and Motorcar Parts of America, Inc.




2.
Supplier Agreement, dated as of January 29, 2010, between Motorcar Parts of
America, Inc. and Branch Banking and Trust Company (Advance Stores Company,
Inc.).




3.
Supplier Agreement, dated as of July 30, 2004, between Motorcar Parts of
America, Inc. and SunTrust Bank, and as amended by that certain Amendment to
Supplier Agreement, dated July 1, 2009 (AutoZone, Inc.).




4.
Supplier Agreement, dated as of May 15, 2008, between Motorcar Parts of America,
Inc. and SunTrust Bank, (Genuine Parts Company).




5.
Supplier Agreement, dated as of August 20, 2007, between Motorcar Parts of
America, Inc. and Branch Banking and Trust Company, (O’Reilly Automotive, Inc.).




6.
Supplier Agreement, dated as of June 6, 2008, between Motorcar Parts of America,
Inc. and Branch Banking and Trust Company (AutoZone Parts, Inc.).




7.
Supplier Agreement, dated as of April 24, 2012, between Motorcar Parts of
America, Inc. and Branch Banking and Trust Company (Carquest).




8.
(a) License Agreement, dated as of December 1, 2008, among Motorcar Parts of
America, Inc., Orbian Corp. and Orbian Financial Services, LLC and (b) as
supplemented by that certain Discount Agreement, dated as of December 1, 2008,
between Motorcar Parts of America, Inc. and Orbian Financial Services, LLC
(AutoZone).




9.
Supplier Financing Agreement, dated as of December 11, 2014, between Motorcar
Parts of America, Inc. and Deutsche Bank AG New York Branch (Worldpac, Inc.).




10.
Receivable Purchase Agreement, dated September 24, 2015, between Motorcar Parts
of America, Inc. and JPMorgan Chase Bank, N.A. (Autopart International).

 

--------------------------------------------------------------------------------

Schedule 1.1D
to
Amended and Restated Revolving Credit, Term Loan and Security Agreement


Commercial Tort Claims


None.
 

--------------------------------------------------------------------------------

Schedule 1.1E4
to
Amended and Restated Revolving Credit, Term Loan and Security Agreement


Existing Letters of Credit


Beneficiary
Amount5
Original Issue Date
Chubb and Son (Workers Comp)
[***]
2/28/2012
American Alternative Insurance
[***]
3/21/2014
American Alternative Insurance
[***]
4/10/2015


--------------------------------------------------------------------------------

4 Confidential material redacted and filed separately with the Securities and
Exchange Commission.
 
5 Amount represents face amount of such Letters of Credit.
 

--------------------------------------------------------------------------------

Schedule 1.2
to
Amended and Restated Revolving Credit, Term Loan and Security Agreement


Permitted Encumbrances
 

--------------------------------------------------------------------------------

 
DEBTOR
 
JURISDICTION
 
SECURED PARTY
 
FILING INFO
 
COLLATERAL
DESCRIPTION
 
Motorcar Parts of America, Inc.
 
New York Department of State
 
Branch Banking and Trust Company
 
200708225819438
Filed:  8/22/2007
     
Motorcar Parts of America, Inc.
 
New York Department of State
 
Suntrust Bank
 
200805085510240
Filed:  5/08/2008
     
Motorcar Parts of America, Inc.
 
New York Department of State
 
Branch Banking and Trust Company
 
200806135669349
Filed:  6/13/2008
     
Motorcar Parts of America, Inc.
 
New York Department of State
 
Orbian Financial Services LLC
 
201202105171298
Filed:  2/10/2012
     
Motorcar Parts of America, Inc.
 
New York Department of State
 
Branch Banking and Trust Company
 
201204245473948
Filed:  4/24/2012
     
Motorcar Parts of America, Inc.
 
New York Department of State
 
General Electric Capital Corporation
 
201401065012310
Filed:  1-6-14
 
Equipment re: Total Image Management Agreement No. 7601582006
 
Motorcar Parts of America, Inc.
 
New York Department of State
 
Bank of the West
 
Assigned by:
EMC Corporation
 
201412176325360
Filed:  12-17-14
 
Computer related equipment – s/ns listed on attachment to financing statement
 
Motorcar Parts of America, Inc.
 
New York Department of State
 
Cisco Systems Capital Corporation
 
201503275314170
Filed:  3-27-15
 
Equipment – routers, software, etc.
 
Motorcar Parts of America, Inc.
 
New York Department of State
 
Wells Fargo Bank, N.A.
 
201505135518204
Filed:  5/13/2015
 
Equipment - forklifts

 

--------------------------------------------------------------------------------

 
DEBTOR
 
JURISDICTION
 
SECURED PARTY
 
FILING INFO
 
COLLATERAL
DESCRIPTION
 
Motorcar Parts of America, Inc.
 
New York Department of State
 
Toyota Motor Credit Corporation
 
Assigned by:
Toyotalift, Inc.
 
201505205549583
Filed:  5/20/2015
 
Equipment – forklifts, battery chargers, etc.
 
Motorcar Parts of America, Inc.
 
New York Department of State
 
Toyota Motor Credit Corporation
 
Assigned by:
Toyotalift, Inc.
 
201505265568369
Filed:  5/26/2015
 
Equipment – forklifts, battery chargers, etc.

 

--------------------------------------------------------------------------------

 
DEBTOR
 
JURISDICTION
 
SECURED PARTY
 
FILING INFO
 
COLLATERAL
DESCRIPTION
 
Motorcar Parts of America, Inc.
 
New York Department of State
 
JPMorgan Chase Bank, N.A.
 
201510296216033
Filed:  10/29/2015
 
Purchased Receivables, but only from and after the date such Purchased
Receivables  are sold by Supplier to Investor, etc.
 
Motorcar Parts of America, Inc.
 
New York Department of State
 
Wells Fargo Bank, N.A.
 
201602295236952
Filed:  2/29/2016
 
Equipment – forklifts, etc.
 
Motorcar Parts of America, Inc.
 
New York Department of State
 
Toyota Industries Commercial Finance, Inc.
 
Assigned by:
Toyotalift of Arizona, Inc.
 
201604185447900
Filed:  4/18/2016
 
Equipment - forklift
 
Motorcar Parts of America, Inc.
 
New York Department of State
 
Dell Financial Services L.L.C.
 
201608015919411
Filed:  8/01/2016
 
Computer equipment, etc.
 
Motorcar Parts of America, Inc.
 
New York Department of State
 
LCA Bank Corporation
 
201609206113694
Filed:  9/20/2016
 
Office equipment, and all proceeds, all accessions, additions and attachments,
etc.
 
Motorcar Parts of America, Inc.
 
New York Department of State
 
Toyota Industries Commercial Finance, Inc.
 
201802125184847
Filed:  2/12/2018
 
Equipment – forklifts, battery, etc.
 
Motorcar Parts of America, Inc.
 
New York Department of State
 
Toyota Industries Commercial Finance, Inc.
 
201802155201310
Filed:  2/15/2018
 
Equipment – forklifts, etc.
 
Motorcar Parts of America, Inc.
 
New York Department of State
 
Toyota Industries Commercial Finance, Inc.
 
201802155204001
Filed:  2/15/2018
 
Equipment – forklifts, etc.
 
Motorcar Parts of America, Inc.
 
New York Department of State
 
Toyota Industries Commercial Finance, Inc.
 
201803295377499
Filed:  3/29/2018
 
Equipment – One (10) Flexi, etc.
 
D & V ELECTRONICS LTD.
 
Ontario
 
CITIBANK EUROPE PLC
 
Registration No. 20180202 1405 1901 9380
 
Accounts
                     
Motorcar Parts of America, Inc.
2929 California St.
Torrance, CA 90503
 
California Secretary of State
 
Hewlett-Packard Financial Services Company
 
07-7099524992
Filed:  1-22-07
 
Equipment and software related to computer printing, etc.

 

--------------------------------------------------------------------------------

Schedule 4.4(b)(i)6
to
Amended and Restated Revolving Credit, Term Loan and Security Agreement


Equipment and Inventory Locations



 
Loan Party
 
Locations
 
Loan Party Locations:
 
[***]
 
[***]
 
[***]
 
[***]
 
Outside Locations of Collateral:
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]




--------------------------------------------------------------------------------

6 Confidential material redacted and filed separately with the Securities and
Exchange Commission.
 

--------------------------------------------------------------------------------

Schedule 4.4(b)(ii)
to
Amended and Restated Revolving Credit, Term Loan and Security Agreement


Place of Business; Chief Executive Office



 
Loan Party
 
Chief Executive Office Location
 
Motorcar Parts of America, Inc.
 
2929 California Street
Torrance, CA  90503
Los Angeles County
         
D & V Electronics Ltd.
 
130 Zenway Blvd.
Vaughan, Ontario, Canada
L4H 2Y7
 
Jurisdiction of Amalgamation: British Columbia
 

 

--------------------------------------------------------------------------------

Schedule 4.4(b)(iii)
to
Amended and Restated Revolving Credit, Term Loan and Security Agreement


Real Property



 
Loan Party
 
Location
 
Leasehold
or Fee
 
Lessor or
Mortgagee
 
Landlord
 
Motorcar Parts of America, Inc.
 
2929 California Street
Torrance, CA 90503
 
Leasehold
 
Lessee
 
Golkar Enterprises, Ltd.
12011 San Vicente Blvd, Suite 700
Los Angeles, CA 90043
                     
Motorcar Parts of America, Inc.
 
2931 California Street
Torrance, CA 90503
 
Leasehold
 
Lessee
 
Golkar Enterprises, Ltd.
12011 San Vicente Blvd, Suite 700
Los Angeles, CA 90043
                     
Motorcar Parts of America, Inc.
 
530 Maple Street
Torrance, CA 90503
 
Leasehold
 
Lessee
 
Golkar Enterprises, Ltd.
12011 San Vicente Blvd, Suite 700
Los Angeles, CA 90043
                     
Motorcar Parts of America, Inc.
 
783 Old Hickory Blvd. Unit 251
Brentwood, Tennessee 37027
 
Leasehold
 
Lessee
 
Roe Properties, LLC
102 Woodmont Blvd #LL-110
Nashville, TN 37205
                     
Zor Industries LLC
 
222 I-L Admiral Byrd Dr
Winchester, VA 22602
 
Leasehold
 
Lessee
 
Airport Business Parc Building D, LLC
14900 Bogle Drive, suite 204,
Chantilly, VA 20151
                     
D & V Electronics Ltd.
 
130 Zenway Blvd.
Vaughan, Ontario, Canada
L4H 2Y7
 
Leasehold
 
Lessee
 
D&V Capital Holdings Inc.
130 Zenway Blvd.
Vaughan, Ontario, Canada L4H 2Y7
                   

 

--------------------------------------------------------------------------------

Schedule 4.8(j)7
to
Amended and Restated Revolving Credit, Term Loan and Security Agreement


Deposit and Investment Accounts



 
Company
 
Bank or Broker
 
Address
 
Account No.
 
Account Type
                     
Motorcar Parts de Mexico, S.A. de C.V.
 
BBVA Bancomer
 
Blvd. Insurgentes S/N,
Col. Rio Tijuana 3RA Etapa,
Tijuana, B.C., México
 
[***]
 
Expenses Pesos
 
[***]
 
Motorcar Parts de Mexico, S.A. de C.V.
 
BBVA Bancomer
 
Blvd. Insurgentes S/N,
Col. Rio Tijuana 3RA Etapa,
Tijuana, B.C., México
 
[***]
 
Expenses Dollars
 
[***]
 
Motorcar Parts de Mexico, S.A. de C.V.
 
BBVA Bancomer
 
Blvd. Insurgentes S/N,
Col. Rio Tijuana 3RA Etapa,
Tijuana, B.C., México
 
[***]
 
Payroll Pesos
 
[***]
 
Unijoh Sdn. Bhd.
 
Affin Bank Bhd
 
49 & 51, Jln Sri Perkasa 2/1,
Tmn Tampoi Utama, 81200 Johor Bahru
 
[***]
 
Current A/C
 
Unijoh Sdn. Bhd.
 
Affin Bank Bhd
 
49 & 51, Jln Sri Perkasa 2/1,
Tmn Tampoi Utama, 81200 Johor Bahru
 
[***]
 
Fixed Deposit A/C
 
MVR Products Pte Ltd
 
DBS Bank
 
12 Marina Boulevard,
Marina Bay Financial Centre
Tower 3
Singapore 018982
 
[***]
 
Current A/C
 
MVR Products Pte Ltd
 
DBS Bank
 
12 Marina Boulevard,
Marina Bay Financial Centre
Tower 3
Singapore 018982
 
[***]
 
Fixed Deposit A/C




--------------------------------------------------------------------------------

7 Confidential material redacted and filed separately with the Securities and
Exchange Commission.
 

--------------------------------------------------------------------------------

 
Company
 
Bank or Broker
 
Address
 
Account No.
 
Account Type
                     
Central Auto Parts (Shanghai) Co., Ltd.
 
Bank of Tokyo – Mitsubishi UFJ (China) Ltd
 
20F Azia Center No. 1233
Lu Jia Zui Road
Shanghai 200120
 
[***]
 
US$ Capital Account
 
Central Auto Parts (Shanghai) Co., Ltd.
 
Bank of Tokyo – Mitsubishi UFJ (China) Ltd
 
20F Azia Center No. 1233
Lu Jia Zui Road
Shanghai 200120
 
[***]
 
Settlement Account
 
Central Auto Parts (Shanghai) Co., Ltd.
 
Bank of Tokyo – Mitsubishi UFJ (China) Ltd
 
20F Azia Center No. 1233
Lu Jia Zui Road
Shanghai 200120
 
[***]
 
RMB Basic Account
 
Central Auto Parts (Shanghai) Co., Ltd.
 
Agricultural Bank of China (Shanghai Branch)
 
5 Yanan Dong Lu
Shanghai 200120
 
[***]
 
Payment of Taxes
 
Motorcar Parts of America, Inc.
 
PNC Bank, National Association
 
PNC
350 S. Grand Ave., Suite 3850
Los Angeles, CA 90071
 
[***]
 
Collection – Rotating Electrical
 
Motorcar Parts of America, Inc.
 
PNC Bank, National Association
 
PNC
350 S. Grand Ave., Suite 3850
Los Angeles, CA 90071
 
[***]
 
Concentration – Rotating Electrical
 
Motorcar Parts of America, Inc.
 
PNC Bank, National Association
 
PNC
350 S. Grand Ave., Suite 3850
Los Angeles, CA 90071
 
[***]
 
Disbursement – Rotating Electrical
 
Motorcar Parts of America, Inc.
 
PNC Bank, National Association
 
PNC
350 S. Grand Ave., Suite 3850
Los Angeles, CA 90071
 
[***]
 
Payroll – Rotating Electrical
 
Motorcar Parts of America, Inc.
 
PNC Bank, National Association
 
PNC
350 S. Grand Ave., Suite 3850
Los Angeles, CA 90071
 
[***]
 
Money Market

 

--------------------------------------------------------------------------------

 
Company
 
Bank or Broker
 
Address
 
Account No.
 
Account Type
                     
Motorcar Parts of America, Inc.
 
PNC Bank, National Association
 
PNC
350 S. Grand Ave., Suite 3850
Los Angeles, CA 90071
 
[***]
 
Collection – Turbochargers
 
Motorcar Parts of America, Inc.
 
PNC Bank, National Association
 
PNC
350 S. Grand Ave., Suite 3850
Los Angeles, CA 90071
 
[***]
 
Concentration – Turbochargers
 
Motorcar Parts of America, Inc.
 
PNC Bank, National Association
 
PNC
350 S. Grand Ave., Suite 3850
Los Angeles, CA 90071
 
[***]
 
Disbursement – Turbochargers
 
Motorcar Parts of America, Inc.
 
PNC Bank, National Association
 
PNC
350 S. Grand Ave., Suite 3850
Los Angeles, CA 90071
 
[***]
 
Payroll – Turbochargers
 
Motorcar Parts of America, Inc.
 
Nationwide Financial
 
Nationwide Financial
10 W. Nationwide Blvd.
Columbus, OH 43215
 
[***]
 
401k Savings Deferred Comp
 
Motorcar Parts of America, Inc.
 
Royal Bank of Canada, Toronto
 
Royal Bank of Canada, Toronto
180 Wellington St. W.
5th Floor
Toronto, ON
M5J 1J1, Canada
 
[***]
 
Payroll
 
Motorcar Parts of America, Inc.
 
Royal Bank of Canada, Toronto
 
Royal Bank of Canada, Toronto
180 Wellington St. W.
5th Floor
Toronto, Ontario
M5J 1J1, Canada
 
[***]
 
Canadian Dollar
 
Motorcar Parts of America, Inc.
 
Israel Discount Bank of New York
 
511 Fifth Avenue
New York, NY 10017
 
[***]
 
Checking Account
 
Motorcar Parts of America, Inc.
 
Israel Discount Bank of New York
 
511 Fifth Avenue
New York, NY 10017
 
[***]
 
3-month time deposit
 
Motorcar Parts of America, Inc.
 
Israel Discount Bank of New York
 
511 Fifth Avenue
New York, NY 10017
 
[***]
 
6-month time deposit

 

--------------------------------------------------------------------------------

 
Company
 
Bank or Broker
 
Address
 
Account No.
 
Account Type
                     
Motorcar Parts of America, Inc.
 
Israel Discount Bank of New York
 
511 Fifth Avenue
New York, NY 10017
 
[***]
 
9-month time deposit
 
Motorcar Parts of America, Inc.
 
Israel Discount Bank of New York
 
511 Fifth Avenue
New York, NY 10017
 
[***]
 
12-month time deposit
 
D&V Electronics Ltd
 
CIBC (Canadian Imperial Bank of Commerce)
 
291 Rexdale Blvd., Toronto, Ontario, Canada, M9W 1R8
 
[***]
 
CAD Dollars
 
D&V Electronics Ltd
 
CIBC (Canadian Imperial Bank of Commerce)
 
291 Rexdale Blvd., Toronto, Ontario, Canada, M9W 1R8
 
[***]
 
USA Dollars
 
D&V Electronics Ltd
 
CIBC (Canadian Imperial Bank of Commerce)
 
291 Rexdale Blvd., Toronto, Ontario, Canada, M9W 1R8
 
[***]
 
Euros
 
D&V Electronic Technology (Shanghai) Co., Ltd.
 
China Construction Bank Shanghai Xuhui Subbranch
 
920 Heng Shan Road, Shanghai, China
 
[***]
 
USD Account
 
D&V Electronic Technology (Shanghai) Co., Ltd.
 
China Construction Bank Shanghai Xuhui Subbranch
 
920 Heng Shan Road, Shanghai, China
 
[***]
 
RMB Account

 

--------------------------------------------------------------------------------

Schedule 5.2(a)
to
Revolving Credit, Term Loan and Security Agreement


States of Qualification and Good Standing



 
Company Name
 
Jurisdiction of
Organization
 
Jurisdictions where
Qualified to do Business
 
Motorcar Parts of America, Inc.
 
New York
 
California
New York
Pennsylvania
Tennessee
Virginia
 
D&V Electronics Ltd.
 
British Columbia, Canada
 
Ontario, Canada

 

--------------------------------------------------------------------------------

Schedule 5.2(b)
to
Revolving Credit, Term Loan and Security Agreement


Subsidiaries of Motorcar Parts of America, Inc.


MVR Products Pte Ltd
Unijoh Sdn. Bhd.
Motorcar Parts de Mexico, S.A. de C.V.
Motorcar Parts of Canada, Inc.
Central Auto Parts (Shanghai) Co., Ltd.
D&V Electronics Ltd.
D&V Electronics Technology (Shanghai) Co., Ltd.
 

--------------------------------------------------------------------------------

Schedule 5.4
to
Revolving Credit, Term Loan and Security Agreement


Federal Tax Identification Number


Loan Party
Federal Employer I.D.
Motorcar Parts of America, Inc.
11-2153962
D&V Electronics Ltd.
884242249

 

--------------------------------------------------------------------------------

Schedule 5.68
to
Revolving Credit, Term Loan and Security Agreement


Entity Names


Loan Party
Other Names9
Motorcar Parts of America, Inc.
OE+, ZOR
D&V Electronics Ltd.
None.



Motorcar Parts of America, Inc. purchased certain assets of OE Plus Ltd.,
pursuant to that certain Asset Purchase Agreement dated as of May 15, 2015, by
and among OE Plus Ltd. and Motorcar Parts of America, Inc.


Motorcar Parts of America, Inc. purchased certain assets of Zor Industries USA,
L.L.C., pursuant to that certain Asset Purchase Agreement dated as of July 21,
2016, by and among Motorcar Parts of America, Inc., Zor Industries USA, L.L.C.,
[***], [***], and [***].



--------------------------------------------------------------------------------

8 Confidential material redacted and filed separately with the Securities and
Exchange Commission.
9 MPA has sold Inventory under the name OE+ and ZOR.
 

--------------------------------------------------------------------------------

Schedule 5.7
to
Revolving Credit, Term Loan and Security Agreement


Environmental Matters


None.
 

--------------------------------------------------------------------------------

Schedule 5.8(b)10
to
Revolving Credit, Term Loan and Security Agreement


Litigation
 

1.
Letter dated May 12, 2015, from Barack Ferrazzano Kirschbaum & Nagelberg LLP,
counsel to Wanxiang America Corporation (“Wanxiang”) to Motorcar Parts of
America, Inc. (“MPA”), asserting a potential outstanding liability of $[***]
(plus certain fees and expenses) owed by MPA to Wanxiang under a guaranty
associated with a Revolving Credit/Strategic Cooperation Agreement dated as of
August 22, 2012 among Fenwick Automotive Products Limited, MPA, and Wanxiang.




--------------------------------------------------------------------------------

10 Confidential material redacted and filed separately with the Securities and
Exchange Commission.
 

--------------------------------------------------------------------------------

Schedule 5.8(c)
to
Revolving Credit, Term Loan and Security Agreement


Indebtedness


Capitalized Leases:



 
Capitalized Lease Description
Lessor
Payment
Start Date
Payment
End Date
Total Loan
Amount
Principal
Paid as of
4/30/18
 End
Balance
 
Kyocera 6500i-Maple Bldg
Wells Fargo
PO BOX 31001-0271
Pasadena, CA 91110-0271
09/01/13
08/31/18
12,422.13
11,377.07
1,045.06
 
Kyocera Copier & Printers-2931 Bldg
Wells Fargo
PO BOX 31001-0271
Pasadena, CA 91110-0271
09/01/13
08/31/18
21,724.74
20,065.55
1,659.19
 
68 Kyocera Printers/Copiers
Wells Fargo
PO BOX 31001-0271
Pasadena, CA 91110-0271
01/01/14
12/31/18
337,593.57
280,913.29
56,680.28
 
Nexus Phone System Upgrade
Cisco Capital
PO Box 742927
Los Angeles, CA 90074-2927
08/01/16
07/31/21
740,825.33
234,981.88
505,843.45
 
EMC-Backup Solution
BNP Paribas
PO BOX 7167
Pasadena, CA 91109-7167
02/01/15
01/31/20
264,361.49
164,414.17
99,947.32
 
2015 Flexi G4 Forklifts
Wells Fargo
PO Box 7777,
San Francisco, CA 94120-7777
06/01/15
05/01/20
347,175.00
194,038.34
153,136.66
 
54 Units Toyota-Lifts
Toyota Industries Commercial Financial, Inc
Dept 2431,
Carol Stream, IL 60132-2431
06/01/15
05/01/20
1,203,705.00
672,607.79
531,097.21
 
NJ Toyota Lift Truck
Toyota Industries Commercial Financial, Inc
Dept 2431,
Carol Stream, IL 60132-2431
05/01/16
04/30/21
22,755.00
8,463.94
14,291.06
 
Datamax I-4212E (129 units)
Lease Corporation of America
PO Box 1650
Troy, MI 48099-1650
09/15/16
08/15/21
211,895.40
64,889.72
147,005.68
 
Studio IT Network
Dell Financial Services
PO Box 5292
Carol Stream, Il 60197-5292
09/01/16
09/01/19
412,457.24
204,372.92
208,084.32
 
Kyocera Copier & Printer - TN
Wells Fargo
PO Box 31001-0271,
Pasadena, CA 91110-0271
08/21/17
07/20/22
36,749.28
3,101.43
33,647.85
 
MPM CPA IT Network
Dell Financial Services
PO Box 5292
Carol Stream, Il 60197-5292
08/01/17
07/31/22
429,890.25
54,511.10
375,379.15
 
CPA 101 units Toyota Lifts
Toyota Industries Commercial Financial, Inc
Dept 2431,
Carol Stream, IL 60132-2431
02/01/18
03/31/23
2,881,062.46
116,464.03
2,764,598.43

 

--------------------------------------------------------------------------------

Schedule 5.8(e)
to
Revolving Credit, Term Loan and Security Agreement


Plans



1.
Non-qualified Deferred Compensation Plan of Motorcar Parts of America, Inc.,
dated as of May 14, 2008

 

2.
401(k) Savings Plan of Motorcar Parts of America, Inc.

 

--------------------------------------------------------------------------------

Schedule 5.911
to
Amended and Restated Revolving Credit, Term Loan and Security Agreement


Intellectual Property
 
Trademarks
 
Loan Party
Country
Trademark
Application
and/or
Registration No.
Filing and/or
Registration Date
         
Motorcar Parts of America, Inc.
China
MPA
Appln. No. 6419343
 
Reg. No. 6419343
Filed Dec. 5, 2007
 
Reg. Feb. 7, 2012
Motorcar Parts of America, Inc.
China
[image0.jpg]
Appln. No. 6419341
 
Reg. No. 6419341
Filed Dec. 5, 2007
 
Reg. Feb. 7, 2012
Motorcar Parts of America, Inc.
Mexico
MPA
Appln. No. 1926073
 
Reg. No. 1812443
Filed Aug. 1, 2017
 
Reg. Oct. 19, 2017
Motorcar Parts of America, Inc.
US
MPA
Appln. No. 78/389,961
 
Reg. No. 2,935,178
Filed Mar. 24, 2004
 
Reg. Mar. 22, 2005




--------------------------------------------------------------------------------

11 Confidential material redacted and filed separately with the Securities and
Exchange Commission.
 

--------------------------------------------------------------------------------

Loan Party
Country
Trademark
Application
and/or
Registration No.
Filing and/or
Registration Date
         
Motorcar Parts of America, Inc.
US
MPA
Appln. No. 87/725,032
Filed Dec. 18, 2017
Motorcar Parts of America, Inc.
US
[image1.jpg]
Appln. No. 73/535,558
 
Reg. No. 1,368,671
Filed May 3, 1985
 
Reg. Nov. 5, 1985
Motorcar Parts of America, Inc.
MX
[image2.jpg]
Appln. No.
1977686
Filed Nov. 24, 2017
Motorcar Parts of America, Inc.
MX
[image3.jpg]
Appln. No.
1977688
 
Filed Nov. 24, 2017
Motorcar Parts of America, Inc.
MX
[image4.jpg]
Appln. No.
1977689
Filed Nov. 24, 2017

 

--------------------------------------------------------------------------------

Loan Party
Country
Trademark
Application
and/or
Registration No.
Filing and/or
Registration Date
         
Motorcar Parts of America, Inc.
US
NU
Appln. No. 85/811,174
 
Reg. No. 4,379,965
Filed Dec. 27, 2012
 
Reg. Aug. 6, 2013
Motorcar Parts of America, Inc.
Mexico
PURE ENERGY
Appln. No. 1346449
 
Reg. No. 1380442
Filed Feb. 7, 2013
 
Reg. Jul. 2, 2013
Motorcar Parts of America, Inc.
Mexico
[image5.jpg]
Appln. No. 1941876
Filed Sep. 5, 2017
Motorcar Parts of America, Inc.
US
PURE ENERGY
Appln. No. 85/149,870
 
Reg. No. 4,294,121
Filed Oct. 11, 2010
 
Reg. Feb. 26, 2013
Motorcar Parts of America, Inc.
US
PURE ENERGY EXPECT MORE
Appln. No. 85/129,077
 
Reg. No. 4,418,904
Filed Sept. 14, 2010
 
Reg. Oct. 15, 2013

 

--------------------------------------------------------------------------------

Loan Party
Country
Trademark
Application
and/or
Registration No.
Filing and/or
Registration Date
         
Motorcar Parts of America, Inc.
MX
[image6.jpg]
Appln. No. 1926074
 
Reg. No. 1812444
Filed Aug. 1, 2017
 
Reg. Oct. 19, 2017
Motorcar Parts of America, Inc.
China
QB QUALITY-BUILT
Appln. No. 6419347
 
Reg. No. 6419347
Filed Dec. 5, 2007
 
Reg. Mar. 14, 2010
Motorcar Parts of America, Inc.
US
QUALITY BUILT
Appln. No. 87/534,949
Filed Jul. 19, 2017
Motorcar Parts of America, Inc.
US
QUALITY-BUILT
Appln. No. 87/675,548
Filed Nov. 7, 2017
Motorcar Parts of America, Inc.
US
QUALITY-BUILT
Appln. No. 87/675,523
Filed Nov. 7, 2017
Motorcar Parts of America, Inc.
Mexico
QUALITY BUILT
Appln. No. 1346010
 
Reg. No. 138441
Filed Feb. 6, 2013
 
Reg. July 2, 2013

 

--------------------------------------------------------------------------------

Loan Party
Country
Trademark
Application
and/or
Registration No.
Filing and/or
Registration Date
         
Motorcar Parts of America, Inc.
China
[image7.jpg]
Appln. No. 27852078
Filed Dec. 4, 2017
Motorcar Parts of America, Inc.
Mexico
[image7.jpg]
Appln. No. 1942464
Filed Sep. 6, 2017
Motorcar Parts of America, Inc.
Mexico
[image7.jpg]
Appln. No. 1977681
Filed Nov. 24, 2017
Motorcar Parts of America, Inc.
US
[image7.jpg]
Appln. No.
 
87/675,614
Filed Nov. 7, 2017
Motorcar Parts of America, Inc.
US
[image7.jpg]
Appln. No. 87/675,452
Filed Nov. 7, 2017
Motorcar Parts of America, Inc.
US
[image7.jpg]
Appln. No. 87/675,585
Filed Nov. 7, 2017

 

--------------------------------------------------------------------------------

Loan Party
Country
Trademark
Application
and/or
Registration No.
Filing and/or
Registration Date
         
Motorcar Parts of America, Inc.
US
[image7.jpg]
Appln. No. 87/675,569
Filed Nov. 7, 2017
Motorcar Parts of America, Inc.
US
[image7.jpg]
Appln. No. 87/675,437
Filed Nov. 7, 2017
Motorcar Parts of America, Inc.
China
[image8.jpg]
Appln. No. 6419342
 
Reg. No. 6419342
Filed Dec. 5, 2007
 
Reg. Mar. 14, 2010
Motorcar Parts of America, Inc.
US
[image9.jpg]
Appln. No. 78/387,825
 
Reg. No. 3,437,558
Filed Mar. 19, 2004
 
Reg. May 27, 2008
Motorcar Parts of America, Inc.
Canada
QUALITY BUILT TO LAST
Appln. No. 1243846
 
Reg. No. 669837
Filed Jan. 18, 2005
 
Reg. Aug. 14, 2006
Motorcar Parts of America, Inc.
Malaysia
QUALITY BUILT TO LAST
Appln. No. 2005-00865
Filed Jan. 18, 2005

 

--------------------------------------------------------------------------------

Loan Party
Country
Trademark
Application
and/or
Registration No.
Filing and/or
Registration Date
         
Motorcar Parts of America, Inc.
Mexico
QUALITY BUILT TO LAST
Appln. No. 697598
 
Reg. No. 1139233
Filed Jan. 19, 2005
 
Reg. Jan. 25, 2010
Motorcar Parts of America, Inc.
US
QUALITY BUILT TO LAST
Appln. No. 76/603,064
 
Reg. No. 2,934,658
Filed Jul. 19, 2004
 
Reg. Mar. 22, 2005
Motorcar Parts of America, Inc.
US
QUALITY BUILT TO LAST
Appln. No. 76/416,964
 
Reg. No. 2,717,341
Filed Jun. 7, 2002
 
Reg. May 20, 2003
Motorcar Parts of America, Inc.
US
QUALITY BUILT TO LAST
Appln. No. 85/423,508
 
Reg. No. 4,752,175
Filed Sept. 15, 2011
 
Reg. Jun. 9, 2015
Motorcar Parts of America, Inc.
US
RELIANCE AUTOMOTIVE
Appln. No. 86/253,723
 
Reg. No. 4,788,349
Filed Apr. 16, 2014
 
Reg. Aug. 11, 2015

 

--------------------------------------------------------------------------------

Loan Party
Country
Trademark
Application
and/or
Registration No.
Filing and/or
Registration Date
         
Motorcar Parts of America, Inc.
US
[image10.jpg]
Appln. No. 87/916,130
Filed May 10, 2018
Motorcar Parts of America, Inc.
US
[image11.jpg]
Appln. No. 86/265,520
Filed Apr. 29, 2014
Motorcar Parts of America, Inc.
US
SCP SUNCOAST AUTOMOTIVE PRODUCTS, INC.
Appln. No. 78/357,272
 
Reg. No. 2,939,922
Filed Jan. 26, 2004
 
Reg. Apr. 12, 2005
Motorcar Parts of America, Inc.
US
[image12.jpg]
Appln. No. 86/202,076
Filed Feb. 24, 2014
Motorcar Parts of America, inc.
Mexico
TALON
Appln. No. 1931520
Filed Aug. 11, 2017

 

--------------------------------------------------------------------------------

Loan Party
Country
Trademark
Application
and/or
Registration No.
Filing and/or
Registration Date
         
Motorcar Parts of America, Inc.
US
TALON
Appln. No. 78/113,536
 
Reg. No. 3,415,473
Filed Mar. 8, 2002
 
Reg. Apr. 22, 2008
Motorcar Parts of America, Inc.
US
TALON
Appln. No.
 
87/692,154
Filed Nov. 20, 2017
Motorcar Parts of America, Inc.
Mexico
[image13.jpg]
Appln. No. 1977685
Filed Nov. 24, 2017
Motorcar Parts of America, Inc.
US
[image13.jpg]
Appln. No.
 
87/692,151
Filed Nov. 20, 2017

 

--------------------------------------------------------------------------------

Loan Party
Country
Trademark
Application
and/or
Registration No.
Filing and/or
Registration Date
         
Motorcar Parts of America, Inc.
US
[image13.jpg]
Appln. No. 87/692,162
Filed Nov. 20, 2017
Motorcar Parts of America, Inc.
US
XTREME
Appln. No. 78/111,089
 
Reg. No. 3,016,057
Filed Feb. 26, 2002
 
Reg. Nov. 15, 2005
Motorcar Parts of America, Inc.
US
XTREME HD
Appln. No. 77/886,801
 
Reg. No. 3,837,165
Filed Dec. 4, 2009
 
Reg. Aug. 24, 2010
Motorcar Parts of America, Inc.
US
OE+
Appln. No. 76/567,449
 
Reg. No. 2,915,883
Filed Dec. 17, 2003
 
Reg. Jan. 4, 2005
Motorcar Parts of America, Inc.
US
PRO+
Appln. No. 74/466,311
 
Reg. No. 1,863,657
Filed Dec. 2, 1993
 
Reg. Nov. 22, 1994

 

--------------------------------------------------------------------------------

Loan Party
Country
Trademark
Application
and/or
Registration No.
Filing and/or
Registration Date
         
Motorcar Parts of America, Inc.
US
OE+
Appln. No. 74/292,499
 
Reg. No. 1,818,449
Filed Jul. 8, 1992
 
Reg. Jan. 25, 1994
Motorcar Parts of America, Inc.
US
OE+
Appln. No. 87/725,016
Filed Dec. 20, 2017
Motorcar Parts of America, Inc.
US
OE EPARTS
Appln. No. 87/728,363
Filed Dec. 20, 2017
Motorcar Parts of America, Inc.
US
OE EPARTS
Appln. No. 87/728,349
Filed Dec. 20, 2017
Motorcar Parts of America, Inc.
US
OE IPARTS
Appln. No. 87/728,310
Filed Dec. 19, 2017
Motorcar Parts of America, Inc.
US
OE IPARTS
Appln. No. 87/728,323
Filed Dec. 19, 2017

 

--------------------------------------------------------------------------------

Loan Party
Country
Trademark
Application
and/or
Registration No.
Filing and/or
Registration Date
         
Motorcar Parts of America, Inc.
US
OE PRO
Appln. No. 87/728,403
Filed Dec. 20, 2017
Motorcar Parts of America, Inc.
US
OE PRO
Appln. No. 87/728,397
Filed Dec. 20, 2017
Motorcar Parts of America, Inc.
US
OE QUALITY
Appln. No. 87/728,383
Filed Dec. 20, 2017
Motorcar Parts of America, Inc.
US
OE QUALITY
Appln. No. 87/728,371
Filed Dec. 20, 2017
Motorcar Parts of America, Inc.
US
ORIGINAL EQUIPMENT PLUS
Appln. No. 86/077,732
 
Reg. No. 5,314,688
Filed Jun. 20, 2016
 
Reg. Oct. 24, 2017
Motorcar Parts of America, Inc.
Mexico
ZOR
Appln. No. 1931519
Filed Aug. 11, 2017

 

--------------------------------------------------------------------------------

Loan Party
Country
Trademark
Application
and/or
Registration No.
Filing and/or
Registration Date
         
Motorcar Parts of America, Inc.
US
ZOR
Appln. No. 87/538,433
Filed Jul. 21, 2017
D&V Electronics Ltd.
Canada
[image14.jpg]
Appln. No. 1890790
Filed Mar. 28, 2018

 

--------------------------------------------------------------------------------

Loan Party
Country
Trademark
Application
and/or
Registration No.
Filing and/or
Registration Date
         
D&V Electronics Ltd.
China
[image15.jpg]
Appln. No. TBD
Filed Apr. 4, 2018
D&V Electronics Ltd.
Europe
[image15.jpg]
Appln. No. 017880157
Filed Mar. 266, 2018
D&V Electronics Ltd.
US
[image15.jpg]
Appln. No. 87/847,320
Filed Mar. 23, 2018

 

--------------------------------------------------------------------------------

Loan Party
Country
Trademark
Application
and/or
Registration No.
Filing and/or
Registration Date
         
D&V Electronics Ltd.
CN
TESTING THE FUTURE
Appln. No. TBD
Filed Apr. 4, 2018
D&V Electronics Ltd.
Europe
TESTING THE FUTURE
Appln. No. 017880160
Filed Mar. 26, 2018

 

--------------------------------------------------------------------------------

Patents
 
 
Company
 
Country
 
Title
Application or
Patent No.
 
Filing Date
 
Issue Date
           
Motorcar Parts of America, Inc.
US
Illuminated alternator and method of operation
Serial No. 11/340,966
 
Pat. No. 7,604,374
Jan. 27, 2006
Oct. 20, 2009
Motorcar Parts of America, Inc.
US
Overrunning Alternator Decoupling Pulley Design
Serial No. 14/207,316
 
Pat. No. 9,599,200
Mar. 12, 2014
Mar. 21, 2017
Motorcar Parts of America, Inc.
US
Torsional Impact Damping and Decoupling Pulley
Serial No. 13/763,386
 
Pat. No. 9,182,028
February 8, 2013
Nov. 10, 2015
Motorcar Parts of America, Inc.
US
Overrunning Alternator Decoupling Pulley Design
Serial No.
 
15/382,505
December 16, 2016
 



Copyrights
 
None.
 
Licenses
 

--------------------------------------------------------------------------------

License Agreement dated as of October 22, 2014, between [***], as licensee and
Motorcar Parts of America, Inc. as licensor.
 
License Agreement dated as of May 24, 2016, between [***], as licensor, and
Motorcar Parts of America, Inc., as licensee.
 

--------------------------------------------------------------------------------

Schedule 5.10
to
Revolving Credit, Term Loan and Security Agreement


Licenses and Permits


None.
 

--------------------------------------------------------------------------------

Schedule 5.14
to
Revolving Credit, Term Loan and Security Agreement


Labor Disputes


None.
 

--------------------------------------------------------------------------------

Schedule 5.24
to
Amended and Restated Revolving Credit, Term Loan and Security Agreement


Equity Interests



1.
As of March 31, 2018, the following options exist under the various equity plans
of Motorcar Parts of America, Inc.  Pursuant to the terms of the below-listed
plans, options and stock units for the Equity Interests of Motorcar Parts of
America, Inc. and D&V Electronics Ltd. are and will continue to be issued to
employees and directors.




a.
Under the 2004 Non-Employee Director Plan:

i.
97,000 options outstanding




b.
Under the 2010 Plan:

i.
1,046,298 options outstanding

ii.
98,169 restricted stock units outstanding




c.
Under the 2014 Non-Employee Director Plan:

i.
35,659 restricted stock units outstanding

 

--------------------------------------------------------------------------------

Schedule 5.26
to
Amended and Restated Revolving Credit, Term Loan and Security Agreement


Letter of Credit Rights


None.
 

--------------------------------------------------------------------------------

Schedule 5.27 
to
Amended and Restated Revolving Credit, Term Loan and Security Agreement


Material Contracts



1.
Agreement, dated October 17, 2008, by and between Motorcar Parts of America,
Inc. and Hitachi Automotive Products (USA), Inc.




2.
Commercial Agreement, dated as of January 9, 2009, between Motorcar Parts of
America, Inc. and Uni-Select Inc.




3.
Purchase Agreement, dated June 21, 2010, between Motorcar Parts of America, Inc.
and Advance Stores Company, Incorporated and its Subsidiaries. Exhibit B to the
agreement was updated effective January 4, 2015.




4.
Merchandising Vendor Agreement, dated September 2, 2013, between Motorcar Parts
of America, Inc. and The Pep Boys – Manny, Moe & Jack, as amended by a single
page amendment to Part IV effective as of April 1, 2015.




5.
NAPA Supplier Terms & Conditions Agreement, dated June 1, 2006, between
Automotive Importing Mfg., Inc. and National Automotive Parts Association, and
as supplemented by that certain New “Greenfield” Store Launch Fund – Addendum,
dated June 1, 2006, and that certain Addendum A, dated June 1, 2006.




6.
Indemnity Agreement dated August 21, 2006, by and between National Automotive
Parts Association and Automotive Importing Mfg., Inc.




7.
(US) Vendor Agreement, dated March 31, 2009, between Motorcar Parts of America,
Inc. and AutoZone Parts, Inc. (which superseded the Vendor Agreement, dated
April 6, 2004), and as amended by that certain (a) Core Amendment To Vendor
Agreement, dated March 31, 2009, between Motorcar Parts of America, Inc. and
AutoZone Parts, Inc., (b) Core Amendment No. 2 To Vendor Agreement, dated July
15, 2010, between Motorcar Parts of America, Inc. and AutoZone Parts, Inc., (c)
Core Amendment No. 3 To Vendor Agreement, dated May 31, 2011, between Motorcar
Parts of America, Inc. and AutoZone Parts, Inc., (d) Core Amendment No. 4 To
Vendor Agreement, dated May 31, 2011, between Motorcar Parts of America, Inc.
and AutoZone Parts, Inc., and (e) single page amendment to
Advertising/Promotions/Allowance fully executed as of September 17, 2014.




8.
(US) Vendor Agreement, dated December 10, 2008, between Motorcar Parts of
America, Inc. and AutoZone Parts, Inc., as amended by that certain Amendment No.
1 to Vendor Agreement, dated July 7, 2010.

 

--------------------------------------------------------------------------------

9.
(US) Vendor Agreement, dated June 10, 2013, between Motorcar Parts of America,
Inc. and AutoZone Parts, Inc.




10.
Primary Supplier Proposal, dated December 2, 2008, between Motorcar Parts of
America, Inc. and Parts Warehouse, Inc., as amended by that certain Addendum #1,
dated December 2, 2008.




11.
(a) Letter Agreement, dated as of April 1, 2009, between O’Reilly Automotive,
Inc. and Motorcar Parts of America, Inc. and (b) Vendor Agreement, dated as of
April 1, 2009, between O’Reilly Automotive, Inc. and Motorcar Parts of America,
Inc., as supplemented by that certain Vendor Agreement Addendum, dated April 1,
2009, O’Reilly Automotive, Inc. and Motorcar Parts of America, Inc.




12.
(a) Accounts Receivable Purchase Agreement, dated March 16, 2010, between
Motorcar Parts of America, Inc. and Bank of America, N.A. (The PepBoys – Manny,
Moe and Jack) and (b) the Supplier Agreement, dated August 28, 2009, among
PrimeRevenue, Inc. and Motorcar Parts of America, Inc.




13.
Supplier Agreement, dated as of January 29, 2010, between Motorcar Parts of
America, Inc. and Branch Banking and Trust Company (Advance Stores Company,
Inc.).




14.
Supplier Agreement, dated as of July 30, 2004, between Motorcar Parts of
America, Inc. and SunTrust Bank, and as amended by that certain Amendment to
Supplier Agreement, dated July 1, 2009 (AutoZone, Inc.).




15.
Supplier Agreement, dated as of May 15, 2008, between Motorcar Parts of America,
Inc. and SunTrust Bank, (Genuine Parts Company).




16.
Supplier Agreement, dated as of August 20, 2007, between Motorcar Parts of
America, Inc. and Branch Banking and Trust Company, (O’Reilly Automotive, Inc.).




17.
Supplier Agreement, dated as of June 6, 2008, between Motorcar Parts of America,
Inc. and Branch Banking and Trust Company (AutoZone Parts, Inc.).




18.
Supplier Agreement, dated as of April 24, 2012, between Motorcar Parts of
America, Inc. and Branch Banking and Trust Company (Carquest).




19.
License Agreement, dated as of December 1, 2008, among Motorcar Parts of
America, Inc., Orbian Corp. and Orbian Financial Services, LLC, as supplemented
by that certain Discount Agreement, dated as of December 1, 2008, between
Motorcar Parts of America, Inc. and Orbian Financial Services, LLC (AutoZone).




20.
Supplier Financing Agreement, dated as of December 11, 2014, between Motorcar
Parts of America, Inc. and Deutsche Bank AG New York Branch (Worldpac, Inc.).




21.
Subscription Agreement, dated April 20, 2012, between Motorcar Parts of America,
Inc. and various purchasers for 1,936,000 shares of common stock.




22.
Registration Right Agreement, dated April 20, 2012, between Motorcar Parts of
America, Inc. and various purchasers re 1,936,000 shares of common stock.

 

--------------------------------------------------------------------------------

23.
Employment Agreement, dated as of May 18, 2012, by and between Motorcar Parts of
America, Inc. and Selwyn Joffe, as amended by that certain Amendment No. 1 to
Employment Agreement, dated as of July 1, 2014, by and between Motorcar Parts of
America, Inc. and Selwyn Joffe.




24.
Revolving Credit/Strategic Cooperation Agreement, dated as of August 22, 2012,
by and among Motorcar Parts of America, Inc., Fenwick Automotive Products
Limited and Wanxiang America Corporation.




25.
Warrant, dated August 22, 2012, issued by Motorcar Parts of America, Inc. to
Wanxiang America Corporation.




26.
Second Amended and Restated 2010 Incentive Award Plan.




27.
Purchase Agreement, dated May 6, 2011 between FAPL Holdings Inc., Motorcar Parts
of America, Inc., Jack Shuster, Gordon Fenwich, Paul Fenwick and Joel Fenwick.




28.
Letter Agreement, dated March 4, 2015, between Aftermarket Auto Parts Alliance
Inc. and Motorcar Parts of America.




29.
Vendor Agreement, dated as of March 1, 2011, between Motorcar Parts of America,
Inc. and Ozark Purchasing, LLC (O’Reilly), as supplemented by that certain
Business Growth Addendum to Vendor Agreement, to be effective as of May 1, 2016,
by and between Motorcar Parts of America, Inc. and Ozark Purchasing, LLC.




30.
Purchase Agreement, dated July 1, 2017, between Motorcar Parts of America, Inc.
and Advance Stores Company, Incorporated and its subsidiaries. Exhibit B to the
agreement was updated effective July 16, 2017 and Exhibit B-1 to the agreement
was updated effective July 24, 2017.




31.
Receivable Purchase Agreement, dated September 24, 2015, between Motorcar Parts
of America, Inc. and JPMorgan Chase Bank, N.A (Autopart International).




32.
Collaborative Research Agreement between D&V and McMaster University dated
January 26, 2014 in relation to sound and vibration software.




33.
Terms and conditions of Collaborative Research and Development Grant award made
by Natural Sciences and Engineering Research Council of Canada and Dr. N. Kar,
University of Windsor, for project entitled ‘Powertrain Components and Systems
for Next Generation Electric Vehicles’  involving D&V, by notice dated June 12,
2015.

 

--------------------------------------------------------------------------------

Schedule 5.2913
to
Amended and Restated Revolving Credit, Term Loan and Security Agreement


Insurance


Policy Description
Eff Date
Expires
Policy #
Insurer
Corporate Counsel E&O
1/1/2018
1/1/2019
[***]
National Union Fire Ins Co. of Pittsburg, PA
Corporate Counsel E&O - $5M x $5M XS Corporate Counsel
1/1/2018
1/1/2019
[***]
Ace American Insurance Company
GL
1/1/2018
1/1/2019
[***]
Everest National Ins Co
XS 10MM
1/1/2018
1/1/2019
[***]
Everest National Ins Co
Foreign Package
1/1/2018
1/1/2019
[***]
Travelers Property Casualty Co of America
Crime/K&R/Fiduciary
1/1/2018
1/1/2019
[***]
Travelers Casualty & Surety Co of America
Stock Throughput Primary $50MM
1/1/2018
1/1/2019
[***]
Lloyd's of London
Stock Throughput Excess $35MM x $50MM
1/1/2018
1/1/2019
[***]
Lloyd's of London
$10MM excess of $10MM
1/1/2018
1/1/2019
[***]
Great American Ins Co
$15MM excess of $35MM
1/1/2018
1/1/2019
[***]
Great American Ins Co
$15MM excess of $20MM
1/1/2018
1/1/2019
[***]
Tokio Marine Specialty Insurance Company
Auto
1/1/2018
1/1/2019
[***]
Travelers Indemnity Co of Connecticut
Foreign Auto MX
1/1/2018
1/1/2019
[***]
AXA Seguros, S.A. de C.V.
Domestic Property
1/1/2018
1/1/2019
[***]
Travelers Property Casualty Co of America
Mexico Package
1/1/2018
1/1/2019
[***]
AXA Seguros, S.A. de C.V.
Workers Compensation-CA
3/1/2018
3/1/2019
[***]
Everest National Ins Co
Workers Compensation-AOS
3/1/2018
3/1/2019
[***]
Everest National Ins Co
DIC/EQ $45MM
3/1/2018
3/1/2019
[***]
Everest Indemnity Ins Co
EPLI
3/1/2018
3/1/2019
[***]
Underwriters at Lloyd's London
Cyber Liability
3/1/2018
3/1/2019
[***]
Underwriters at Lloyd's London
Workplace Violence
3/1/2018
3/1/2019
[***]
Federal Insurance Company
EPA/DTSC Bond
3/6/2018
3/6/2019
[***]
International Fidelity Insurance Company
Commercial General Liability
2/28/2018
2/28/2019
[***]
Continental Casualty Company (CNA)
Directors & Officers Liability
3/1/2018
3/1/2021
[***]
Liberty International Underwriters
Commercial Auto Insurance
2/28/2018
2/28/2019
[***]
Intact Insurance Company
Travel Accident Policy
5/1/2018
5/1/2019
[***]
Industrial Alliance Insurance & Financial Services Inc.

 

--------------------------------------------------------------------------------

13 Confidential material redacted and filed separately with the Securities and
Exchange Commission.
 

--------------------------------------------------------------------------------

Schedule 5.30
to
Amended and Restated Revolving Credit, Term Loan and Security Agreement


Affiliate Transactions



1.
During fiscal year 2015, Mr. Mel Marks was appointed to serve as a director of
our Asian subsidiaries, in addition to his position as one of our directors. Mr.
Marks will receive annual compensation of $150,000 for his services as a
director of our Asian subsidiaries, in addition to his regular compensation as
one of our directors.

 

2.
During fiscal years 2014 and 2013, we paid $304,000 and $350,000, respectively,
to Houlihan Lokey Howard & Zukin Capital, Inc. in connection with the
restructuring of the discontinued subsidiary.  Scott Adelson, a member of our
Board of Directors, is a Co-President and Global Co-Head of Corporate Finance
for Houlihan Lokey Howard & Zukin Capital, Inc.

 

--------------------------------------------------------------------------------

Schedule 5.3114
to
Amended and Restated Revolving Credit, Term Loan and Security Agreement


Operating Lease Obligations


Property
Address:
Lessor
Square
Footage (sf)
From
To
Currency
 Monthly
Rent
Annual
Amount
2929 California St
Torrance, CA 90503
Golkar Enterprises, Ltd
  147,660
04/01/2015
03/31/2016
USD
[***]
[***]
     
04/01/2016
03/31/2017
USD
[***]
[***]
     
04/01/2017
03/31/2018
USD
[***]
[***]
     
04/01/2018
03/31/2019
USD
[***]
[***]
     
04/01/2019
03/31/2020
USD
[***]
[***]
     
04/01/2020
03/31/2021
USD
[***]
[***]
     
04/01/2021
03/31/2022
USD
[***]
[***]
           
[***]
[***]
2931 California St
Torrance, CA 90503
Golkar Enterprises, Ltd
    79,615
12/01/2015
11/30/2016
USD
[***]
[***]
     
12/01/2016
11/30/2017
USD
[***]
[***]
     
12/01/2017
11/30/2018
USD
[***]
[***]
     
12/01/2018
11/30/2019
USD
[***]
[***]
     
12/01/2019
11/30/2020
USD
[***]
[***]
     
12/01/2020
11/30/2021
USD
[***]
[***]
     
12/01/2021
03/31/2022
USD
[***]
[***]
           
[***]
[***]
Lot 000, Block 19 (Poligono 19),
Colonia El Lago, Tijuana,
Baja California, Mexico
Finsa CKD e Fideicomiso F/00947
  312,265
10/15/2016
04/15/2017
USD
[***]
[***]
     
04/16/2017
04/15/2018
USD
[***]
[***]
     
04/16/2018
12/31/2018
USD
[***]
[***]
           
[***]
[***]
Corredor Tijuana Rosarito 2000, #24602, Ejido
CP Monterrey
409,964
12/20/2017
12/31/2017
USD
[***]
[***]

 

--------------------------------------------------------------------------------

14 Confidential material redacted and filed separately with the Securities and
Exchange Commission.
 

--------------------------------------------------------------------------------

Francisco Villa, Tijuana, Baja California, Mexico 22236
                   
01/01/2018
03/31/2018
USD
[***]
[***]
     
04/01/2018
12/31/2018
USD
[***]
[***]
     
01/01/2019
12/31/2019
USD
[***]
[***]
     
01/01/2020
12/31/2020
USD
[***]
[***]
     
01/01/2021
12/31/2021
USD
[***]
[***]
     
01/01/2022
12/31/2022
USD
[***]
[***]
     
01/01/2023
12/31/2023
USD
[***]
[***]
     
01/01/2024
12/31/2024
USD
[***]
[***]
     
01/01/2025
12/31/2025
USD
[***]
[***]
     
01/01/2026
12/31/2026
USD
[***]
[***]
     
01/01/2027
12/31/2027
USD
[***]
[***]
     
01/01/2028
12/31/2028
USD
[***]
[***]
     
01/01/2029
12/31/2029
USD
[***]
[***]
     
01/01/2030
12/31/2030
USD
[***]
[***]
     
01/01/2031
12/31/2031
USD
[***]
[***]
     
01/01/2032
12/31/2032
USD
[***]
[***]
           
[***]
[***]
130 Zenway Blvd.
Vaughan, Ontario, Canada
L4H 2Y7
D&V Capital Holdings Inc.
35,000
1/20/2013
12/31/2022
CAD
[***]
[***]
               
130 Zenway Blvd.
Vaughan, Ontario, Canada
L4H 2Y7
Sharp Electronics of Canada
N/A
2/2017
4/2020
CAD
[***]
[***]
               

 

--------------------------------------------------------------------------------

Schedule 6.21
 
Post-Closing Obligations
 

1.
Within thirty (20) days of the Amendment and Restatement Closing Date (or such
longer period of time as Agent shall agree in its sole discretion), Canadian
Borrower shall have delivered to Agent (i) additional insured endorsements to
their general liability insurance naming Agent as additional insured and (ii)
lender loss payee endorsements to their property insurance naming Agent as
lender loss payee, in each case providing 30 days’ notice of cancellation to
Agent and in each case in form and substance reasonably satisfactory to Agent in
all respects.

 

2.
Within thirty (30) days of the Amendment and Restatement Closing Date (or such
longer period of time as Agent shall agree in its sole discretion), the U.S.
Borrower shall have delivered to Agent evidence that Financing Statement number
15-7480048007 in favor of CDW, LLC, dba Centric Parts, StopTech, PowerSlot,
WDSource.com filed with the California Secretary of State, has been terminated.

 

3.
Within thirty (30) days of the Amendment and Restatement Closing Date (or such
longer period of time as Agent shall agree in its sole discretion), the
Borrowers shall have delivered to Agent (i) the Amendment to the Mexican Pledge
Agreement, (ii) a certificate of the Secretary or Assistant Secretary (or other
equivalent officer, partner or manager) of Motorcar Mexico in form and substance
satisfactory to Agent dated as of the date of the Amendment to the Mexican
Pledge Agreement which shall certify (x) copies of resolutions in form and
substance reasonably satisfactory to Agent, of the board of directors (or other
equivalent governing body, member or partner) of Motorcar Mexico authorizing the
execution, delivery and performance of the Amendment to the Mexican Pledge
Agreement and each Other Document to which such Motorcar Mexico is a party (and
such certificate shall state that such resolutions have not been amended,
modified, revoked or rescinded as of the date of such certificate), (y) the
incumbency and signatures of the officers of Motorcar Mexico authorized to
execute the Pledge Agreement and each Other Document to which Motorcar Mexico is
a party, and (z) copies of the Organizational Documents of Motorcar Mexico as in
effect on such date, complete with all amendments thereto, (iii) the executed
legal opinion of Bustamante, Escandon y Pareyon, S.C., as Mexican counsel to MPA
Mexico and (iv) the executed authorization opinion of Latham and Watkins, LLP,
as counsel to US Borrower, in each case, in form and substance reasonably
satisfactory to Agent in all respects.

 

4.
Within sixty (60) days of the Amendment and Restatement Closing Date (or such
longer period of time as Agent shall agree in its sole discretion), the
Borrowers shall have delivered to Agent account control agreements, in form and
substance reasonably satisfactory to Agent in all respects, covering the below
listed deposit accounts; provided; however; that if Canadian Borrower is unable
to deliver to Agent account control agreements for the CIBC accounts listed
below within sixty (60) days of the Amendment and Restatement Closing Date,
Canadian Borrower shall have an additional sixty (60) days (or such longer
period of time as Agent shall agree in its sole discretion) to (x) transfer such
accounts to another depository institution reasonably acceptable to Agent and
(y) deliver to Agent account control agreements, in form and substance
reasonably satisfactory to Agent in all respects, for such accounts:

 

--------------------------------------------------------------------------------

Company
Bank or
Broker
Address
Account No.
Account Type
         
Motorcar Parts of America, Inc.
Israel Discount Bank of New York
511 Fifth Avenue
New York, NY 10017
13-0741-8
Checking Account
Motorcar Parts of America, Inc.
Israel Discount Bank of New York
511 Fifth Avenue
New York, NY 10017
505002602
3-month time deposit
Motorcar Parts of America, Inc.
Israel Discount Bank of New York
511 Fifth Avenue
New York, NY 10017
505002613
6-month time deposit
Motorcar Parts of America, Inc.
Israel Discount Bank of New York
511 Fifth Avenue
New York, NY 10017
505002635
9-month time deposit
Motorcar Parts of America, Inc.
Israel Discount Bank of New York
511 Fifth Avenue
New York, NY 10017
505002624
12-month time deposit
D&V Electronics Ltd
CIBC (Canadian Imperial Bank of Commerce)
291 Rexdale Blvd., Toronto, Ontario, Canada, M9W 1R8
05922 1001418
CAD Dollars
D&V Electronics Ltd
CIBC (Canadian Imperial Bank of Commerce)
291 Rexdale Blvd., Toronto, Ontario, Canada, M9W 1R8
05922 0258016
USA Dollars
D&V Electronics Ltd
CIBC (Canadian Imperial Bank of Commerce)
291 Rexdale Blvd., Toronto, Ontario, Canada, M9W 1R8
99702 3500314
Euros

 

--------------------------------------------------------------------------------

Schedule 7.4
to
Amended and Restated Revolving Credit, Term Loan and Security Agreement


Existing Investments


Equity Interests:


Issuer
Issuer’s
Jurisdiction of
Organization
Owner and Number of
Shares Owned
Certificate
Number
Owned
Percentage
of Shares
D&V Electronics Ltd.
Canada
Motorcar Parts of America, Inc.
100 common shares
C-2 and C-3
100%
Motorcar Parts of Canada, Inc.
Canada
Motorcar Parts of America, Inc.
1 common share
C-1
100%
MVR Products Pte Ltd
Singapore
Motorcar Parts of America, Inc.
uncertificated
100%
Unijoh Sdn. Bhd.
Malaysia
Motorcar Parts of America, Inc.
uncertificated
100%
Motorcar Parts de Mexico, S.A. de C.V.
Mexico
Motorcar Parts of America, Inc.
65 shares
Uno Clase I
100%
Mexico
Motorcar Parts of America, Inc.
34 shares
Dos Clase I
Mexico
MVR Products Pte Ltd
1 share
Tres Clase I
D&V Electronics Technology (Shanghai) Co., Ltd.
China
D & V Electronics Ltd.
uncertificated
100%
Central Auto Parts (Shanghai) Co., Ltd.
China
MVR Products Pte Ltd
uncertificated
100%


 

--------------------------------------------------------------------------------